Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 1 of 292
                                      Jimmy Nguyen
                                       April 30, 2020

       1                     UNITED STATES DISTRICT COURT

       2                     SOUTHERN DISTRICT OF FLORIDA

       3                      CASE NO. 9:18-cv-80176-BB/BR

       4
            IRA KLEIMAN, as the personal representative
       5    of the Estate of David Kleiman, and
            W&K Info Defense Research, LLC,
       6
                         Plaintiffs,
       7
            -vs-
       8
            CRAIG WRIGHT,
       9
                         Defendant.
      10

      11    * * * * * * * * * * * * * * * * * * *

      12    VIDEOTAPED TELECONFERENCE DEPOSITION OF JIMMY NGUYEN

      13    DATE TAKEN: April 30, 2020

      14    TIME: 12:05 p.m. - 7:35 p.m.

      15
            TAKEN BEFORE: RICK E. LEVY, RPR, FPR
      16                  AND NOTARY PUBLIC

      17

      18    * * * * * * * * * * * * * * * * * * *

      19

      20

      21
            Plaintiffs' Designations
      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 2 of 292
                                      Jimmy Nguyen
                                      April 30, 2020                            2

       1    APPEARANCES:

       2    On behalf of the Plaintiff:

       3           VEL FREEDMAN, ESQUIRE
                   ROCHE FREEDMAN, P.A.
       4           200 S. Biscayne Boulevard
                   Suite 5500
       5           Miami, Florida 33131

       6           ANDREW BRENNER, ESQUIRE
                   BOIES SCHILLER & FLEXNER, P.A.
       7           100 S.E 2nd Avenue
                   Suite 2800
       8           Miami, Florida 33131
                   abrenner@bsfllp.com
       9

      10    On behalf of the Defendant:

      11           ANDRES RIVERO, ESQUIRE
                   ZALMAN KASS, ESQUIRE
      12           RIVERO MESTRE, P.A.
                   2525 Ponce de Leon Boulevard
      13           Suite 1000
                   Coral Gables, Florida 33134
      14

      15    APPEARING ON BEHALF OF THE WITNESS:

      16           SPENCER SILVERGLATE, ESQUIRE
                   TREVOR GILLUM, ESQUIRE
      17           CLARKE SILVERGLATE, P.A.
                   799 Brickell Avenue
      18           Suite 900
                   Miami, Florida 33131
      19

      20    Also Present: Michael Hollander, The Videographer

      21

      22

      23

      24

      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 3 of 292
                                      Jimmy Nguyen
                                       April 30, 2020                           3

       1                                  - - -
                                         I N D E X
       2                                  - - -

       3    WITNESS:        DIRECT           CROSS     REDIRECT      RECROSS
            JIMMY NGUYEN
       4    BY MR. FREEDMAN:   6

       5

       6                                   - - -
                                       E X H I B I T S
       7                                   - - -

       8    NUMBER                                         PAGE
            PLAINTIFF'S     EX.   1                         15
       9    PLAINTIFF'S     EX.   2                         24
            PLAINTIFF'S     EX.   3                         29
      10    PLAINTIFF'S     EX.   4                         45
            PLAINTIFF'S     EX.   5                         53
      11    PLAINTIFF'S     EX.   6                         54
            PLAINTIFF'S     EX.   7                         67
      12    PLAINTIFF'S     EX.   8                         76
            PLAINTIFF'S     EX.   9                         102
      13    PLAINTIFF'S     EX.   10                        124
            PLAINTIFF'S     EX.   11                        140
      14    PLAINTIFF'S     EX.   12                        147
            PLAINTIFF'S     EX.   13                        149
      15    PLAINTIFF'S     EX.   14                        152
            PLAINTIFF'S     EX.   15                        157
      16    PLAINTIFF'S     EX.   16                        161
            PLAINTIFF'S     EX.   17                        167
      17    PLAINTIFF'S     EX.   18                        172
            PLAINTIFF'S     EX.   19                        176
      18    PLAINTIFF'S     EX.   20                        192
            PLAINTIFF'S     EX.   21                        195
      19

      20

      21

      22

      23

      24

      25


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 4 of 292
                                      Jimmy Nguyen
                                      April 30, 2020                            4

       1                              - - -
       2           THE VIDEOGRAPHER:       We are now on the record.
       3    Participants should be aware that this proceeding
       4    is being recorded.        As such all conversations held
       5    will be recorded unless there is a request or
       6    agreement to go off the record.           Private
       7    conversations and attorney-client interaction
       8    should be held outside the presence of this remote
       9    interface.      This is the remote video recorded
      10    deposition of James Nguyen taken by counsel for the
      11    plaintiff.
      12           Today is Thursday April 30th 2020 and the time
      13    is now 12:04 p.m in the Eastern Time Zone.              We are
      14    here in the matter of Kleiman vs Wright.              My name
      15    is Michael Hollander, remote video technician on
      16    behalf of US Legal Support.          I am not related to
      17    any party in this action nor am I financially
      18    interested in the outcome.
      19           At this time will the reporter Rick Levy on
      20    behalf of US Legal please enter the statement for
      21    remote proceedings into the record.
      22           THE COURT REPORTER:        The attorneys
      23    participating in this deposition acknowledge that I
      24    am not physically present in the deposition room
      25    and that I will be reporting this deposition


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 5 of 292
                                      Jimmy Nguyen
                                      April 30, 2020                            5

       1    remotely.
       2           They further acknowledge that in lieu of an
       3    oath administered in person I will administer the
       4    oath remotely.       This arrangement is pursuant to the
       5    Florida Supreme Court Administrative Order No.
       6    AOSC20-16.
       7           The parties and their counsel consent to this
       8    arrangement and waive any objections to this manner
       9    of reporting.      Please indicate your agreement by
      10    stating your name and your agreement on the record.
      11           MR. FREEDMAN:      Vel Freedman for the
      12    plaintiffs, we agree.
      13           MR. RIVERO:     Andres Rivero for Dr. Wright, we
      14    agree.
      15           MR. KASS:     Zalman Kass for Dr. Craig Wright,
      16    we agree.
      17           MR. SILVERGLATE:       Spencer Silverglate, counsel
      18    for the witness Jimmy Nguyen, we agree.
      19           MR. GILLUM:     Trevor Gillum with Jimmy Nguyen
      20    agree.
      21           THE WITNESS:     My name is James.        I go by Jimmy
      22    Nguyen, N-G-U-Y-E-N.        I declare my testimony in
      23    this matter is under penalty of perjury.
      24                              - - -
      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 6 of 292
                                      Jimmy Nguyen
                                      April 30, 2020                            6

       1    Thereupon,
       2                            (JAMES NGUYEN)
       3                            having been first duly sworn or
       4    affirmed, was examined and testified as follows:
       5                           DIRECT EXAMINATION
       6    BY MR. FREEDMAN
       7          Q.    Good morning Mr. Nguyen, how are you?
       8          A.    Fine.    How are you?
       9          Q.    Before we just get started with the
      10    formalities of the deposition I just wanted to lay out a
      11    quick schedule the way I was hoping this would go.             I
      12    know it's about 9:00 by you.         Obviously we can take some
      13    breaks but I wanted to take our lunch break at 12:00 by
      14    you which would be 3:00 here.
      15                 A break for about an hour or hour and 15 if
      16    that's enough for you.       Then if we still have more to go
      17    we can finish up and if we're done obviously we're done.
      18          A.     Okay.
      19          Q.     All right.
      20                 MR. RIVERO:    Vel, if I may, just for avoidance
      21          of doubt we're going to designate the deposition as
      22          confidential and then review it subsequently to
      23          de-designate but just for avoidance of that we're
      24          invoking that.
      25


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 7 of 292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 8 of 292
                                      Jimmy Nguyen
                                      April 30, 2020                            8

       1           A.    Yes.
       2           Q.    And you understand both by a court reporter
       3    who is taking a transcript and a videographer who is
       4    taking a video?
       5           A.    Yes.
       6           Q.    And you understand that your testimony may be
       7    shown to a jury at some point in this case?
       8           A.    Yes, I understand that.
       9           Q.    And I know you're a lawyer but you understand
      10    that your testimony is being given today under oath,
      11    correct?
      12           A.    Yes, I do.
      13           Q.    If you don't understand a question,
      14    Mr. Nguyen, I need you to let me know and I'll re-ask
      15    it, is that fair?
      16           A.    Yes, that's fair.
      17           Q.    If you don't I will assume you understood the
      18    question and I'm going to rely on your answer, okay?
      19           A.    Okay.
      20           Q.    Are you -- I'm going to also assume you have
      21    familiarity with the groundrules of a deposition like
      22    oral responses and breaks and anything like that given
      23    your experience.       Tell me if I'm wrong.
      24           A.    Generally.     It's been a number of years since
      25    I've been involved in a deposition.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 9 of 292
                                      Jimmy Nguyen
                                      April 30, 2020                            9

       1          Q.     Do you want me to go through?        I'll go through
       2    them just to refresh your memory.          You know I need you
       3    to give oral responses -- sorry?
       4          A.     I haven't practiced law in a while so it's
       5    been a while.
       6          Q.     So I need you to give oral responses if you
       7    can so the court reporter can take them down.
       8    Intuitively we nod our heads but I actually need you to
       9    say yes or no.      And if you need a break at any point in
      10    time just let me know.       This isn't a marathon.       We'll
      11    stop.    You can stretch your legs, get a drink, whatever,
      12    use the restroom.      Are you on any medications that would
      13    affect your ability to testify today?
      14          A.     No.
      15          Q.     Have you ever been deposed before?
      16          A.     I believe so.     I have never testified in court
      17    proceedings before but I think I've been deposed.
      18            Q.   Did it have anything to do with the matters at
      19    issue in this case?
      20            A.   No.
      21            Q.   One last housekeeping matter.        Do you hold
      22    citizenship for any country besides the United States?
      23            A.   No.
      24            Q.   Can you give me a brief professional
      25    background of your career?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 10 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           10

      1          A.    Sure.   I have been a lawyer most of my
      2    professional career.      I graduated law school in 1995 and
      3    I was in private practice at corporate law firms from
      4    1995 until I left legal practice, at least private
      5    practice, in early 2017.
      6                So I have been an associate and then a partner
      7    at several major law firms.        I can list them for you if
      8    you need?
      9          Q.    Sure.
     10          A.    Most of my career was spent at Foley & Lardner
     11    in the Los Angeles office.        I lived in Los Angeles most
     12    of my life.     Foley & Lardner in Los Angeles with a
     13    little gap in between where I went to a boutique firm
     14    before I came back.      Then I think I was in total at
     15    Foley & Lardner about 12 years or so.          Then I went to
     16    help a Chicago based firm launch their Beverly Hills/Los
     17    Angeles office called Wildman, Herald.          It's now merged
     18    into another firm and then the last major firm of my
     19    career was Davis, Wright & Tremaine where I was for
     20    about I think six years.       All of those were in Los
     21    Angeles offices.
     22                Then after I left Davis, Wright & Tremaine to
     23    work with nChain which I know we'll talk about I was
     24    there for a short period of time kept my own legal
     25    practice to assist some of my longstanding clients on


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 11 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           11

      1    some matters they wanted me to continue helping them on
      2    for a period of time.       It wasn't something I did for a
      3    long time.
      4          Q.     Go ahead.
      5          A.     Then I joined the Bitcoin world.
      6          Q.     When did you stop practicing law?
      7          A.     Good question.    I went on inactive status with
      8    the California Bar when I moved out of California which
      9    was in December 2018.       I would say I stopped doing legal
     10    work, legal advice work, towards the end of 2017.
     11          Q.     Then I know that you said you left private
     12    practice to join nChain.       Was that around 2018?
     13          A.     No, we -- I signed on with nChain in I believe
     14    it was in September of 2016.        I notified my law firm
     15    that I was intending to leave the law firm partnership
     16    to pursue other ventures and it took -- there was kind
     17    of a bit of a transition process.         A long period of time
     18    to wind down, transfer my client relationships and
     19    matters.     I had been a lawyer for so long.        Departing
     20    and you don't want to leave your clients in a difficult
     21    situation.
     22                It took me longer than I expected to actually
     23    complete the process to transition out of the law firm
     24    but I signed on to join nChain in September of 2016 I
     25    believe is the month and sort of overlapped with my


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 12 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           12

      1    departure from the law firm.
      2          Q.     Can you walk me through the positions you held
      3    at nChain starting from -- actually take one step back.
      4    Are you still at nChain today?
      5          A.     No, I am not.
      6          Q.     Can you walk me through the positions you held
      7    at nChain starting from November 2016 when you started
      8    and going up until you left?
      9          A.     Sure.   In the beginning I didn't have a formal
     10    title.     The company was fairly new and part of my, you
     11    know, job that I was asked to do was help figure out a
     12    number of things at the company such as in particular
     13    focusing on its IP program since my legal practice that
     14    I had in law was focused on IP and digital technology
     15    areas.
     16                 So in the beginning I would say I didn't have
     17    a title.     Eventually we gave me a title to cover those
     18    duties but the general area in which I was asked to work
     19    was the commercialization of intellectual property.
     20                 Eventually I got the title of IP
     21    Communications and Legal Officer to summarize the
     22    variety of tasks that were described in my first
     23    contract with nChain because it included IP strategy,
     24    some communications, marketing related things as well as
     25    legal advice related to particularly the IP.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 13 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           13

      1                Then I became later chief business officer for
      2    a very short period of time because then I got asked to
      3    become CEO of the company.
      4                So I was CEO for a while and then when I left
      5    that role I was appointed to be chair of what we call a
      6    Strategic Advisory Board and I maintained that role
      7    until last month, March 2020.
      8          Q.    Did you say the Strategic Advisory Board?
      9          A.    Yes.
     10          Q.    So I am going to try -- I think I took some
     11    notes I'll try to break it down a little bit.            You
     12    started with nChain in November 2016 and you didn't have
     13    a formal title until you got the title of IP
     14    Communications and Legal Officer.         How long did that no
     15    formal title period last?
     16          A.    I have to correct you one thing about your
     17    question.    I signed on to nChain in September of 2016, I
     18    believe, not November.
     19          Q.    Sorry.    I have September written down.        I
     20    don't know why I said November.         September.
     21          A.    What was your question?
     22          Q.    There was this intermediate period where you
     23    didn't have a formal title.        How long did that last?
     24          A.    From September 2016 to sometime I think in
     25    spring of 2017.      I would say around March or April.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 14 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           14

      1          Q.    Of 2017?
      2          A.    Correct.
      3          Q.    And then -- so I'm assuming around -- I
      4    understand these aren't exact but around April of 2017
      5    you obtained this title of IP Communications and Legal
      6    Officer?
      7          A.    Yes.
      8          Q.    And then how long did that last until you were
      9    made chief business officer?
     10          A.    I think -- I have these dates on my LinkedIn
     11    profile.    I think I would say it was around September,
     12    October.    I think October because I was only the chief
     13    business officer for two months before I got asked to
     14    take on the CEO role and I took on the CEO role in 2017.
     15    I think it was October 2017 when I became Chief Business
     16    Officer.
     17          Q.    Got it.    As you know this isn't a test so
     18    you've referenced your LinkedIn page.          So if that helps
     19    you I'm happy to bring that up on the screen for you.
     20    Do you see that here?
     21          A.    I saw it for a second.
     22          Q.    What if I put it here and make it bigger.           How
     23    is that?
     24          A.    I can see that now.
     25                MR. FREEDMAN:     Let's mark this as Exhibit 1


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 15 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                            15

      1          though I'm never going to be able to keep track of
      2          them all.     One drawback of these electronic
      3          depositions but I'll do my best and maybe Rick,
      4          Mr. Court reporter, you can help me here.
      5                (Plaintiff's Exhibit No. 1 was
      6                marked for identification.)
      7    BY MR. FREEDMAN
      8          Q.    I'm going to scroll down here to your nChain
      9    titles.    Do you see that here?
     10          A.    Yes.
     11          Q.    So I guess -- why don't we go down to the
     12    bottom.    You have from February 2017 to October 2017.
     13    So I guess if I'm reading this correctly that no formal
     14    title period probably went from September of 2016 until
     15    February of 2017?
     16          A.    That's correct.
     17          Q.    And then we had February of 2017 you were the
     18    IP -- chief IP Communications and Legal Officer, right?
     19          A.    Yes.
     20          Q.    That went about until November of 2017 it
     21    looks like; right?
     22          A.    Correct.
     23          Q.    At which time you then became the Chief
     24    Business Officer.      Sorry, I'm reading it wrong.         Then
     25    that lasted until as you said a very short period just


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 16 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           16

      1    until December so about a month or so; right?
      2           A.   About right.     About a month approximately.
      3           Q.   And then on December of 2017 you became the
      4    CEO?
      5           A.   Correct.
      6           Q.   And that lasted until November of 2018;
      7    correct?
      8           A.   Yes, approximately.      My transition out of the
      9    CEO role was sort of gradual and so it's -- exact date
     10    is hard to define.      It was right around -- there was I'm
     11    sure you've heard about a hash war in the Bitcoin cash
     12    and Bitcoin SV world so it was right after that time.
     13           Q.   Got it.    Then you slowly transitioned out in
     14    November of 2018 or so and then from about December of
     15    2018 until March of 2020 you were then the chair of the
     16    Strategic Advisory Board?
     17           A.   Yes.
     18           Q.   And at what point in this progression did you
     19    stop performing any kind of legal services for nChain?
     20           A.   I would say after I took the chief business
     21    officer title.     I certainly still had to be involved in
     22    legal matters, particularly with outside counsel since I
     23    was the executive on the team that was a former lawyer
     24    but I did -- was not acting in a legal advisor role I
     25    think after that point.       Managing the legal affairs that


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 17 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                             17

      1    happened but more from a business perspective.
      2          Q.     Got it.   Who was your contact to initially
      3    join nChain?
      4          A.     Robert MacGregor.
      5          Q.     How did you know Robert MacGregor?
      6          A.     I've known Rob for many years.        Originally he
      7    was a client contact of mine in my legal practice and
      8    that's how I first got to know him.
      9          Q.     Got it.   Let's get back to that.       When did you
     10    first meet Calvin Ayre?
     11          A.     A long time ago.     I'm trying to remember.       I
     12    don't remember the exact year.         I would say around 2006.
     13          Q.     What was the context of that meeting?
     14          A.     When I was a lawyer I was asked to start doing
     15    legal work for I think it was a media agency or media
     16    business that worked with or was related to his Bodog
     17    business at the time?
     18          Q.     Did you ever do legal work for him or his
     19    companies?
     20          A.     I definitely did legal work for Bodog
     21    companies.    I'm trying to remember if -- I believe my
     22    firm also did some legal work for him individually.
     23          Q.     Did you yourself?
     24          A.     I was involved in it since I was the law
     25    firms -- the relationship partner, the key contact with


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 18 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           18

      1    the client but you use colleagues with other specialty
      2    areas, you know, that are outside of my specialty area.
      3          Q.    Is it safe to say you have not acted as a
      4    lawyer for -- let me just ask you.         When is the last
      5    time you worked as a lawyer or gave legal advice to
      6    Calvin Ayre?
      7          A.    To Calvin Ayre personally?
      8          Q.    Yes.
      9          A.    Quite a long time.
     10          Q.    10 years?
     11          A.    Probably sooner than that.        I'm trying to
     12    remember the sequence of law firms.          Probably we're in
     13    2020 so around 2000 -- in the mid 2000s I think.            Sorry
     14    not 2000s.     Around the 2013, 2014 maybe time period.
     15          Q.    Is that the same response for any companies
     16    that are affiliated with him as well?
     17          A.    It's been a long time so that's why I don't
     18    remember.
     19          Q.    I understand.     Is that the same answer for
     20    companies that may have been affiliated with him as well
     21    not since 2013, 2014ish?
     22          A.    Trying to remember that as well.         It would
     23    probably be somewhere similar in that time period.
     24    That's tougher for me to answer because I know at some
     25    point Calvin left the Bodog organization from the online


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 19 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           19

      1    gaming industry and so there were some of the companies
      2    that I did legal work for from that organization or I
      3    continued to do legal work for but I don't think Calvin
      4    was involved any more.
      5          Q.     Got it.
      6          A.     At least that's what I was told.
      7          Q.     Do you know what Calvin's connection to Craig
      8    Wright is?
      9          A.     Yes.   So I wasn't involved personally but what
     10    I've been told and tell me if you want me to testify
     11    about things I've been told but Stefan Matthews had
     12    known Craig Wright for many years ago from Australia.
     13    They had a working relationship because Stefan was the I
     14    think CIO or CTO of an online gaming company in
     15    Australia that was going public and they needed auditing
     16    work done and at the time Craig worked for BDO, one of
     17    those auditing firms.       He used to work in the auditing
     18    field and so they had -- you know, they had a prior
     19    working relationship they knew each other.
     20                 At some point Craig's Australian companies
     21    were in financial distress, financial trouble, and as I
     22    understand it I was told by Stefan that Craig contacted
     23    Stefan to try and find routes for help.          Stefan then
     24    introduced Craig to Calvin and that's how they met.
     25          Q.     Do you know about when that was?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 20 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           20

      1            A.   Probably 2015 but I don't know for sure.
      2            Q.   Have you ever talked to Craig about that?
      3            A.   About the introduction?      I've talked to Craig
      4    about his work with Stefan in years past.           I don't think
      5    I've ever talked with Craig about how --
      6          Q.     Do you know whether or not Calvin is funding
      7    Craig Wright?
      8          A.     Funding what I guess?
      9          Q.     You tell me.    Do you know if he is funding
     10    anything?
     11          A.     So I understand they have some kind of
     12    financial agreement that I don't know the terms of.
     13          Q.     Who told you they have a funding agreement?
     14          A.     I wouldn't call it a funding agreement.          I
     15    don't know the terms of it.        I know they have some
     16    agreement that I have heard about from some of Calvin's
     17    representatives.      Calvin has a whole family office and
     18    lawyers and executives so the subject has come up in
     19    discussions since I don't represent either Calvin or
     20    Craig individually that's sort of between the two of
     21    them.
     22          Q.     And Craig has never made any statements to you
     23    about this financial relationship?
     24          A.     No.
     25          Q.     Do you know whether or not Calvin has given


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 21 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           21

      1    Craig a loan that is secured by Craig's Bitcoin or
      2    intellectual property?
      3          A.    I do not know.
      4          Q.    Does Calvin own Coin Geek?
      5          A.    Yes.   As far as -- does he own it personally I
      6    don't know.     Sometimes from my understanding there's
      7    companies that he is associated with but is he the
      8    founder general owner of Coin Geek businesses that's my
      9    understanding.
     10          Q.    When I say owner I understand that affluent
     11    individuals use complex structures to control assets.
     12    The ultimate beneficial owner essentially traced back to
     13    Calvin?
     14          A.    From what I understand, yes.
     15          Q.    Does Calvin have any financial interest in
     16    nChain?
     17          A.    He is now as I understand it a shareholder.
     18          Q.    When did that start?
     19          A.    You know, this was after I was CEO so I was
     20    less involved in operational structure but -- there's I
     21    think a press release or something about it.           I think it
     22    was announced in December last year.          I don't know when
     23    it became effective.
     24          Q.    And before that date did he have any interest
     25    in nChain at all even through holding companies or other


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 22 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           22

      1    companies affiliated with him?
      2          A.    Not that I'm aware of.       I was always told he
      3    was not a shareholder and didn't have a financial stake
      4    in nChain at the time.
      5          Q.    It doesn't -- I'm trying to figure it out
      6    because you're saying that you've heard that Craig
      7    turned to Stefan Matthews for help in bailing out the
      8    businesses in Australia?
      9          A.    Yes.
     10          Q.    And then Stefan introduced Craig to Calvin?
     11          A.    Yes.
     12          Q.    And then as we'll talk about there is a
     13    transfer of intellectual property from those Australian
     14    companies to nChain; right?
     15          A.    Yes.
     16          Q.    And so I'm trying to figure out why Calvin
     17    doesn't have a stake in it, doesn't add up to me?
     18          A.    There's another step in the process you hadn't
     19    asked me about yet.
     20          Q.    Okay.
     21          A.    Calvin and Stefan introduced Craig to Robert
     22    MacGregor.
     23          Q.    Got it.    I see.   And Robert MacGregor was the
     24    one who provided all the funds then?
     25          A.    Robert MacGregor was -- had a company in the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 23 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           23

      1    UK called The Workshop and it's a holding company as I
      2    understand it it's the one that did the deal with the
      3    marketing group.
      4          Q.     Got it.
      5          A.     Craig's company in Australia.
      6          Q.     But where is Robert MacGregor now?
      7          A.     You know, I'm not sure.      I haven't heard from
      8    him in a while.     Last I heard he was in London.
      9          Q.    Do you have contact information for him?
     10          A.    I do.   I would say the last time I e-mailed
     11    him I didn't hear back so I don't know if it's still
     12    valid.     He's had health -- a serious health issue over
     13    the last few years so he has not been as active.
     14          Q.    Does Robert MacGregor or any of his companies
     15    maintain any kind of interest in nChain?
     16          A.    Not that I know of.
     17          Q.    So getting back to Calvin and nChain, Coin
     18    Geek is it fair to say that Calvin's companies invest in
     19    nChain?
     20          A.    I'm sorry, could you repeat that question?
     21          Q.    Is it fair to say --
     22          A.    Give qualification to my last answer which is
     23    since I've been out of the CEO role of nChain I'm less
     24    aware of anything that's happened with respect to the
     25    ownership structure, corporate structure.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 24 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          24

      1          Q.     Of course.    Just what you know, all I'm asking
      2    for is what you know.       So does Calvin -- do Calvin's
      3    companies invest in nChain?
      4          A.     Well, I don't -- I don't think I can answer
      5    that because I was not involved in the share or whatever
      6    agreement that led to him becoming a shareholder.
      7    Presumably something happened there but I don't know the
      8    terms.
      9          Q.     I understand.    Give me a second here.       Does
     10    nChain find lots of ways to work very closely with
     11    Calvin's companies?
     12          A.     Yes, that's a fair claim.       I don't know how
     13    it's defined but there are a lot of common goals for the
     14    growth of Bitcoin in particular, Bitcoin SV so there's
     15    definitely a close working relationship.
     16                (Plaintiff's Exhibit No. 2 was
     17                marked for identification.)
     18    BY MR. FREEDMAN
     19          Q.    I am going to share with you Exhibit 2 to this
     20    deposition which is a video or an interview that you did
     21    I believe with Cryptofinder.        Do you recall this
     22    interview?
     23          A.    Yes.   I don't recall the interview but I
     24    recall doing it.
     25          Q.    Fair to say what the video captured is what


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 25 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           25

      1    you said?
      2           A.   I would assume so.
      3           Q.   I am going to play for you I hope this works
      4    where at the 26 minute and 16 second mark let me know if
      5    you can hear this, okay?
      6           A.   Sure.   I cannot hear it.
      7                MR. FREEDMAN:     You cannot hear it?      That is a
      8           problem.    Let me see if I can fix that.
      9                MR. SILVERGLATE:      Do you want to go off the
     10           record?
     11    BY MR. FREEDMAN
     12           Q.   Give me one second.      I might be able to fix
     13    that this way.      Can you still hear me?
     14           A.   Yes.
     15           Q.   Let's try I am going to go back to the 26
     16    minute if it lets me.
     17           A.   Still cannot hear it.
     18           Q.   All right.    If this doesn't work we'll have to
     19    go off the record but I'm hopeful we got it.           How about
     20    now?
     21                VIDEO AUDIO VOICE:      That relationship stopped
     22           between Coin Geek and nChain.
     23                MR. NGUYEN:     Well, Calvin's been interested in
     24           Bitcoin for a while.     Online gaming industries one
     25           of the first industries to adopt Bitcoin a long


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 26 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                            26

      1          time ago.    So he got introduced to Craig and they
      2          became friends a number of years ago.          I could say
      3          2015 or so and then obviously Calvin has learned a
      4          lot about Bitcoin from Craig so when nChain emerged
      5          Calvin was kind of getting more involved in
      6          Bitcoin.    He started the Coin Geek brand as a media
      7          site at first and then decided to start getting
      8          into mining.
      9                So mining operations got more started
     10          investing so nChain and Coin Geek are very close
     11          business allies.      We I do lot of things together.
     12          Obviously we both have money operations.           We have
     13          the hash fork together.       We align on things.       We're
     14          starting new efforts and investing where for
     15          example Coin Geek is providing investment funds and
     16          nChain is providing access to its IP and technical
     17          portfolio to the investment companies.
     18    BY MR. FREEDMAN
     19          Q.    I want to stop there for a minute.         I don't
     20    know if you recall I asked you whether or not Calvin's
     21    companies invested in nChain I don't recall what your
     22    answer was but I don't think it was yes.           Not sure if it
     23    was no but this help refresh your recollection Coin Geek
     24    does provide investment funds to nChain?
     25          A.    It actually confirms what I -- my prior


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 27 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           27

      1    answer.     I think you're referring to the last part of
      2    the clip you just played where I'm talking about they
      3    collaborate where Coin Geek is investing in new Bitcoin
      4    tech start ups and nChain is involved by providing
      5    access to nChain's IP technology to help the new start
      6    ups.
      7                 That happened because -- so it's not Coin Geek
      8    investing in nChain.      I was talking about Coin Geek
      9    investing in -- we even had nChain at first and then
     10    Coin Geek has invested in a number of the Bitcoin start
     11    ups in the world.      That's what I was talking about.
     12           Q.    Thank you for that clarification.        Would it be
     13    fair to say that Coin Geek financially supports nChain's
     14    teams?
     15           A.    Here is how I would answer that.        Certainly
     16    not all the teams but the arrangement is when Calvin and
     17    Coin Geek wanted to support a competing what we call
     18    software implementation, by completing reference
     19    implementation of Bitcoin protocol when there were
     20    disagreements at the time in 2000 -- I guess this was
     21    2018 we were supporting a version of Bitcoin called
     22    Bitcoin Cash.     As you know now there's several competing
     23    versions of Bitcoin.
     24                 There was a split between BTC, Bitcoin core as
     25    we call it, and Bitcoin Cash.        Then we were supporting


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 28 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           28

      1    Bitcoin Cash after that split which happened in 2017.
      2    There became disagreements among the different group
      3    protocol developer groups involved in Bitcoin Cash and
      4    Craig wanted to basically compete against the other
      5    Bitcoin Cash implementation and see which the miners
      6    would follow, that led to what's called this hash war.
      7    To do that work to create a new version of the software
      8    that more aligned to Craig's vision that's why we call
      9    it the Satoshi Vision that took work.
     10                The nChain team is the development team that
     11    did that work.     It's done under a service agreement with
     12    the Bitcoin Association which I now run and Calvin funds
     13    the Bitcoin Association right now until we find other
     14    ways of revenue which is membership revenue which is
     15    something that's going to start happening soon.
     16                The work that is done on not all of nChain but
     17    the work -- nChain does a variety of things.           The
     18    development work done for Bitcoin SV, the software
     19    implementation, the technical scaling work for that
     20    infrastructure is done through nChain under a service
     21    agreement through Bitcoin Association which is funded by
     22    I don't know that it's Coin Geek it's maybe -- some
     23    entity associated with Calvin.
     24          Q.    That's helpful.     Would it also be fair to say
     25    nChain is a team that is the Bitcoin SV no team and they


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 29 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           29

      1    are financially supported by Coin Geek.
      2          A.    I don't know if it's by Coin Geek per se but
      3    ultimately by a Calvin funded organization.           That's
      4    pretty public.      Very public about that.
      5                (Plaintiff's Exhibit No. 3 was
      6                marked for identification.)
      7    BY MR. FREEDMAN
      8          Q.    So I am going to attempt to share with you
      9    again I guess we're now on Exhibit 3.          See this You Tube
     10    page that's the popped up?
     11          A.    Okay.
     12          Q.    This appears to be a little I'm not sure if
     13    it's an interview.      It looks like an interview Coin Geek
     14    put out in April 2019.       Do you recall this interview?
     15          A.    I do so many interviews -- meeting interviews.
     16    I don't recall every single one but it looks familiar.
     17          Q.    That's you?
     18          A.    Yes, that's me.     I do a lot so when people ask
     19    me do I remember particular interviews they sort of blur
     20    together.
     21          Q.    I totally understand that.        Do you understand
     22    from an evidentiary perspective I just need to make sure
     23    it's you, it's a video, it's what you said?
     24          A.    I understand.
     25          Q.    All those things are true?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 30 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           30

      1          A.    Once you play the video I am fairly certain I
      2    will be able to confirm it's video -- interview I did.
      3          Q.    I am going to particularly direct you to the
      4    time stamp of this video of 2:09.         We are going to start
      5    at 2:08 and let's take listen for a second.
      6                MR. NGUYEN:     Work for nChain.     So nChain has a
      7          chain that is the Bitcoin.        They are supported
      8          financially by Coin Geek.        They -- the project is
      9          owned by the Bitcoin Association.         So it's kind of
     10          an interrelated set of relationships but --
     11    BY MR. FREEDMAN
     12          Q.    I am going to stop there for a second.          I was
     13    reading a quote from you again not -- this is not a test
     14    but is it fair to say I guess that the nChain team --
     15    nChain has a team that is the SV Bitcoin No Team they
     16    are financially supported by Coin Geek.
     17          A.    I think it's a fair statement.         I was trying
     18    to remember what entity it is because Coin Geek is not a
     19    single entity.     Coin Geek brand I guess you can say.
     20          Q.    Absolutely understood.       I want to ask you
     21    about something you said in the second half of that
     22    which was Calvin and I are of course a huge supporter of
     23    Bitcoin SV and the project owned by the Bitcoin
     24    Association.     What do you mean by that?
     25          A.    Someone -- when you create software you have


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 31 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 32 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 33 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          33




     14          Q.     Understood.    So just getting back to the video
     15    that is on the screen can you now confirm this is an
     16    interview you gave and it's accurately recorded your
     17    responses?
     18          A.     Yes.
     19          Q.     Thank you.    Have you ever communicated with
     20    Calvin through text message?
     21          A.     No.
     22          Q.     WhatsApp?
     23          A.     He is not a texter.
     24          Q.     Any method beyond calling or e-mails?
     25          A.     Not that I recall.     Just those two ways.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 34 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           34

      1          Q.    I want to jump with Robert MacGregor if you'll
      2    come with me.     You gave me some information about him
      3    already.    Can you explain to me how -- I understand
      4    practically how because you've told me Stefan Matthews
      5    introduced Craig to Calvin and Calvin to Robert
      6    MacGregor but so not mechanically how but I guess what
      7    is Robert's connection to Craig.         How did that whole
      8    thing come about?
      9          A.    Sure.   Again I'll just repeat I wasn't
     10    directly involved in any of this so I'm just going to
     11    tell you what I've been told.        As I understand it so
     12    Stefan outreached from Craig.        I introduced Calvin
     13    because obviously he had an interest in Bitcoin.            Craig
     14    used to also do work in the online gaming industry as
     15    well in some parts.      And then at the time Rob, I don't
     16    know if it was at the time but he had started a company
     17    in Canada called nTrust.       It was a set of businesses
     18    that brand name to the public was nTrust that was
     19    involved in electronic money transfer and international
     20    remittance.
     21                So -- as I found out later I think Craig had
     22    even talked once to Rob before and might have been
     23    introduced to by Stefan because Rob and I have to be a
     24    bit careful because nTrust was a client of mine for many
     25    years when I was a lawyer so I have to be careful about


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 35 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           35

      1    what I disclose related to that but I can tell you that
      2    nTrust and Rob MacGregor were interested in exploring
      3    Bitcoin and virtual currency technologies as a fast,
      4    more efficient way to be able to send funds across
      5    countries for example.
      6                 The remittance fee could be very high.         An
      7    overseas worker from the Philippines who is young and
      8    left to move to Canada work and send money back to my
      9    family in the Philippines the percentage you have to pay
     10    to do that is high and so for the nTrust business I know
     11    Rob MacGregor had been interested and once Bitcoin and
     12    digital currencies came out in exploring how that could
     13    be useful for his business and so as I understand it
     14    that's why Stefan and Calvin introduced Craig to Rob at
     15    this time thinking what Craig was doing with Bitcoin
     16    could be useful for what nTrust could possibly do.
     17          Q.    Do you know the final deal that Robert
     18    MacGregor struck with Craig?
     19          A.    No.   I was not involved in that at all.
     20          Q.    Did you ever review the deal documents that
     21    came out of that deal?
     22          A.    I did later after I started working for nChain
     23    but they're very long and so I won't say I read them all
     24    in detail.    I have seen them but yes, it was after --
     25    well after the transaction.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 36 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           36

      1           Q.      Can you give me a kind of high level summary
      2    understanding that it may not be 100 percent accurate of
      3    what that deal looked like?
      4                   MR. RIVERO:    Object to the form.
      5                   THE WITNESS:    Not really.   Honestly I know
      6            there was the agreement, some payments and transfer
      7            of assets.    At a high level that's what happened.
      8    BY MR. FREEDMAN
      9            Q.     Do you know which assets got transferred?
     10            A.     I couldn't tell you.    There's a long list I
     11    know.       Without looking at that agreement I wouldn't
     12    know.       Even looking at the agreement since I was not
     13    involved with its negotiation.         I don't know I have the
     14    basis to answer that.
     15           Q.      Have you seen an agreement that involved the
     16    transfer of Satoshi Nakamoto's life rights?
     17           A.      I don't know if I've seen -- I know there is
     18    one.    I think life story rights.
     19           Q.      Do you know if the deal included all
     20    intellectual property created?
     21                   MR. RIVERO:    Objection.
     22    BY MR. FREEDMAN
     23           Q.      Do you know if the deal included beyond just
     24    life story rights but also included intellectual
     25    property rights?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 37 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           37

      1                MR. RIVERO:     Object to the form.
      2                THE WITNESS:     As I understand it it included
      3          certain -- I understand the deal included transfer
      4          of certain IP assets but sitting here today I could
      5          not tell you what those are.
      6    BY MR. FREEDMAN
      7          Q.    Owned by Robert MacGregor at the time these
      8    transactions took place?
      9          A.    Can you repeat that question?
     10          Q.    Was nChain owned by Robert MacGregor at the
     11    time these transactions took place?
     12          A.    There was no nChain at the time.
     13          Q.    The BITC Holdings, let me amend that.
     14          A.    I think I don't know -- I'm not sure which was
     15    the entity that acquired the DeMorgan Group assets and I
     16    know that the entity that is now known as nChain I think
     17    got created as I understand it in connection with what
     18    happened with this transaction.
     19                So that's why it's hard for to answer did Rob
     20    MacGregor own nChain because I'm not sure the nChain
     21    entity existed at the time.        I'm not certain.      I wasn't
     22    involved in the transaction of the structure.
     23          Q.    So the assets that were acquired by Robert
     24    MacGregor in that deal with Craig eventually ended up
     25    being controlled by nChain?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 38 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           38

      1                MR. RIVERO:     Object to the form.
      2                THE WITNESS:     I don't know that I have a basis
      3          to answer that.
      4    BY MR. FREEDMAN
      5          Q.    Haven't you reviewed the agreements?
      6                MR. RIVERO:     Objection.
      7                THE WITNESS:     They were long and I didn't
      8          review them for that purpose.        In general the
      9          assets that were acquired from the DeMorgan Group
     10          got transferred I believe -- I just don't know if
     11          they all got transferred to the same entity.
     12          That's part of why I'm pausing.         It's like which
     13          entity owned which assets I'm not sure.
     14    BY MR. FREEDMAN
     15          Q.    I'll just go where I'm getting to maybe you
     16    can help me make it easier which is I'm trying to find
     17    out how Robert MacGregor ended up out of the picture.
     18    Because you told me he was the one that purchased
     19    everything from Craig then you told me he no longer has
     20    interest in nChain.      How did he get removed?
     21          A.    He became unhappy with Craig at a certain
     22    point and again I'm telling you this all second hand
     23    because I wasn't there.       So it's what I've heard from
     24    other people and he thought about closing the nChain
     25    operation at one point.       Stefan Matthews wanted to


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 39 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           39

      1    continue it and there was a transaction which was
      2    announced in 2017 about a public investment fund in
      3    Malta acquiring the nChain set of companies from Rob's
      4    company.    Basically he was unhappy with Craig and didn't
      5    necessarily want to be involved any more.
      6          Q.    Do you know why he was unhappy with Craig?
      7          A.    Yes.   Well, Craig is -- can be a difficult
      8    business colleague.      You know, has been widely reported
      9    in the media there was an effort in the spring of 2016 I
     10    believe it was or in 2016 to show that Craig is Satoshi
     11    Nakamoto, creator of Bitcoin.
     12                It happened after there was some media
     13    articles that tried to out Craig as Satoshi I believe in
     14    the December before that this process to establish Craig
     15    as Satoshi at the end did not go well and as I
     16    understand it Rob was upset with Craig.
     17          Q.    Can you explain what you mean "did not go
     18    well?"
     19          A.    Well, I'm telling you all that from reports
     20    obviously because I wasn't -- I knew it was happening
     21    because this was when I was in talks with Rob to start
     22    working for nChain but I wasn't directly involved with
     23    it.   Craig did not media interviews to come out and say
     24    I am Satoshi Nakamoto creator of Bitcoin.           The Bitcoin
     25    community, you know, they're very technical people


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 40 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           40

      1    involved in cryptography.       They would not believe a
      2    statement like that without some other proof and there
      3    was supposed to be -- I can't remember the date it was a
      4    date in May where he was supposed to -- I am not exactly
      5    sure what he was supposed to do.         I think he was
      6    supposed to either sign a transaction using private keys
      7    from one of the early Bitcoin block chain blocks which
      8    the Bitcoin community would recognize as only being held
      9    or owned or accessible by Satoshi Nakamoto and he did
     10    a -- I don't know if he was supposed to sign a
     11    transaction or move a coin, I'm not entirely sure but
     12    something using private key associated with one of the
     13    first early Bitcoin blocks.
     14                He did something but -- that the Bitcoin
     15    community then quickly thought well, that's -- it's
     16    using -- it wasn't using that private key of Satoshi.
     17    It was using information he could have found publicly so
     18    people thought well, he's just -- that doesn't prove he
     19    is Satoshi.
     20          Q.    It's fair to say it was a pretty big issue at
     21    the time, right?
     22          A.    Yes, very much.     There was a lot of news about
     23    both his claim coming forward saying I'm Satoshi and
     24    then there was a lot of news that came when the proof --
     25    proof, you know, session, proof providing not believed


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 41 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           41

      1    by the Bitcoin community and I think he posted something
      2    on the blog he had at the time saying I'm sorry.
      3          Q.    I saw you produced documents in response to
      4    our subpoena so thank you for that.          We just got through
      5    them last night and I saw that you were involved in, you
      6    know, PR campaigns to kind of correct that narrative and
      7    kind of remediate the harm so to speak that had been
      8    caused by the false procession?
      9          A.    I wouldn't describe it that way because I
     10    joined --
     11          Q.    I didn't hear that.      I apologize, can you
     12    repeat that?
     13          A.    Sure.   I would not -- the way you characterize
     14    the question is not how I would characterize it.            I
     15    joined nChain after this attempt of proving Craig was
     16    Satoshi and the PR work I was asked to oversee was more
     17    focused on the launch of nChain publicly as a company
     18    which would of course trigger a question of Craig he is
     19    your chief scientist, is he really Satoshi why didn't he
     20    fully prove he was Satoshi back then so this was an
     21    element of it but that was not the main purpose of the
     22    PR work I was asked to manage.
     23          Q.    You consider Craig to be a friend?
     24          A.    I do now.    He is a colleague.      We're
     25    colleagues at first and eventually we became friends as


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 42 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           42

      1    you often do with people you work with.
      2          Q.    Fair to call him your partner?
      3                MR. RIVERO:     Object to the form.
      4                THE WITNESS:     Not in any legal sense.       We
      5          don't have any business partnership arrangements
      6          together and, you know, we work together in
      7          building his vision of Bitcoin and the Bitcoin
      8          ecosystem.
      9    BY MR. FREEDMAN
     10          Q.    Do you understand whether or not this failed
     11    proof session had an affect on Craig?
     12                MR. RIVERO:     Object to the form.
     13                THE WITNESS:     I don't know how to answer that.
     14    BY MR. FREEDMAN




                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 43 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           43




     17                MR. FREEDMAN:     I don't know why but my
     18          technology is glitching on me.         We've been going
     19          for a while anyways.      Why don't we take a five
     20          minute break, you can use the restroom and get a
     21          drink.    I'll figure out my technical issues.
     22                THE VIDEOGRAPHER:      We are going off the
     23          record.    The time is 1:06 p.m.
     24                (Discussion held off the record.)
     25                THE VIDEOGRAPHER:      We are back on the video


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 44 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           44

      1          record.    The time is 1:13 p.m.
      2    BY MR. FREEDMAN
      3          Q.     Mr. Nguyen, do you know what happened to the
      4    deal that -- where Satoshi Nakamoto's life rights were
      5    sold to Rob MacGregor?       Strike that.     Let me take a step
      6    back actually.
      7                 Before the break you told me that there was a
      8    Malta based firm that ended up buying Robert MacGregor's
      9    interest out of the nChain related companies; right?
     10          A.     Bought the nChain companies.
     11          Q.     From Robert MacGregor's companies?
     12          A.     I would say he was the principal.        As far as I
     13    understood it of the nChain companies.
     14          Q.     So let's talk for a second about these
     15    companies.      So nChain Holdings Limited is the parent
     16    company, right?
     17          A.     I don't think that's true any more.         It was I
     18    think at one time.
     19          Q.     Let's do before the Malta based purchase
     20    nChain Holdings -- actually I wrote myself a little
     21    chart here because it was hard to follow but I think I
     22    got it to the point where the Workshop companies
     23    Holdings, the Workshop Holdings was the ultimate parent
     24    company and it owned nChain's Holdings formerly called
     25    EITC Holdings.      Is that consistent with your


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 45 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           45

      1    recollection?
      2          A.    Yes, at one point in time.        I will also
      3    preface saying is I was not involved in the structuring
      4    so I am answering based on just what I've seen in
      5    documents after I started working for nChain.
      6          Q.    And then nChain Holdings eventually acquired
      7    NT International Holdings and its five subsidiaries.             Do
      8    you recall that?
      9          A.    I was involved at the time in terms of the
     10    transactions the process by which they got held by
     11    nChain Holdings or what entities were held by them I
     12    couldn't answer for you.
     13          Q.    I might be able to help you with that.          I
     14    think your document production helped me with it.
     15          A.    I know there are documents.
     16                (Plaintiff's Exhibit No. 4 was
     17                marked for identification.)
     18    BY MR. FREEDMAN
     19          Q.    I think I can help you with that.         I am going
     20    to share with you I think we're now on Exhibit 4.             It's
     21    a document you produced to us yesterday Nguyen 424.             Do
     22    you recognize this as an e-mail from you to Jamie
     23    Diaferia?
     24          A.    Yes.
     25          Q.    And on January 23rd 2017?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 46 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           46

      1          A.    That's what it says.
      2          Q.    Do you want to take a moment to review the
      3    e-mail and it appears -- I'll tell you I read it last
      4    night and it is you conveying over to Mr. Deaferia who
      5    works with a PR firm called Infinite Global the
      6    structure of how the at the time nChain company was
      7    structured and so it was very helpful to me in mapping
      8    out the entities and I think this might refresh your
      9    recollection.     Do you want to take a moment to review
     10    it?
     11          A.    Yes, I will.     I generally remember.       As you
     12    can see it's a complex set of transactions.
     13          Q.    I can map it out.      I have a sketch pad in
     14    front of me to map it out.        It seems to me that nChain
     15    Holdings -- let's -- why don't we go in the order you've
     16    laid out.     NChain Holdings acquires the nTrust companies
     17    through two different transactions and this is
     18    accomplished by first having nTrust Tech Solutions sell
     19    itself be purchased by NT International Holdings?
     20          A.    Yes, that's what it says.
     21          Q.    And then NT International Holdings then has
     22    itself and six subsidiaries underneath it that of
     23    various nCrypt nTrust companies and then nChain Holdings
     24    purchases NT International Holdings and -- hold on, let
     25    me find it.     Sorry, so then purchases NT International


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 47 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           47

      1    Holdings and it already owns nChain Limited and nChain
      2    Technology Limited and nChain Labs Limited.
      3          A.    Here is what I would say.        I wasn't involved
      4    in the transactions that led to this structure.            The
      5    information that's contained in this e-mail was
      6    summarized for me so that I could pass on to the PR
      7    firm.
      8                So I believe I would assume that the
      9    information I summarized here is accurate because that's
     10    what we were trying to communicate but I don't have
     11    personal knowledge of all these transactions happening
     12    in this way.
     13          Q.    Right.    But at the time you were hired by the
     14    company to manage their PR; right?
     15          A.    Correct.    I don't have any reason to believe
     16    this is incorrect.      I just can't give you personal
     17    knowledge about this is what happened.
     18          Q.    And then -- so at the end what ended up
     19    happening was at the end of this transaction this
     20    Pi-High Tech and PE Fund ends up purchasing three
     21    different companies; nChain Limited, nChain Holdings and
     22    NT International Holdings which basically sweeps all the
     23    nChain and nTrust companies into its ownership; right?
     24          A.    In effect, yes.
     25          Q.    Who owns Pi-High Tech and PE Fund?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 48 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           48

      1          A.    I didn't -- did not deal with the fund
      2    directly much.     As I understand it's an investment fund
      3    so it doesn't really have owners, it has a fund manager
      4    and then there's people who invest into the fund.
      5          Q.    Do you know who has invested into the fund and
      6    who its investors are?
      7          A.    I do not.
      8          Q.    Have you ever -- I want to go back for a
      9    second to Robert MacGregor have you ever texted or
     10    messaged Robert MacGregor not through e-mail?
     11          A.    I think I've tried a couple of times but don't
     12    think I ever had a response which --
     13          Q.    What about Stefan Matthews, have you ever
     14    texted or messaged him not through e-mail?
     15          A.    Not through e-mail, yes.
     16          Q.    We did not have any text messages in your
     17    production of documents.       Did you collect them?
     18          A.    I did not have any text messages with any of
     19    the people that were responsive to your request.
     20          Q.    Have you ever text messaged or otherwise
     21    non-e-mail messaged Craig Wright?
     22          A.    Yes.
     23          Q.    Did you collect those and review them for
     24    production?
     25          A.    I reviewed what text messages I have had with


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 49 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           49

      1    Craig and they are not responsive to your request.
      2          Q.     So in 2015 there was a leak I think it's
      3    described -- you know what, strike that.           In 2015 Wired
      4    and Gizmodo ran articles contending that Craig Wright
      5    was Satoshi.       Do you remember that?
      6            A.   I do.
      7            Q.   Were you involved in orchestrating that leak?
      8            A.   No.
      9            Q.   Do you know who was involved in orchestrating
     10    that leak?
     11            A.   No.
     12            Q.   Do you know if anyone was involved -- let me
     13    strike that.       Do you know if that was an orchestrated
     14    leak or if it was actually a leak?
     15          A.     I have no idea.
     16          Q.     So then we talked about this in May of 2016
     17    there was a coordinated effort to out Craig as Satoshi
     18    which ended up not being successful and he failed to
     19    provide public proof.       Did you talk -- do you recall
     20    that?
     21          A.     I recall that happening, yes.
     22          Q.     Did you talk to -- were you involved in that
     23    coming out?
     24          A.     Not directly.    I knew it was happening.
     25          Q.     Did you talk to or e-mail Andrew O'Hagan about


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 50 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                             50

      1    this coming out?
      2          A.    No.
      3          Q.    Are you familiar with an article called The
      4    Satoshi Affair?
      5          A.    Yes.
      6          Q.    Are you aware that in The Satoshi Affair
      7    Andrew O'Hagan says that you e-mailed him?
      8          A.    I'm aware my name is referenced.         I don't know
      9    it's my e-mail though.
     10          Q.    Let's take a look at it.       I'm sharing with you
     11    docket entry 83-1 to the Second Amended Complaint.             It
     12    is a copy of Andrew O'Hagan's The Satoshi Affair.             Let
     13    me show you the title I successfully lost our place.             I
     14    think we're on page ten.       Why don't you read from this
     15    paragraph that starts with A in the middle of page nine
     16    for the record?
     17          A.    I see it.
     18          Q.    Do you want me to go ahead and read that for
     19    the record for us?
     20          A.    "A few weeks before the raid on Craig Wright's
     21    house, when his name still hadn't ever been public
     22    associated with Satoshi Nakamoto I got an e-mail from a
     23    Los Angeles lawyer called Jimmy Nguyen from the firm
     24    Davis, Wright & Tremaine (self described as a one stop
     25    shop for companies in entertainment, technology,


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 51 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           51

      1    advertising, sports and other industries).           Nguyen told
      2    me they were looking to contract me to write the life of
      3    Satoshi Nakamoto.       My client has acquired life story
      4    rights dot dot dot from the true person behind the
      5    pseudonym Satoshi Nakamoto the creator of the Bitcoin
      6    protocol the lawyer wrote.        Quote, the story will be in
      7    brackets of, end of bracket, great interest to the
      8    public and we expect the book project will generate
      9    significant publicity and media coverage once Satoshi's
     10    true identity is revealed" end quote.
     11          Q.     Does this refresh your recollection that you
     12    did e-mail Andrew O'Hagan?
     13          A.     No.   My memory is I e-mailed who I believe
     14    Andrew O'Hagan's literary agent.
     15          Q.     I see.    Suppose he didn't say you e-mailed him
     16    directly he says I got an e-mail from a Los Angeles
     17    lawyer not necessarily that he got directly from you.
     18    Okay.      Do you see that he -- I got a couple questions
     19    here.      He redacts out -- he replaces an ellipsis my
     20    client has acquired life story rights dot dot dot from.
     21    What did he remove?
     22          A.      I have no memory of that e-mail.       That would
     23    have been a number of years ago.
     24          Q.      Then he replaced the original quote with the
     25    word of.      Do you remember what it said previously?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 52 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           52

      1          A.    No.
      2          Q.    Can you tell me how this occurred?         How did
      3    you come about e-mailing his literary agent?
      4          A.    Rob MacGregor asked me to help them find a
      5    writer to write about the story of Satoshi Nakamoto
      6    Craig Wright and so he asked me to reach out and see if
      7    I could find a contact to Andrew O'Hagan.
      8          Q.    Was that the extent of your conversation
      9    with -- about this issue that you just said -- sorry,
     10    strike that.      Did you follow up and ask him any details
     11    about what was going on and who Satoshi was?
     12          A.    Ask who?
     13          Q.    I guess Robert MacGregor.
     14          A.    At this point I was already in discussions
     15    with Mr. MacGregor about possibly working with nChain
     16    but at this time I knew that he thought this was going
     17    to be obviously a significant public interest in that he
     18    was acquiring through one of the companies the life
     19    story rights of Craig about Satoshi Nakamoto and he
     20    thought it was going to be a great book.
     21          Q.    And you wrote -- in your e-mail you wrote he
     22    had already acquired at this point.          Is that what you
     23    understood?
     24          A.    That's what I was told.
     25          Q.    You had no other insight into the plan other


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 53 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           53

      1    than this?
      2           A.    I don't understand what you mean by the plan.
      3           Q.    The plan to come out and reveal the true
      4    person behind the pseudonym Satoshi Nakamoto?
      5           A.    I am not sure if I had any understanding when
      6    I sent that e-mail to Mr. O'Hagan's literary agent.
      7           Q.    Do you know what date you sent that e-mail to
      8    him?
      9           A.    I don't remember.
     10           Q.    Throughout the documents you produced you make
     11    references to something called Project Satoshi?
     12           A.    Yes.
     13           Q.    Can you tell me what that is?
     14           A.    It's just a name I think I gave to a project
     15    that I was asked to work on.
     16                 MR. FREEDMAN:    Just as a housekeeping matter
     17           before we continue this line of questioning I want
     18           to make sure we marked for the record The Satoshi
     19           Affair as Exhibit 5.
     20                 (Plaintiff's Exhibit No. 5 was
     21                 marked for identification.)
     22    BY MR. FREEDMAN
     23           Q.    So getting back what was the project that you
     24    were asked to work on that you named the Satoshi --
     25           A.    In short it was to help with the process to --


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 54 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           54

      1    how do I describe it?       It changed over time.      That's why
      2    I'm trying to figure out how to describe it.           Ultimately
      3    what it became is to help guide the efforts to
      4    commercialize and monetize intellectual property that
      5    was going to be created at nChain.
      6          Q.    So did that project post date the failed
      7    reveal in 2016?
      8          A.    I started talking about it before but it did
      9    not happen until afterwards.
     10          Q.    Besides the e-mail to --
     11          A.    Correct.    At the time I was not really part of
     12    the project team.      It was something I got asked to do,
     13    you know, while I was a lawyer.
     14          Q.    Why do you think they asked you to do that if
     15    it's not exactly legal advice to contact a literary
     16    agent?
     17          A.    Because I have a lot of connections and both
     18    client and business relationships in the entertainment
     19    media world in the United States.
     20                (Plaintiff's Exhibit No. 6 was
     21                marked for identification.)
     22    BY MR. FREEDMAN
     23          Q.    Got it.    And then let's introduce I think
     24    we're on Exhibit 6 now which is Nguyen 229 and it
     25    appears to me to be an e-mail from you to Robert


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 55 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                            55

      1    MacGregor on -- let me take that back.          It appears to be
      2    an e-mail chain between you and Robert MacGregor
      3    starting on May 1st you responding on May 2 and him
      4    respond -- you responding again on May 5th.           Is that
      5    consistent with your observations?
      6          A.    Yes, that's what it says.
      7          Q.    Do you recall this e-mail?
      8          A.    Yes.
      9          Q.    Did you send this e-mail?
     10          A.    I sent two of the e-mails on this chain.
     11          Q.    Did you receive the first one on the bottom?
     12          A.    Yes.
     13          Q.    So Robert MacGregor tells you that the embargo
     14    will lift and the news will break in 50 minutes.            Then
     15    the next day you say "I see the online articles.            How
     16    has reaction been in your world."         At this point did you
     17    know there was a failure?
     18          A.    A failure of what?
     19          Q.    At this point had it blown up essentially that
     20    Craig had not actually produced valid proof?
     21          A.    I don't think that happened by May 2nd.           I
     22    don't remember if it was -- it was certainly by May 5th
     23    when I sent the top e-mail.        I don't remember what date
     24    it was between the May 1st and May 5th sequence.
     25          Q.    Got it.    And I don't have a response from


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 56 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           56

      1    Robert MacGregor to this e-mail.          Did he call you in
      2    response to your e-mail?
      3          A.    (Indicating).
      4          Q.    No, he did not?
      5          A.    No.
      6          Q.    So you just never got a response to that?
      7          A.    No.
      8          Q.    Were you not -- I mean you then proceeded to
      9    engage in Project Satoshi which was premised on this IP
     10    that partly was Craig and -- it seems odd you wouldn't
     11    inquire about what happened?
     12          A.    I did not hear from Rob for a long time after
     13    this.    Eventually I think I reached out to his
     14    assistant.
     15          Q.    When that happened and you got back in touch
     16    with Rob did you discuss this?
     17          A.    Discuss what?
     18          Q.    This failure and this debacle of May of 2016?
     19          A.    I wouldn't call it a debacle but we did
     20    discuss or -- I had not heard from him after Craig did
     21    not provide the cryptographic proof that the Bitcoin
     22    community would like to see.         So we did eventually
     23    discuss it.
     24          Q.    What did he say?
     25          A.    He said it's a really long story so I didn't


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 57 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           57

      1    get the whole story.      He said, you know, Craig didn't
      2    sign using a private key that the Bitcoin world would
      3    accept as from a Satoshi block and he was very angry and
      4    very upset.
      5          Q.    Did he say why?
      6          A.    Rob?
      7          Q.    Yes.
      8          A.    That's what we expected Craig to do.
      9          Q.    That was a bad question.       Did he say why Craig
     10    didn't sign using a private key the Satoshi blocks?
     11          A.    No.
     12          Q.    You were a partner at a top law firm in the
     13    country; right at Davis, Wright & Tremaine?
     14          A.    Yes.
     15          Q.    And you left that position to work on the
     16    Satoshi Project and further nChain, right?
     17          A.    Yes.
     18          Q.    Don't you think the responsible thing would
     19    have been to kind of dig into that a little bit more
     20    before you gave up something so great for this new
     21    venture you were betting on?
     22          A.    Not necessarily.      I had been wanting to leave
     23    law for many years before this.
     24          Q.    So you -- it's your testimony today that you
     25    did not push for what happened and why there was a


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 58 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           58

      1    failure?
      2          A.    Well, I asked questions but I don't think even
      3    Rob could even tell me why Craig didn't do it.
      4          Q.    Did you ever Craig why he didn't do it?
      5          A.    No.
      6          Q.    Did you ever ask -- have you ever asked Craig
      7    to give you a private proof session?
      8          A.    Sorry, you cut off.
      9          Q.    Have you ever -- can you hear me now?
     10          A.    Yes.
     11          Q.    Have you ever asked Craig to give you a
     12    private proof session?
     13          A.    No.
     14          Q.    Why not?
     15          A.    Because I knew he would if I asked him to and
     16    I made a decision including before I decided to sign on
     17    to nChain and leave my law practice that I wasn't doing
     18    it based upon Craig having to be Satoshi Nakamoto.             That
     19    I wasn't -- that that was certainly relevant to
     20    everything, right, but since there's all this
     21    controversy over whether he is or he isn't and how could
     22    it be proven, you know, either way I had to make a
     23    decision am I going to join this opportunity based upon
     24    that and could be left disappointed if it turned out not
     25    to be true so decided for myself while it certainly is


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 59 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           59

      1    relevant that the technology that can be built and his
      2    vision for it is powerful and that I needed to focus on
      3    that because otherwise you can drive yourself crazy with
      4    is he or isn't he Satoshi and it's also what I said
      5    publicly not what I asked.        So I did ask questions about
      6    it but I didn't make my decision to join nChain based
      7    upon it.
      8          Q.    How do you know he would show it to you if you
      9    asked him to?
     10          A.    I've had this discussion with Steve Shadders,
     11    the chief technology officer at nChain, and Steve has
     12    said to me we're pretty confident Craig would do it if
     13    we asked because, you know, Craig doesn't trust very
     14    many people so we work together a lot.          I have never
     15    asked him the question flat out so I don't know
     16    100 percent he would say yes but I think he would.
     17          Q.    How would he have access to the private keys
     18    if they are -- let me take a step back.          Are you aware
     19    that Craig has claimed the properties are locked in a
     20    trust?
     21                MR. RIVERO:     Sorry, you cut out and I could
     22          not hear that question.
     23    BY MR. FREEDMAN
     24          Q.    Are you aware that Craig has claimed the
     25    private keys to his Bitcoin are locked in a trust that


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 60 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           60

      1    he cannot access?
      2                 MR. RIVERO:    Object to the form.
      3                 THE WITNESS:    I'm aware that he's claimed -- I
      4          can't -- I am aware that in this case he's claimed
      5          that he cannot access private keys to certain
      6          Bitcoin and so yes, I'm aware of that.
      7    BY MR. FREEDMAN
      8          Q.     And how then would he demonstrate a proof for
      9    you if you asked him to?
     10          A.     Well --
     11                 MR. RIVERO:    Object to the form.      Go ahead.
     12          Sorry, Mr. Nguyen.
     13                 THE WITNESS:    Probably why I've never asked
     14          him.
     15    BY MR. FREEDMAN
     16          Q.     Has Craig ever explained the trust to you?
     17          A.     Only in the context of this litigation.
     18          Q.     What has he said?
     19                 MR. SILVERGLATE:     Wait a second.     If it's in
     20          the context of the litigation then it's privileged.
     21                 MR. FREEDMAN:    Mr. Nguyen testified he has not
     22          acted as a lawyer since late 2018 or 2017 I think
     23          it is.    I don't have the date.
     24                 MR. SILVERGLATE:     Well --
     25                 MR. RIVERO:     I'll join the objection and the


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 61 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           61

      1    instruction.
      2          MR. FREEDMAN:      Actually I will actually say
      3    that in this deposition Mr. Nguyen testified that
      4    he is not a lawyer for Craig Wright.
      5          MR. SILVERGLATE:       Right.    I'm not suggesting
      6    that he is a lawyer for Craig Wright.            What I am
      7    saying is that Mr. Nguyen has a joint interest
      8    agreement with Craig Wright and he has also served
      9    as Craig Wright's liaison to his counsel in the
     10    litigation.
     11          So he's part of the litigation team even
     12    though he is not serving as a lawyer but a liaison.
     13    So the conversation that you're inquiring about is
     14    privileged both under the joint interest privilege
     15    and under the attorney-client privilege.
     16          MR. FREEDMAN:      What is the joint interest that
     17    you're protecting?
     18          MR. SILVERGLATE:       They both have a community
     19    of interest and they have a signed agreement.
     20          MR. FREEDMAN:      A signed agreement can't extend
     21    the privilege, it just memorializes an existing
     22    privilege under existing law.          I just want to -- I
     23    understand you're instructing him not to answer and
     24    I can't do anything about that but I need a record
     25    of it so we can challenge it eventually.             What is


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 62 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           62

      1    the joint interest that you are memorializing with
      2    the joint common interest privilege?
      3          MR. SILVERGLATE:       Well, I believe you're
      4    misstating what my objection was.           So first of all,
      5    I'm asserting two privileges.          One is
      6    attorney-client privilege because Mr. Nguyen is on
      7    the team.     He is on the defense team, Mr. Wright's
      8    defense team, okay and because of that there is
      9    also a community of interest which implicates the
     10    joint interest agreement and joint interest
     11    privilege.
     12          MR. FREEDMAN:      What is Mr. Nguyen's capacity
     13    on the -- I'll direct this to Mr. Nguyen and
     14    obviously you can instruct him not to answer so I
     15    don't need to tell you Mr. Nguyen take a second to
     16    allow your lawyer to give an instruction team.
     17    What is your capacity on the defense team?
     18          MR. SILVERGLATE:       You can answer that, Jimmy.
     19          THE WITNESS:      When the lawsuit first got filed
     20    Craig asked me to assist him in both finding
     21    counsel and helping to communicate with counsel
     22    regarding his defense.
     23          MR. RIVERO:      And I haven't interrupted the
     24    question but Mr. Nguyen, obviously you have a
     25    lawyer but I just ask you to be careful since there


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 63 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           63

      1          are dates where you were counsel to nChain, dates
      2          where there was this common interest.
      3                  Please refrain from testifying about anything
      4          that would invade those privileges and I'll just
      5          join as necessary, stay out of it.
      6    BY MR. FREEDMAN
      7          Q.      So you are not a lawyer on the defense team,
      8    you are not providing legal advice; is that correct?
      9          A.      Correct.   Basically how I would describe it is
     10    I am his liaison with his lawyers because to help with
     11    communication Craig is a difficult communicator on what
     12    are complex topics here and he felt that he asked me to
     13    do this because to help him because of the need to
     14    communicate with his lawyers especially about dealing
     15    with complex issues in this case.
     16                  MR. FREEDMAN:   Okay, so as I understand this
     17          is directed to the lawyers you're asserting --
     18          Mr. Rivero, you're asserting Craig's
     19          attorney-client privilege through you because
     20          Mr. Nguyen is the go between between you and the
     21          client, is that an accurate assertion of your
     22          privilege?
     23                  MR. RIVERO:   Can I hear the last question read
     24          back?    Sorry, the last question where these
     25          objections were actually posed?         It was probably a


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 64 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           64

      1    couple questions ago.
      2          (Thereupon, a portion of the record
      3          was read back by the reporter.)
      4          MR. RIVERO:      I am asserting on behalf of Craig
      5    Wright his common interest privilege with
      6    Mr. Nguyen.
      7          MR. FREEDMAN:      What is the common interest
      8    that's seeking to be protected?
      9          MR. RIVERO:      I've now answered your question.
     10    Please ask your next question.          Let's move on.
     11          MR. FREEDMAN:      You're not answering what is
     12    the common interest question for the record?
     13          MR. RIVERO:      Sir, I've made an instruction.
     14    Your -- my role is to state an objection or
     15    instruction.      I think your role is to ask the next
     16    question.     I think that's what you should do next.
     17          MR. FREEDMAN:      You are declining to answer my
     18    question, Mr. Rivero?
     19          MR. RIVERO:      Sir, if you want to have a good
     20    faith conference about this, sir, I've already told
     21    you you can speak to me and I'll be glad to discuss
     22    it.   We don't have to do it on the record, you know
     23    that.    We already discussed this week so please
     24    move on to your next question.
     25          MR. FREEDMAN:      Mr. Rivero, respectfully your


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 65 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           65

      1    client's breaches of protective orders or maybe at
      2    this point alleged or perceived breaches of
      3    protective order don't relate to this particular
      4    instance here.
      5          Mr. Rivero, you need to let me finish my
      6    statement and then I'll give you an opportunity to
      7    respond.
      8          MR. RIVERO:      I didn't know you weren't
      9    finished.     Go ahead.
     10          MR. FREEDMAN:      I am simply trying to make a
     11    record here so when we go back to the Court here we
     12    have a clear record of what your position is and I
     13    know what's happening.        So I'm only asking what is
     14    the joint interest you're seeking to protect?
     15          MR. RIVERO:      Mr. Freedman, it does not work
     16    like that.     We make objections and instructions.
     17    We don't litigate the objections or instructions.
     18    Go ahead and ask your next question.            If you want
     19    to discuss this after this deposition is over I'll
     20    be glad to.     That's a good faith conference, sir.
     21          At that time you'll identify to me what your
     22    theory is why you get this answer.           Then I'll
     23    respond to you in a good faith conference.              That's
     24    how it works.      Go ahead, continue with your
     25    deposition.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 66 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          66

      1                MR. FREEDMAN:      We'll agree to disagree on how
      2          it works.       Mr. Silverglate, are you also asserting
      3          a privilege to prevent the answer to this question
      4          or is it identical to the privilege that's been
      5          asserted by Mr. Rivero?
      6                  MR. SILVERGLATE:    I think I've already voiced
      7          my objection.      It's we've raised two objections,
      8          attorney-client privilege and joint interest
      9          agreement and we're making both of those
     10          objections.      I'm making them on behalf of this
     11          witness, Mr. Nguyen.
     12                MR. FREEDMAN:      Okay, whose attorney-client
     13          privilege are you invoking?
     14                  MR. SILVERGLATE:    For this particular question
     15          we're invoking Mr. Wright's attorney-client
     16          privilege because Mr. Nguyen is on his defense
     17          team.
     18    BY MR. FREEDMAN
     19          Q.      Okay.   Mr. Nguyen, when did you start in your
     20    role as a liaison?
     21          A.      When the lawsuit got filed.
     22          Q.      Are you still in a role as a liaison?
     23          A.      Yes.
     24          Q.      Is there an agreement memorializing your
     25    liaison, a written agreement memorializing this liaison


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 67 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 68 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 69 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 70 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           70

      1          Q.    Mr. Nguyen, do you act as a liaison for anyone
      2    else between them and their lawyers besides Craig
      3    Wright?
      4          A.    No.
      5          Q.    Has your liaison role in this litigation been
      6    continuous?
      7          A.    Yes.
      8          Q.    Were you acting as a liaison then to Rivero,
      9    Mestre while we were attempting to serve process on you?
     10                MR. SILVERGLATE:      Object to the form.
     11                MR. RIVERO:     Join.
     12                THE WITNESS:     I was acting as a liaison to
     13          Craig.
     14    BY MR. FREEDMAN
     15          Q.    Between him and Rivero, Mestre?
     16          A.    Yes.
     17          Q.    Has Rivero, Mestre hired you or has Craig
     18    engaged you in this task?
     19                MR. RIVERO:     Object to the form.
     20                THE WITNESS:     Craig.
     21    BY MR. FREEDMAN
     22          Q.    Does he pay you for this?
     23          A.    No.
     24          Q.    Can you walk me through without talking about
     25    I'm sure your lawyers will make sure so just make a beat


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 71 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                             71

      1    again but I think this is a permissible question.             Can
      2    you walk me through not the substance but the mechanics
      3    of how the liaisoning goes between you and Craig and his
      4    lawyers?
      5                MR. SILVERGLATE:      Obviously I'll object if
      6          it -- if you're asking for specific communications.
      7                MR. RIVERO:     Mr. Nguyen, I know you know this
      8          but there are occasions where the procedure could
      9          reveal confidences so answer to the extent you can
     10          without revealing confidences.
     11                THE WITNESS:     So just procedurally it began
     12          with me being the person to help find Craig counsel
     13          to represent him.      So I am the one that sought out
     14          law firm options and helped Craig choose the
     15          Rivero, Mestre firm which represents Craig, not me.
     16                And then after that I was involved in
     17          communications to -- between Craig and his lawyers
     18          about subject matter in the case, helping
     19          understand things and helping understand Craig I
     20          guess most importantly because he is a difficult
     21          communicator.
     22    BY MR. FREEDMAN
     23          Q.    So is the procedure Craig calls you and you
     24    call Rivero, Mestre or is it procedure you all get on a
     25    call together or how does it work?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 72 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           72

      1                MR. SILVERGLATE:      Hang on.    Andres, do you
      2          feel like that implicates your strategy, your
      3          defense strategy?
      4                MR. RIVERO:     From my perspective I would allow
      5          that question but Mr. Nguyen, you're on thin ice of
      6          the whole situation but you can answer the
      7          question.
      8                THE WITNESS:     I would say it varied.       There
      9          were times where sometimes Craig asked me to deal
     10          with his lawyers about a particular topic.
     11          Sometimes they asked me to interface with Craig on
     12          a topic.    Sometimes it was all joint.
     13    BY MR. FREEDMAN
     14          Q.    Are these via e-mail?       So are there e-mail
     15    communications from you to Craig and then without his
     16    lawyers -- let's start there.        Are there e-mail
     17    communications about litigation from you to Craig that
     18    his lawyers are not on?
     19          A.    I don't remember.
     20          Q.    Are there e-mail communications between you
     21    and Rivero, Mestre that Craig is not on?
     22          A.    I think so.
     23          Q.    Sorry?
     24          A.    I think so.
     25          Q.    Are there e-mails from Rivero, Mestre to Craig


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 73 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 74 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 75 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           75

      1    terminates this agreement?
      2          A.    I'm not sure.
      3          Q.    Do you have any time -- do you have any
      4    document that terminates this agreement formally?
      5          A.    Not that one.     I think as I said I think there
      6    was an updated one.
      7          Q.    I want to -- sorry, going to jump you back to
      8    the liaison role.      I want to understand the bookends.         I
      9    know the current bookend is in effect meaning you're
     10    still acting in that role.        I want to go back what is
     11    the date that role started?
     12          A.    I don't remember the exact date.         It was after
     13    Craig got -- after the lawsuit was filed.           I don't
     14    remember if it was before or after he got served with
     15    the lawsuit.
     16          Q.    It's been -- I guess the first time -- would
     17    it be fair the first time Craig reached out to you about
     18    the lawsuit you immediately started in that liaison
     19    role?
     20          A.    Yes.
     21          Q.    It was sometime around the filing of the
     22    lawsuit?
     23          A.    Correct.
     24          Q.    Do you maintain any equity at all in nChain?
     25          A.    No.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 76 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           76

      1          Q.    Do you have any financial interest that is in
      2    any way connected to nChain?
      3          A.    No.
      4          Q.    Do you have any financial interest in Pi-High
      5    Tech and PE Fund?
      6          A.    No.
      7          Q.    Who is Arthur Davis?
      8          A.    Arthur Davis is a firm called Nuovo Capital
      9    and he was brought on to help with the transaction.
     10          Q.    What does Nuovo Capital do?
     11          A.    I'm not certain.      Similar services from that
     12    transaction they acted as financial advisor.
     13          Q.    Does Nuovo Capital still maintain an active
     14    interest in nChain companies, in the nChain companies?
     15          A.    I don't know what you mean by active interest.
     16    They don't do any work for nChain companies that I know
     17    about.
     18          Q.    Do they have any equity in nChain?
     19          A.    Not that I know of.
     20          Q.    Do they have any equity in Hi-tech Private
     21    Equity Fund?
     22          A.    Not that I know of.
     23          Q.    Do you know whether Calvin Ayre has invested
     24    in Hi-Tech Private Equity Fund?
     25          A.    Not that I know of.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 77 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           77

      1                (Plaintiff's Exhibit No. 8 was
      2                marked for identification.)
      3    BY MR. FREEDMAN
      4           Q.   Mr. Nguyen, you produced a document to us I am
      5    going to share it on the screen with you.           It is Nguyen
      6    4 and I think we're on Exhibit 8 and in this e-mail
      7    Arthur Davis is e-mailing you and Stefan Matthews on
      8    February 14th 2017 at 5:33 p.m.; correct?
      9           A.   That's what it says.
     10           Q.   Then he opens the e-mail saying "Stefan, you
     11    and are completely agreement to focus 100 percent of
     12    closing the transaction."        Is this transaction the
     13    acquisition of nChain's companies by Hi-Tech Private
     14    Equity Fund?
     15           A.   I assume that's what he was referring to.
     16           Q.   Mr. Nguyen, did you review all the documents
     17    you produced to us before they were produced?
     18           A.   Yes.   I tried to.     I tried to review them,
     19    yes.
     20           Q.   They were collected from your computers?
     21           A.   Correct.
     22           Q.   They are accurate records of what was located
     23    on your computers?
     24           A.   Yes.
     25           Q.   Who is Marco Bianchi?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 78 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          78

      1          A.    Marco it's Bianchi I think is how the name is
      2    pronounced.
      3          Q.     Thank you.
      4          A.     He is principal at a firm called Stairway
      5    Global some other words.       Just call it Stairway Global.
      6          Q.     What was his involvement with the -- what was
      7    his involvement with this transaction?
      8          A.     Marco is a director of some of the nChain
      9    companies.
     10          Q.     Do you know why?
     11          A.     No, I don't.    He was before I got involved.
     12          Q.     Do you know what his role was with any of the
     13    nChain companies?
     14          A.     Like I said he is director of some of the
     15    companies so he is one of the directors that I would
     16    report to.
     17          Q.     Does Craig Wright have any equity in nChain?
     18          A.     Not that I know of.
     19          Q.     Does Ramona Watts have any equity in nChain?
     20          A.     I can tell you what I know as of the time I
     21    was CEO and the answer to both of those questions is no.
     22          Q.     Did they ever have equity in any nChain
     23    companies?
     24          A.     Not that I know of.
     25          Q.     What about Hi-Tech Private Equity Fund?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 79 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           79

      1          A.    No.
      2          Q.    What about the Workshop Holdings?
      3          A.    Not that I know of.
      4          Q.    What about Nuovo Capital?
      5          A.    I don't know anything about the ownership
      6    structure of Nuovo Capital.
      7          Q.    Are you familiar with the company called
      8    Squire Mining?
      9          A.    Yes.




     17          Q.    Are you on the -- I apologize.         Hold on, give
     18    me one second.     Nevermind.     Are you -- do you have a
     19    position in Squire Mining?
     20          A.    I was one of its advisory board members until
     21    last month.
     22          Q.    Was that a paid position?
     23          A.    I have to look at the stock option.
     24          Q.    Why did you step away from the advisory board?
     25          A.    I stepped away because my new role as Bitcoin


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 80 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           80

      1    Association president I'm responsible for, you know,
      2    being a leader in the building of the whole business
      3    ecosystem for Bitcoin SV around the world.           There were
      4    concerns about whether in that role I would be perceived
      5    to have conflicts of interest if I also had roles with
      6    other key companies in the Bitcoin SV space and so I
      7    resigned from that advisory board position as well as
      8    some others.
      9          Q.    Does Calvin Ayre own any interest in TAAL?
     10          A.    He is a shareholder.
     11          Q.    Do you know what percent his shareholding is?
     12          A.    I don't know.
     13          Q.    Does Craig Wright have any equity interest in
     14    TAAL?
     15          A.    I do not know that.
     16          Q.    As the president of the Bitcoin Association --
     17    sorry, you are the president of the Bitcoin Association?
     18          A.    Yes.
     19          Q.    Is that position paid?
     20          A.    Yes.




                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 81 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           81




     23          Q.    Do you currently have any other jobs or is
     24    that your full time position?
     25          A.    This is it.     Full time.    More than a full time


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 82 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           82

      1    job.
      2           Q.   Is there a difference between the Bitcoin
      3    Association and the B Com Association?
      4           A.   It's the same thing.       We rebranded the name B
      5    Com to Bitcoin Association.
      6           Q.   Do you know what Calais Holdings is?
      7           A.   No.
      8           Q.   Have you ever heard of Calais Holdings?
      9           A.   Don't think so.
     10           Q.   Have you ever heard of the Sterling Group?
     11           A.   I've heard of Sterling.       I don't know that
     12    I've ever heard it referred to as Sterling Group.
     13           Q.   What is Sterling?
     14           A.   I'm not sure.
     15           Q.   Do you know anything about it other than that
     16    you've heard of it?
     17           A.   I've heard of it.      I've seen it somewhere.       I
     18    don't know.     About it.
     19           Q.   Before you left nChain as CEO was it making
     20    any revenue?
     21           A.   Very little.
     22           Q.   About how much?
     23           A.   I don't recall.     I only know of -- I think it
     24    had received about 500,000 I don't know if it was
     25    British pounds in revenue from a source before you left.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 83 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           83

      1           Q.   That was for licensing of technology?
      2           A.    It was for under an agreement to help another
      3    company build a more secure Bitcoin wallet.
      4           Q.    Could you explain to me what nChain's purpose
      5    was?
      6           A.    Not sure I know how to answer that question.
      7           Q.    Like every company has like a goal or mission
      8    statement.    What was nChain's?
      9           A.    At what point in time?
     10           Q.    Why don't you start from when you joined until
     11    you left if it ever changed let me know.
     12           A.    That's a difficult question to answer because
     13    when I first joined nChain I think the mission was not
     14    that clear.     That was part of my task trying to help
     15    bring clarity to it.      When I joined nChain it was set up
     16    to research and development work, build an IP program,
     17    to basically based upon Bitcoin block chain technology.
     18    What to do with that next became less clear.           I would
     19    say today from what I understand of nChain that it's
     20    more clearly focused on enterprise level solutions and
     21    services that want to provide the enterprises to build
     22    block chain technology innovations and particular now
     23    focus on Bitcoin SV chain as the scalable big block
     24    Bitcoin which did not exist when I first joined nChain.
     25                 There was no split of the Bitcoin chain over


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 84 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           84

      1    time.    That's why the purpose of nChain has evolved over
      2    time given what's in the Bitcoin network.
      3            Q.   So would it be fair to say when you were first
      4    brought on board nChain it was sitting on this massive
      5    pot of intellectual property it had a required from the
      6    DeMorgan Group and you were tasked with essentially
      7    commercializing that asset?
      8            A.   I would not describe it that way.
      9            Q.   How would you describe it?
     10            A.   First I would not say that nChain was sitting
     11    on this pot of IP from the DeMorgan Group that could be
     12    monetized.
     13            Q.   Well, had -- why don't we break that down into
     14    it parts.     Had nChain acquired -- when you were brought
     15    on board did you believe that nChain had been
     16    acquired -- sorry, let me restart that question.            Strike
     17    that.
     18                 When you were brought on board to nChain did
     19    you understand and believe that nChain had acquired
     20    significant intellectual property assets from the
     21    DeMorgan Group?
     22            A.   I would say I knew they acquired assets from
     23    the DeMorgan Group.      I could not say they were
     24    significant IP assets.
     25            Q.   So then your task was to review those


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 85 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           85

      1    intellectual property assets and determine how to
      2    commercialize them?
      3          A.     No.
      4          Q.     What was your task?
      5          A.     My task was to get involved with the new IP
      6    program that nChain was developing and figuring out how
      7    to commercial those new IP assets in the nChain
      8    agreement.
      9          Q.     So then you had absolutely nothing to do with
     10    intellectual property that was acquired from the
     11    DeMorgan Group?
     12          A.     I just answered no.     I don't know what you
     13    mean by nothing to do with intellectual property
     14    acquired from the DeMorgan Group.
     15          Q.     Well, if nChain -- is it your testimony that
     16    nChain did not develop any intellectual that it obtained
     17    from the DeMorgan Group?
     18          A.     I can't answer that question because I never
     19    reviewed in detail the assets that were acquired from
     20    DeMorgan.
     21          Q.     Do you know how much money Rob MacGregor paid
     22    to purchase those assets from the DeMorgan Group?
     23          A.     No.
     24          Q.     Did you ever get the intellectual property
     25    from -- that was purchased from The DeMorgan Group


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 86 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           86

      1    valuated or appraised?
      2          A.    From the DeMorgan Group?
      3          Q.    "Uh-uh."    So you never got an evaluation of
      4    intellectual property assets nChain had acquired from
      5    The DeMorgan Group?
      6          A.    I was not involved in The DeMorgan Group
      7    transaction.     So I was not involved.
      8          Q.    I'm not talking about the time of the
      9    transaction.     I'm saying at some point in time you
     10    became the CEO of nChain and even before that you were
     11    tasked with commercializing nChain's IP and I am trying
     12    to figure out whether or not you have ever and I think I
     13    know the answer to this because I think I've seen copies
     14    of it whether you had ever obtained or reviewed an
     15    appraisal of the intellectual property that resulted
     16    from -- that was obtained from The DeMorgan Group?
     17          A.    So the way you phrased the question.          So I
     18    have never tried to get a valuation or analysis of the
     19    IP -- the value of the IP assets from the DeMorgan Group
     20    of companies.     I have been involved with looking at
     21    valuation of nChain's IP assets which were newly created
     22    after the DeMorgan transaction.
     23          Q.    Did the assets that you had evaluated at
     24    nChain include assets that had been received from the
     25    DeMorgan Group?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 87 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           87

      1          A.    I'll tell you what was valuated was looking at
      2    the patent program that was being developed at nChain
      3    which did not start until after the DeMorgan Group
      4    transaction.
      5          Q.    Were any of the patents that were in the
      6    patent portfolio of nChain focused on intellectual
      7    property obtained from the DeMorgan Group?
      8          A.    I don't know.
      9          Q.    Never looked at that as CEO of the company and
     10    former IP lawyer?
     11          A.    First of all, the patent program was started
     12    before I got to nChain and was going.          That's just a
     13    difficult question to answer anyway.
     14          Q.    Why?
     15          A.    Well, you have to look at each individual
     16    patent application and go back and compare it to
     17    anything the DeMorgan Group had done to be able to
     18    answer that question.
     19          Q.    You never conducted that analysis?
     20          A.    No.
     21          Q.    Are you aware of whether or not lawyers have
     22    opined on whether -- where certain intellectual
     23    property -- strike that.       Are you aware of whether
     24    lawyers have opined on whether or not certain IP or
     25    intellectual property currently owned by nChain was


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 88 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           88

      1    sourced from DeMorgan?
      2          A.    I don't know that one can answer that without
      3    getting into questions.       Not even about this litigation,
      4    about -- I can't remember if it violates the legal
      5    advice I ever gave in my role.




                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 89 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           89




     23          Q.    When did you first meet Craig Wright?
     24          A.    Not sure of the year.       Probably around 2007.
     25          Q.    I said Craig Wright.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 90 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           90

      1           A.   Oh, sorry, I thought you said Rob MacGregor.
      2    When did I first meet Craig Wright, 2016.
      3           Q.   Do you remember when in 2016?
      4           A.   I believe it was in September.
      5           Q.   Do you remember the circumstances of that
      6    meeting?
      7           A.   Yes.    After I -- it was clear I don't know if
      8    I had signed the contract yet but after it was clear I
      9    was going to start working with nChain I went to London
     10    for some meetings and Stefan introduced me to Craig.
     11           Q.   Do you remember what you talked about in that
     12    initial conversation with Craig?
     13           A.   We had dinner and I don't have any memory of
     14    what we talked about other than trying to get to know
     15    each other.
     16           Q.   Did Craig ever mention Satoshi Nakamoto to
     17    you?
     18           A.   I guess I don't know how to answer that.            Had
     19    he ever used that phrase Satoshi Nakamoto with me?
     20           Q.   I'm trying to figure out.         Let me take a step
     21    back.    You were aware before meeting him he claimed to
     22    be Satoshi Nakamoto?
     23           A.   Yes.
     24           Q.   Who told you initially that they believed he
     25    was Satoshi Nakamoto?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 91 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           91

      1          A.    Rob MacGregor.
      2          Q.    When was that?
      3          A.    The year before this so sometime in the summer
      4    of 2015.
      5          Q.    Did you ask Rob MacGregor how he knew that,
      6    why he knew that, what his proof was?
      7          A.    I didn't ask him all those questions.          We had
      8    a conversation about it.
      9          Q.    What did he say?
     10          A.    He said I think I found Satoshi Nakamoto.
     11          Q.    You knew who that was at the time?
     12          A.    The name didn't immediately trigger my memory.
     13    I had seen the name in the past about Bitcoin but my
     14    first response was who.       He said you know, the creator
     15    of Bitcoin.     I said oh, yes, that's right.
     16          Q.    And then in September of 2016 you come to
     17    meet -- let me take a step back.         Going to meet Craig in
     18    September 2016 did you have an opinion one way or
     19    another whether he was or was not Satoshi Nakamoto?
     20          A.    No.
     21          Q.    So you come to meet the individual who is
     22    claiming to be Satoshi Nakamoto who your long time
     23    client thought was Satoshi and trying to figure out
     24    whether -- so you're Satoshi Nakamoto how did that work?
     25          A.    Not in that first time I met him.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 92 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           92

      1           Q.   Do you remember the first time you had a
      2    discussion with Craig about him -- his Satoshiness?
      3           A.   It wasn't for a long time after that.
      4           Q.   Do you remember the context of that setting?
      5           A.   No, I don't.     I mean it's obviously a topic
      6    that comes up a lot in my world with lots of people so I
      7    don't remember the first time I spoke with Craig about
      8    it.
      9           Q.   I would imagine something you kind of needed
     10    to know about because you were taking a leading role in
     11    nChain or like it or not it was a big feature of nChain;
     12    right?
     13           A.   The answer to that is I needed to know about
     14    it but I didn't need to know for myself as I explained
     15    earlier.    I made a decision personally that I would be
     16    willing to do this opportunity whether it was true or
     17    not.
     18           Q.   When you eventually got on to the topic of
     19    Craig being Satoshi Nakamoto what did he say?
     20           A.   I'm trying to remember how the first time I
     21    even talked to him about it.
     22           Q.   I mean would say tell me the story, did you
     23    never say tell me your story?
     24           A.   I know you might think I would but you know
     25    it's a sensitive topic.       Obviously specially after that


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 93 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                             93

      1    year with the potential reveal and I at the time thought
      2    you know what, I'm not going to ask about it now.
      3          Q.    That's fair.     So when eventually he got to
      4    know you well enough and you got to know him well enough
      5    when it came up what did he say?
      6          A.    Not really how it happened.        It's not like one
      7    day I asked tell me whether you're Satoshi or not.             It
      8    was part of general conversations and communications we
      9    had at the company about him being Satoshi.
     10          Q.    Tell me what you remember him telling you.
     11    Like tell me the narrative he told you.
     12          A.    I don't think I -- he's told me a number of
     13    times he is Satoshi Nakamoto, the creator of Bitcoin.               I
     14    don't think he ever -- he told me any details about the
     15    story until gosh it might have been in maybe in 2018 we
     16    did like an interview at one of the Coin Geek
     17    conferences, G-E-E-K, conferences where he was going to
     18    talk about it for the first time publicly with me and I
     19    think that's the first time I went into any detail with
     20    him about the story.
     21          Q.    What did he tell you in that preparation
     22    session?
     23          A.    It wasn't a preparation session.
     24          Q.    So you took -- let me ask it.        Did you not
     25    prepare for that interview?


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 94 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           94

      1          A.    I came up with some sample questions and sent
      2    them to him.     We did not -- I sent him a list of sample
      3    questions to make sure he was comfortable talking about
      4    them but we did not meet or rehearse or go over any of
      5    them beyond him saying I'm comfortable answering these
      6    questions.
      7          Q.    And until that Coin Geek conference you never
      8    discussed him becoming Satoshi or being Satoshi?
      9          A.    I can't say we never discussed it.         I just
     10    don't have any memory of the conversation where we went
     11    into any detail about the story of, you know, how he
     12    created Bitcoin or why.       I think little bits of it would
     13    come out in regular communication such as when -- it
     14    became more of a work function.
     15                For example, when we would talk about why does
     16    nChain need support, you know, the big block position in
     17    Bitcoin why is it so important that we oppose this thing
     18    at this time called Segregated Witness that the Bitcoin
     19    core people were going to add to Bitcoin which we
     20    thought was going to change Bitcoin and not make it no
     21    longer Bitcoin and be detrimental.
     22                The topic of -- would come up where he would
     23    say well, that would change what I created.           That's no
     24    longer a Bitcoin and he might sometimes talk about
     25    things he did at the beginning and why certain parts of


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 95 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           95

      1    the technical design of Bitcoin are there.            It came up
      2    more in that context as -- than going through all the
      3    details.
      4          Q.    Did he ever talk about -- when he was talking
      5    to you about the things he did at the beginning of
      6    Bitcoin did he discuss specifics of what he did?
      7          A.    Not really until that interview I did of him
      8    at Coin Geek Toronto.
      9          Q.    Prior to that Coin Geek interview in Toronto
     10    did Craig ever mention Dave Kleiman?
     11          A.    I think I heard the name before but I didn't
     12    know that much about their relationship.
     13          Q.    Did you ever ask Craig whether he was Satoshi
     14    alone or whether there was a team of people involved?
     15          A.    I didn't ask it that way.
     16          Q.    How did you ask it?
     17          A.    I think I asked him if he had help.
     18          Q.    What did he answer?
     19          A.    He said "I was the primary creator but some
     20    people helped me."
     21          Q.    Did you ask him who?
     22          A.    I don't remember if I did at the time.
     23          Q.    Did you ever ask him how they helped?
     24          A.    I don't remember.
     25          Q.    Were you involved in preparing Craig for any


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 96 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           96

      1    of the media prep sessions that led up to his 2016
      2    reveal?
      3          A.    No.
      4          Q.    Are you aware that there were media prep
      5    sessions?
      6          A.    I am aware now.
      7          Q.    Did you ever review any of the transcripts
      8    that were taken during those media prep sessions?
      9          A.    No.
     10          Q.    I'll represent to you that in those
     11    transcripts Craig gives a lot of credit to Dave Kleiman
     12    for --
     13                MR. RIVERO:     Sorry?
     14    BY MR. FREEDMAN
     15          Q.    A lot of credit to Dave Kleiman for helping
     16    him create Bitcoin and I am surprised to hear that you
     17    don't recall hearing Dave Kleiman's name prior to that
     18    date although you said you recall hearing it but not
     19    prominently.      So I guess my question is can you think
     20    hard and recall what it was he said about Dave Kleiman
     21    that causes you to remember the name?
     22                MR. RIVERO:     Objection to the form.
     23                THE WITNESS:      That's a hard -- I don't even
     24          know how to answer that question.          I'm not sure I
     25          even heard of Dave Kleiman first from Craig.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 97 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           97

      1    BY MR. FREEDMAN
      2          Q.    Did you ever hear about Dave Kleiman from
      3    Craig?
      4          A.    From Craig?
      5          Q.    Yes.
      6          A.    Yes, at different points in time, yes.
      7          Q.    What did he say?
      8          A.    Well, some of it I learned in the context of
      9    this litigation so I'm sure my lawyer would tell me not
     10    to talk about that.
     11          Q.    I'm sure he will.       Why don't we hear that
     12    instruction from the lawyer.
     13                MR. SILVERGLATE:      You're instructed not to
     14          talk about things you learned during the course of
     15          the litigation that are privileged but outside of
     16          that you can answer the question.
     17                MR. RIVERO:     Join.
     18                THE WITNESS:     Well, in sum he told me that
     19          Dave was a very good friend of his.          Probably his
     20          best friend.     He doesn't have a lot of close
     21          friends and that Dave was one of the few people who
     22          he felt close to and that he told me some of Dave's
     23          life story I think at one point that he was -- that
     24          Dave would tell Craig he was very ill at the end
     25          before Dave died and that Craig was very hurt and


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 98 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           98

      1          sad when he found out that Dave died and that he
      2          had helped him with Bitcoin.        I think he said at
      3          one point he helped Craig edit the white paper of
      4          Bitcoin and trying to think if there was anything
      5          else.    That's the gist of it.
      6    BY MR. FREEDMAN
      7          Q.    Did he ever refer to Dave Kleiman as his
      8    partner?
      9          A.    No.     Not to me.
     10          Q.    You have a very clear recollection he never
     11    referred to Dave Kleiman as his partner?
     12                MR. RIVERO:      Object to the form.
     13                  THE WITNESS:    I have never heard him use that
     14          word with almost anybody.
     15    BY MR. FREEDMAN
     16          Q.      Did you ever ask Craig how much Bitcoin he
     17    mined as Satoshi and again given your lawyer's
     18    instruction that will stay outside -- obviously without
     19    prejudice to my right to get this later but I understand
     20    the instruction you've been given so for purposes of the
     21    deposition stay outside your liaison role?
     22          A.      No, I never asked the question.
     23          Q.      Did he ever tell you how much he mined?
     24          A.      No.
     25          Q.      When you had that Coin Geek conference where


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 99 of
                                     Jimmy
                                      292    Nguyen
                                    April 30, 2020                           99

      1    you hosted an interview of Craig about him being Satoshi
      2    what was that date?
      3          A.    It was sometime in 2018.
      4          Q.    Had the lawsuit already been filed?
      5          A.    Yes.
      6          Q.    So you put Craig on a public stage, asked him
      7    about Dave Kleiman's participation in the Bitcoin and
      8    you had absolutely no preparation sessions with him
      9    about that?
     10          A.    That is correct.
     11          Q.    Did anybody have preparation sessions with him
     12    about it?
     13          A.    Not that I know of.      Not how Craig works.
     14          Q.    Did you think that was advisable?
     15          A.    I told him we should be aware of what he said
     16    publicly.     It would be viewed by opposing counsel.
     17          Q.    So there was --
     18          A.    I didn't have a session with him to prepare
     19    what he would say.
     20          Q.    But you admonished him to be careful?
     21          A.    Yes.
     22          Q.    Which is --
     23          A.    Not the right word.      I obviously said, you
     24    know, be aware that not just in that interview, anything
     25    he says publicly, right, could be reviewed and since


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 100 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          100

      1    that was a first big effort time where he sat down and
      2    talked about the creation of Bitcoin, you know, I want
      3    him to be extra mindful.
      4            Q.   Perfectly reasonable thing to do.         Did -- what
      5    did he say?
      6          A.     What do you mean what did he say?
      7          Q.     When you told him be careful because opposing
      8    counsel can review what's being said and he just said
      9    okay?    Did he comment?     Did he not respond?       What was
     10    his response?
     11                 MR. SILVERGLATE:     Objection, it calls for a
     12            privilege.
     13                 MR. RIVERO:    Join.
     14    BY MR. FREEDMAN
     15            Q.   Did Craig Wright ever tell you that Dave
     16    Kleiman was not his partner?
     17                 MR. SILVERGLATE:     Outside the scope of the
     18            privilege, Jimmy.
     19                 THE WITNESS:    I can't answer the question.
     20    BY MR. FREEDMAN
     21            Q.   Just so it's clear while obviously I want to
     22    know all the answers within that scope and your lawyers
     23    and I don't see eye to eye on that you've been
     24    instructed not to answer so you should assume for all of
     25    my questions that you are not -- unless you are


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 101 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         101

      1    instructed otherwise by your lawyer you are not to give
      2    me answers for that time period, okay?           We already have
      3    a record that you're not going to answer anything so
      4    don't want to waste our time to ask questions that
      5    you'll be instructed.
      6                 In the media sessions that I referenced
      7    earlier there are notes from the PR company about how to
      8    alter the tone of the message or tweak the message
      9    that's being given to make Craig more of a central focus
     10    of the Satoshi Nakamoto team or the driving force behind
     11    it.   Was that concern carried over into your tenor at
     12    nChain?
     13          A.     I'm not familiar with the notes you're talking
     14    about.     I have never seen them.
     15          Q.     So then let's -- let me rephrase that
     16    question.     During your time at nChain was there a
     17    concern about making sure Craig spoke very prominently
     18    about his contribution to being Satoshi as opposed to
     19    giving credit out to anyone else?
     20          A.     No.
     21          Q.     Did you see that Craig had a tendency to give
     22    credit to other people when he talked about Satoshi --
     23    about being Satoshi?
     24          A.     I saw that he would acknowledge people often.
     25    From what I've seen in his public statements were fairly


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 102 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          102

      1    consistent about that.
      2          Q.     Do you believe that Dave Kleiman participated
      3    in Bitcoin's early days?
      4          A.     I don't have any basis to answer that.
      5          Q.     Do you think that a lot of people will
      6    acknowledge that?
      7                 MR. SILVERGLATE:     Object to the form.
      8                MR. RIVERO:     Objection to the form.
      9                 THE WITNESS:    I can't speculate on what people
     10          would acknowledge.
     11                 (Plaintiff's Exhibit No. 9 was
     12                 marked for identification.)
     13    BY MR. FREEDMAN
     14          Q.     I am going to share with you Mr. Nguyen a news
     15    article.     I think we're going to be marking now as
     16    Exhibit 9.     You see that article and let me scroll to
     17    the top for you.      It's an interview with you conducted
     18    by Finance Magnates and it was about April 9th of 2019.
     19    Do you see that?
     20          A.     Yes.
     21          Q.     Do you remember giving this interview?
     22          A.     Like I said I give a lot of interviews.          I
     23    remember this happened but I don't remember the actual
     24    interview itself but I remember it happened.
     25          Q.     I want to point you to this quote where the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 103 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         103

      1    reporter -- can you read it for the record?            Can you
      2    read this quote for the record?
      3          A.    "And more importantly if you look at the Court
      4    order even though Craig disagrees with it, the Judge
      5    decided to find that Craig was in a partnership with
      6    Dave Kleiman.     A lot of people, even if they are
      7    detractors of Craig will acknowledge that Dave was a
      8    good person who participated in Bitcoin's early days."
      9          Q.    Do you remember giving that quote?
     10          A.    I don't remember saying it but it it's there
     11    and that's what it says.
     12          Q.    Do you doubt that you said it?
     13          A.    I don't have any reason to doubt it.
     14          Q.    So do you think you can agree with this
     15    statement that a lot of people acknowledge that Dave
     16    participated in Bitcoin's early days?
     17          A.    From what I hear I think what I was
     18    referencing there I rely on looking at the Bitcoin block
     19    chain industry and there are people who believe Dave
     20    Kleiman participated in the -- in helping Craig with
     21    Bitcoin.
     22          Q.    Again outside of your role as a liaison did
     23    Craig ever tell you that he mined Bitcoin with Dave
     24    Kleiman?
     25                MR. RIVERO:     Objection, asked and answered.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 104 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         104

      1                THE WITNESS:     Well, I can answer he's never
      2          told me that.
      3    BY MR. FREEDMAN
      4          Q.    I'm not sure if you're including the time you
      5    were as a liaison there but I think your lawyers will
      6    let you answer the question.         I just want to be clear as
      7    the timeframe you gave that answer for.
      8                MR. RIVERO:     Let me just be clear from our
      9          perspective Mr. Nguyen, which we already talked
     10          about we're instructing you not to answer in that
     11          time period at all so just be careful.           That's the
     12          instruction.
     13                THE WITNESS:     No, he's never told me that.
     14    BY MR. FREEDMAN
     15          Q.    When you gave your answer before when you were
     16    limiting it to the permissible timeframe let's say?
     17          A.    I guess I wasn't thinking about the timeframe.
     18                MR. SILVERGLATE:      Well, we'll move to strike
     19          his testimony if it was within the impermissible
     20          timeframe.
     21                MR. FREEDMAN:      Why don't we just get a clear
     22          answer whether it was or wasn't.         Was it in the --
     23          did your answer include the impermissible
     24          timeframe?
     25                THE WITNESS:     I didn't think about it so --


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 105 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         105

      1                MR. RIVERO:     You know what it is a negative --
      2          I don't want to have an argument about this later
      3          on.   So if it's a negative it's a negative.
      4                THE WITNESS:     I don't recall any time.
      5                MR. RIVERO:     Exactly.
      6    BY MR. FREEDMAN
      7          Q.    Let's stay within the timeframe that you're
      8    permitted to talk about.        Did he -- did he ever tell you
      9    that they did not mine Bitcoin together?
     10                MR. RIVERO:     Object to the form.
     11                THE WITNESS:     I think to the time period which
     12          is covered by the privilege.
     13    BY MR. FREEDMAN
     14          Q.    No, just asking outside of that timeframe did
     15    he ever tell you "I did not mine Bitcoin with Dave
     16    Kleiman?"
     17          A.    I don't think so.
     18          Q.    Did Craig ever tell you within the permissible
     19    timeframe that he was holding backup files for Dave
     20    Kleiman?
     21          A.    No.
     22          Q.    When is the first time you heard of W&K Info
     23    Defense Research?
     24          A.    After this lawsuit was filed.
     25          Q.    So it's safe to say Craig never mentioned W&K


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 106 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         106

      1    prior to this lawsuit?
      2          A.    That's correct.
      3          Q.    You don't recall ever seeing W&K in any
      4    documents you reviewed prior to this document?
      5          A.    I do not recall seeing it before.
      6          Q.    You don't recall any documents showing
      7    potential concerns over ownership of intellectual
      8    property vis a vis nChain because of W&K?
      9          A.    I don't recall that.
     10          Q.    Has Craig ever expressed a concern to you
     11    about having to pay taxes on his Bitcoin?
     12          A.    He's not expressed a concern to me about that.
     13          Q.    Has he ever talked to you about strategically
     14    deploying his Bitcoin so as to avoid taxation?
     15          A.    No.   He has not said that.
     16          Q.    Has he ever expressed a desire to become
     17    Antiguan before he accesses his Bitcoin in order to
     18    avoid a taxable event?
     19          A.    He's never said that to me.
     20          Q.    Has he ever expressed any kind of tax planning
     21    statement around accessing Bitcoin?
     22          A.    I have heard him generally say he needed to
     23    deal with paying tax on Bitcoin when his family accesses
     24    it one day.     That's pretty much all I know.
     25                MR. FREEDMAN:      I think this is a good place


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 107 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         107

       1    for me to stop.      We're close enough to 12:00 your
       2    time that we had talked about having a lunch break.
       3    So if that works.       Do we want to take like an hour
       4    20 and then come back on the record?
       5          MR. SILVERGLATE:       I am not sure we even need
       6    that much time do you Andres or Jimmy?
       7          MR. RIVERO:     No.    It may be Amanda when we
       8    resume but I don't think we need an hour 20.
       9          MR. SILVERGLATE:       Want to say an hour?
     10           MR. FREEDMAN:      I need the hour 20.       I will --
     11     if you want I think there's an e-mail chain with
     12     all of us on it if we can finish up earlier but I
     13     need an hour 20.
     14           MR. SILVERGLATE:       Any idea when you intend to
     15     complete the deposition?
     16           MR. FREEDMAN:      I've got to go back through my
     17     notes see how your instruction has altered the
     18     timeframe.     So let me figure that out and hopefully
     19     when we get back I'll have a better sense of that.
     20           MR. SILVERGLATE:       Okay.   Before we break I'm
     21     going to join in designating the deposition as
     22     confidential.
     23           MR. FREEDMAN:      Okay.    You have a copy of the
     24     protective order, there's timeframes you have to
     25     de-designate and that sort of thing.           Great.     So


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 108 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          108

      1          thank you all see you back in about an hour 20.
      2          I'm terrible with math so 3:20 about?
      3                 THE VIDEOGRAPHER:     Going off the video record
      4          the time is 2:50 p.m.
      5                 MR. SILVERGLATE:     4:20.
      6                 MR. FREEDMAN:     I gave the caveat I am terrible
      7          at math.     I wish I wouldn't have said it on the
      8          record because now I look like an idiot.           It is
      9          what it is.     4:20 it is.     Thank you everyone.        See
     10          you soon.
     11                 (Thereupon, a brief recess was taken.)
     12                 THE VIDEOGRAPHER:     We are back on the video
     13          record.     The time is 4:26 p.m.
     14    BY MR. FREEDMAN
     15          Q.     Good afternoon, Mr. Nguyen, I hope your lunch
     16    was nice.     That was a little broken up but I don't know
     17    if it was your connection or can you try to speak one
     18    more time?
     19          A.     Yes, thank you.
     20          Q.     I want to spend a little bit more time
     21    unpacking your liaison role.         So cautionary word of
     22    caution wait a minute before -- after I ask my question
     23    allow Spencer and Mr. Rivero to object if they feel
     24    necessary.     Is there a joint defense agreement that you
     25    are a party to?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 109 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         109

      1          A.    Yes.
      2          Q.     What is the date of that joint defense
      3    agreement?
      4          A.     There are two.
      5          Q.     Sorry, I can't hear you.
      6          A.     There are two.     I'm individually a party to is
      7    the signed one in April of 2020.
      8          Q.     So both joint defense agreements were signed
      9    in April of 2020?
     10          A.     No.   There is a joint defense agreement --
     11    Spencer I'm assuming I can answer the question.
     12                 MR. SILVERGLATE:     You can describe the other
     13          joint defense agreement, Jimmy.
     14                 THE WITNESS:     This is the first joint defense
     15          agreement is between nChain and Craig Wright.
     16    BY MR. FREEDMAN
     17          Q.     What is the date of that agreement?
     18          A.     I don't remember the exact date.         I don't have
     19    a copy of it.      It would have been executed shortly after
     20    the lawsuit was filed after outside counsel was selected
     21    so early on in the case in 2018.
     22          Q.     And are you a party to that individually?
     23          A.     That I'm not a party to individually.
     24          Q.     There is a second joint defense agreement.
     25    What is the date on that one?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 110 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         110

      1          A.     I don't know it has a specific date.         It's
      2    signed in April 2020.
      3          Q.     That's between you personally and who?
      4          A.     Between Craig Wright, nChain and me
      5    personally.
      6          Q.     Did an amendment of the original or is it a
      7    brand new defense agreement?
      8          A.     Second joint defense agreement.        Not an
      9    amendment.     It's not called a joint defense agreement
     10    it's called interest agreement or common interest
     11    agreement.
     12          Q.    So the joint defense agreement from early 2018
     13    between nChain and Craig Wright what is the basis of
     14    that joint defense agreement?
     15          A.    I guess I'm not sure I understand the
     16    question.
     17          Q.    What is the joint interest that is seeking to
     18    be protected?
     19          A.    I don't have the agreement in front of me.            I
     20    know it discusses that.        I can tell you assuming Spencer
     21    is allowing me to answer the question.           Can I answer the
     22    question?
     23                 MR. SILVERGLATE:     You can answer, yes.
     24                 THE WITNESS:    The general feeling at the time
     25          was -- at the time I was nChain's CEO we heard the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 111 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         111

      1          lawsuit was filed.       We knew the lawsuit was against
      2          Craig personally but the lawsuit I believe reading
      3          the complaint asserted claims to an interest in any
      4          intellectual property.       I don't know how it was
      5          phrased but from or created by Craig in connection
      6          with Bitcoin.
      7                 We believed there was a chance that the
      8          Kleiman estate which you represent would either
      9          assert claims directly or indirectly against nChain
     10          or any of its assets and since Craig was an
     11          employee of nChain and chief scientist we felt it
     12          appropriate to enter into the agreement.           NChain or
     13          any of its (inaudible) implicated whether it got
     14          sued directly or not.
     15    BY MR. FREEDMAN
     16          Q.     What is the basis or what is the common
     17    interest seeking to be protected in the new April 2020
     18    agreement?
     19          A.     Again I don't have it in front of me so I know
     20    there's a description of it in there.          I would say
     21    generally the -- I guess I have to be careful not to
     22    disclose privileged communications here but in general I
     23    left my role with nChain in March of 2020 just last year
     24    so my dealings and communications with respect to the
     25    lawsuit while I was at nChain would have been covered


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 112 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         112

      1    under the first joint interest agreement between nChain
      2    and Craig and now that I am not with nChain any more
      3    because the knowledge I have that relates to nChain
      4    lawsuit is obviously being examined in this case I
      5    thought it was appropriate to enter into a second
      6    agreement to add to the first one to cover going forward
      7    Craig Wright, nChain and me individually.
      8          Q.     What is your specific interest in this
      9    litigation that aligns with nChain and Craig Wright?
     10          A.     I don't have a -- Spencer, can I answer this
     11    question?
     12                 MR. SILVERGLATE:     Well, I would say -- so I've
     13          already asserted what the interest is when you
     14          asked me the question and I've already explained he
     15          is a liaison to Craig in the litigation.           So that's
     16          the interest.      If Jimmy wants to expand on that
     17          that's fine but we've already plowed that ground I
     18          think.
     19    BY MR. FREEDMAN
     20          Q.     Do you have anything to add to that,
     21    Mr. Nguyen?
     22          A.     Not at this time.
     23          Q.     Are you aware of communications between Craig
     24    and nChain that are subject to the joint defense
     25    agreement?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 113 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         113

       1          A.    I'm not sure how to answer that question.
       2    Obviously an employee of nChain as well as a separate
       3    individual capacity.
       4          Q.    So in your role as a liaison did you ever do
       5    your -- did you ever liaise in person?
       6          A.    Yes.
       7          Q.    Did you ever liaise through e-mail?
       8          A.    Yes.
       9          Q.    Did you ever liaise through text messages?
     10           A.    Yes.
     11           Q.    Did you ever liaise in any other form of
     12     communication?
     13           A.    I think that covers most of it.
     14           Q.    Does Craig have access to his nChain e-mail
     15     account?
     16           A.    I can't answer that question.          I don't know.
     17           Q.    While you were CEO did Craig have access to
     18     his nChain e-mail account?
     19           A.    I would assume so, yes.
     20           Q.    Did you get e-mails from him from his nChain
     21     e-mail account while you were CEO?
     22           A.    Yes.
     23           Q.    Have you recently received an e-mail from
     24     Craig from his nChain e-mail account?
     25           A.    Probably.     I haven't had that many e-mails


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 114 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         114

      1    with Craig but yes, probably.
      2          Q.    In your role as liaison did you assist in the
      3    collection of documents in this litigation?
      4          A.    No.   You mean for Craig?       No.
      5          Q.    Prior to -- I think your testimony earlier was
      6    you began liaising before Rivero, Mestre was hired; is
      7    that correct?     Sorry, I didn't hear the answer.
      8          A.    That is correct.
      9          Q.    I think there might be something up with your
     10    mic if you can just project a little louder.
     11          A.    That is correct.        Again liaising with Craig
     12    before Rivero, Mestre was engaged to represent him.
     13          Q.    So I'm not sure what your lawyer is going to
     14    do here but pause a second allow Spencer.           Prior to
     15    Rivero, Mestre being retained did you discuss this
     16    lawsuit with Dr. Wright?
     17                MR. SILVERGLATE:        So the answer to that
     18          question is yes or no.
     19                THE WITNESS:     Yes.
     20    BY MR. FREEDMAN
     21          Q.    And pause again, what were the substance of
     22    those communications?
     23                MR. SILVERGLATE:        Objection, instruct him not
     24          to answer, it's privileged.
     25                MR. RIVERO:     Join.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 115 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         115

      1    BY MR. FREEDMAN
      2          Q.      Again I'm going to ask you to give your lawyer
      3    a chance I'm not sure how they're going to come out on
      4    this.      Did you ever discuss your subpoena with Rivero,
      5    Mestre?
      6                  MR. SILVERGLATE:    Objection.     Don't answer,
      7          it's privileged.
      8                 MR. FREEDMAN:     Based on that instruction I'm
      9          going to skip all the subsets of that.
     10    BY MR. FREEDMAN
     11          Q.     When did you first find out you had been
     12    subpoenaed or attempted to be subpoenaed in this
     13    litigation?
     14          A.     I found out through counsel.
     15          Q.     Who are you referring to when you say counsel?
     16          A.     I found out not through my counsel, through
     17    Craig's counsel.
     18          Q.     Do you recall the date?
     19          A.     I don't know the exact date.        It would have
     20    been in --
     21                  MR. SILVERGLATE:    Stop Jimmy, stop.      I believe
     22          that this is privileged.        It's your communications
     23          with Craig's counsel so it's subject both to the
     24          joint interest agreement and to the attorney-client
     25          privilege.     So I'm going to assert the privilege


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 116 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         116

      1          here.
      2    BY MR. FREEDMAN
      3          Q.      Besides Rivero, Mestre that you've identified
      4    as part of your liaising duties do you liaise with any
      5    other lawyers for Craig Wright?
      6                  MR. SILVERGLATE:    Asked and answered.
      7                MR. FREEDMAN:      You can answer unless he
      8          instructs you not to.
      9                MR. SILVERGLATE:      You can answer.
     10                THE WITNESS:     Not on this case.
     11    BY MR. FREEDMAN
     12          Q.    Are there any other members of the defense
     13    team that you're aware of that are similar -- are also
     14    act as a liaison?
     15          A.    No.
     16          Q.    In your role on the defense team do you act as
     17    a liaison between Craig and anyone that is not an
     18    attorney?
     19          A.    Not that I can recall.
     20          Q.    Did you ever liaise between Craig and nChain?
     21          A.    Not for this purpose.
     22          Q.    Did you ever act as a liaison between Craig
     23    Wright's lawyers and someone other than Craig Wright?
     24          A.    Yes.
     25          Q.    I am going to ask you but give your lawyer a


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 117 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         117

      1    second I don't know what he is going to say who did you
      2    liaise in that capacity for?
      3                MR. SILVERGLATE:      Are we talking about in the
      4          litigation?
      5                THE WITNESS:     Yes.
      6                MR. SILVERGLATE:      Okay, can you answer without
      7          encroaching on privileged communications?
      8                THE WITNESS:     I think so, yes.      Steve
      9          Shadders.
     10    BY MR. FREEDMAN
     11          Q.    Anyone else?
     12          A.    I can't recall anybody else.
     13          Q.    What about Calvin Ayre?
     14          A.    No.
     15          Q.    How about Ron Tarter?
     16          A.    No.   Actually let me correct that.         I do
     17    recall having communications with Ron Tarter in
     18    connection with explaining things that were happening
     19    with Craig in the lawsuit.
     20          Q.    So wait before you answer.        Can you tell me
     21    the content of those communications?
     22                MR. SILVERGLATE:      So I'm not sure who this is.
     23                MR. RIVERO:     Let me step in.      I'm going to
     24          assert the common interest privilege and if the
     25          question is about the substance of the conversation


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 118 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         118

      1          we're going to assert the privilege.
      2    BY MR. FREEDMAN
      3          Q.    Ron Tarter, is there a defense agreement
      4    between Craig Wright -- to your knowledge Mr. Nguyen is
      5    there a defense agreement between Craig Wright and any
      6    of Calvin Ayre's companies?
      7          A.    I do not know.
      8          Q.    And you understand Ron Tarter works for Calvin
      9    Ayre?
     10          A.    Correct.
     11          Q.    Is there a common interest between Calvin Ayre
     12    and Craig Wright?
     13          A.    I don't know if I can answer that question.
     14    Certainly they have a common interest in, you know,
     15    Bitcoin and the growth of Bitcoin.
     16          Q.    But as it relates to this litigation?
     17          A.    I don't know how to answer.        I don't have the
     18    basis to answer that question.         I suppose you can say --
     19          Q.    Just to be clear what was the date of the
     20    communication between you and Ron Tarter?
     21                MR. SILVERGLATE:      Before he answers that I
     22          think you cut off his last answer.
     23                MR. FREEDMAN:      I'm sorry, go ahead.
     24                THE WITNESS:     I was going to say Calvin is now
     25          a shareholder of nChain as was announced sometime


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 119 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         119

      1          last year and obviously nChain is -- I've explained
      2          has a common interest with Craig about this
      3          litigation.
      4    BY MR. FREEDMAN
      5          Q.     What was the date of your communication with
      6    Ron Tarter?
      7          A.     I don't recall.     It would have been in I would
      8    say summer of 2018.       Later in the summer or fall of
      9    2018.
     10          Q.     That would be before Calvin Ayre became a
     11    shareholder of nChain?
     12          A.     I don't have the date -- I have the years
     13    wrong.     2019.
     14          Q.     Still before Calvin Ayre became a shareholder
     15    of nChain?
     16          A.     I don't know the exact date Calvin became a
     17    shareholder.       I know when it was announced.       I don't
     18    know when it became effective.
     19          Q.     Did you ever liaise between Craig Wright and
     20    Stefan Matthew?
     21          A.     That was strange.
     22          Q.     Steven Matthews.     Did you ever liaise between
     23    Craig Wright and Steven Matthews?
     24          A.     You mean Stefan?
     25          Q.     Yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 120 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         120

      1          A.    Stefan is part of nChain.        So I would get
      2    questions about what's going on with the lawsuit to
      3    provide him just general status of where the lawsuit is
      4    going or what's happening with it, status to people like
      5    Stefan.
      6                MR. SILVERGLATE:      Vel, I think we lost Andres.
      7                MR. FREEDMAN:      I see that.    Zalman is on.
      8          Zalman -- I do see Andres is on.         He's turned off
      9          his video but he is on.        He has muted himself so we
     10          can't hear him.      He has not muted himself.        Somehow
     11          he's been muted.      I'll try to undo that.
     12                MR. RIVERO:     I did take myself off video.        I
     13          didn't mute myself.       I don't know how that happens.
     14    BY MR. FREEDMAN
     15          Q.    Have you ever acted as liaison between Craig
     16    Wright and Ramona Watts?
     17          A.    No.
     18          Q.    Have you ever participated in discussions
     19    about this lawsuit between -- that involved Craig Wright
     20    and Ramona Watts and yourself?
     21          A.    Yes.
     22          Q.    Give your lawyer a minute here but I'm going
     23    to ask what was the content of those communications?
     24                MR. SILVERGLATE:      I'm going to object if those
     25          communications were with Craig Wright and Ramona I


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 121 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         121

      1          think it would all be subject to the privilege.
      2                MR. RIVERO:     Join.
      3                MR. FREEDMAN:      You said object Spencer, I
      4          assume you're instructing him not to answer?
      5                MR. SILVERGLATE:      I instruct him not to
      6          answer.
      7                THE WITNESS:     I guess I have to rephrase my
      8          answer to the last question.         I won't answer the
      9          substance of communications.         You asked me did I
     10          act as a liaison between Craig and Ramona.            My
     11          initial thought -- that's a hard question to
     12          answer.
     13                My initial thought was to say no but I was
     14          asked to help facilitate understanding
     15          communication things related to the case with Craig
     16          and with Ramona involved and does that mean I was
     17          liaising with Craig to Ramona to some extent I
     18          guess it does.
     19    BY MR. FREEDMAN
     20          Q.    Well, I'm going to repeat my question and you
     21    can take a beat there for Spencer to jump in.            Can you
     22    tell me the content of those communications?
     23                MR. SILVERGLATE:      I'm going to object and
     24          assert the privilege instruction.
     25                MR. RIVERO:     Join.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 122 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         122

       1          MR. FREEDMAN:      Just so the record is clear
       2    which privilege are you invoking?
       3          MR. SILVERGLATE:       Attorney-client joint
       4    interest.
       5          MR. FREEDMAN:      Whose joint interest?
       6          MR. SILVERGLATE:       I'm asserting a joint
       7    interest privilege and I don't think I need to get
       8    into a colloquy or argument with you here.
       9          MR. FREEDMAN:      Okay.    There's two different
     10     joint interest agreements, just trying to figure
     11     out which one you're invoking.
     12           MR. SILVERGLATE:       It depends which timeframe
     13     we're talking about.
     14           MR. FREEDMAN:      Fair question.      What was the
     15     timeframe of these communications.
     16           MR. SILVERGLATE:       He's already described that.
     17           MR. FREEDMAN:      I don't think so.       He just
     18     talked about their existence for the first time a
     19     few minutes ago.
     20           MR. SILVERGLATE:       You're right, I thought you
     21     were asking about the timeframe for the agreements.
     22     You're right, he didn't talk about the
     23     communications.
     24           THE WITNESS:      I can tell you it was during the
     25     timeframe covered by the first joint interest


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 123 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         123

      1          agreement.
      2                (Discussion held off the record.)
      3    BY MR. FREEDMAN
      4          Q.    Do you know if anyone else could fill the
      5    liaison role you're filling -- that you described?
      6                MR. RIVERO:     Object to the form.
      7                THE WITNESS:     Do I believe anybody else could?
      8          In theory you know yes, there probably could be
      9          other people.      I would answer that -- how I would
     10          answer that is Craig asked me because he felt I was
     11          uniquely situated to do it because not that many
     12          people understand Craig given his difficulty in
     13          communication and also I was a former lawyer in the
     14          U.S. and also I understand, you know, Bitcoin from
     15          working with him and so that's a rare combination
     16          to find in one person especially the part about
     17          deciphering Craig as I would say.          He's often
     18          difficult to understand and people who are new to
     19          him working with him have challenges understanding
     20          what he is trying to say or communicate.
     21                So could someone else fill this role, you
     22          know, there's a lot of people in the world
     23          potentially.     I am just -- I was the obvious choice
     24          for it given my working relationship with him and
     25          those other factors.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 124 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         124

      1    BY MR. FREEDMAN
      2          Q.    Have you heard -- had you heard of Dave
      3    Kleiman prior to January of 2017?
      4          A.    I think I might have seen the name somewhere
      5    but I didn't really know much about him.
      6          Q.    Do you know where you saw that name from?
      7          A.    Before I reviewed documents that produced to
      8    you in response to the subpoena I didn't think I had
      9    even heard the name at all until much later but I think
     10    there's an e-mail where Kleiman is mentioned and I don't
     11    even remember seeing the reference to Kleiman in the
     12    e-mail.
     13                That may be the first time I saw it but at the
     14    time I probably would not have even given it much
     15    thought.    I think I did not really understand who Dave
     16    Kleiman was until late 2017, maybe early 2018.
     17                (Plaintiff's Exhibit No. 10 was
     18                marked for identification.)
     19    BY MR. FREEDMAN
     20          Q.    I share with you what we're going to mark as
     21    Exhibit 10.     It's Nguyen 642.      Is this the e-mail you're
     22    referencing?
     23          A.    That's correct.      I saw this e-mail in my
     24    review to produce documents to you and some of it had
     25    mentioned Dave Kleiman but when I saw it I don't even


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 125 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         125

      1    remember seeing the reference to Dave Kleiman at the
      2    time.
      3          Q.    You ask on the 27th of December you say "who
      4    is Uyen" and then you get a response back from Stefan he
      5    says "long story she worked with CSW" which is Craig
      6    Steven Wright; correct?
      7          A.    Correct.
      8          Q.    "And Dave Kleiman professes love for CSW.
      9    Sees us destroying our involvement with the CSW."             Did
     10    you follow up with this and say who the heck is Dave
     11    Kleiman?
     12          A.    Not at the time.
     13          Q.    Did you know who he was?
     14          A.    No.   I think I had heard or read -- there's a
     15    lot of media coverage about Craig and Bitcoin and this
     16    question who is Satoshi Nakamoto.          I mean in my process
     17    of understanding this world before I left my legal
     18    practice to join nChain I remember surfing the internet
     19    trying to read what I can see and I think I remember
     20    seeing Dave Kleiman's name but I didn't have much of a
     21    background so I didn't understand it.          This e-mail
     22    you're focusing on Uyen in fact when I saw Dave
     23    Kleiman's name like I said I can't even remember it
     24    triggering any reaction at the time.
     25          Q.    Glad you can help solve a little debate on our


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 126 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         126

      1    side here which is how do you pronounce her name?
      2          A.    Well, again there's the Vietnamese
      3    pronunciation and Americanized pronunciation.            Her last
      4    name is mine Nguyen and I actually have -- even though I
      5    am Vietnamese American I don't know that I've ever known
      6    another person with that name so how I pronounce in
      7    Vietnamese is I guess it would be Uyen Nguyen which
      8    sounds very weird.       I'm not certain because I have never
      9    met another Vietnamese person with that name.
     10          Q.    I understand that the last name Nguyen is a
     11    very common last name from Vietnam.          But I have to ask
     12    obviously is there any relationship between you and
     13    Ms. Nguyen?
     14          A.    No.    And contrary to some internet rumors I am
     15    not her.
     16          Q.    I've seen pictures and I can attest to that
     17    unless you're a master of disguise.          Prior to the time
     18    and your not being permitted to testify about had Craig
     19    ever mentioned about the trust to you?
     20          A.    No.
     21          Q.    Based on -- again prior to the time you're not
     22    being permitted to testify did Craig ever mention the
     23    Australian Tax Office investigation to you?
     24          A.    Yes.
     25          Q.    What did he say about it?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 127 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         127

      1          A.     Well, generally I got the, you know, short
      2    version of what I assume is a much longer story that he
      3    had applied for tax credits for research and development
      4    tax credits in Australia, the Australian Tax Office
      5    denied those credits.       That led to some big, you know,
      6    fight with the Australian Tax Office and that he felt
      7    that the credits were proper and they did not understand
      8    Bitcoin -- the work he was doing was a business.             They
      9    thought it was a hobby which is why he said they denied
     10    the tax credits and that led to a big fight.
     11          Q.    Did he ever tell you that the Australian Tax
     12    Office accused him of forging documents?
     13          A.    I don't know if he told me that.          I heard that
     14    somewhere.
     15          Q.    Did he ever tell you that his lawyers in
     16    Australia terminated their representation of his
     17    companies based on these forgeries?
     18          A.    No.   I never heard that before today.
     19          Q.    Did he ever talk to you about Andrew Summer?
     20          A.    I don't think so.      The name doesn't ring a
     21    bell.
     22          Q.    Did he ever tell you that he had meetings with
     23    the Tax Office?
     24          A.    I know he said he met with the Tax Office.
     25          Q.    Did he ever tell you that there were


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 128 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          128

      1    transcripts made of his meetings with the Tax Office?
      2           A.   I don't know if he told me that.          Somehow I
      3    became aware there are.
      4           Q.   Did he ever mention those transcripts to you?
      5           A.   Nope.
      6           Q.   Did he ever mention the name Mark Ferrier to
      7    you?
      8           A.   No.
      9           Q.   Prior -- again all these are prior to the time
     10    period you're permitted to testify about pursuant to
     11    your lawyer's instruction.        Prior to the time -- prior
     12    to the time you're forbidden to talk about did Craig
     13    ever mention Uyen to you?
     14           A.   Yes.
     15           Q.   What did he say about her?
     16           A.   I don't remember.      What I remember him
     17    saying -- I had seen her name somewhere on the internet.
     18    I thought it was funny that she has another Vietnamese
     19    name and I asked who was she and he said, she used to
     20    work for me.
     21           Q.   You just left it at that?
     22           A.   Yes.    Because this was at a point in my
     23    working relationship with Craig where I don't think I --
     24    we weren't -- I wouldn't call us friends at that point.
     25    We were just getting to know each other and he's a hard,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 129 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         129

      1    difficult person to get to know so I didn't feel
      2    comfortable, you know, asking, you know, more probing
      3    questions.
      4          Q.     Did you ever talk to him again about her prior
      5    to this time you're not permitted to testify about?
      6          A.     I think her name came up again at some point
      7    and I'm trying to remember when.         I think sometime in
      8    2017.
      9          Q.     Do you remember what that was about?
     10          A.     Yes, I think it was I was at a conference with
     11    Craig and Ramona in the Netherlands and I think it was
     12    Ramona asked me if I knew that -- whether Uyen Nguyen
     13    might be there and something -- that's the only
     14    conversation I remember about it.
     15          Q.     When you started working at nChain you
     16    understood at that time that Satoshi Nakamoto had
     17    control over billions of dollars of Bitcoin; right?
     18          A.     I had read on the internet that there was this
     19    question of who is Satoshi Nakamoto and that there were
     20    all these coins that were mined, controlled by Satoshi
     21    that had never been moved.
     22          Q.     Did you make the connection to the extent
     23    Craig Wright was Satoshi Nakamoto he would have control
     24    over billions of dollars of Bitcoin?
     25          A.     I didn't necessarily make the connection that


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 130 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         130

      1    he would have control over it because I didn't at the
      2    time know any details about how the coins were held or
      3    anything like that but did I think that yes, Craig
      4    Wright or his family might have access at some point one
      5    day to a lot of Bitcoin yes, I did -- that thought did
      6    occur to me.
      7          Q.    Why say one day, why wouldn't you think he
      8    didn't have access immediately?
      9          A.    Because I had read on the internet somewhere.
     10    This is Satoshi Nakamoto, you know, question raises a
     11    lot of internet stories and I think I read on some of
     12    the online stories about that these coins had never
     13    moved and that there were rumors.          There were in some
     14    kind of trust or that they were locked up for some time
     15    and that one day they would become accessible.
     16          Q.    You never asked Craig about it?
     17          A.    No, I didn't feel comfortable.
     18          Q.    You exercised a lot of restraint?
     19          A.    Well --
     20                MR. SILVERGLATE:      Object to the form.
     21                THE WITNESS:     He's a -- you know, here is what
     22          I would say.     When I first joined nChain that was
     23          after the proof attempt that did not go well so he
     24          was very sensitive at that time and volatile as a
     25          personality to anything -- talking about anything


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 131 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         131

      1          about being Satoshi Nakamoto and when I joined it
      2          was my job to understand the work that was being
      3          done at the company, get to know him, just that he
      4          would be comfortable working with me and he is
      5          important.
      6                  I didn't want to push him because that -- he's
      7          got -- it's his personality where he is not like
      8          the normal person.       He can blow up quickly so I
      9          felt it more important to focus on the work that we
     10          were doing than try to push what our sensitive
     11          topics to extract questions out of him that I knew
     12          he wouldn't want to talk about.
     13    BY MR. FREEDMAN
     14          Q.     You said before that he was volatile after the
     15    proof failed.     What do you mean by volatile?
     16          A.     Well, I wasn't at in London or nChain's office
     17    after the proof failed.        I can only tell you about my
     18    experience or things I learned afterwards and after I
     19    joined nChain.      He's had moments of being volatile with,
     20    you know, employees we had at the time at nChain in the
     21    office.
     22                  He resisted wanting to do any media for a long
     23    time.      When people -- when he feels he is not understood
     24    he can, you know, get angry, blow up and what I've
     25    learned is he has a hard time being understood, you


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 132 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         132

      1    know, what I say to you normal people might understand
      2    and he gets really frustrated and agitated often when he
      3    is trying to say something to me, people in our office
      4    lot of times and they're not getting it and there were a
      5    lot of times where there would be blow ups.
      6          Q.    Prior to this time that you start acting as
      7    liaison did Craig Wright ever mention Denis Mayaka?
      8          A.    Yes.
      9          Q.    What did he say about him?
     10          A.    The first time I think I heard of Denis Mayaka
     11    is I got an e-mail I'm not sure if it was from Denis or
     12    someone who knew Denis about asking Craig to come speak
     13    at a conference somewhere in Africa and I did not know
     14    who this person was so I asked Craig who is Denis.
     15          Q.    What did he say?
     16          A.    He said he's someone who I know in Africa and
     17    I don't know if he said he works for him but something
     18    to the extent, you know, he does work for me or my
     19    family, you know, I don't know if he said companies.
     20    There was some professional relationship between them.
     21          Q.    Did he say he was his lawyer?
     22          A.    I don't remember.      I remember him saying at
     23    some point he is a lawyer because it came up that I was
     24    a lawyer and he was a lawyer.
     25          Q.    Do you know if Mayaka is a lawyer?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 133 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         133

       1          A.    I never asked the question I don't think.            I
       2   was just told he is.
       3          Q.    Have you ever spoken to Mayaka?
       4          A.    No.
       5          Q.    Do you know Mayaka exists?
       6          A.    I think I've gotten a couple of e-mails over
       7   the course of time.       That was about following up about
       8   trying to find a time to get Craig to come speak at a
       9   conference because that was part of the role I filled
     10    while I was at nChain was fielding, facilitating,
     11    speaking requests for Craig and so I got e-mails from
     12    him but I have never spoken to him.           I got e-mails from
     13    who I was told was Denis.
     14           Q.    That was my next point which is you don't
     15    actually know who sent you those e-mails, do you?
     16           A.    No.   I just know they were named -- they came
     17    from an e-mail account or person's name that was Denis.
     18           Q.    Have you ever liaised with Mayaka?
     19           A.    No.
     20           Q.    Did he ever mention Mayaka and trusts?
     21           A.    Only after the litigation was started.
     22           Q.    Prior to the -- your job as a liaison did
     23    Craig ever mention a bonded courier to you?
     24           A.    I'm sorry, could you repeat the question?
     25           Q.    Did Craig ever mention a bonded courier to


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 134 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         134

      1    you?
      2                MR. SILVERGLATE:       Prior to your job as a
      3           liaison.
      4                THE WITNESS:     No.
      5    BY MR. FREEDMAN
      6           Q.   Prior to your job as a liaison did Craig ever
      7    mention Shameer's Secret Sharing Algorithm to you?
      8           A.   I don't know if he mentioned it.          I know I was
      9    involved in meetings and discussions at nChain about the
     10    concept of Shameer's Secret Sharing Scheme in the
     11    context of the work being done at nChain by some of the
     12    researchers and I believe Craig may have been in the
     13    room for one or more of those meetings.
     14           Q.   Do you believe Satoshi Nakamoto was one person
     15    or a team of people?
     16                MR. RIVERO:     Object to the form.
     17                THE WITNESS:     I don't know that I can answer
     18           that question.     I can tell you, you know, based on
     19           what I know and my discussions with Craig, you
     20           know, that would not fall into the privileged area
     21           that he has consistently said he was the primary
     22           visionary, architect, creator of Bitcoin and
     23           drafter of the white paper.
     24                He did the -- he coded most of the first
     25           client software for Bitcoin, first version of the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 135 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         135

       1          client software but that he had help.
       2   BY MR. FREEDMAN
       3          Q.    But he never expanded on what help meant?
       4          A.    I think I said earlier I believe at one point
       5   he said -- told me that Dave helped him edit the white
       6   paper and that conversation came up because I -- one of
       7   my early tasks in starting to work with Craig was to
       8   help him with his papers that he was trying to put out
       9   while he was at nChain and so I helped review and edit
     10    some of his papers to the best I could and he -- that's
     11    how we got to somehow the conversation about he told me
     12    that Dave Kleiman had helped him with it, the Bitcoin
     13    white paper.
     14           Q.    Did you ask him any more details about that?
     15           A.    No.    Like I said it was probably a good year
     16    in my working with nChain before I felt I could -- I
     17    knew Craig enough that we had a level of relationship
     18    where I can ask to -- to talk about the Satoshi topic
     19    without risk of him, you know, getting agitated.
     20           Q.    Do you believe Craig Wright is Satoshi
     21    Nakamoto?
     22           A.    Yes.
     23           Q.    Why?
     24           A.    It's based on a collection of many things.
     25    Based on him telling me very consistently about it but


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 136 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         136

      1    it's more based on through my work with him seeing the
      2    depth of knowledge he has about Bitcoin, the original
      3    protocol, what it is capable of doing as a technology
      4    platform.     People think of it just as a digital
      5    currency.
      6                A lot of the world that's all they know of
      7    Bitcoin but it's protocol rule set and technology system
      8    as I learned from Craig to be used for so many more
      9    powerful things and he has explained to me things he put
     10    in Bitcoin's early design and protocol and code that
     11    have all of these advanced uses and features that no one
     12    else would have been able to figure out or at least
     13    certainly other Bitcoin developers wondered why for
     14    example this certain thing in the code and it's because
     15    as I learned from him he's always had this grand vision
     16    that what it could be used for.
     17                So that is a big part of why.         My
     18    conversations with people like Steve Shadders, the CTO
     19    of nChain who is very technically knowledge about
     20    Bitcoin.    In fact probably the most knowledgeable
     21    Bitcoin person I've met or worked with.           He believes
     22    Craig is Satoshi.      We've had that discussion and he
     23    knows more technically to be able to challenge Craig on
     24    a lot of things than I do and also because people like
     25    Stefan Matthews have told me the reasons for their


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 137 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         137

      1    belief.    So it's a collection of a lot of things that
      2    lead me to the conclusion.        It's not any one thing.
      3          Q.    Prior to the time you began acting as a
      4    liaison did Craig ever mention to you that he had been
      5    hacked?
      6          A.    Yes.
      7          Q.    What did he say?
      8          A.    He told me that he's been the subject of many
      9    hack attempts.      That that was an issue in his case with
     10    the Australian Tax Office that someone hacked his
     11    company computers and tried to change documents.
     12                He believed it was former disgruntled
     13    employees, staff and that caused all kinds of problems
     14    in dealing obviously with defending himself before the
     15    Tax Office.
     16          Q.    Any other times?
     17          A.    We've had that conversation more than once and
     18    I'm trying to remember if there was anything to add to
     19    that.    There was a former I guess I don't know if he was
     20    an employee.     Someone who worked for Craig, his company
     21    unless Australia I think his name was Jamie Wilson,
     22    something to that effect who I got connected to because
     23    he -- after nChain went public, surfaced publicly we
     24    started getting all kinds of inquiries and e-mails and
     25    stuff and Jamie Wilson I don't know how he contacted us


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 138 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         138

      1    but got somehow landed in my e-mail box wanting to sell
      2    some IP he claimed he owned to nChain and said he knew
      3    Craig from the past.
      4                So I asked Craig who is this person and he
      5    told me be very careful with him because he didn't trust
      6    him and he thinks he was responsible for either altering
      7    company documents or somehow doing something to disturb
      8    the company computers and records and I think he was the
      9    CFO or some kind of financial role.
     10          Q.    Did Craig mention to you that the alterations
     11    to the documents in the Australian Tax Office supported
     12    the positions that he was taking in front of the
     13    Australian Tax Office?
     14          A.    I don't recall that.
     15          Q.    Do you believe Craig's been hacked?
     16          A.    I have no basis to answer that question since
     17    I wasn't there at the time.        I just know what he told me
     18    and he and I believe Ramona his wife also told me he had
     19    to get some kind of forensic I don't know if you call it
     20    forensic audit, investigator to go back in and try and
     21    prove this.     So I don't have any personal basis to be
     22    able to say yes or no.
     23          Q.    Do you believe Craig is a truthful person?
     24                MR. RIVERO:     Object to the form.
     25                THE WITNESS:     Should I answer that question?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 139 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         139

      1                MR. FREEDMAN:      Sure.
      2                THE WITNESS:     I believe Craig is a truthful
      3          person who has difficulty answering questions and
      4          communicating in ways to normal people so that
      5          people often think he is being less truthful than
      6          he is.
      7    BY MR. FREEDMAN
      8          Q.    Has Craig ever lied to you?
      9          A.    Not that I know of but I had to -- sometimes
     10    he'll tell me something and it doesn't seem to make
     11    sense and then I have to ask like five more questions to
     12    extract out well, what do you mean that doesn't make
     13    sense I thought you said this the other day.            Something
     14    slightly different and then I have to -- when I ask five
     15    follow-up questions then I get to the answer.            I said --
     16    I'll say why didn't you just tell me that in the first
     17    place and he'll say but that's not exactly the question
     18    you asked and what I've learned is he is very linear,
     19    right, in his way of thinking and answering questions
     20    where, you know, you might ask me, you know what time of
     21    day it is and I'll look at my clock I'll say okay it's
     22    2:16 p.m. Pacific time.        Then he'll say but you didn't
     23    ask me what part of the country or what part of the
     24    world and in the beginning it was frustrating to deal
     25    with him in that regard but I've learned that it's -- he


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 140 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         140

      1    interprets questions and how he answers them in a very,
      2    you know, I would say in his own head in a way that I
      3    learned that it takes time to sometimes get from him the
      4    information you need.
      5          Q.    I am going to share with you what's been filed
      6    as Exhibit 15 to the second amended complaint.            Have you
      7    ever seen this document before?         I'm going to keep
      8    scrolling unless you tell me to stop.
      9          A.    I'm not sure I've seen this exact document but
     10    I've seen things that look like it.
     11          Q.    Have you seen this page before?
     12          A.    I have seen like -- as I recall there may be
     13    disputes about different versions of this.            I've seen a
     14    page that looks like this.
     15          Q.    Have you ever asked Craig about it?
     16          A.    Only in the context of litigation.
     17                MR. FREEDMAN:      Sorry, that will be Exhibit 11
     18          I think we're at to the deposition.
     19                (Plaintiff's Exhibit No. 11 was
     20                marked for identification.)
     21    BY MR. FREEDMAN
     22          Q.    Do you understand that the judge in this --
     23    magistrate judge in this litigation has found that Craig
     24    submitted forged documents as evidence?
     25                MR. RIVERO:     Objection to form.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 141 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         141

      1                MR. SILVERGLATE:       I'm going to object.      If you
      2          learned as part of the litigation and as part of
      3          your privileged work in the litigation I'll
      4          instruct you not to answer.
      5                MR. RIVERO:     Join that as well.
      6                MR. FREEDMAN:      It's a publicly filed opinion.
      7                MR. SILVERGLATE:       Can you read back the
      8          question, please?
      9                (Thereupon, a portion of the record
     10                was read back by the reporter.)
     11                MR. SILVERGLATE:       If you learned from public
     12          records then fine.       If you learned from the lawyers
     13          then I'm instructing you not to answer.
     14                MR. RIVERO:     I'll repeat my form objection.
     15          You may answer.
     16                THE WITNESS:     I read the magistrate's order.
     17          I don't recall the exact phrasing of it but I got
     18          the order from counsel.
     19    BY MR. FREEDMAN
     20          Q.    Do you have any opinion on that?
     21                MR. RIVERO:     Objection.
     22                MR. SILVERGLATE:       Object to the form.
     23                THE WITNESS:     Can I answer that question?
     24                MR. RIVERO:     Yes.
     25                THE WITNESS:     The only opinion I can draw upon


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 142 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         142

      1          is based on what I've been told or know in the
      2          context of assisting Craig with the litigation
      3          under the joint interest arrangement.
      4                MR. SILVERGLATE:      I'm going to instruct him
      5          not to answer.
      6                MR. RIVERO:     Join.
      7    BY MR. FREEDMAN
      8          Q.    Do you understand that the magistrate in
      9    Florida has found that Craig Wright has committed
     10    perjury in his presence?
     11                MR. SILVERGLATE:      Same admonition, Jimmy.
     12                THE WITNESS:     As I said I read the
     13          magistrate's -- I haven't read all the magistrate's
     14          orders so if there's more than one I don't know.
     15          I've read a magistrate order that discusses whether
     16          Craig committed perjury or not.         I don't remember
     17          the exact phrasing.
     18    BY MR. FREEDMAN
     19          Q.    So you testified earlier that you're aware we
     20    were trying to subpoena you in February of 2020;
     21    correct?
     22          A.    Yes.
     23          Q.    And you told the Court in Washington that you
     24    lost access -- actually why don't you tell me when did
     25    you lose access to your nChain e-mail address?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 143 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         143

      1          A.    It was in March of 2020 sometime.
      2          Q.    So did you not collect documents from your
      3    nChain e-mail address in response to our subpoena?
      4          A.    The document request only -- the time period
      5    of your document request was only to May 2018 if I
      6    recall; is that correct?
      7                So the e-mails I have on my work computer only
      8    go back one year, 2019.        So I didn't have any e-mail
      9    communications from the time period that's responsive to
     10    your request.
     11          Q.    Where are the prior e-mails stored?
     12          A.    Probably would be on the nChain server, I
     13    assume.
     14          Q.    Do you have access to that server?
     15          A.    No, I do not.
     16          Q.    When did you lose access to that server?
     17          A.    Well, I don't control the server.          It's
     18    nChain's information technology people who control the
     19    server.
     20          Q.    If you wanted an e-mail that was older than a
     21    year old while you were still CEO of nChain how would
     22    you get it?
     23          A.    If I was still CEO then yes, I would talk to
     24    one of the IT professionals.
     25          Q.    You had no ability to search for documents,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 144 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         144

      1    e-mails on your own that were over a year old?
      2          A.     I don't recall how that was set up.
      3          Q.     Did your access to nChain's e-mails change --
      4    let me strike that.       When did you lose access to your
      5    nChain e-mail account?
      6          A.     I think it was around March 12th through 19th
      7    timeframe.
      8          Q.     And prior to March 12th through 19th did your
      9    ability to access your nChain e-mail account change from
     10    before you were CEO to after you were CEO and were the
     11    chair of the Strategic Advisory Board?
     12          A.     I'm sorry, can you repeat the question?
     13          Q.     Yes, prior to March12th did your access to
     14    your nChain e-mail account change when you went from
     15    being nChain's CEO to the chair of nChain's Strategic
     16    Advisory Board?
     17          A.     No, but I can tell you something that I think
     18    will short circuit this subject matter which is I -- my
     19    first nChain e-mail account was using a domain called
     20    nChainHoldings.com since I was working for the holding
     21    company and that was until I believe sometime in the
     22    summer or fall of 2018 when some of us who use
     23    nChainHoldings.com account such as me Stefan Matthews
     24    and some other people we decided to basically
     25    consolidate down at the time and I moved over to an


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 145 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         145

      1    nChain.com e-mail account which was after the time
      2    period of -- covered by your subpoena request and so any
      3    access I would have to the nChainHoldings.com e-mail
      4    account is not in my work.        In fact I didn't have that
      5    e-mail box on my computer.
      6          Q.    Remind me -- I know you said it.          What was the
      7    date that you switched from nChain Holdings to the --
      8          A.    I believe it was summer or fall of 2018.
      9          Q.    Did Craig also have an nChain Holdings e-mail
     10    account?
     11          A.    I don't think he ever did.
     12                MR. FREEDMAN:      I need to take -- we've been
     13          going over an hour.       I need to take a quick
     14          restroom break.      I don't know if anybody else does.
     15          I can do five minutes or three minutes or even two
     16          it's up to -- anybody have any preferences?
     17                MR. RIVERO:     Follow up on Spencer's question
     18          from earlier, any ETA on when we finish here?
     19                THE VIDEOGRAPHER:      Should we go off the video
     20          record?
     21                MR. FREEDMAN:      Sure.
     22                THE VIDEOGRAPHER:      Going off the video record
     23          5:26 p.m. eastern.
     24                (Thereupon, a brief recess was taken.)
     25                THE VIDEOGRAPHER:      We are back on the record.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 146 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          146

      1          The time is 5:33 p.m. Eastern Standard Time.
      2    BY MR. FREEDMAN
      3          Q.    Mr. Nguyen, when did you -- when did you form
      4    the belief that Craig Wright was Satoshi Nakamoto?
      5          A.    That's a tough question to answer.          I don't
      6    know that there was a specific date.
      7          Q.    Why don't we do it this way.         Did that you
      8    have belief by the time you were CEO of nChain?
      9          A.    Yes, I would say by then, yes.
     10          Q.    So by December 2017 you were confident he was
     11    Satoshi?
     12          A.    Yes, by that point I had been working with him
     13    for over a year.      It was -- I would say, you know, nine
     14    months to a year after working with him.           It's a hard
     15    question to answer because, you know, my level of
     16    confidence grew over time in believing that he is
     17    Satoshi so at what point it gets past I feel confident
     18    enough to say it out loud.
     19          Q.    If by November of 2018 -- sorry, if by
     20    December of 2017 when you came CEO you were pretty
     21    confident about it.       Safe to say by January of 2019 you
     22    were very sure about it or sufficiently sure that you
     23    had reached maximum assurance you were going to reach?
     24          A.    I wouldn't say I had reached maximum assurance
     25    by then.    I would say just sufficiently confident.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 147 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         147

      1          Q.    Do you recall in approximately January of 2019
      2    being interviewed by SFOX?
      3          A.      SFOX, yes, I've done more than one interview
      4    with them so I don't remember the particular months but
      5    I remember being interviewed by SFOX.
      6                  MR. FREEDMAN:    I am going to try and get this
      7          on the screen for you.       This is going to be our
      8          Exhibit 12.
      9                (Plaintiff's Exhibit No. 12 was
     10                marked for identification.)
     11    BY MR. FREEDMAN
     12          Q.    Do you see that video on the screen now?
     13          A.    I do.
     14                MR. FREEDMAN:      So bear with me.     Let's listen
     15          to the 24 minute 43 second mark.
     16                  MR. NGUYEN:   Disrupt that economic balance.
     17          So while I again Satoshi's not sitting around
     18          publicly telling us this is what I meant or didn't
     19          mean.    So it was very hard to read early writings
     20          and know what is meant.        That's why I say it
     21          doesn't mean there can't be basic improvements to
     22          fix bugs.     You shouldn't be messing around with
     23          core principles.      A good example is --
     24    BY MR. FREEDMAN
     25          Q.      Did you -- do you recall making that sentence?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 148 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         148

      1          A.    Not specifically.      I remember doing that
      2    interview.
      3          Q.     That's you and that's your statements; right?
      4          A.     Correct.
      5          Q.     At a time when you said you were very sure
      6    that Craig Wright was Satoshi you just said I get it
      7    Satoshi is not sitting around telling us what he meant.
      8    I don't understand how those two statements are
      9    consistent.
     10          A.     What I mean by that is first of all, not
     11    everybody -- in fact most of the digital currency world
     12    does not believe Craig is Satoshi and it's all over the
     13    internet.     I was talking about whether we follow the
     14    original protocol of Bitcoin which is a big debate in
     15    the Bitcoin community and what I was meaning is that
     16    there is not a person that everyone believes is Satoshi
     17    and he is saying this is what I meant in section five of
     18    the white paper and this part the code and therefore
     19    people will follow him if there is a debate over what to
     20    do.
     21                 I'll give you an analogy.       Ethereum which is a
     22    competing block chain project Vitalik Buterin is well
     23    known and recognized as founder of Ethereum.            If he says
     24    we need to scale Ethereum with this new attempted
     25    technology feature people will believe him because they


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 149 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         149

      1    believe he is the founder of Ethereum.           When Craig
      2    Wright comes forward and says I am Satoshi many people
      3    do not believe him and that's why in the debates over
      4    the Bitcoin protocol and how to scale Bitcoin there's
      5    not a Satoshi people have consensus on that if he
      6    surfaces and says this is what we should do to grow
      7    Bitcoin and follow my original plan for Bitcoin no one
      8    believes it.     I hope that makes sense.
      9          Q.    Would you say that nChain was set up to
     10    professionalize the research and work efforts that Craig
     11    Wright had been doing in Australia?
     12          A.    I would say nChain was set up to
     13    professionalize Craig and Craig's work and certainly,
     14    you know, professionalize his efforts to realize his
     15    visions of Bitcoin.
     16                MR. FREEDMAN:      I am going to share with you
     17          what is now going to be Exhibit 13.
     18                (Plaintiff's Exhibit No. 13 was
     19                marked for identification.)
     20    BY MR. FREEDMAN
     21          Q.    Do you remember giving an interview to Bit
     22    Stocks Media in March of 2019?
     23          A.    I do.
     24                MR. FREEDMAN:      And I'm going to bring you to
     25          the 43 minute mark and let's take a listen here.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 150 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         150

      1                VIDEO AUDIO VOICE:       Good morning.
      2                MR. NGUYEN:     No, yes, no, yes, I did -- I
      3          thought about this whole effort.         I worked with him
      4          sort of behind the scenes to help on certain
      5          things.    Craig had moved his family from Australia
      6          to London, the nChain business was set up to sort
      7          of professionalize the research and work efforts he
      8          had been undergoing in Australia and I had got
      9          asked one day after just through conversations to
     10          take on a role because I think they knew -- I had
     11          close relationships with clients and I was looking
     12          to explore something else.        I wasn't the obvious
     13          person to bring on board because I was in the
     14          United States, I didn't want to move to London
     15          but --
     16    BY MR. FREEDMAN
     17          Q.    I can keep going but the part -- so do you
     18    recall giving this interview?
     19          A.    I do recall the interview.
     20          Q.    That's you and an accurate recording?
     21          A.    Yes.
     22          Q.    So a couple questions.       What did you mean when
     23    you said "I worked with them sort of behind the scenes."
     24    Who is them?
     25          A.    I was referring to the nChain company that we


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 151 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          151

      1    discussed.
      2            Q.   You said "to help on certain things."          Are
      3    those the things we've discussed in this deposition?
      4            A.   Yes.
      5            Q.   And then I believe you gave kind of the quote
      6    what I was saying before nChain business was set up to
      7    sort of the professionalize the research efforts he had
      8    you know been undergoing in Australia.           Is that
      9    accurate?
     10          A.     Yes.   It's accurate that it was set up to
     11    professionalize the research work efforts.
     12          Q.     But actually at this time you hadn't even had
     13    any communications with Craig Wright; correct?
     14          A.     That's not -- at the time of the interview you
     15    mean?
     16          Q.     Not at this time of the interview.         At the
     17    time you came on board to help behind the scenes.
     18            A.   I had not had any communications with Craig.
     19    I had communications with Stefan Matthews about the work
     20    they were trying to do with nChain.
     21            Q.   So was the plan to move him from Australia to
     22    London and set up a business around him?
     23            A.   I can't tell you what happened in the very
     24    beginning because I was not involved with the
     25    discussions with Craig which led to him moving to the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 152 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         152

      1    United Kingdom.      I can tell you what I've learned since
      2    if that's what you're asking.
      3                MR. FREEDMAN:      So let me bring up another --
      4          it will become Exhibit 14.
      5                (Plaintiff's Exhibit No. 14 was
      6                marked for identification.)
      7    BY MR. FREEDMAN
      8          Q.    I am going to share with you.         All right.    Do
      9    you see an interview you've done here with Vincent
     10    Everts?
     11          A.    Yes.
     12          Q.    Do you recall this interview?
     13          A.    I do.
     14          Q.    I'm going to bring you to the 16:43 minute
     15    mark or so.     Okay.    Let's listen here for a minute and
     16    I've got some questions for you if that's all right?
     17          A.    Sure.
     18                MR. NGUYEN:     Exploring digital currency and
     19          then Craig was -- the plan was set to have him move
     20          from Australia to London and reset the business.
     21          He was running the business in Australia doing
     22          Bitcoin research.      Essentially similar to what
     23          nChain is doing now but we needed more professional
     24          teams around him to elevate his process.           So I was
     25          involved --


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 153 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         153

      1    BY MR. FREEDMAN
      2          Q.    That's the part.      So I guess first
      3    housekeeping accurate portrayal of your statements?
      4          A.    That is my interview.
      5          Q.    And so you just said the plan was to set -- to
      6    have him move from Australia to London and reset up a
      7    business around him.       He was running businesses in
      8    Australia and doing Bitcoin research, block chain
      9    research there essentially similar to what nChain is
     10    doing now but needed more professional teams around him
     11    to elevate his process.        Is that an accurate portrayal
     12    of your statement?
     13          A.    That's correct.
     14          Q.    Is that a true statement?
     15          A.    Yes, as far as I understand I guess I should
     16    just explained what I mean by that.          As I understand it
     17    Craig's Australian companies the work was to be, you
     18    know, to be succinct about it a big mess.           It was messy.
     19    He has brilliant ideas but they were not directed.
     20    There was research being done.         There was data being
     21    collected through I think like some super computer but
     22    he didn't have a particularly good vision of what to do
     23    with it all and also manage a team.
     24                Craig is not and he has told me this many
     25    times himself that's why he didn't become CEO of nChain


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 154 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                            154

      1    when it was formed he didn't want to manage people on a
      2    business.     He wanted to focus on his work.         He is not
      3    good at managing teams.        So I was told that what was,
      4    you know required from the DeMorgan Group of companies
      5    there was research but very just sort of undirected, not
      6    a clear vision and plan of what to do with things.              A
      7    lot of things about Bitcoin block chain and no effort or
      8    even idea of patenting anything and nChain when it went
      9    up and when I helped to move this process along was to
     10    bring a professional team around him of both researchers
     11    and developers and have a more coherent plan for what
     12    the business was going to try to do and manage that and
     13    developing an actual patent program that the DeMorgan
     14    companies never even thought to do or tried to do.
     15                Apparently Craig's told me several times while
     16    he was in Australia at the DeMorgan companies he never
     17    even thought about patenting anything.           The idea was
     18    only raised by Rob MacGregor.         He's told me that as well
     19    in the discussions to do the transaction that led to the
     20    acquisition of DeMorgan assets and moving Craig to the
     21    UK.
     22                So it was putting a more professional team
     23    around him and more professionalizing just the purpose
     24    of the work because Craig is just not good at that.
     25          Q.    Would it be fair to say that the nChain


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 155 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          155

      1    business in its origins was birthed by Craig?
      2          A.     That's a hard question for me to answer
      3    because I wasn't there.        I can just go from what I've
      4    been told.     You know, I understand it was birthed by Rob
      5    MacGregor.     Obviously Craig is, you know, a proponent of
      6    it because he's the chief scientist and thinker but who
      7    birthed nChain that's a tougher question for me to
      8    answer.
      9          Q.    I mean you were at one point the CEO of the
     10    company.    I mean --
     11          A.    Correct.
     12          Q.    Didn't you review its records, didn't you go
     13    through its contracts, didn't you get an understanding
     14    of where it came from?
     15          A.    I saw for example in one of the documents you
     16    showed me earlier the history of entities that were part
     17    of the group.     They were formed before me and as I
     18    understood them and I was told they were formed by Rob
     19    or people who worked for Rob.         The formation of the
     20    company was as I understood it not formed by Craig.
     21          Q.     But you saw that the assets were acquired and
     22    the business was moved to London?
     23          A.     Well, I would correct that statement.          The
     24    DeMorgan businesses were not moved to London.            They were
     25    as I understand them wound down.         I think there maybe --


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 156 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         156

      1    so what was moved to London is Craig assets acquired,
      2    right, from the DeMorgan Group were not technically
      3    moved to London.      I think they're owned by the nChain
      4    Holdings company but the work -- the work process was
      5    moved to London so the entities were not moved to
      6    London.
      7                I guess I hope that explains things.          In
      8    Australia and/or wound down and nChain Holdings was
      9    created in Antigua and nChain Limited was created in the
     10    UK.   New companies that did not exist before with
     11    Craig's DeMorgan Group of companies in Australia.
     12          Q.    It just sounds to me that you're getting
     13    technical about what exactly was moved but it seems to
     14    me that at the -- end of the day the assets were
     15    acquired and the business was moved to London with those
     16    assets?
     17                MR. RIVERO:     Object to the form.
     18                THE WITNESS:     Depends what you mean by the
     19          business moved to London.
     20    BY MR. FREEDMAN
     21          Q.    Well, why don't we take a look at this
     22    interview you gave.       Do you recall giving this interview
     23    introduction to nChain Jimmy Nguyen from ESILV?
     24          A.    I'm not sure this is an interview.          It might
     25    be a speech.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 157 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         157

      1                MR. FREEDMAN:      Okay, that works too.      Let's go
      2          to the 2:32 mark.
      3                MR. NGUYEN:     Into huge wins.      Let me tell you
      4          about nChain.      The nChain business in its origins
      5          was birthed by Dr. Craig Wright our chief scientist
      6          with businesses in Australia.
      7                (Plaintiff's Exhibit No. 15 was
      8                marked for identification.)
      9    BY MR. FREEDMAN
     10          Q.    Let me stop you there for a second.          I asked
     11    you that before and you told me that's not what you said
     12    that's exactly you said exactly verbatim in the speech?
     13                MR. RIVERO:     Object to the form.
     14                THE WITNESS:     Yes, I would say that's probably
     15          not the most artfully phrased way of putting it.
     16          What I meant by that is look, the work Craig wants
     17          to do is about Bitcoin, block chain.          It's work he
     18          started with research in Australia.          Those assets
     19          were acquired.      He moved to the United Kingdom to
     20          London and he wants to continue doing the same
     21          field of work.
     22                So I think it is accurate to say aspects of
     23          his work were moved to London.         I think probably
     24          why I didn't clarify because I was giving a speech
     25          to students here, didn't want to get into all the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 158 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         158

      1          technical details entities were not moved to London
      2          and technically the assets of the DeMorgan Group
      3          companies were actually not owned by the new London
      4          company.     They were owned by a company in another
      5          country.
      6                This is me talking to this is a university in
      7          Paris talking to students in shorthand you know
      8          rather than getting into these more formal
      9          corporate and technical legal details.
     10    BY MR. FREEDMAN
     11          Q.    But at the end of the day the company that
     12    purchased the assets may have been formed in a foreign
     13    jurisdiction still part of the nChain Group of
     14    companies, right?
     15          A.    I'm sorry, could you repeat that question?
     16          Q.    Sure.    You seem to be saying that it's not
     17    that the business was moved to London because the entity
     18    that purchased the DeMorgan Group assets was actually
     19    not incorporated in London, it was a foreign entity and
     20    my statement to you is at the end of the day it was a
     21    sister company that was a subsidiary of nChain Holdings;
     22    right?
     23          A.    I think at the time it was a subsidiary.
     24          Q.    All part of the nChain Group of companies?
     25          A.    Yes.    I think it's fair to say -- yes, it's


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 159 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         159

      1    part of the nChain group of companies.
      2          Q.    I just wanted to let's hear the next sentence
      3    here.
      4                MR. NGUYEN:     The assets were acquired and the
      5          business was moved to London.
      6    BY MR. FREEDMAN
      7          Q.    Again you were quibbling with it before I
      8    understand you're explaining that you were talking to
      9    students I think you and I are now on the same page that
     10    while technically there might have been a foreign
     11    jurisdiction the entity was still part of nChain's group
     12    of companies, fair enough?
     13          A.    Yes, but I think you may be misstating what
     14    I'm intending here.       Craig's entities were not moved to
     15    London.    They remained in Australia and were wound down.
     16    So if you're asking me whether Craig's businesses, the
     17    actual companies were moved to the United Kingdom or
     18    anywhere else in Australia that's not true as far as I
     19    understand.
     20          Q.    Go ahead.     Sorry.   I think you're 100 percent
     21    right and it's not my intention to say you took DeMorgan
     22    and moved it to the UK, not you but whoever orchestrated
     23    this, stripped out all the assets of the company, its
     24    intellectual property and moved those into another
     25    company?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 160 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                           160

      1                MR. RIVERO:     Object to the form.       Is this a
      2          question?
      3                MR. FREEDMAN:      You didn't let me finish.       I
      4          guess it's not yet.       Why don't you let me finish my
      5          question.     Let me restate that.
      6    BY MR. FREEDMAN
      7          Q.    I understand that the actual entity itself
      8    wasn't moved and DeMorgan was wound down.           My point is
      9    somebody and it appears it was either orchestrated by
     10    Robert MacGregor took the assets of DeMorgan, its
     11    intellectual property assets and moved those to the
     12    nChain Group of companies?
     13                MR. RIVERO:     Object to the form.
     14                MR. FREEDMAN:      Sorry, you said that's correct.
     15                THE WITNESS:     That is correct.
     16                MR. FREEDMAN:      Thank you.
     17    BY MR. FREEDMAN
     18          Q.    Do you know whether after that sale occurred
     19    if Craig retained any ownership interest in the
     20    intellectual property?
     21          A.    That was assigned to the nChain Group of
     22    companies from DeMorgan?
     23          Q.    Correct.
     24          A.    I don't believe so.       I have had review of the
     25    transaction documents in the past that I don't recall


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 161 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         161

      1    when he retained any.       Pretty sure they wanted -- when
      2    you're acquiring a business you want -- the assets you
      3    want to acquire what you can acquire.
      4          Q.    Do you think that part of the motivation for
      5    the sale was not to have challenges to any IP later on
      6    when nChain really started to get big?
      7          A.    I can't answer that question because I was not
      8    involved in the transaction.
      9          Q.    Do you think any motivation from these
     10    transactions were about removing ownership from former
     11    directors because -- before they knew what it would
     12    become?
     13                MR. RIVERO:     Objection.
     14                THE WITNESS:     I have no basis to answer that
     15          question.
     16                MR. FREEDMAN:      I'm going to share with you
     17          Mr. Nguyen an exhibit document that's been produced
     18          by the defendant in this litigation.          It's under
     19          the Bates label Defense AUS1585291 and that will
     20          become according to my list Exhibit 16 to the
     21          deposition.
     22                (Plaintiff's Exhibit No. 16 was
     23                marked for identification.)
     24    BY MR. FREEDMAN
     25          Q.    Can you see that document there?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 162 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         162

      1          A.    I can.
      2          Q.    Do you recognize this as a -- the                     as
      3    Calvin's e-mail address?
      4          A.    No.
      5          Q.    Do you Craig S. Wright Craig               as Craig's?
      6          A.    I believe that's Craig's personal address.
      7          Q.    Have you e-mailed Craig at his personal e-mail
      8    address?
      9          A.    I think I have.
     10          Q.    Has he e-mailed you back from his personal
     11    e-mail address?
     12          A.    Yes.
     13          Q.    Also I see here that Sterling was mentioned.
     14    Is this potentially where you picked up Sterling?
     15          A.    No.    Because I don't recognize that e-mail
     16    address.    I'm not sure I've ever seen an e-mail address
     17    with the Sterling domain.
     18          Q.    Have you ever seen this e-mail before?
     19          A.    No.
     20          Q.    Show you this e-mail that was sent from
     21    Craig's personal e-mail address to                     which I'll
     22    represent to you is Calvin Ayre's e-mail address with CC
     23    to Jim Phillip who I don't know and Stefan Matthews who
     24    we both know.      It's on June 19th 2015 and I want to
     25    bring you down to the bottom of the e-mail and I want


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 163 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         163

      1    to -- if you can, can you read from this paragraph here
      2    that starts with so?
      3          A.    So I understand who is the person who
      4    supposedly sent this portion of the e-mail thread?
      5          Q.    Craig from his personal e-mail address.           You
      6    see it there?
      7          A.    Okay.
      8          Q.    Go ahead.     From "so" please for the record?
      9          A.    Portion you're asking me to read says "so,
     10    what I am seeking to do is have the entity as clean and
     11    polished as I can before we start going forth.            I do not
     12    want to have challenges to any IP later on when things
     13    start to get big."
     14          Q.    Can you read the second -- the next paragraph
     15    underneath that that one that starts with I?
     16          A.    Yes, next paragraph says "I want to remove any
     17    ownership from former directors before they know what it
     18    could become so they cannot challenge anything later."
     19          Q.    Does this surprise you?
     20          A.    I have no reaction to it.
     21          Q.    I mean it seems to be and I'm not an IP lawyer
     22    like you it seems to be Craig saying he wants to get the
     23    assets out of the DeMorgan Group of companies before
     24    anybody realized they had value and he wanted to
     25    monetize them?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 164 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         164

      1          A.    I don't interpret it that way.
      2                MR. RIVERO:     Object to the form.
      3    BY MR. FREEDMAN
      4          Q.    How do you interpret it?
      5                MR. RIVERO:     Objection to the form.
      6                THE WITNESS:     Well, I wasn't involved at the
      7          time or -- with this e-mail thread so I don't know
      8          the full context of what they're talking about but
      9          it sounds like you know, when you are setting up a
     10          new company you don't want to have problems with,
     11          you know, past company relations.          That's pretty
     12          normal with acquisitions.
     13                Then he says at the bottom the last line you
     14          did not have me read concludes the e-mail "if you
     15          need anything else explained I am open and will
     16          answer honestly and completely."
     17                That tells me that there wasn't anything
     18          untoward going on here.        He is just saying he will
     19          answer honestly and completely.
     20    BY MR. FREEDMAN
     21          Q.    Let's break that down a little bit.          Who
     22    that -- he is e-mailing here Calvin Ayre and Stefan
     23    Matthews the people who are helping him strip the assets
     24    out, start a new company and monetize it so I wouldn't
     25    say he is being open and honest here with the directors


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 165 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         165

      1    he's seeking to remove their ownership from before they
      2    realize they actually had assets.          He is saying he will
      3    be open and honest with his coconspirators?
      4                MR. RIVERO:     Objection, argumentative.
      5                THE WITNESS:     I disagree with many
      6          characterizations in your very long question.            And
      7          as I said I was not involved in this e-mail thread
      8          or any of the discussions at the time of this
      9          e-mail so I can't comment on it any further.
     10    BY MR. FREEDMAN
     11          Q.    As an IP lawyer who practiced for a long time
     12    did you regularly see people say they want to remove any
     13    ownership of former directors before they know what it
     14    could become so they cannot challenge it later?
     15                MR. RIVERO:     Objection, Mr. Nguyen is not
     16          appearing as an expert so object to the form of the
     17          question.
     18                MR. FREEDMAN:      You can answer Mr. Nguyen.
     19                THE WITNESS:     Have I heard that statement like
     20          that before in my legal practice obviously I cannot
     21          tell you about things that are protected by my
     22          years of attorney-client privileged relationships.
     23    BY MR. FREEDMAN
     24          Q.    Mr. Nguyen, when nChain was formed did it have
     25    any assets other than the assets that had been purchased


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 166 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         166

      1    from DeMorgan?
      2          A.     I don't know because I was not there when the
      3    nChain entities were formed.
      4          Q.     During your time as CEO of nChain did you
      5    identify any assets that were sourced from the beginning
      6    of nChain that did not come from DeMorgan group of
      7    companies?
      8          A.     Well, while I was working for nChain including
      9    while I was CEO nChain created many new assets.
     10          Q.     But I'm not talking about what they did later.
     11    I'm saying when nChain was formed did it have any assets
     12    outside -- let me make it a narrow question.            When
     13    nChain was formed did it have any intellectual property
     14    assets outside of the ones it acquired from the DeMorgan
     15    Group?
     16          A.     I do not know.
     17          Q.     Are you aware of any assets, any intellectual
     18    property assets, it had at the time of its formation
     19    besides the DeMorgan Group?
     20          A.     Talking about nChain Holdings company or which
     21    entity?
     22          Q.     I realize I threw a word there that doesn't
     23    belong.    Let me restate the question.        Are you aware of
     24    nChain Holdings having any intellectual property outside
     25    of the DeMorgan intellectual property assets it acquired


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 167 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                           167

      1    when it acquired those assets?
      2          A.    NChain Holdings did not that I know of.           I
      3    guess I'll say I don't know whether nChain Holdings had
      4    any other IP assets at this time of its formation or
      5    acquisition of the DeMorgan assets.
      6                Certain nChain Holdings subsidiaries, other
      7    companies in the nChain group did.          I'll complete that
      8    sentence.     Other subsidiaries in the nChain group of
      9    companies did have other IP assets apart from and
     10    unrelated to the DeMorgan Group assets.
     11          Q.    Okay.    Mr. Nguyen, I'm going to share with you
     12    another document that's been produced in this litigation
     13    as Defense 1074241.       Can you -- is it showing up on your
     14    screen?
     15          A.    It is.
     16                MR. FREEDMAN:      Can you take a look at that
     17          document and let me know if you recognize it.               It
     18          it's going to be marked as Exhibit 17 to your
     19          deposition.
     20                (Plaintiff's Exhibit No. 17 was
     21                marked for identification.)
     22                THE WITNESS:     I have never seen this before.
     23    BY MR. FREEDMAN
     24          Q.    You have never seen this document before?
     25          A.    No.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 168 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         168

      1          Q.     Do you know what ended up happening to the
      2    company called nCrypt Limited?
      3          A.     That's a little confusing.       I have to go back
      4    and look at the history because I believe nCrypt Limited
      5    that is referenced here because it's referencing a UK
      6    address in London that is a prior name of nChain Limited
      7    UK entity.     There was a name change.
      8          Q.    And you were brought on board nChain about a
      9    month after this was signed, right, less than a month.
     10    In September of 2016.       So weeks after this was signed --
     11    after this power of attorney was made; correct?
     12          A.    Yes.
     13          Q.    And during your entire stint at nChain
     14    including your time as its CEO you did not know that
     15    nChain held a power of attorney over the intellectual
     16    property that had been assigned to it by Craig Wright?
     17          A.    The purpose of these power of attorneys
     18    typically is part of the patent prosecution process
     19    where because Craig worked for the company for under its
     20    name nCrypt Limited and changed to nChain Limited when a
     21    patent lawyer files patent applications they need a
     22    power of attorney.
     23                So I don't know what happened with this one
     24    but I'm assuming based on my experience with the patent
     25    prosecution process that's why this was executed.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 169 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         169

      1          Q.     That's certainly one use for them I agree but
      2    isn't it also true that this would authorize nCrypt to
      3    manage any litigation over intellectual property created
      4    by Craig Wright?
      5          A.     I have to read this first.
      6          Q.     Why don't you go ahead.       Tell me.
      7          A.    Yes, I think there's a mistake in the first
      8    paragraph.     What this is meant to do is when employee
      9    typically intellectual property I work for a company and
     10    I create work product, you know, inventions, things
     11    while doing my work at the company the company owns the
     12    intellectual property, not the employee.           But when you
     13    file patent applications you have to name who the
     14    inventor is and the inventor is actually the individual
     15    employee.
     16                So for example I work for Microsoft I invent
     17    something great and new at Microsoft.          I'm personally
     18    the inventor but Microsoft under its employment
     19    agreement or conditions with me owns the invention to
     20    file a patent application for that patent lawyers still
     21    have to identify the individual who is the inventor and
     22    confirm that they have the power to file the patent
     23    application in the name of the company even though the
     24    inventor is the individual.
     25                So that's why there is the explanation that


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 170 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         170

      1    this is designed to give power of attorney to be able to
      2    file IP registration prosecution applications for the
      3    employee IP as you can see is a defined term where Craig
      4    is an employee of the company and therefore he needs to
      5    give power of attorney to the company and its lawyers to
      6    be able to prosecute, take action to protect the IP.
      7          Q.    Do you know whether Ira Kleiman or Dave's
      8    estate had any shares in Craig's former companies?
      9          A.    I have no idea.
     10          Q.    Do you know what the book value of any of
     11    those former shares were?
     12          A.    I said I don't know if they had any shares so
     13    I couldn't tell you what the value is.
     14          Q.    Let me refine that question.         Do you know what
     15    the book value of any of the shares of Craig's former
     16    companies were worth?
     17          A.    No.
     18          Q.    Are you aware of a WK ID software package that
     19    was owned by Craig's companies prior to nChain?
     20          A.    Could you repeat that?
     21          Q.    Sure.    Are you aware of a WK ID software
     22    package owned by Craig's companies prior to nChain?
     23          A.    That does not ring a bell.
     24                MR. FREEDMAN:      Why don't we take five.       Let me
     25          see if I can reorganize things in a way to get us


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 171 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         171

      1          out of here a little quicker rather than sit and
      2          wait while I do it.       Let's take five.
      3                THE VIDEOGRAPHER:      Going off the record at
      4          6:13 p.m. eastern time.
      5                (Thereupon, a brief recess was taken.)
      6                THE VIDEOGRAPHER:      We are back on the video
      7          record.    The time is 6:29 p.m. Eastern time.
      8    BY MR. FREEDMAN
      9          Q.    Mr. Nguyen, I want to -- let's introduce
     10    Exhibit 18 to your deposition which is another
     11    interview.      You weren't kidding, you do a lot.        I
     12    actually can't hear you.        I think you might be -- either
     13    you're on mute -- you're not on mute but I can't hear
     14    you talking.
     15          A.    Can you hear me now?
     16          Q.    Yes.
     17          A.    I heard you play something.        I heard an audio
     18    of me talking but didn't see anything.
     19                MR. FREEDMAN:      I realize it's not Exhibit 18.
     20          I already introduced this video as Exhibit 13.            I
     21          already confirmed that's an accurate video of you
     22          so we don't need to go back.
     23    BY MR. FREEDMAN
     24          Q.    Is it accurate Jimmy -- Mr. Nguyen, to say
     25    nChain has one of the largest block chain portfolios in


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 172 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         172

      1    the world?
      2          A.     Yes, from what I understand, yes.
      3                 (Plaintiff's Exhibit No. 18 was
      4                 marked for identification.)
      5    BY MR. FREEDMAN
      6          Q.     And I am going to now introduce what I hope is
      7    going to work as Exhibit 18 and see if I can get that to
      8    share with you.      Do you see that video up there?
      9          A.     I see something that says Risk Warning and
     10    Disclaimer.
     11          Q.     Underneath Jimmy Nguyen on Bitcoin SV from
     12    Trader Cobb.
     13          A.     Okay.
     14          Q.     I just want you -- do you recall this
     15    interview now that you've had a chance to see it?             Happy
     16    to let it play longer if you want.
     17          A.     I recall being interviewed by Trader Cobb.           I
     18    don't remember this specific one.
     19          Q.     Play it for a minute.      You want to listen for
     20    a minute to see if it recalls your recollection?
     21                 MR. NGUYEN:    I started working more with the
     22          nChain business in 2016 and then it merged publicly
     23          in 2016.    Recently I took an executive role with
     24          dealing with IP portfolio.        It is one of the
     25          largest block chain patent portfolios in the world.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 173 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         173

      1          Eventually took another role as CEO.
      2    BY MR. FREEDMAN
      3          Q.    Again happy to let it play.        You don't recall
      4    giving this interview?
      5          A.    I don't recall it sitting here but I'm sure I
      6    did because that's me.
      7          Q.    That's an accurate portrayal of your
      8    interview?
      9          A.    Yes.
     10          Q.    Approximately how valuable is nChain's IP
     11    portfolio?
     12          A.    I could not tell you.
     13          Q.    As nChain's IP portfolio grows in value so
     14    does nChain; right?
     15          A.    Yes.    The enterprise value of nChain which is
     16    different than IP value.
     17          Q.    Have you ever contacted any prospective buyers
     18    regarding nChain's intellectual property pursuant -- let
     19    me just stop there.       Have you ever tried to sell any of
     20    nChain's intellectual property or nChain itself?
     21          A.    No.
     22          Q.    Even though you were contracted to do that?
     23          A.    Correct.
     24          Q.    Why did you not end up doing that?
     25          A.    It was too early in nChain and each new IP


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 174 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         174

      1    portfolio's life.      Intellectual property especially
      2    patents take a long time to get through the system.
      3    When you file a patent application it can take two,
      4    three, sometimes even longer years for it to be granted.
      5    And before a patent -- when a patent is still just an
      6    application, right, you don't know if you're going to
      7    get it granted.      You don't know what the scope of your
      8    patent is.     You can get narrowed.       You can get split
      9    into more than one.
     10                So you know from my experience as a former IP
     11    lawyer in dealing with such things value is.            Greater --
     12    first of all, there's not that much value in patent
     13    applications before they're granted.          Once they're
     14    granted I think people would understand of course it
     15    adds more value because it's been granted.            Then patents
     16    get even more value after they've been tested,
     17    challenged for example, right, just because you have a
     18    patent another company or person can still challenge it
     19    and say I think it infringes mine or it's invalid or it
     20    gets tested in the litigation.
     21                 So patents have the most value after they have
     22    not just been applied for, granted but tested and then
     23    also commercialized.       Just because you have a piece of
     24    intellectual property, a patent until companies use it,
     25    you know, in business, make money off of it, right, it's


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 175 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         175

      1    very -- first of all, it's hard to show what its value
      2    is.     You have a patent who an invention but you don't
      3    know what the market demand for it is.           How many -- what
      4    types of businesses want to use it.          What's the
      5    industry.     Even though I was brought on board to
      6    commercialize and help monetize the IP portfolio one of
      7    the biggest, you know, pieces of advice I delivered
      8    early on was I think this is too early.
      9          Q.     So while you were doing your job of trying to
     10    commercialize that IP portfolio did you -- were you
     11    involved in the tracking the progress of these patents
     12    as they were moving forward toward patents?
     13          A.     I was involved.
     14          Q.     And did nChain have like a patent road map or
     15    a large Excel sheet of some kind where it would keep
     16    track of all its patents and its inventorship and where
     17    it was holding and what stage that sort of thing?
     18          A.     I believe our outside patent counsel kept
     19    that.
     20          Q.     I'm going to share with you another exhibit I
     21    think this is going to become.         Hold on.    There we are.
     22    Technology is great until it stops working on you.
     23            A.   I know that from block chain.
     24            Q.   Come up with a deposition solution for block
     25    chain.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 176 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 177 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 178 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 179 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 180 of
                                      292
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 181 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         181




      8          Q.    You just said a moment ago you're not a
      9    professional patent appraiser; right?
     10          A.    That is correct.
     11          Q.    But Baker & McKenzie is a professional patent
     12    appraiser; correct?
     13          A.    I don't know.
     14                MR. RIVERO:     Objection.
     15    BY MR. FREEDMAN
     16          Q.    They were hired to perform this analysis?
     17          A.    They were.     Not by me but they were.
     18          Q.    And they are a very large, well known firm?
     19          A.    Yes.
     20          Q.    Did you ever orchestrate another assessment or
     21    valuation of nChain's intellectual property?
     22          A.    I did.
     23          Q.    With who?
     24          A.    It was precisely because I -- not just me
     25    Stefan Matthews because he is the one who sent me this


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 182 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         182

      1    Baker & McKenzie report to look at.          Neither of us found
      2    it credible.     So he said would you -- he asked me to try
      3    and find other valuation firms to take a look at the IP
      4    portfolio and get a second or even a third opinion.
      5    Like going to a doctor and not, you know, believing what
      6    the doctor says and you want to get a second or third
      7    opinion.
      8                MR. FREEDMAN:      Let me just give you an update.
      9          I've gone through my entire outline that I had
     10          here.    I think I'm probably done.        I want to go
     11          through it all, make sure there's nothing left.
     12          Then I'll turn it over.        I don't know if Mr. Rivero
     13          has any questions or not.
     14                  So let's take ten this time and hopefully come
     15          back and either let you go right away or it will be
     16          very short guaranteed.
     17                  THE WITNESS:   Thank you.
     18                  THE VIDEOGRAPHER:    Going off the video record
     19          6:47 p.m. eastern time.
     20                  (Thereupon, a brief recess was taken.)
     21                  THE VIDEOGRAPHER:    We are back on the record.
     22          The time is 7:03 p.m. Eastern Standard Time.
     23    BY MR. FREEDMAN
     24          Q.      Mr. Nguyen, did you ever discuss -- again
     25    during the time period that your lawyer's permitting you


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 183 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         183

      1    to testify about did you ever discuss with Craig how he
      2    should explain his role and the development of Bitcoin?
      3          A.    No.   I don't think I remember discussing that.
      4          Q.    Did you ever discuss with Craig how he should
      5    explain the role of others in the development of
      6    Bitcoin?
      7          A.    I heard him talk about it but I never talked
      8    to him about how he described anything.
      9          Q.    Did you ever convey to Craig he should
     10    emphasize his role in developing Bitcoin and
     11    de-emphasize the role of others?
     12          A.    No.
     13          Q.    To your knowledge has anyone conveyed that
     14    sentiment to Craig?
     15          A.    I have never heard that.
     16          Q.    Did you ever convey to Craig that it was in
     17    nChain's best interest for Craig to be Satoshi alone?
     18          A.    No.
     19          Q.    To your knowledge has anyone else tried to
     20    convey to Craig that that was in nChain's best interest?
     21          A.    Not to my knowledge.
     22          Q.    Do you believe it's in nChain's best interest
     23    for Craig to have been Satoshi alone?
     24          A.    Right now I don't speak for nChain any more
     25    but I'll say what I say to media generally which is I


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 184 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         184

      1    don't think it matters for nChain or for what is being
      2    built in the Bitcoin SV ecosystem.          Both that company as
      3    well as Bitcoin SV after we're trying to build real
      4    value based on real utility and therefore that's more
      5    important than this question of whether Craig is Satoshi
      6    Nakamoto or not which I know is a question of great
      7    interest out there but I believe the company as well as
      8    what we're doing at Bitcoin SV has to succeed based on
      9    its technology, not on whether Craig is Satoshi.
     10          Q.    I understand that and I understand the
     11    argument you're making and that's fine but that's not
     12    quite what I was asking.        Let me phrase it this way.        Do
     13    you really believe that nChain's value would not
     14    increase if Craig came out and conclusively proved to
     15    the crypto community that he was Satoshi Nakamoto?
     16                MR. RIVERO:     Object to the form.
     17                THE WITNESS:     Yes, I can't really answer that
     18          question because mostly because of the second part
     19          of it.    I don't know that there's anything he could
     20          do given the history of the Satoshi question that
     21          would definitively prove to the cryptocurrency
     22          cryptography world that he is Satoshi Nakamoto.
     23          There are too many people who will always doubt it.
     24    BY MR. FREEDMAN
     25          Q.    I mean sitting here today you do not believe


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 185 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         185

      1    the value of nChain would increase if Craig Wright
      2    signed a message publicly with a private key to the
      3    Genesis block?
      4                MR. RIVERO:      Object to the form.
      5                THE WITNESS:      I don't have a basis to answer
      6          that.
      7    BY MR. FREEDMAN
      8          Q.    Do you really think the majority of the
      9    Bitcoin world would reject his claim of being Satoshi
     10    Nakamoto if he could sign with a private key to the
     11    Genesis block?
     12                MR. SILVERGLATE:      Object to the form.
     13                  MR. RIVERO:    Object to the form.
     14                  THE WITNESS:    I can't speak for the majority
     15          of the Bitcoin community.        I can tell you I've seen
     16          online posts, social media, you know, messages
     17          online, I don't know if the media reports, lots of
     18          online chatter with people saying even if he did
     19          sign a transaction using a private key from one of
     20          the early Bitcoin blocks that people would believe
     21          it's Satoshi.
     22                  People wouldn't believe him.       I've seen many
     23          people write that.       They'll say he just, you know,
     24          got the keys from someone else, that they're not
     25          really his and they don't prove he is Satoshi.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 186 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         186

      1          Doesn't prove it.
      2                Digital currency community has gone through
      3          this evolution of all the different ways where you
      4          could believe Craig is not Satoshi Nakamoto because
      5          there's such dislike for him among so many people
      6          in the cryptocurrency world.         That's what I mean by
      7          there's almost nothing I think do that would
      8          conclusively prove to many of the cryptocurrency
      9          world.
     10    BY MR. FREEDMAN
     11          Q.    There will always be people on the fringes of
     12    any community Mr. Nguyen I understand that.            There are
     13    some people that will never accept Craig Wright as
     14    Satoshi Nakamoto.      Are you really testifying that it's
     15    your -- it's your testimony today that you think there
     16    wouldn't be a significant contingent of people who would
     17    accept his claim of Satoshi if he signed a public
     18    message with the private key of the Genesis block?
     19                MR. RIVERO:     Objection to form.
     20                THE WITNESS:     I think if Craig did that it
     21          would lead more people to conclude that he is
     22          Satoshi Nakamoto.      I still believe there would be
     23          many doubters.      So I can't really -- have no basis
     24          to quantify whether an action like that would lead
     25          the consensus of the world to believe that he is


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 187 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         187

      1          Satoshi.    I just know that many people are saying
      2          even now they still wouldn't believe him.
      3    BY MR. FREEDMAN
      4          Q.      But many people would believe it.        Sorry, let
      5    me finish the question.        Don't you think that would lead
      6    to an increase in nChain's value?
      7                MR. SILVERGLATE:      Object to the form.
      8                MR. RIVERO:     Object to the form.
      9                THE WITNESS:     I think you're asking me to
     10          speculate on a number of different things as to how
     11          it would play out.       I don't have a basis to do
     12          that.
     13    BY MR. FREEDMAN
     14          Q.    I mean Robert MacGregor clearly believed he
     15    would be able to sell the intellectual property for a
     16    lot of money if he could prove Craig was Satoshi; right?
     17                MR. RIVERO:     Objection.
     18                MR. SILVERGLATE:      Objection.
     19                THE WITNESS:     That's what was said to me.        I
     20          don't know that it was just about selling the
     21          intellectual property but monetizing it.
     22    BY MR. FREEDMAN
     23          Q.    Do you believe that Bitcoin's Satoshi Vision
     24    or BSV would increase in value if Craig were able to
     25    prove -- if Craig came out and signed with the key to


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 188 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         188

      1    the Genesis block?
      2                MR. RIVERO:     Objection to this entire line of
      3          questioning.
      4                MR. SILVERGLATE:      Same objection.
      5                THE WITNESS:     Again that would require me to
      6          speculate on what affects digital currency prices
      7          which SV -- if you've seen the digital currency
      8          world are very volatile and frankly very hard to
      9          explain.
     10    BY MR. FREEDMAN
     11          Q.    I understand I'm asking you to speculate.
     12    Speculate for me do you think the price would go up?
     13                MR. RIVERO:     Objection to form.
     14                THE WITNESS:     I've always been advised to not
     15          speculate in a deposition.
     16    BY MR. FREEDMAN
     17          Q.    That's true.     That's good advice but I am
     18    specifically asking you to speculate so speculate for
     19    me.
     20                MR. RIVERO:     Objection.
     21    BY MR. FREEDMAN
     22          Q.    What do you think would happen to the price?
     23                MR. SILVERGLATE:      Form.
     24                THE WITNESS:     I don't know.     I can't tell you,
     25          the event has not happened.         So it's clearly been


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 189 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          189

      1          as I recall when there was the proof efforts to try
      2          and prove Craig is Satoshi in early reports.            I
      3          don't remember that Bitcoin price at the time but I
      4          don't recall that causing a significant change in
      5          price then or significant drop in the price when it
      6          appeared that Craig did not prove conclusively he
      7          was Satoshi back in May of 2016.
      8                That's the only basis I would have to know
      9          about whether an event like that would affect the
     10          price of Bitcoin.
     11    BY MR. FREEDMAN
     12          Q.    There was no BSV when he failed to prove in
     13    2016 that he was Satoshi; right?
     14          A.    That's true but there was BTC.
     15          Q.    Sure.    But my point is BSV claims to be
     16    following Satoshi's original vision?
     17          A.    Yes.
     18          Q.    Craig is very important part of the BSV story,
     19    it's not the only part of BSV story but you and I can
     20    agree it's an important part of the BSV story; right?
     21          A.    It's certainly an important part of -- yes
     22    it's important part of the BSV.         Exactly as you said I
     23    in particular as a leader of the ecosystem has worked
     24    very hard to make Bitcoin SV not about Craig.            Bitcoin
     25    SV has to grow and grow in value and succeed not because


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 190 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         190

      1    of any one person.       It has to technically work.
      2                 We have to get away from a digital currency
      3    value that's tied to a personality.          Who would want long
      4    term to own a digital asset and to use a block chain
      5    technology platform based upon the personality of one
      6    person?     To me that doesn't give the coin value, real
      7    value.     Sort of saying it's valuable because he is a
      8    person.     That doesn't make sense.
      9          Q.     Craig has stated to you that for a period he
     10    sought to keep his involvement in Bitcoin a secret;
     11    right?
     12          A.     Yes.
     13          Q.     And do you know why he sought to keep it a
     14    secret?
     15          A.     I don't know fully the reason in his head.           At
     16    the time it it's been over a very long period of time
     17    before I knew Craig but as I understand from my talks
     18    with him over the years he wanted privacy.            He likes to
     19    work.    He wants to sit and work on his research and
     20    thinking.     He is an academic.
     21                 He did not -- he is not comfortable or was not
     22    comfortable with attention.        He's gotten more
     23    comfortable with it now.        He was not comfortable with
     24    public attention.      He wanted to protect his family from,
     25    you know, too much scrutiny and the other thing he's


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 191 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         191

      1    told me is that, you know, some people -- a lot of
      2    people in the digital currency world want to try and try
      3    to treat Satoshi as like a god.         Some mythic figure,
      4    right that has delivered Bitcoin to the world and he
      5    didn't want to be that.        Be perceived that way he's told
      6    me.
      7                Most importantly big debate that happens in
      8    the Bitcoin world is whether you should change the
      9    protocol, the technical rule set upon which Bitcoin
     10    works.    There is an early Satoshi Nakamoto famous online
     11    post, famous in the digital currency world where Satoshi
     12    says the Bitcoin protocol needs to be set in stone after
     13    its client version I believe 0.1.0 and the reason that's
     14    important to why Craig didn't want to be out as Satoshi
     15    is he said his philosophy is like Craig rule set it's
     16    got to say frozen, not change like the internet protocol
     17    does not change very much therefore we can operate on a
     18    stable platform.      And therefore there's nobody in
     19    charge.
     20                There's no king of Bitcoin who can change the
     21    rules.    It should just be left there and if in the
     22    beginning he told me if he was perceived to be Satoshi
     23    then everyone will just follow what Satoshi says to do
     24    and he wanted Bitcoin to be a system that was not
     25    susceptible to interference by government or businesses


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 192 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         192

      1    who could change it in ways.
      2                 It was designed to provide light, prevent
      3    fraud in the world.       All these things he envisioned that
      4    required but not to be someone in charge of it or
      5    perceived to be in charge of it.
      6            Q.   I am going to keep asking questions.         My
      7    screen I'm getting a little bit of interference.             I am
      8    going to shut my video off to see if it helps with the
      9    feed.    Still can you hear me?
     10          A.     Yes.
     11                 (Plaintiff's Exhibit No. 20 was
     12                 marked for identification.)
     13    BY MR. FREEDMAN
     14          Q.     So I am going to share with you a video for
     15    time purposes I just want to verify that this is in fact
     16    an interview you recall.        This is Dr. Craig Wright Jimmy
     17    Nguyen at the Oxford Union.        Happy to play some of it
     18    for you so you can take a look.
     19            A.   I remember this.
     20                 VIDEO AUDIO VOICE:      Everything it needs to do
     21            anything --
     22    BY MR. FREEDMAN
     23            Q.   Do you recall this interview or this
     24    recording, presentation?
     25            A.   Yes.   It was not an interview more of I don't


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 193 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         193

      1    know what you call it.
      2          Q.     Presentation of some kind?       Is this video an
      3    accurate portrayal of that episode?
      4          A.    I haven't watched the whole video but I would
      5    assume so.
      6          Q.    Any reason to believe it's not an accurate
      7    video?
      8          A.    Not so far from what you've shown me so far.
      9                MR. FREEDMAN:      Well, then let's go
     10          particularly to one particular portion.
     11                 MR. NGUYEN:    It's been the internet's biggest
     12          mystery for long time who is Satoshi Nakamoto.            For
     13          reasons we won't talk about here Craig chose to be
     14          private about his history in Bitcoin.           As you might
     15          imagine, you know, this has an impact on one's
     16          family and one's personal life.
     17                For various reasons he chose to be private
     18          about it.     For various reasons that emerge
     19          including the battle over Bitcoin's future what we
     20          believe is vital to ensure that the network thrives
     21          and survives.
     22    BY MR. FREEDMAN
     23          Q.    Is that an accurate statement you made?
     24          A.    Yes.
     25          Q.    And Craig was the one who told you he wanted


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 194 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          194

      1    to keep his involvement in Bitcoin a secret?
      2          A.    He didn't say so in so many words.          Talk about
      3    why he was private about it.
      4          Q.    He never told you he wanted to stay private
      5    about it?
      6          A.    No, I said he told me he wanted to stay
      7    private.    I don't know that he used the word secret.            We
      8    have had discussions where -- reasons why he wanted to
      9    stay private.     He did not want to be known publicly.
     10                MR. WRIGHT:     Gizmodo were played by a
     11          contrarian.     Mr. Contrarian was sending documents
     12          that were stolen from my company and payment we
     13          didn't talk about our employees and everyone else.
     14          As Jimmy knows we have 45 staff in 2013.           In the
     15          dates when no one knew about Bitcoin I had 45 staff
     16          in Australia working on Bitcoin projects basically
     17          secretly under the radar.
     18    BY MR. FREEDMAN
     19          Q.    SO he has used the word "secret" involved in
     20    his discussions of Bitcoin; right?
     21          A.    There he is talking about secret team of
     22    employees in Australia working in secret.           Wasn't
     23    talking about keeping Satoshi a secret.           Not quibbling
     24    over the word secret.       Certainly didn't want to be
     25    private about being Satoshi.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 195 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          195

      1          Q.    You don't have to use the word secret.           He
      2    definitely expressed the desire he didn't want people to
      3    know he was Satoshi; fair?
      4          A.    Yes.
      5          Q.    Are you now willing now that we've skipped
      6    around this are you willing to say this is an accurate
      7    video recording of your session at the Oxford Union?
      8                MR. SILVERGLATE:      Objection to form.
      9                THE WITNESS:     Sorry?
     10                MR. SILVERGLATE:      I objected to the form.
     11                MR. FREEDMAN:      Jimmy, what was your answer?
     12                MR. RIVERO:     Join.
     13                THE WITNESS:     Yes.     Obviously I hadn't watched
     14          the whole video.      I never have.     It looks -- I
     15          don't have any reason so far to believe it's not an
     16          accurate recording.
     17                (Plaintiff's Exhibit No. 21 was
     18                marked for identification.)
     19    BY MR. FREEDMAN
     20          Q.    Okay.    You've mentioned this other let's
     21    introduce Exhibit 21 to the deposition which is I
     22    believe you've talked about this particular presentation
     23    today with -- are you seeing the Bitcoin Association You
     24    Tube on the screen?
     25          A.    This is from Coin Geek's channel but has a


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 196 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         196

      1    picture of me with any name and Bitcoin Association on
      2    it if that's the one.
      3          Q.    This is I believe the interview you were
      4    talking about earlier about interviewing Craig but why
      5    don't we watch a few minutes of it and you tell me if
      6    you recognize it?
      7                VIDEO AUDIO VOICE:       So did you create Bitcoin?
      8                MR. WRIGHT:     Yes.
      9                THE WITNESS:     I did not to see any more.        This
     10          is the video.
     11    BY MR. FREEDMAN
     12          Q.    You see it's on Coin Geek's channel.          Is this
     13    an accurate portrayal of your back and forth with Dr.
     14    Wright?
     15          A.    Yes.
     16          Q.    In this interview do you recall Craig telling
     17    you that he had help from Dave Kleiman?
     18          A.    Yes, I believe he said that.
     19          Q.    And do you recall Dave telling you that --
     20    sorry, strike that.       Do you recall Craig telling you
     21    that Dave Kleiman responded from the Satoshi account?
     22          A.    I don't remember if he said that in the
     23    interview but it sounds familiar.          It's something Craig
     24    has told me.     Whether it's in this interview or not I
     25    don't recall.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 197 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         197

       1          Q.    So Craig has told you previously that Dave
       2   interacted and had access to the Satoshi account?
       3          A.    He's told me that they both posted from
       4   Satoshi account sometimes.
       5          Q.    I just want to spend a little bit more time
       6   because I would have thought that would have come out
       7   earlier did he say anything else to you about Dave's
       8   role as assisting him as Satoshi?
       9          A.    In this interview or generally?
     10           Q.    Generally.
     11           A.    Not much other than what I've told you.
     12           Q.    Did he tell you that Dave helped keep the
     13    system running in the beginning?
     14           A.    I don't remember if that quote was used.
     15           Q.    Let's take a look first at --
     16           A.    There's some familiarity to that --
     17                 MR. WRIGHT:     Because I had a cattle ranch and
     18           ran up there with all the machines.          The other
     19           aspect that followed that that I needed to address
     20           was Microsoft and patch Tuesday.          Anyone remember
     21           patch Tuesday?     I really hadn't thought about
     22           running a bunch of stand alone Windows XP machines
     23           until everything turned off at the same time.
     24                 So that was another reason Bitcoin before the
     25           current block chain turned off from crashing


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 198 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          198

      1          literally on that Tuesday night everything updated,
      2          turned off and restarted and just caused a massive,
      3          massive problem because the two things split and
      4          didn't sync and I had not thought about that one.
      5          So that was the next part I had to do.           I had to
      6          run around and I bought a whole bunch of Microsoft
      7          licenses at excessive prices and installed a domain
      8          in there and a work group and so I set up a forest
      9          between my two locations and ran out all these
     10          machines.     Set up a WUSS server, W-U-S-S, many
     11          Australians we made fun of Microsoft calling it a
     12          Wuss but we set up a Wuss service and Dave actually
     13          helped on some of that because I couldn't get it
     14          all done fast enough.       I had to set up a full --
     15    BY MR. FREEDMAN
     16          Q.    Does that help refresh your recollection?
     17          A.    Yes, I did not remember that part of the
     18    exchange but what you played for me I do remember that.
     19          Q.    Did Craig tell you that Dave was one of the
     20    first two users of Bitcoin?
     21          A.    I don't recall and it depends what you mean by
     22    users, user of Bitcoin.
     23                MR. FREEDMAN:      Take a look.
     24                MR. WRIGHT:     So that every node wouldn't go
     25          out and calculate their own and people say it's


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 199 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         199

      1          wasting 50 Bitcoin but it's not wasting anything
      2          because there was no value at the time.           We're
      3          talking no exchanges, no users.         I mean for the
      4          first few days I was the only user.          Then hell,
      5          when Dave and a few other people jumped in.
      6    BY MR. FREEDMAN
      7          Q.    Do you recall now him telling you that Dave
      8    was one of the first couple users or few users of
      9    Bitcoin?
     10          A.    Yes, I guess I interpret users of Bitcoin is
     11    differently.      I think he is referring to running a
     12    version of the client software and mining.
     13          Q.    So right, that's -- you're right.          Let me
     14    state that better.       Do you recall Craig telling you that
     15    Dave Kleiman was one of the first two people to have ran
     16    a Bitcoin node and mined Bitcoin beside himself?
     17          A.    I think in that click you've just referred --
     18    shown me that's what he means.         To the extent he didn't
     19    quite phrase it that way.        My interpretation is that
     20    what that means.
     21          Q.    Did -- has he ever told you anything besides
     22    that -- sorry, strike that.        Has he ever told you this
     23    in any other setting besides this one?
     24          A.    No.
     25          Q.    You said to me previously that you believe --


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 200 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         200

      1    actually you know what let me ask you.           Do you believe
      2    that Satoshi was a group of people or just one person?
      3                MR. RIVERO:     Object to the form.
      4                THE WITNESS:     I don't have a basis to answer
      5          that because I wasn't there at the creation of
      6          Bitcoin.    Did not work with whoever created Bitcoin
      7          at the time.
      8    BY MR. FREEDMAN
      9          Q.    So let's introduce -- if it will let me,
     10    Exhibit 22 to your deposition.         I'm going to bring us
     11    to -- I think this is Exhibit 2 to your deposition
     12    already.    Let's take a look at this time stamp.
     13                MR. NGUYEN:     Does that mean I believe he is
     14          Satoshi.    First of all I think Satoshi Nakamoto was
     15          a group of people.
     16    BY MR. FREEDMAN
     17          Q.    Can you explain that?
     18          A.    Yes, I have to see I guess the rest of the
     19    answer.
     20                MR. FREEDMAN:      Sure.   Hold on.    That's fair.
     21          Let me play it for you.
     22                MR. NGUYEN:     And do I believe --
     23                MR. FREEDMAN:      I'll rewind it for you.
     24                MR. NGUYEN:     So does that mean I believe he is
     25          Satoshi Nakamoto.      First of all I think Satoshi


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 201 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                           201

      1          Nakamoto was a group of people.         I don't think
      2          that's a shock to anyone out there.          Do I believe
      3          he was part of that group, tune in May 30th, Coin
      4          Geek Toronto.
      5    BY MR. FREEDMAN
      6          Q.    Do you want to hear more?
      7          A.    No, I think that's enough.
      8          Q.    Is that a true statement?
      9          A.    Yes, I think that's what I was willing to say
     10    at the time.     You can tell I was trying to be coy to
     11    tease what was going to happen at this conference.             I
     12    think it's consistent with what I've said before which
     13    is Craig was the -- as I understand is the primary
     14    creator of Bitcoin and he had help including help as you
     15    mentioned here responding from Satoshi online accounts.
     16          Q.    Right.    But there's a difference between I am
     17    Satoshi and I had some help doing it and I believe
     18    Satoshi is a group of people.
     19          A.    Well, like I said it depends on was there a
     20    group of people who worked on helping Craig with the
     21    creation of Bitcoin including at least one I've been
     22    told responded from the Satoshi Nakamoto account, yes.
     23          Q.    And one of those individuals is Dave Kleiman?
     24          A.    Yes.
     25          Q.    And your reference here to that group of


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 202 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         202

      1    people included a group that included Dave Kleiman?
      2          A.    What's the date here?       Yes, it would include
      3    Dave Kleiman because I had understood at the time he,
      4    you know, was a friend of Craig and he helped Craig.
      5          Q.    Are you aware of an expert report that's been
      6    filed in this litigation by Amy Klinn?
      7          A.    No.
      8          Q.    Do you believe Craig is incapable of
      9    manipulating anyone?
     10                MR. RIVERO:     Object to the form.
     11                THE WITNESS:     I can't answer that question.          I
     12          don't have a basis to answer that question.            I am
     13          not even sure what that means.
     14    BY MR. FREEDMAN
     15          Q.    Do you believe Craig is incapable of lying?
     16                MR. RIVERO:     Objection.
     17                THE WITNESS:     I can't answer that question.          I
     18          don't know.
     19    BY MR. FREEDMAN
     20          Q.    Do you think he can lie?
     21                MR. RIVERO:     Objection.
     22                THE WITNESS:     I don't know.
     23    BY MR. FREEDMAN
     24          Q.    You don't know if you think he can lie?
     25                MR. RIVERO:     Objection.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 203 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                          203

      1                MR. SILVERGLATE:      Objection, asked and
      2          answered.
      3                  MR. FREEDMAN:    You can answer.
      4                THE WITNESS:      I don't have a basis to answer
      5          that because I have not had an occasion to think
      6          that he lied to me.
      7    BY MR. FREEDMAN
      8          Q.    Not asking if he is a liar or if you think he
      9    lied to you.     I'm just asking if you think he is capable
     10    of telling a lie?
     11          A.    I am not sure what you're asking.          To me?
     12                MR. RIVERO:     Standing objection.       I've been
     13          listening to this gibberish for almost eight hours,
     14          seven hours.     You've asked the same thing four
     15          times.    It's an improper question.        How long are
     16          you going to keep going on this -- when you told us
     17          40 minutes ago you were taking a ten minute break
     18          because you were almost done?
     19                  MR. FREEDMAN:    Mr. Rivero, you know you're
     20          limited to objection to form.
     21                  MR. RIVERO:   What's your time estimate since
     22          once again you proved that I can't rely on your
     23          word?    What's your time estimate?
     24                  MR. FREEDMAN:    Mr. Rivero, I have seven hours
     25          and since every time I try in good faith to tell


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 204 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         204

      1           you how long I think it's going to take I told you
      2           I made a mistake I pointed out I had missed a
      3           module, that I was trying to get you out of here.
      4           You can believe what you want to believe but please
      5           objection to form.
      6                MR. RIVERO:     Mr. Videographer, please count
      7           the time up because I know how this ends.          I've
      8           been to this movie before with this judge.
      9                MR. FREEDMAN:      Do you want to take a break and
     10           let him count it up?
     11                MR. RIVERO:     No, sir, I want you to keep
     12           going.   Ask your questions.
     13    BY MR. FREEDMAN
     14           Q.   So before we were interrupted, Mr. Nguyen, I
     15    asked you yes, if he is mentally capable of telling a
     16    lie?
     17           A.   I have no basis to judge that.         Mental health
     18    expert psychologist I don't know who would even be
     19    qualified -- what kind of qualifications you need to
     20    answer that question.
     21           Q.   Have you ever heard to have someone called
     22    Garreth Williams?
     23           A.   I feel like I've heard the name.          I don't know
     24    who that is.
     25           Q.   Has Craig ever mentioned this person to you?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 205 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         205

      1          A.    I don't recall.      I feel like I've heard the
      2    name but not sure.
      3          Q.    Has Craig ever mentioned Wing Commander Don
      4    Linem to you?
      5          A.    Again I think that name I heard before but I'm
      6    not sure.
      7          Q.    Have you ever reviewed a document identifying
      8    potential red flags or competing claims to nChain's IP?
      9          A.    Not that I can recall.
     10          Q.    Has Calvin Ayre invested in BSV?
     11          A.    What does that mean invested in BSV?
     12          Q.    Do you think Calvin Ayre has assets invested
     13    in BSV?
     14          A.    I guess that's one question that does not make
     15    sense to me.
     16          Q.    I hear you.     Let me refine it for you.        Do you
     17    believe that Calvin Ayre holds large amounts BSV?
     18          A.    I know he mines BSV so I'm sure he holds BSV.
     19          Q.    Do you believe Stefan Matthews holds large
     20    amounts of BSV?
     21          A.    I don't know.
     22                MR. FREEDMAN:      That's all I have.      Thank you
     23          so much Mr. Nguyen.       I apologize for interrupting
     24          your day.     We can go off the record but I wanted to
     25          have a meet and confer with Spencer.          Doesn't need


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 206 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         206

       1    to be on the record.       As far as I'm concerned
       2    Mr. Nguyen you're free to go.          Thank you.
       3          THE WITNESS:      Thank you.
       4          MR. SILVERGLATE:       Questions, Andres?
       5          MR. RIVERO:     Thank you Jimmy, I don't.         No, I
       6    don't.
       7          MR. SILVERGLATE:       We don't waive reading and
       8    we will read the deposition if it's ordered.
       9          THE VIDEOGRAPHER:       The time is 7:35 p.m. and
     10     we're going off the video record.
     11           MR. FREEDMAN:      Can you give me the rough
     12     tonight, whatever condition it's in?
     13                     (Witness excused.)
     14                (Deposition was concluded.)
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 207 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         207

       1

       2                    CERTIFICATE OF REPORTER

       3                THE STATE OF FLORIDA

       4                COUNTY OF DADE

       5

       6         I, Rick Levy, Registered Professional Reporter
            and Notary Public in and for the State of Florida at
       7    large, do hereby certify that I was authorized to
            and did report said deposition in stenotype of DR.
       8    JIMMY NGUYEN; and that the foregoing pages, numbered
            from 1 to 206, inclusive, are a true and correct
       9    transcription of my shorthand notes of said
            deposition.
     10
                 I further certify that said deposition was
     11     taken at the time and place hereinabove set forth
            and that the taking of said deposition was commenced
     12     and completed as hereinabove set out.

     13          I further certify that I am not attorney or
            counsel of any of the parties, nor am I a relative
     14     or employee of any attorney or counsel of party
            connected with the action, nor am I financially
     15     interested in the action.

     16          The foregoing certification of this transcript
            does not apply to any reproduction of the same by
     17     any means unless under the direct control and/or
            direction of the certifying reporter.
     18
                 IN WITNESS WHEREOF, I have hereunto set my hand
     19     this 7th day of May, 2020.

     20
                   _____________________________________
     21
                    Rick Levy, RPR, FPR, Notary Public
     22             in and for the State of Florida
                    My Commission Expires: 12/8/2023
     23             My Commission No.: GG937684

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 208 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         208

       1                                CERTIFICATE OF OATH

       2    THE STATE OF FLORIDA

       3                COUNTY OF DADE

       4

       5          I, Rick Levy, REGISTERED PROFESSIONAL REPORTER,

       6    Notary Public, State of Florida, certify that JIMMY

       7    NGUYEN remotely appeared before me on the 30TH day

       8    of April, 2020 and was duly sworn.

       9

     10                 Signed this 7th day of May, 2020.

     11

     12

     13

     14
                                   _________________________
     15
                                   Rick Levy, RPR, FPR
     16                            Notary Public - State of Florida
                                   My Commission Expires: 12/8/2023
     17                            My Commission No.: GG937684

     18

     19

     20

     21

     22

     23

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 209 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         209

       1                   E R R A T A      S H E E T

       2    IN RE:    IRA KLEIMAN VS CRAIG WRIGHT

       3    DEPOSITION OF:      JIMMY NGUYEN

       4    TAKEN: 4/30/2020

       5         DO NOT WRITE ON TRANSCRIPT - ENTER CHANGES HERE

       6    PAGE #    LINE #     CHANGE                    REASON

       7    ____________________________________________________

       8    ____________________________________________________

       9    ____________________________________________________

     10     ___________________________________________________

     11     ____________________________________________________

     12     ____________________________________________________

     13     ____________________________________________________

     14     ____________________________________________________

     15     ____________________________________________________

     16     ____________________________________________________

     17     Please forward the original signed errata sheet to
            this office so that copies may be distributed to all
     18     parties.

     19     Under penalty of perjury, I declare that I have read
            my deposition and that it is true and correct
     20     subject to   any changes in form or substance
            entered here.
     21

     22     DATE: ________________________

     23

     24     SIGNATURE OF
            DEPONENT:_________________________________
     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 590-7 Entered on FLSD Docket 06/19/2020 Page 210 of
                                     Jimmy
                                      292    Nguyen
                                     April 30, 2020                         210

       1    DATE:        May 7, 2020

       2    TO:     SPENCER SILVERGLATE, ESQUIRE
                    TREVOR GILLUM, ESQUIRE
       3            CLARKE SILVERGLATE, P.A.
                    799 Brickell Avenue
       4            Suite 900
                    Miami, Florida 33131
       5
            IN RE:       Ira Kleiman vs Craig Wright
       6

       7    Dear Mr. Silverglate:

       8    Enclosed please find the original errata page with
            your copy of the transcript so JIMMY NGUYEN may read
       9    and sign their transcript. Please have him/her make
            whatever changes are necessary on the errata page
     10     and sign it. Then place the original errata page
            back into the original transcript. Please then
     11     forward the original errata page back to our office
            @1080 Woodcock Road, Suite 100, Orlando, Florida
     12     32803.

     13     If the errata page is not signed by the witness
            within 30 days after this letter has been furnished,
     14     we will then process the transcript without a signed
            errata page. If your client wishes to waive their
     15     right to read and sign, please have him/her sign
            their name at the bottom of this letter and send it
     16     back to the office.

     17             Your prompt attention to this matter is

     18     appreciated.

     19     Sincerely,

     20     __________________________________
            RICK E. LEVY, RPR
     21
            I do hereby waive my signature:
     22
            ___________________________________
     23     JIMMY NGUYEN

     24     cc via transcript:       Vel Freedman, Esq.
                                     Andres Rivero, Esq.
     25     file copy


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 211 of
                                 April292
                                        30, 2020                                   1
                      1597 69:23            39:9,10 43:5        27th 125:3
          $           16 25:4               49:16 54:7          2:08 30:5
                       161:20,22            56:18 89:18,        2:09 30:4
 $2 180:20            16:43 152:14          19 90:2,3           2:16 139:22
 $20,000 181:3        17 167:18,20          91:16,18 96:1       2:32 157:2
                       177:25               168:10
 $200 67:11                                                     2:50 108:4
                      18 171:10,19          172:22,23
  68:16,18                                                      2nd 55:21
                       172:3,7              177:11 180:18
 $200,000                                   189:7,13
  81:21 88:8,10       19 176:3,5
                                           2017 10:5                     3
 $500,000             1972 7:16             11:10 13:25
  88:12               1995 10:2,4           14:1,4,14,15        3 29:5,9
                      19th 144:6,8          15:12,15,17,        30th 4:12
          0            162:24               20 16:3 28:1         201:3
                      1:06 43:23            39:2 45:25          3:00 6:14
 0.1.0    191:13      1:13 44:1             60:22 77:8          3:20 108:2
                      1st 55:3,24           124:3,16
                                            129:8 146:10,
          1                                                              4
                                            20 178:24
                               2            179:16
 1  14:25 15:5                                                  4  45:16,20
  67:11               2  24:16,19          2018 11:9,12
                                            16:6,14,15           77:6
 1,000 89:11           55:3 69:13,15                            40 203:17
                       178:25 200:11        27:21 60:22
 1.5 178:25                                                     424 45:21
                      2,000 88:21           73:21 93:15
 1.9 179:19                                 99:3 109:21         43 147:15
 10 18:10              89:9                                      149:25
                                            110:12 119:8,
  124:17,21           2.6 179:19            9 124:16            45 194:14,15
 100 36:2             20 7:16               143:5 144:22        4:20 108:5,9
  59:16 77:11          107:4,8,10,13        145:8 146:19        4:26 108:13
  159:20               108:1 192:11         179:18 180:19
 1074241              20.5 89:18           2019 29:14
  167:13              2000 18:13            102:18 119:13                5
 11 140:17,19          27:20                143:8 146:21
                      2000s 18:13,                              5 53:19,20
 12 10:15                                   147:1 149:22
  147:8,9              14                                       5,000 79:16
                                           2020 4:12             88:23,25
 12:00 6:13           2006 17:12            13:7 16:15           89:2,7
  107:1               2007 89:24            18:13 109:7,9
                                            110:2 111:17,       50 55:14
 12:04 4:13           2013 18:14,21                              199:1
 12th 144:6,8          194:14               23 142:20
                                            143:1               500 89:12
 13 149:17,18         2014 18:14
                                           21 195:17,21         500,000 82:24
  171:20              2014ish 18:21
                                           211 7:18             5:26 145:23
 13th 7:18            2015 20:1
                       26:3 49:2,3         22 200:10            5:33 77:8
 14 152:4,5                                                      146:1
 14th 77:8             91:4 162:24         229 54:24
                       180:18              23rd 45:25           5th 55:4,22,
 15 6:15 140:6                                                   24
  157:7               2016 11:14,24        24 147:15
 1586 67:24            12:7 13:12,         26 25:4,15
                       17,24 15:14



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 212 of
                                 April292
                                        30, 2020                                   2
                        13:16 15:20         124:5 125:15        accesses
          6             16:1,2,11,14        126:18,19,25         106:17,23
                        19:11,25            127:19              accessible
 6 54:20,24             20:2,3,4,5,         128:10,12,15         40:9 130:15
 6.4 89:18              16,23 21:21         129:4,5,9,14        accessing
                        22:12,19            130:2,12,16,         106:21
 642 124:21
                        25:19 26:4          25 131:1,12,        accomplished
 6:13 171:4             27:2,8,11           17 132:9,12
 6:29 171:7                                                      46:18
                        29:4 30:21          133:7 134:9         according
 6:47 182:19            31:15 34:2,8,       135:11,14,18,        161:20
                        25 38:24 39:2       25 136:2,19
                        40:22 42:23         140:13,15           account
          7                                                      113:15,18,21,
                        43:15,16            146:21,22
                        44:14 47:17         148:13 150:3         24 133:17
 7 67:15                                                         144:5,9,14,
 7.4 178:12             48:13 49:16,        151:19 153:18
                        25 52:3,5,9,        154:7,17             19,23 145:1,
  180:21                                                         4,10 180:3
 7:03 182:22            11,15,19 54:8       156:13 157:4,
                        56:11 59:5          17 161:10            196:21 197:2,
 7:35 206:9             61:13,24            164:8 165:21         4 201:22
                        63:3,14 64:20       166:10,20           accounts
          8             67:14 69:6          168:8 177:17,        201:15
                        70:24 71:18         19 180:16           accurate 36:2
 8 77:1,6               72:10,17 74:3       183:1,7,8            47:9 63:21
 83-1 50:11             75:17 76:17         187:20 189:9,        69:1 77:22
 875 176:9              78:25 79:2,4,       24 193:13,14,        150:20 151:9,
                        5 80:4 82:15,       18 194:2,3,5,        10 153:3,11
 891 178:2
                        18,22,24 86:8       13,15,21,23,         157:22
                        88:3,4 90:11,       25 195:22            171:21,24
          9             14 91:8,13          196:4 197:7,         173:7 193:3,
                        92:2,7,10,13,       21 198:4             6,23 195:6,16
 9 102:11,16            21 93:2,9,14,      above 67:12           196:13
 9.8 178:13             18,20 94:3,         69:4                accurately
  180:22                11,15,24           absolutely            33:16
 9:00 6:12              95:4,5,12           30:20 85:9          accused
 9th 102:18             96:20 97:2,         99:8                 127:12
                        10,14 99:1,7,      academic             acknowledge
          A             9,12 100:2          190:20               4:23 5:2
                        101:7,14,17,       accept 57:3           101:24 102:6,
 ability 9:13           18,22,23            186:13,17            10 103:7,15
  143:25 144:9          102:1,18                                acquire 89:14
                        104:10,17,25       access 26:16
 able 15:1                                  27:5 59:17           161:3
  25:12 30:2            105:2,8                                 acquired
                        106:11,12,13        60:1,5
  35:4 45:13                                113:14,17            37:15,23 38:9
  87:17 136:12,         107:2 108:1,2                            45:6 51:3,20
                        117:3,13,15,        130:4,8
  23 138:22                                 142:24,25            52:22 84:14,
  170:1,6               25 119:2                                 16,19,22
                        120:2,19            143:14,16
  187:15,24                                 144:3,4,9,13         85:10,14,19
                        122:13,18,21,                            86:4 155:21
 about 6:12,15          22 123:16           145:3 197:2
  10:15,20,23                                                    156:1,15


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 213 of
                                 April292
                                        30, 2020                                   3
  157:19 159:4        address 7:17         affiliated           against 28:4
  166:14,25            142:25 143:3         18:16,20 22:1        111:1,9
  167:1 177:17,        162:3,6,8,11,       affirmed 6:4         agency 17:15
  19                   16,21,22            affluent             agent 51:14
 acquires              163:5 168:6          21:10                52:3 53:6
  46:16                197:19              Africa                54:16
 acquiring            adds 174:15           132:13,16           agitated
  39:3 52:18          administer           after 10:22           132:2 135:19
  161:2                5:3                  16:12,20,25         ago 17:11
 acquisition          administered          21:19 28:1           19:12 26:1,2
  77:13 154:20         5:3                  35:22,24,25          51:23 64:1
  167:5               Administrative        39:12 41:15          122:19 179:9
 acquisitions          5:5                  42:20 45:5           181:8 203:17
  164:12              admonished            56:12,20            agree 5:12,
 across 35:4           99:20                65:19 71:16          14,16,18,20
 act 70:1             admonition            73:17 74:4           66:1 103:14
  116:14,16,22         142:11               75:12,13,14          169:1 189:20
  121:10              adopt 25:25           86:22 87:3          agreement 4:6
 acted 18:3           advanced              90:7,8 92:3,         5:9,10 20:12,
  60:22 76:12          136:11               25 105:24            13,14,16 24:6
  120:15                                    108:22               28:11,21
                      adversely
 acting 16:24                               109:19,20            36:6,11,12,15
                       73:8                 130:23
  70:8,12 75:10       advertising                                61:8,19,20
  132:6 137:3                               131:14,17,18         62:10 66:9,
                       51:1                 133:21 137:23
 action 4:17                                                     24,25 67:1,2,
                      advice 11:10          144:10 145:1
  170:6 186:24                                                   4,7,20,22,25
                       12:25 18:5           146:14 150:9
 active 23:13                                                    68:7,11,19,
                       54:15 63:8           160:18 168:9,
  76:13,15                                                       20,22 69:5,
                       88:5 175:7           10,11 174:16,        20,23 73:14,
 actual 67:22          188:17               21 177:14,17,        17 74:12,18,
  68:6 89:21          advisable             19 184:3             20,21,24
  102:23 154:13        99:14                191:12               75:1,4 77:11
  159:17 160:7        advised              afternoon             79:12 83:2
 actually 7:19         188:14               108:15               85:8 108:24
  9:8 11:22           advisor 16:24        afterwards            109:3,10,13,
  12:3 26:25           76:12                54:9 131:18          15,17,24
  31:16 44:6,20       advisory                                   110:7,8,9,10,
                                           again 29:9
  49:14 55:20          13:6,8 16:16                              11,12,14,19
                                            30:13 34:9
  61:2 63:25           79:20,24 80:7                             111:12,18
                                            38:22 55:4
  117:16 126:4         144:11,16                                 112:1,6,25
                                            71:1 98:17
  133:15 142:24       Affair 50:4,                               115:24 118:3,
                                            103:22 111:19
  151:12 158:3,        6,12 53:19                                5 123:1
                                            114:11,21
  18 165:2                                                       169:19
                      affairs 16:25         115:2 126:2,
  169:14 171:12
                      affect 9:13           21 128:9            agreements
  198:12 200:1
                       42:11 189:9          129:4,6              38:5 109:8
 add 22:17                                  147:17 159:7         122:10,21
  94:19 112:6,        affected 73:8
                      affects 188:6         173:3 179:21        ahead 11:4
  20 137:18                                 182:24 188:5         50:18 60:11
                                            203:22 205:5         65:9,18,24


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 214 of
                                 April292
                                        30, 2020                                   4
  118:23 159:20        110:21               45:4,19 53:5          25 12:8,10,
  163:8 169:6         almost 98:14          58:23 60:4            14,21 13:4,6,
  177:2 178:6          186:7 203:13,        61:6 63:10            12,14 14:3,5,
 Algorithm             18                   64:4 65:10            8,14,22 15:3,
  134:7               alone 95:14           71:13 77:4            17,18 16:3,6,
 align 26:13           183:17,23            86:11 96:6,16         9,12,14,18
 aligned 28:8          197:22               102:14 107:5          17:7 19:1,10,
 aligns 112:9         along 154:9           108:6 112:2           15,16,18,21,
                      already 34:3          116:25 123:23         23,24 20:17,
 all 4:4 6:19
                       47:1 52:14,22        126:5,14              18,22 21:24
  10:20 15:2                                140:5 147:6
                       64:20,23 66:6                              22:3,10,12,
  21:25 22:24
                       99:4 101:2           149:2,16              16,21,23
  24:1 25:18                                152:8 163:10
                       104:9 112:13,                              23:1,17 25:4,
  27:16 28:16
                       14,17 122:16         164:15 172:6          22 26:1,3,7,
  29:25 35:19,                              188:17 192:6,
                       171:20,21                                  10,14,15,16
  23 36:19
                       200:12               7,14 201:16           27:4,9,16,25
  38:11,22                                  202:12 203:11         28:3,5,12,25
  39:19 47:11,        also 8:20
                                           Amanda 107:7           30:5,22,23
  22 58:20 62:4        17:22 28:24
                                           amend 37:13            31:11,15,16
  67:9,23 69:3         34:14 36:24
                                           amended 50:11          32:23 33:3,16
  71:24 72:12          45:2 59:4
                                            140:6                 34:5,15,19,
  75:24 77:16          61:8 62:9
                                           amendment              22,23 35:2,3,
  81:5 87:11           66:2 69:12
                                            110:6,9               7,8,10,11,13,
  91:7 95:2            80:5 89:7
                                                                  14,23 36:6
  100:22,24            116:13              American 7:9           37:15 38:7,
  104:11 106:24        123:13,14            126:5
                                                                  22,24 39:1,4,
  107:12 108:1         136:24 138:18       Americanized           15,23 40:2,9,
  115:9 121:1          145:9 153:23         126:3                 23 41:1,5,6,
  124:9 128:9          162:13 169:2        among 28:2             16,25 42:6,7,
  129:20 136:6,        174:23 179:18        73:3 186:5            25 43:1,2,8,
  11 137:13,24        alter 101:8          amount 69:17           10,13,14,20
  142:13              alterations           181:2                 44:24 45:6,7,
  148:10,12            138:10              amounts                25 46:3,4,7,
  152:8,16            altered               205:17,20             8,17,21,22,
  153:23 157:25        107:17              Amy 202:6              23,24 47:1,2,
  158:24 159:23       altering             analogy                18,20,21,23,
  174:12 175:1,        138:6                148:21                25 48:4,5,23
  16 181:6
                      although             analysis               49:1,4,18
  182:11 186:3
                       96:18                86:18 87:19           50:18 51:1,8,
  192:3 197:18
                      always 22:2           176:16,21             9 52:6,10,11,
  198:9,14
                       32:3,24              181:16                19,21 53:3
  200:14,25
                       136:15 184:23       and 4:7,12,25          54:4,17,18,
  205:22
                       186:11 188:14        5:7,8,10 6:4,         23,24 55:2,3,
 alleged 65:2                                                     14,24,25
 allies 26:11         am 4:16,17,24         15,17,22 7:6,
                       7:3,11 12:5          9,13,16,17            56:10,15,18
 allow 62:16           13:10 24:19                                57:3,15,16,25
  72:4 73:24                                8:2,3,6,9,14,
                       25:3,15 29:8         18,22 9:9             58:15,17,21,
  108:23 114:14        30:1,3,12                                  24 59:1,2,4,
                                            10:2,6,18
 allowing              39:24 40:4           11:16,18,20,          11,21 60:6,8,



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 215 of
                                 April292
                                        30, 2020                                   5
   25 61:8,15,          23 122:7            164:15,16,19,       Angeles
   19,23 62:8,          123:13,14,15,       22,24,25             10:11,12,17,
   10,13,21,23          18,24 124:10,       165:3,6              21 50:23
   63:4,12,20           24 125:4,8,         167:9,17             51:16
   64:21 65:6,          10,15,19            168:4,8,13,20       angry 57:3
   12,16,18             126:3,4,12,         169:9,14,17,         131:24
   66:8,9 67:5,         14,16,18            21 170:4,5          announced
   9,11,22 68:7,        127:3,6,7,10        171:1 172:6,         21:22 31:15
   14 69:12             128:19,25           7,9,22 173:25        39:2 118:25
   70:2,15 71:3,        129:7,11,13,        174:5,19,22          119:17
   14,16,17,19,         19 130:11,13,       175:6,14,16,        announcing
   23 72:15,21          15,24 131:1,        17 176:18,21         31:12
   73:1,12,18,          4,18,24             177:25              another 10:18
   24,25 74:3,          132:2,4,13,         178:13,21            22:18 74:15
   15,22 76:5,9         16,24 133:11,       179:11,25            83:2 91:19
   77:6,7,11            20 134:9,12,        180:1,8,11,          126:6,9
   78:21 79:15          19,22 135:6,        12,13,19             128:18 152:3
   80:6,25 81:6,        9,10 136:7,9,       181:6,18             158:4 159:24
   9,15,16 82:3         10,11,14,22,        182:3,4,5,6,         167:12 171:10
   83:16,20,22          24 137:11,13,       14,15 183:2,         173:1 174:18
   84:6,19 85:1,        17,24,25            10 184:4,10,         175:20 181:20
   6 86:10,11,12        138:2,4,6,8,        11,14 185:25         197:24
   87:9,12,16           18,20 139:3,        187:25 188:8
   89:13,18             10,11,14,17,        189:2,19,25         answer 8:18
   90:10,13             18,19,21,24         190:4,13,19,         18:19,24
   91:16,23             140:1 141:2         25 191:2,4,          23:22 24:4
   93:1,4,8,18          142:23 144:8,       13,18,21,24          26:22 27:1,15
   94:1,7,20,21,        10,21,24,25         193:16,21,25         31:1,23,24
   24,25 96:16,         145:2 147:6,        194:12,13            36:14 37:19
   20 97:21,22,         20 148:3,12,        196:1,5,13,19        38:3 42:13
   25 98:1,4,17         15,17,18,23         197:2,17,20          45:12 61:23
   99:7,25              149:2,3,4,6,        198:2,3,4,6,         62:14,18
   100:1,8,22,23        7,10,13,24,25       7,8,9,12,21,         64:17 65:22
   102:16,18            150:7,8,11,20       25 199:5,12,         66:3 71:9
   103:3,11,19,         151:5,22            16 200:22            72:6 73:13
   25 107:4,18,         152:15,18,20        201:14,17,23,        74:6 78:21
   25 108:23            153:5,6,8,23,       25 202:4             83:6,12 85:18
   109:15,22            24 154:6,7,8,       203:1,25             86:13 87:13,
   110:3,4,13           9,11,12,20,23       204:9 205:25         18 88:2 89:22
   111:10,11,24         155:6,17,18,        206:7,9              90:18 92:13
   112:2,7,9,14,        21 156:8,9,15                            95:18 96:24
                                           and/or 156:8          97:16 100:19,
   24 114:21            157:11,20          Andres 5:13
   115:24 116:6,        158:2,9,19                               24 101:3
                                            72:1 107:6           102:4 104:1,
   17,20,23             159:4,9,15,         120:6,8 206:4
   117:24 118:5,        21,22,24                                 6,7,10,15,22,
                                           Andrew 49:25          23 109:11
   8,12,15,20           160:8,9,11          50:7,12
   119:1,19,23          161:19                                   110:21,23
                                            51:12,14 52:7        112:10 113:1,
   120:16,20,25         162:23,24,25        127:19
   121:10,16,20,        163:10,21,24                             16 114:7,17,
                                                                 24 115:6


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 216 of
                                 April292
                                        30, 2020                                   6
  116:7,9              22 79:10             63:3 79:5           appraiser
  117:6,20             80:9,13 81:23        82:15 87:17          181:9,12
  118:13,17,18,        82:20 85:16          98:4 99:24          appropriate
  22 121:4,6,8,        87:5 89:2,5,         101:3 112:20         111:12 112:5
  12 123:9,10          22 90:13             130:3,25            approximately
  134:17               93:14,19             137:18 154:8,        16:2,8 67:23
  138:16,25            94:4,10,11           17 163:18            147:1 173:10
  139:15 141:4,        95:25 96:7           164:15,17           April 4:12
  13,15,23             102:4 103:13         171:18 183:8         13:25 14:4
  142:5 146:5,         105:4 106:3,         184:19 192:21        29:14 102:18
  15 155:2,8           6,20 107:14          197:7 199:1,         109:7,9 110:2
  161:7,14             111:3,10,13          21                   111:17
  164:16,19            112:2 113:11        anyway 87:13         architect
  165:18 180:5         116:4,12            anyways 43:19         134:22
  184:17 185:5         118:5 125:24        anywhere
  195:11 200:4,        126:12 130:2                             are 4:2,13
                                            159:18 180:20        6:7,8 7:12
  19 202:11,12,        131:22 135:14       AOSC20-16 5:6
  17 203:3,4           137:2,16                                  8:20 9:12
  204:20               138:21 141:20       apart 167:9           12:4 18:2,16
                       143:8 145:2,        apologize             24:13 26:10
 answered 64:9                                                   29:1,25 30:4,
  85:12 103:25         16,18 151:13,        41:11 73:11
                       18 160:19            79:17 205:23         7,16,22 31:25
  116:6 203:2                                                    37:5 43:22,25
 answering             161:1,5,9           Apparently
                       163:12,16            154:15               45:15 48:6
  45:4 64:11                                                     49:1 50:3,6
  94:5 139:3,19        165:8,9,12,25       appeared
                       166:5,11,13,         189:6                59:18,19,24,
 answers                                                         25 62:1 63:1,
  100:22 101:2         17,24 167:4         appearing
                       169:3 170:8,         165:16               7,8,12 64:17
  118:21 140:1                                                   66:2,13,22
 anticipation          10,12,15            appears 29:12
                       173:17,19                                 71:8 72:14,
  32:24                                     46:3 54:25
                       179:6 182:13                              16,18,20,25
 Antigua 156:9                              55:1 160:9           73:1 74:1
                       183:24 186:12       application
 Antiguan              190:1 193:6                               77:11,22
  31:11 106:17                              87:16 169:20,        79:7,17,18
                       195:15 196:1,        23 174:3,6
 any 4:17 5:8          9 199:23                                  80:17 87:21,
                                            180:25 181:5,        23 95:1 96:4
  9:9,12,22           anybody 98:14         7
  16:19 18:15                                                    97:15 100:25
                       99:11 117:12        applications          101:1,7
  19:4 20:22           123:7 145:14,
  21:15,24                                  168:21 169:13        103:6,19
                       16 163:24            170:2 174:13         108:12,25
  23:14,15
                      anyone 49:12         applied 127:3         109:4,6,22
  31:16 33:24          70:1 101:19
  34:10 39:5                                174:22 178:9         112:23,24
                       116:17 117:11       apply 73:21           115:15
  42:4,5 44:17         123:4 179:11
  47:15 48:16,                              180:7                116:12,13
                       183:13,19           appointed             117:3 122:2
  18 52:10 53:5        197:20 201:2
  68:9 69:13,15                             13:5                 123:18 128:3,
                       202:9                                     9 143:11
  73:21 74:2,15                            appraisal
  75:3,24 76:1,       anything 8:22         86:15                145:25 148:8
  2,4,16,18,20         9:18 20:10                                151:2 159:9
                                           appraised
  78:12,17,19,         23:24 61:24                               164:9,23
                                            86:1


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 217 of
                                 April292
                                        30, 2020                                   7
  165:21              as 4:4 6:4,21         154:18               73:12 88:9
  166:17,23            12:12,24             155:17,20,25         93:7 95:17
  170:18,21            14:17,25             159:18 162:2,        98:22 99:6
  171:6 175:21         15:25 18:3,5,        5 163:10,11          103:25 112:14
  177:7 178:3          16,20,22             165:7,11,16          116:6 121:9,
  180:2 181:18         19:21 21:5,17        166:4 167:13,        14 123:10
  182:21 184:23        22:12 23:1,13        18 168:14            128:19 129:12
  186:12,14            26:6 27:22,24        170:3 171:20         130:16 132:14
  187:1 188:8          32:20 33:6           172:7 173:1,         133:1 138:4
  195:5,6,23           34:11,14,21          13 174:10            139:18 140:15
  202:5 203:15         35:3,13 37:2,        175:12 176:3         150:9 157:10
 area 12:18            16,17 39:13,         179:6 180:5          178:22 180:16
  18:2 134:20          15 40:8              184:2,3,7            182:2 203:1,
 areas 12:15           41:17,25             186:13 187:10        14 204:15
  18:2                 44:12 45:22          189:1,22,23         asking 24:1
 aren't 14:4           46:11 48:2           190:17 191:3,        65:13 71:6
 argument              49:17 50:24          14 193:14            73:25 105:14
  105:2 122:8          53:16,19 57:3        194:14 197:8         122:21 129:2
  184:11               60:22 61:9,12        201:13,14            132:12 152:2
                       63:5,16              206:1                159:16 163:9
 argumentative         66:20,22
  165:4                                    ask 18:4              177:7 184:12
                       69:3,12,18           29:18 30:20          187:9 188:11,
 around 11:12          70:1,8,12            52:10,12 58:6        18 192:6
  13:25 14:3,4,        73:1 75:5            59:5 62:25           203:8,9,11
  11 16:10             76:12 78:20          64:10,15            aspect 197:19
  17:12 18:13,         79:12,25             65:18 73:23
  14 75:21 80:3                                                 aspects
                       80:7,16              81:20 91:5,7         157:22
  89:2,12,24           82:12,19             93:2,24
  106:21 144:6                                                  assert 111:9
                       83:23 87:9           95:13,15,16,         115:25 117:24
  147:17,22            92:14 94:13          21,23 98:16
  148:7 151:22                                                   118:1 121:24
                       95:2 98:7,11,        101:4 108:22
  152:24 153:7,        17 101:18                                asserted 66:5
                                            115:2 116:25         111:3 112:13
  10 154:10,23         102:15 103:22        120:23 125:3
  195:6 198:6          104:5,6              126:11              asserting
 arrangement           106:14 107:21        135:14,18            62:5 63:17,18
  5:4,8 27:16          113:2,4 114:2        139:11,14,20,        64:4 66:2
  32:6,8 142:3         116:4,14,16,         23 200:1             122:6
 arrangements          22 118:16,25         204:12              assertion
  32:7 42:5            120:15 121:10       asked 12:11,          63:21
 artfully              123:17 124:20        18 13:2 14:13       assessment
  157:15               130:24 132:6         17:14 22:19          181:20
 Arthur 76:7,8         133:22 134:2,        26:20 41:16,        asset 84:7
  77:7                 6 136:3,4,8,         22 52:4,6            190:4
 article 50:3          15 137:3             53:15,24            assets 21:11
  102:15,16            140:6,12,24          54:12,14             36:7,9 37:4,
 articles              141:2,5              58:2,6,11,15         15,23 38:9,13
  39:13 49:4           142:12 144:23        59:5,9,13,15         69:3 74:3
  55:15                148:23               60:9,13 62:20        84:20,22,24
                       153:15,16            63:12 72:9,11        85:1,7,19,22



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 218 of
                                 April292
                                        30, 2020                                   8
  86:4,19,21,         assurance             16 130:1,4,24        122:3 165:22
  23,24 111:10         146:23,24            131:3,16,20         attorneys
  154:20 155:21       at 4:19 6:13          132:13,22            4:22 168:17
  156:1,14,16          8:7 9:9,18           133:8,10            audio 25:21
  157:18 158:2,        10:3,4,7,10,         134:9,11             150:1 171:17
  12,18 159:4,         14 12:3,4,7,         135:4,9              192:20 196:7
  23 160:10,11         12 15:23             136:12 138:17       audit 138:20
  161:2 163:23         16:18 17:17          139:21 140:18       auditing
  164:23 165:2,        18:24 19:6,          144:25 146:17        19:15,17
  25 166:5,9,          16,20 21:25          148:5 151:12,
  11,14,17,18,                              14,16 154:3,        AUS1585291
                       22:4 25:4                                 161:19
  25 167:1,4,5,        26:7 27:9,20         16,24 155:9
  9,10 177:20,         30:5 31:21           156:14,21           Australia
  21 205:12            32:22 33:12          158:11,20,23         19:12,15 22:8
 assigned              34:15,16             162:7 164:6,         23:5 127:4,16
  160:21 168:16        35:14,19             13 165:8             137:21 149:11
                       36:7,11,12           166:18 167:4,        150:5,8
 assist 10:25                                                    151:8,21
  62:20 114:2          37:7,10,12,21        16 168:4,13
                       38:21,25             169:11,17            152:20,21
 assistant                                                       153:6,8
  56:14                39:15 40:20          171:3 178:1,
                       41:2,25 42:18        22 182:1,3           154:16 156:8,
 assisting                                                       11 157:6,18
  142:2 197:8          43:1 44:18           184:8 189:3
                       45:2,9 46:6          190:15 192:17        159:15,18
 associate                                                       194:16,22
                       47:13,18,19          195:7 197:15,
  10:6                                      23 198:7            Australian
                       50:10 52:14,
 associated            16,22 54:5,11        199:2 200:5,         19:20 22:13
  21:7 28:23                                7,12 201:10,         126:23 127:4,
                       55:16,19
  40:12 50:22          57:12,13             11,21 202:3          6,11 137:10
 association           59:11 65:1,21       attempt 29:8          138:11,13
  28:12,13,21          67:23 68:2,4,        41:15 130:23         153:17
  30:9,24 31:2,        9,14 73:16          attempted            Australians
  4,7,8,10,12,         74:3,20 75:24                             198:11
                                            115:12 148:24
  15,17,21             77:8 78:4                                authorize
  32:4,21 33:1,                            attempting
                       79:23 83:9           70:9                 169:2
  3,5,7 80:1,          86:9,20,23                               automatic
  16,17 81:5                               attempts
                       87:1,2,9,15          137:9                181:6
  82:3,5 195:23        91:11 93:1,9,                            Avenue 7:18
  196:1                                    attention
                       16 94:18,25          178:8 190:22,       avoid 106:14,
 assume 8:17,          95:5,8,22                                 18
  20 25:2 47:8                              24
                       97:6,23,24                               avoidance
  77:15 100:24         98:2 101:11,        attest 126:16
  113:19 121:4                             attorney              6:20,23
                       16 103:3,18                              aware 4:3
  127:2 143:13         104:11 108:7         116:18
  193:5                                     168:11,15,22         22:2 23:24
                       110:24,25                                 42:19 50:6,8
 assuming 14:3         111:25 112:22        170:1,5
  109:11 110:20                            attorney-             59:18,24
                       124:9,13                                  60:3,4,6
  168:24 181:4,        125:1,12,24         client 4:7
  5                                         61:15 62:6           87:21,23
                       128:21,22,24                              90:21 96:4,6
                       129:6,10,15,         63:19 66:8,
                                            12,15 115:24         99:15,24


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 219 of
                                 April292
                                        30, 2020                                   9
  112:23 116:13       bailing 22:7          54:3 73:17           17 198:3,13
  128:3 142:19        Baker 176:17          83:18 86:10          199:2 200:5
  166:17,23            179:8 181:11         94:14 119:10,        202:3 203:5,
  170:18,21            182:1                14,16,18             18 204:7
  202:5               balance               128:3 176:22        become 13:3
 away 79:24,25         147:16               177:6 180:8          106:16 130:15
  182:15 190:2        Bar 11:8             because 7:11          152:4 153:25
 awkward 43:10        based 10:16           12:23 13:2           161:12,20
 Ayre 17:10            44:8,19 45:4         14:12 18:24          163:18 165:14
  18:6,7 76:23         58:18,23 59:6        19:13 22:6           175:21
  80:9 117:13          83:17 115:8          24:5 27:7           becoming 24:6
  118:9,11             126:21 127:17        30:18 32:22          74:4 94:8
  119:10,14            134:18               34:4,13,23,24       been 6:3
  164:22               135:24,25            37:20 38:18,         8:24,25 9:5,
  205:10,12,17         136:1 142:1          23 39:20,21          15,17 10:1,6
 Ayre's 118:6          168:24 179:25        41:9 44:21           11:19 18:17,
  162:22               180:2 184:4,8        47:9 54:17           20 19:10,11
                       190:5                58:15 59:3,13        23:13,23
                      basic 147:21          62:6,8 63:10,        25:23 31:10,
          B                                 13,19 66:16          12 32:9
                      basically
                                            71:20 73:16          34:11,22
 back 10:14            28:4 39:4            74:14,21
                       47:22 63:9                                35:11 39:8
  12:3 17:9                                 79:14,16,25
                       83:17 144:24                              41:7 43:2,18
  21:12 23:11,                              81:4 83:12
                       194:16                                    50:21 51:23
  17 25:15                                  85:18 86:13
                      basis 36:14                                55:16 57:19,
  33:14 35:8                                92:10 100:7
                       38:2 89:22                                22 66:4
  41:20 43:25                               106:8 108:8
                       102:4 110:13                              69:17,19 70:5
  44:6 48:8                                 112:3 123:10,
                       111:16 118:18                             73:3 75:16
  53:23 55:1                                11 126:8
                       138:16,21                                 84:15 86:20,
  56:15 59:18                               128:22 130:1,
                       161:14 185:5                              24 88:16
  63:24 64:3                                9 131:6
                       186:23 187:11                             93:15 98:20
  65:11 75:7,10                             132:23 133:9
                       189:8 200:4                               99:4 100:23
  87:16 90:21                               135:6 136:14,
                       202:12 203:4                              109:19 111:25
  91:17 107:4,                              24 137:22
                       204:17                                    115:11,20
  16,19 108:1,                              138:5 146:15         119:7 120:11
  12 125:4            Bates 161:19          148:25               129:21 134:12
  138:20 141:7,        176:9                150:10,13            136:12 137:4,
  10 143:8            battle 193:19         151:24 154:24        8 138:15
  145:25 162:10       BCH 89:5              155:3,6              140:5 142:1
  168:3 171:6,        BDO 19:16             157:24 158:17        145:12 146:12
  22 179:15           bear 147:14           161:7,11             149:11 150:8
  182:15,21            176:12 177:14        162:15 166:2         151:8 155:4
  189:7 196:13                              168:4,5,19
                      beat 70:25                                 158:12 159:10
 background            121:21               173:6 174:15,        161:17 165:25
  9:25 32:25                                17,23 180:3,         167:12 168:16
  125:21              became 13:1
                       14:15 15:23          15,21 181:24,        174:15,16,22
 backup 105:19         16:3 21:23           25 184:18            179:14 180:9,
 bad 57:9              26:2 28:2            186:4 189:25         13 183:23
                       38:21 41:25          190:7 197:6,         188:14,25


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 220 of
                                 April292
                                        30, 2020                                   10
  190:16 193:11       behalf 4:16,          178:2 179:4,         69:2 70:2,15
  201:21 202:5         20 64:4 66:10        5,21,22              71:3,17 72:20
  203:12 204:8        behind 51:4           180:18 183:22        82:2 109:15
 before 6:9            53:4 101:10          184:7,13,25          110:3,4,13
  7:3 9:15,17          150:4,23             185:20,22            112:1,23
  10:14 14:13          151:17               186:4,22,25          116:17,20,22
  21:24 34:22         being 4:4             187:2,4,23           118:4,5,11,20
  39:14 44:7,19        7:25 8:10            191:13 193:6,        119:19,22
  50:20 53:17          32:5 37:25           20 195:15,22         120:15,19
  54:8 57:20,23        40:8 49:18           196:3,18             121:10 126:12
  58:16 73:12          71:12 74:14          199:25 200:1,        132:20 179:19
  74:18,22             80:2 81:6            13,22,24             198:9 201:16
  75:14 77:17          87:2 92:19           201:2,17            Beverly 10:16
  78:11 82:19,         93:9 94:8            202:8,15            beyond 33:24
  25 86:10             99:1 100:8           204:4 205:17,        36:23 94:5
  87:12 90:21          101:9,18,23          19                  Bianchi 77:25
  91:3 95:11           112:4 114:15        believed              78:1
  97:25 104:15         126:18,22            40:25 90:24         bias 81:4
  106:5,17             131:1,2,19,25        111:7 137:12        big 40:20
  107:20 108:22        134:11 139:5         187:14               83:23 92:11
  114:6,12             144:15 147:2,       believes              94:16 100:1
  117:20 118:21        5 153:20             136:21 148:16        127:5,10
  119:10,14            164:25 172:17        149:8                136:17 148:14
  124:7 125:17         184:1 185:9         believing             153:18 161:6
  127:18 131:14        194:25               146:16 182:5         163:13 191:7
  135:16 137:14       belief 137:1         bell 89:19
  140:7,11                                                      bigger 14:22
                       146:4,8              127:21 170:23       biggest 175:7
  144:10 151:6        believable           belong 166:23
  155:17 156:10                                                  193:11
                       179:7               below 67:11          billion
  157:11 159:7        believe 9:16
  161:11 162:18                            beneficial            178:25 179:19
                       11:13,25             21:12                180:20,22
  163:11,17,23         13:18 17:21
  165:1,13,20                              beneficiary          billions
                       24:21 32:20          32:18,20             129:17,24
  167:22,24            38:10 39:10,
  174:5,13                                 beside 199:16        birth 7:14,16
                       13 40:1 47:8,
  180:7 190:17         15 51:13 62:3       besides 9:22         birthed
  197:24 201:12        81:1,14              54:10 70:2           155:1,4,7
  204:8,14             84:15,19 90:4        116:3 166:19         157:5
  205:5                102:2 103:19         199:21,23           bit 7:20
 began 71:11           111:2 115:21        best 15:3             11:17 13:11
  114:6 137:3          123:7 134:12,        97:20 135:10         32:25 34:24
 begin 7:3             14 135:4,20          183:17,20,22         57:19 108:20
 beginning             138:15,18,23        better 107:19         149:21 164:21
  12:9,16 43:8         139:2 144:21         199:14               192:7 197:5
  94:25 95:5           145:8 148:12,       betting 57:21        BITC 37:13
  139:24 151:24        25 149:1,3          between 10:13        Bitcoin 11:5
  166:5 191:22         151:5 160:24         20:20 25:22          16:11,12 21:1
  197:13               162:6 168:4          27:24 55:2,24        24:14 25:24,
                       175:18 176:25        63:20 67:4,7         25 26:4,6


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 221 of
                                 April292
                                        30, 2020                                   11
   27:3,10,19,         199:1,9,10,16        26:12 40:23         brought 69:13
   21,22,23,24,        200:6 201:14,        42:25 54:17          76:9 84:4,14,
   25 28:1,3,5,        21                   61:14,18             18 168:8
   12,13,18,21,       Bitcoin's             62:20 66:9           175:5
   25 30:7,9,15,       102:3 103:8,         78:21 81:15         BSV 88:6,8,
   23 31:1,4,6,        16 136:10            109:8 115:23         10,12,19
   7,8,21 34:13        187:23 193:19        154:10 162:24        187:24
   35:3,11,15         bits 94:12            184:2 197:3          189:12,15,18,
   39:11,24           bleeding 43:2        bottom 15:12          19,20,22
   40:7,8,13,14       block 40:7            55:11 68:2,4         205:10,11,13,
   41:1 42:7           57:3 83:17,          162:25 164:13        17,18,20
   51:5 56:21          22,23 94:16          178:1               BTC 27:24
   57:2 59:25          103:18 148:22       bought 44:10          89:2 189:14
   60:6 79:25          153:8 154:7          198:6               bugs 147:22
   80:3,6,16,17        157:17 171:25       boutique             build 83:3,
   81:5 82:2,5         172:25               10:13                16,21 184:3
   83:3,17,23,         175:23,24           box 138:1
   24,25 84:2                                                   building 42:7
                       185:3,11             145:5                80:2
   91:13,15            186:18 188:1
   93:13 94:12,                            bracket 51:7         built 59:1
                       190:4 197:25        brackets 51:7         179:13 184:2
   17,18,19,20,
   21,24 95:1,6       blocks 40:7,         brand 26:6           bunch 197:22
   96:16 98:2,4,       13 57:10             30:19 34:18          198:6
   16 99:7 100:2       185:20               110:7               business 13:1
   103:18,21,23       blog 41:2            breaches              14:9,13,15
   105:9,15           blow 131:8,24         65:1,2               15:24 16:20
   106:11,14,17,       132:5               break 6:13,15         17:1,16,17
   21,23 111:6        blown 55:19           9:9 13:11            26:11 35:10,
   118:15 123:14      blur 29:19            43:20 44:7           13 39:8 42:5
   125:15 127:8       board 13:6,8          55:14 84:13          54:18 80:2
   129:17,24           16:16 79:20,         107:2,20             127:8 150:6
   130:5 134:22,       24 80:7 84:4,        145:14 164:21        151:6,22
   25 135:12           15,18 144:11,        203:17 204:9         152:20,21
   136:2,7,13,         16 150:13           breaks 6:13           153:7 154:2,
   20,21 148:14,       151:17 168:8         8:22                 12 155:1,22
   15 149:4,7,15       175:5 177:15        brief 9:24            156:15,19
   152:22 153:8       bodies 31:19          108:11 145:24        157:4 158:17
   154:7 157:17       Bodog 17:16,          171:5 182:20         159:5 161:2
   172:11 183:2,       20 18:25            brilliant             172:22 174:25
   6,10 184:2,3,      bonded                153:19              businesses
   8 185:9,15,20       133:23,25           bring 7:21            21:8 22:8
   189:3,10,24                              14:19 83:15          34:17 153:7
                      book 51:8
   190:10 191:4,                            149:24 150:13        155:24 157:6
                       52:20 170:10,
   8,9,12,20,24                             152:3,14             159:16 175:4
                       15
   193:14 194:1,                            154:10 162:25        191:25
   15,16,20           bookend 75:9
                                            177:25 200:10       busy 33:3,12
   195:23 196:1,      bookends 75:8                              88:16
                      boom 181:6           British 82:25
   7 197:24                                                     but 6:13,23
   198:20,22          both 8:2             broken 108:16
                                                                 7:8 8:9 9:8,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 222 of
                                 April292
                                        30, 2020                                   12
   17 11:24            138:1 139:9,          40:9 41:1,8          158:3,4,10
   12:18 14:4          17,22,25              42:9,14,25           159:6 160:6,
   15:3 16:24          140:9 141:17          44:2 45:10,          9,17 161:18,
   17:1 18:1           144:17 147:4          11,18 46:18,         24 164:3,20
   19:3,9,11           150:15,17             19 47:13             165:10,21,23
   20:1 21:7,20        151:12 152:23         53:2,22 54:22        167:23 168:16
   23:6 24:7,13,       153:10,19,21          55:21,22             169:4 170:19,
   23 25:19            154:5 155:6,          59:23 60:7,15        22 171:8,23
   26:22,23            21 156:4,13           63:6 64:3            172:5,17
   27:16 28:16         158:11                66:5,18 67:17        173:2 176:7
   29:2,16             159:13,22             70:14,21             177:2,5
   30:10,14            164:8 166:10          71:22 72:13          181:15,17
   31:11,20            168:24 169:1,         73:8 74:11,19        182:23 184:24
   34:6,16 35:1,       12,18 171:13,         76:15 77:3,13        185:7 186:6,
   23,24 36:24         18 173:5              81:6,7,19            10 187:3,13,
   37:4 39:22          174:22 175:2          85:13 87:25          22 188:10,16,
   40:11,14            176:22 177:2          96:14 97:1           21 189:11
   41:21 43:15,        180:10                98:6,15 99:16        191:25
   17 44:21            181:11,17             100:14,20            192:13,22
   47:10,13            183:7,25              101:1 102:13,        193:22
   48:11 52:16         184:7,11              18 104:3,14          194:10,18
   54:8 56:19          187:4,21              105:6,12,13          195:19 196:11
   58:2,20 59:6,       188:17 189:3,         108:14 109:16        198:15,21
   16 61:12,24         14,15,19              111:5,15             199:6 200:8,
   62:24,25            190:17 192:4          112:19 114:20        16 201:5
   67:13 69:5,8        193:4 195:25          115:1,10             202:6,14,19,
   71:1,2,8            196:4,23              116:2,11             23 203:7
   72:5,6 73:19,       198:12,18             117:10 118:2         204:13
   24 81:10,11         199:1 201:16          119:4 120:14
   89:20 90:8          204:4 205:2,          121:19 122:25               C
   91:13 92:14,        5,24                  123:3 124:1,
   24 94:4            Buterin                19 129:20          C@wyno.ca
   95:11,19            148:22                131:13,15           162:2,21
   96:18 97:15        buy 181:1              134:5,11
                                                                Calais 82:6,8
   98:19 99:20        buyers 173:17          135:2 139:7
   102:23,24                                 140:21             calculate
                      buying 44:8                                198:25
   103:10 104:5                              141:10,19
   107:8,12           by 4:10 5:9,                              California
                                             142:7,18
   108:16 111:2,       21 6:6,12,13          145:2 146:2,        11:8
   5,22 112:17         7:1,15 8:2                               call 13:5
                                             8,9,10,12,19,
   114:1,14            15:7 19:22            21,25 147:2,        20:14 27:17,
   116:25 118:16       21:1 24:18                                25 28:8 42:2
                                             5,11,24
   120:9,22            25:11 26:18           148:10 149:20       56:1,19
   121:13 124:5,       27:4,18 28:21                             71:24,25 78:5
                                             150:16 152:7
   9,13,25             29:1,2,3,7            153:1,16            81:12,13,18
   125:20 126:11       30:8,9,11,16,                             128:24 138:19
                                             154:18 155:1,
   130:3 132:17        23,24 31:4            4,18,20             193:1
   133:12 135:1,       34:23 36:8,22                            called 10:17
                                             156:3,18,20
   3,25 136:7          37:6,7,10,23,         157:5,9,16          23:1 27:21
                       25 38:4,14


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 223 of
                                 April292
                                        30, 2020                                   13
  28:6 31:14            9:7,11,24           200:17 201:10        71:18 109:21
  34:17 44:24           10:7 12:2,6         202:20,24            112:4 116:10
  46:5 50:3,23          14:24 15:4          203:3 204:4          121:15 137:9
  53:11 76:8            24:4 25:5,8,        205:9,24            cash 16:11
  78:4 79:7,11          13 30:19            206:11               27:22,25
  94:18 110:9,          33:15 34:3         can't 40:3            28:1,3,5
  10 144:19             35:1 36:1           47:16 60:4          cattle 197:17
  168:2 176:17          37:9 38:16          61:20,24            caused 41:8
  204:21                39:7,17 41:11       69:22 73:12          137:13 198:2
 calling 33:24          43:20 45:19         85:18 88:4          causes 96:21
  198:11                46:12,13 52:2       94:9 100:19
                        53:13 58:9                              causing 189:4
 calls 71:23                                102:9 109:5
                        59:1,3 61:25        113:16 117:12       caution
  100:11                                                         108:22
 Calvin 17:10           62:14,18            120:10 125:23
                        63:23 64:21         147:21 151:23       cautionary
  18:6,7,25                                                      108:21
  19:3,24 20:6,         67:21,22 69:3       161:7 165:9
  17,19,25              70:24 71:1,9        171:12,13           caveat 108:6
  21:4,13,15            72:6 73:8           179:17,24           central 101:9
  22:10,16,21           78:20 88:2          184:17 185:14       CEO 13:3,4
  23:17 24:2            96:19 97:16         186:23 188:24        14:14 16:4,9
  26:3,5 27:16          100:8 103:1,        202:11,17            21:19 23:23
  28:12,23 29:3         14 104:1            203:22               73:17,20
  30:22 33:20           107:12 108:17      Canada 34:17          74:14 78:21
  34:5,12 35:14         109:11,12           35:8                 82:19 86:10
  76:23 80:9            110:20,21,23       cannot 25:6,          87:9 110:25
  81:7 117:13           112:10 114:10       7,17 60:1,5          113:17,21
  118:6,8,11,24         116:7,9,19          163:18               143:21,23
  119:10,14,16          117:6,20            165:14,20            144:10,15
  162:22 164:22         118:13,18          capable 136:3         146:8,20
  205:10,12,17          121:21 122:24       203:9 204:15         153:25 155:9
 Calvin's 19:7          125:19,25                                166:4,9
                        126:16 131:8,      capacity
  20:16 23:18                               62:12,17             168:14 173:1
  24:2,11 25:23         17,24 134:17,                           certain 30:1
                        18 135:18           113:3 117:2
  26:20 32:10                              Capital 76:8,         37:3,4,21
  162:3                 141:7,23,25                              38:21 60:5
                        144:12,17           10,13 79:4,6
 came 10:14                                                      76:11 87:22,
                        145:15 150:17      captured              24 94:25
  35:12,21                                  24:25
                        152:1 155:3                              126:8 136:14
  40:24 43:7            161:3,25           career 9:25
  93:5 94:1                                                      150:4 151:2
                        162:1 163:1,        10:2,10,19           167:6 177:23
  95:1 129:6            11,14 165:18       careful
  132:23 133:16                                                 certainly
                        167:13,16           34:24,25             16:21 27:15
  135:6 146:20          170:3,25            62:25 99:20
  151:17 155:14                                                  55:22 58:19,
                        171:15 172:7        100:7 104:11         25 69:19
  177:15 184:14         174:3,8,18          111:21 138:5
  187:25                                                         118:14 136:13
                        179:25 180:11      carried               149:13 169:1
 campaigns              185:15 189:19       101:11
  41:6                                                           189:21 194:24
                        191:17,20          case 8:7 9:19        CFO 138:9
 can 6:12,17            192:9,18            60:4 63:15
  7:2,13,21


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 224 of
                                 April292
                                        30, 2020                                   14
 chain 30:7            15:18,23             134:25 135:1         143:2
  40:7 55:2,10         16:20 41:19          191:13 199:12       collected
  83:17,22,23,         59:11 111:11        client's 65:1         77:20 153:21
  25 103:19            155:6 157:5         clients 10:25        collection
  107:11 148:22       choice 123:23         11:20 150:11         114:3 135:24
  153:8 154:7         choose 71:14         clip 27:2             137:1
  157:17 171:25       chose 193:13,        clock 139:21         colloquy
  172:25               17                                        122:8
  175:23,25                                close 24:15
                      CIO 19:14             26:10 97:20,        Com 82:3,5
  190:4 197:25
                      circuit               22 107:1            combination
 chair 13:5            144:18               150:11               123:15
  16:15 144:11,
  15                  circumstances        closely 24:10        come 20:18
                       90:5                closer 7:22           34:2,8 39:23
 challenge                                                       52:3 53:3
  61:25 136:23        citizenship          closing 38:24
                       9:22                 77:12                74:13 91:16,
  163:18 165:14                                                  21 94:13,22
  174:18 180:14       claim 24:12          Cobb 172:12,
                       40:23 185:9          17                   107:4 115:3
 challenged                                                      132:12 133:8
  174:17 180:13        186:17              coconspirators
                      claimed               165:3                166:6 175:24
 challenges                                                      182:14 197:6
  123:19 161:5         59:19,24            code 31:3
                       60:3,4 90:21         136:10,14           comes 92:6
  163:12                                                         149:2
                       138:2                148:18
 chance 111:7                                                   comfortable
  115:3 172:15        claiming             coded 134:24
                       91:22                                     94:3,5 129:2
 change 94:20,                             coherent
                      claims 111:3,                              130:17 131:4
  23 137:11                                 154:11               190:21,22,23
  144:3,9,14           9 189:15            coin 21:4,8
                       205:8                                    coming 40:23
  168:7 189:4                               23:17 25:22
                      clarification                              49:23 50:1
  191:8,16,17,                              26:6,10,15,23
                       27:12                27:3,7,8,10,        Commander
  20 192:1                                                       205:3
 changed 54:1         clarify               13,17 28:22
                       157:24               29:1,2,13           comment 100:9
  83:11 168:20                                                   165:9
  177:3               clarity 83:15         30:8,16,18,19
                      clean 163:10          40:11 88:20         commercial
 channel                                                         69:7 85:7
  195:25 196:12       clear 65:12           93:16 94:7
                       83:14,18             95:8,9 98:25        commercializat
 characterizati                                                 ion 12:19
 ons 165:6             90:7,8 98:10         190:6 195:25
                       100:21 104:6,        196:12 201:3        commercialize
 characterize                                                    54:4 67:8
  41:13,14             8,21 118:19         coins 129:20
                       122:1 154:6          130:2,12             85:2 175:6,10
 charge 191:19                                                  commercialized
  192:4,5             clearly 83:20        collaborate
                       187:14 188:25        27:3                 174:23
 chart 44:21                                                    commercializin
  179:18              click 199:17         colleague
                      client 11:18          39:8 41:24          g 84:7 86:11
 chatter                                                        commission
  185:18               17:7 18:1           colleagues
                       31:4 34:24           18:1 41:25           67:10 178:20
 Chicago 10:16                                                  committed
                       51:3,20 54:18       collect
 chief 13:1            63:21 91:23          48:17,23             142:9,16
  14:9,12,15


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 225 of
                                 April292
                                        30, 2020                                   15
 common 24:13          24:3,11             compare 87:16        condition
  62:2 63:2            26:17,21 39:3       compensation          206:12
  64:5,7,12            44:9,10,11,          73:18 80:22         conditions
  73:4 110:10          13,15,22            compete 28:4          169:19
  111:16 117:24        46:16,23            competing            conducted
  118:11,14            47:21,23             27:17,22             87:19 102:17
  119:2 126:11         50:25 52:18          148:22 205:8        confer 205:25
 communicate           76:14,16            complaint            conference
  43:11 47:10          77:13 78:9,          50:11 111:3          64:20 65:20,
  62:21 63:14          13,15,23 80:6        140:6                23 94:7 98:25
  123:20               81:6 86:20                                129:10 132:13
                       89:15 118:6         complete
 communicated                               11:23 74:23          133:9 201:11
  33:19                127:17 132:19
                       153:17 154:4,        107:15 167:7        conferences
 communicating                             completely            93:17
  139:4                14,16 156:10,
                       11 158:3,14,         77:11 164:16,       confidence
 communication                              19                   146:16
  63:11 94:13          24 159:1,12,
                       17 160:12,22        completing           confidences
  113:12 118:20                             27:18                71:9,10
  119:5 121:15         163:23 166:7
                       167:7,9             complex 21:11        confident
  123:13                                    46:12 63:12,         59:12 146:10,
                       170:8,16,19,
 communications                             15                   17,21,25
                       22 174:24
  12:21,24             177:5,6,10          computer             confidential
  13:14 14:5                                143:7 145:5          6:22 81:9
                       180:2
  15:18 71:6,17                             153:21               107:22
  72:15,17,20         company
  93:8 111:22,         12:10,12 13:3       computers            confirm 30:2
  24 112:23            19:14 22:25          77:20,23             33:15 169:22
  114:22 115:22        23:1,5 34:16         137:11 138:8        confirmed
  117:7,17,21          39:4 41:17          concept               171:21
  120:23,25            44:16,24 46:6        134:10              confirms
  121:9,22             47:14 79:7          concern               26:25
  122:15,23            81:6 83:3,7          101:11,17           conflicts
  143:9 151:13,        87:9 93:9            106:10,12            80:5
  18,19                101:7 131:3         concerned            confusing
                       137:11,20            206:1                168:3
 communicator          138:7,8
  63:11 71:21                              concerns 80:4        connected
                       144:21 150:25        106:7
 community                                                       76:2 81:5
                       155:10,20
  39:25 40:8,15                            conclude              137:22
                       156:4 158:4,
  41:1 56:22                                186:21              connection
                       11,21 159:23,
  61:18 62:9           25 164:10,11,       concluded             19:7 34:7
  148:15 184:15        24 166:20            206:14               37:17 108:17
  185:15 186:2,        168:2,19            concludes             111:5 117:18
  12                   169:9,11,23          164:14               129:22,25
 companies             170:4,5             conclusion           connections
  17:19,21             174:18 179:6,        137:2                54:17
  18:15,20             12,13 184:2,7       conclusively         consensus
  19:1,20 21:7,        194:12               184:14 186:8         149:5 186:25
  25 22:1,14                                189:6
  23:14,18


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 226 of
                                 April292
                                        30, 2020                                   16
 consent 5:7           173:22               63:8,9 68:11         17,23 141:18
 consider             contracts             69:10,14,18,         175:18
  41:23                155:13               24,25 75:23         count 204:6,
 consistent           contrarian            77:8,21 99:10        10
  44:25 55:5           194:11               106:2 114:7,        countries
  102:1 148:9         contrary              8,11 117:16          35:5
  201:12               126:14               118:10 124:23       country 9:22
 consistently         contribution          125:6,7              57:13 139:23
  134:21 135:25        101:18               142:21 143:6         158:5
 consolidate                                148:4 151:13        couple 48:11
                      control 21:11         153:13
  144:25               129:17,23                                 51:18 64:1
                                            155:11,23            133:6 150:22
 consolidation         130:1 143:17,        160:14,15,23         199:8
  79:15                18
                                            168:11 173:23
 contact 17:2,        controlled            177:11,16,18        courier
  7,25 23:9            37:25 129:20         179:2,11             133:23,25
  52:7 54:15          controversy           181:10,12           course 24:1
 contacted             58:21               correctly 7:3         30:22 41:18
  19:22 137:25        conversation          15:13 177:13         74:10 97:14
  173:17               52:8 61:13                                133:7 174:14
                                           could 23:20
 contained             90:12 91:8           26:2 33:8           court 4:22
  47:5                 94:10 117:25         35:6,12,16           5:5 8:2 9:7,
 contending            129:14 135:6,        37:4 40:17           16 15:4 65:11
  49:4                 11 137:17            42:23 47:6           103:3 142:23
 content              conversations         52:7 58:3,21,       cover 12:17
  117:21 120:23        4:4,7 93:8           24 59:21             112:6
  121:22               136:18 150:9         69:9,17,19          coverage 51:9
 context 17:13        convey 183:9,         71:8 81:2            125:15
  60:17,20 92:4        16,20                83:4 84:11,23       covered
  95:2 97:8           conveyed              99:25 123:4,         105:12 111:25
  134:11 140:16        183:13               7,8,21 133:24        122:25 145:2
  142:2 164:8         conveying             135:10,16           covers 113:13
 contingent            46:4                 136:16 158:15       coy 201:10
  186:16              coordinated           163:18 165:14       Craig 5:15
 continue 11:1         49:17                170:20 173:12        19:7,12,16,
  39:1 53:17          copies 86:13          180:5,19,21          22,24 20:2,3,
  65:24 157:20        copy 50:12            184:19 185:10        5,7,20,22
 continued             107:23 109:19        186:4 187:16         21:1 22:6,10,
  19:3                core 27:24            192:1                21 26:1,4
 continues             94:19 147:23        couldn't              28:4 34:5,7,
  69:23               corporate             36:10 45:12          12,13,21
 continuous            10:3 23:25           170:13 198:13        35:14,15,18
  70:6                 158:9               counsel 4:10          37:24 38:19,
 contract                                   5:7,17 16:22         21 39:4,6,7,
                      correct 7:12
  12:23 51:2                                61:9 62:21           10,13,14,16,
                       8:11 13:16
  90:8                                      63:1 71:12           23 41:15,18,
                       14:2 15:16,22
                                            99:16 100:8          23 42:11,17,
 contracted            16:5,7 41:6
                                            109:20               18 43:5,9
  67:24 68:6           47:15 54:11
                                            115:14,15,16,        48:21 49:1,4,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 227 of
                                 April292
                                        30, 2020                                   17
   17 50:20            19 135:7,17,        Craig@rcjbr           35:12
   52:6,19 55:20       20 136:8,22,         162:5               currency 35:3
   56:10,20            23 137:4,20         crashing              136:5 148:11
   57:1,8,9            138:3,4,10,23        197:25               152:18 186:2
   58:3,4,6,11,        139:2,8             crazy 33:3            188:6,7 190:2
   18 59:12,13,        140:15,23            59:3                 191:2,11
   19,24 60:16         142:2,9,16          create 28:7          current 75:9
   61:4,6,8,9          145:9 146:4          30:25 32:7           197:25
   62:20 63:11         148:6,12             96:16 169:10        currently
   64:4 70:2,13,       149:1,10,13          196:7                81:23 87:25
   17,20 71:3,         150:5 151:13,       created 32:22        cut 43:2 58:8
   12,14,15,17,        18,25 152:19         33:7 36:20           59:21 118:22
   19,23 72:9,         153:24               37:17 54:5
   11,15,17,21,        154:20,24                                cutting 7:20
                                            86:21 94:12,
   25 73:1 74:2        155:1,5,20           23 111:5
   75:13,17            156:1 157:5,         156:9 166:9                  D
   78:17 80:13         16 160:19            169:3 200:6
   81:7 89:23,25       162:5,7                                  data 153:20
   90:2,10,12,16       163:5,22            creates 31:3
                                                                date 7:13,16
   91:17 92:2,7,       168:16,19           creation              16:9 21:24
   19 95:10,13,        169:4 170:3          100:2 200:5          40:3,4 53:7
   25 96:11,25         183:1,4,9,14,        201:21               54:6 55:23
   97:3,4,24,25        16,17,20,23         creator               60:23 68:23
   98:3,16 99:1,       184:5,9,14           39:11,24 51:5        74:4 75:11,12
   6,13 100:15         185:1 186:4,         91:14 93:13          96:18 99:2
   101:9,17,21         13,20 187:16,        95:19 134:22         109:2,17,18,
   103:4,5,7,20,       24,25 189:2,         201:14               25 110:1
   23 105:18,25        6,18,24             credible              115:18,19
   106:10 109:15       190:9,17             182:2                118:19 119:5,
   110:4,13            191:14,15           credit 96:11,         12,16 145:7
   111:2,5,10          192:16               15 101:19,22         146:6 202:2
   112:2,7,9,15,       193:13,25           credits              dates 14:10
   23 113:14,17,       196:4,16,20,         127:3,4,5,7,         63:1 194:15
   24 114:1,4,11       23 197:1             10                  Dave 95:10
   116:5,17,20,        198:19 199:14       crypto 184:15         96:11,15,17,
   22,23 117:19        201:13,20           cryptocurrency        20,25 97:2,
   118:4,5,12          202:4,8,15           184:21 186:6,        19,21,24,25
   119:2,19,23         204:25 205:3         8                    98:1,7,11
   120:15,19,25       Craig's 19:20        Cryptofinder          99:7 100:15
   121:10,15,17        21:1 23:5            24:21                102:2 103:6,
   123:10,12,17        28:8 63:18                                7,15,19,23
                                           cryptographic
   125:5,15            115:17,23                                 105:15,19
                                            56:21
   126:18,22           138:15 149:13                             124:2,15,25
   128:12,23                               cryptography
                       153:17 154:15                             125:1,8,10,
   129:11,23                                40:1 184:22
                       156:11                                    20,22 135:5,
   130:3,16            159:14,16           CSW 125:5,8,9
                                                                 12 196:17,19,
   132:7,12,14         162:5,6,21          CTO 19:14             21 197:1,12
   133:8,11,23,        170:8,15,19,         136:18               198:12,19
   25 134:6,12,        22                  currencies            199:5,7,15


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 228 of
                                 April292
                                        30, 2020                                   18
  201:23 202:1,       decided 26:7          87:3,7,17           depth 136:2
  3                    58:16,25             88:1 154:4,         describe 31:6
 Dave's 97:22          103:5 144:24         13,16,20             41:9 54:1,2
  170:7 197:7         deciphering           155:24 156:2,        63:9 84:8,9
 Davis 10:19,          123:17               11 158:2,18          109:12
  22 50:24            decision              159:21 160:8,       described
  57:13 76:7,8         58:16,23 59:6        10,22 163:23         12:22 49:3
  77:7                 92:15                166:1,6,14,          50:24 122:16
 day 31:16            declare 5:22          19,25 167:5,         123:5 183:8
  55:15 93:7          declining             10 177:18,20,       description
  106:24 130:5,        64:17                21                   111:20
  7,15 139:13,        defendant            Demorgan's           design 95:1
  21 150:9             161:18               177:21               136:10
  156:14              defending            denied 127:5,        designate
  158:11,20            137:14               9                    6:21
  205:24              defense 62:7,        Denis 132:7,         designated
 days 102:3            8,17,22 63:7         10,11,12,14          81:9
  103:8,16             66:16 72:3           133:13,17           designating
  199:4                105:23 108:24       Departing             107:21
 de-designate          109:2,8,10,          11:19               designed
  6:23 107:25          13,14,24            departure             170:1 192:2
 de-emphasize          110:7,8,9,12,        12:1                desire 106:16
  183:11               14 112:24           depended 69:4         195:2
 Deaferia 46:4         116:12,16           depending            destroying
 deal 23:2             118:3,5              179:1,19             125:9
  35:17,20,21          161:19 167:13       depends              detail 35:24
  36:3,19,23          define 16:10          122:12 156:18        43:14 85:19
  37:3,24 44:4        defined 24:13         198:21 201:19        93:19 94:11
  48:1 72:9            32:20 170:3         deploying            details
  106:23 139:24       definitely            106:14               42:22,24
 dealing 63:14         17:20 24:15         deposed 9:15,         52:10 93:14
  137:14 172:24        73:20 195:2          17                   95:3 130:2
  174:11 180:1        definitively         deposition            135:14 158:1,
 dealings              184:21               4:10,23,24,25        9
  111:24              delicately            6:10,21 8:21,       determine
 deals 69:7            42:19                25 24:20 61:3        85:1
 debacle              delivered             65:19,25 81:3       detractors
  56:18,19             175:7 191:4          98:21 107:15,        103:7
 debate 125:25        demand 175:3          21 140:18           detrimental
  148:14,19           demonstrate           151:3 161:21         94:21
  191:7                60:8                 167:19 171:10
                                            175:24 176:4        develop 85:16
 debates 149:3        Demorgan                                  developed
 December 11:9                              188:15 195:21
                       37:15 38:9           200:10,11            87:2
  16:1,3,14            84:6,11,21,23                            developer
  21:22 39:14                               206:8,14
                       85:11,14,17,                              28:3
  125:3 146:10,        20,22,25            depositions
                                            15:3                developers
  20                   86:2,5,6,16,                              136:13 154:11
                       19,22,25


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 229 of
                                 April292
                                        30, 2020                                   19
 developing             16,23 99:11,        197:7,12             83:12 87:13
  85:6 154:13           14 100:4,5,6,       198:17,19            123:18 129:1
  183:10                9,15 101:21         199:21 200:6         179:12 180:12
 development            103:22 104:23      didn't 12:9,         difficulty
  28:10,18              105:8,9,14,         16 13:12,23          123:12 139:3
  83:16 127:3           15,18 110:6         22:3 23:11          dig 57:19
  183:2,5               113:4,5,7,9,        32:23 38:7          digital 12:14
 Diaferia               11,17,20            39:4 41:11,19        35:12 136:4
  45:23                 114:2,15            43:9 48:1            148:11 152:18
 did 9:18               115:4,11            51:15 56:25          186:2 188:6,7
  11:2,6 13:8,          116:20,22           57:1,10 58:3,        190:2,4
  14,23 14:8            117:1 119:19,       4 59:6 65:8          191:2,11
  16:18,24              22 120:12           74:17 91:7,12       dinner 90:13
  17:5,9,18,20,         121:9 124:15        92:14 95:11,
                        125:9,13                                direct 6:5
  22,23 19:2                                15 99:18             30:3 62:13
  21:18,24 23:2         126:22,25           104:25 114:7
                        127:7,11,15,                             178:8
  24:20 28:11                               120:13 122:22
                        19,22,25            124:5,8             directed
  30:2 33:11                                                     63:17 153:19
  34:7 35:20,22         128:4,6,12,15       125:20,21
                        129:4,22            129:1,25            directly
  37:19 38:20                                                    34:10 39:22
  39:15,17,23           130:3,5,23          130:1,8,17
                        132:7,9,13,         131:6 138:5          48:2 49:24
  40:9,14 42:17                                                  51:16,17
  48:1,16,17,           15,21 133:20,       139:16,22
                        22,25 134:6,        143:8 145:4          111:9,14
  18,23 49:19,
  22,25 51:12,          24 135:14           147:18 150:14       director
  21 52:2,10            137:4,7             153:22,25            78:8,14
  54:6,8 55:9,          138:10 142:24       154:1 155:12,       directors
  11,16 56:1,4,         143:2,16            13 157:24,25         78:15 161:11
  12,16,19,20,          144:3,4,8,13        160:3 171:18         163:17 164:25
  22,24 57:5,9,         145:9,11            179:9 191:5,         165:13
  25 58:4,6             146:3,7             14 194:2,13,        disagree 66:1
  59:5 66:19            147:25 150:2,       24 195:2             165:5
  68:22 69:20           22 156:10           198:4 199:18        disagreements
  73:13,15              164:14             died 97:25            27:20 28:2
  74:12,13              165:12,24           98:1                disagrees
  77:16 78:22           166:4,6,10,        difference            103:4
  79:24 83:24           11,13 167:2,        82:2 201:16         disappointed
  84:15,18              7,9 168:14         different             58:24
  85:16,24              173:6,24            28:2 46:17          Disclaimer
  86:23 87:3            175:10,14           47:21 97:6           172:10
  89:23 90:2,16         176:18,20           122:9 139:14
                        178:16,20                               disclose 35:1
  91:5,9,18,24                              140:13 173:16        111:22
  92:19,22              179:3 180:3,4       176:25 186:3
                        181:20,22                               discuss
  93:5,16,21,24                             187:10               56:16,17,20,
  94:2,4,25             182:24 183:1,
                        4,9,16 185:18      differently           23 64:21
  95:4,5,6,7,                               199:11               65:19 95:6
  10,13,16,18,          186:20 189:6
                        190:21 194:9       difficult 7:9         114:15 115:4
  21,22,23 96:7                             11:20 39:7           182:24 183:1,
  97:2,7 98:7,          196:7,9
                                            63:11 71:20          4


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 230 of
                                 April292
                                        30, 2020                                   20
 discussed              21 46:2,9           12,13 153:22         20 106:4,6
  43:4,14 64:23         48:5,7 49:5,        154:6,12,14,         114:3 124:7,
  94:8,9 151:1,         6,9,12,13,19        19 156:22            24 127:12
  3                     50:18 51:18,        157:17 160:18        137:11 138:7,
 discusses              25 53:7 54:1,       161:4,9              11 140:24
  110:20 142:15         12,14 55:7          162:2,5              143:2,25
 discussing             57:8 58:3,4         163:10,11            155:15 160:25
  183:3                 59:8,12 61:24       164:4 166:16         194:11
 discussion             63:13 64:16,        168:1 169:8         does 21:4,5,
  43:24 59:10           22 67:24 68:7       170:7,10,14          15 23:14
  92:2 123:2            70:1 72:1           171:2,11             24:2,9 26:24
  136:22                73:5 75:3,24        172:8,14             28:17 51:11
 discussions            76:1,4,10,16,       173:22 176:9,        65:15 70:22
  20:19 52:14           18,20,23            11,12,14             71:25 76:10,
  120:18 134:9,         78:10,12            178:2,10             13 78:17,19
  19 151:25             79:10,18            179:5,15,21,         80:9,13 89:19
  154:19 165:8          80:11,15,21         22 183:22            94:15 113:14
  194:8,20              81:10,23            184:12,20,25         121:16,18
                        82:6,15 83:18       185:8 186:7          132:18 145:14
 disgruntled
                        85:9,13,21          187:11,23            148:12 163:19
  137:12                88:6,8,12,14        188:12,22            170:23 173:14
 disguise               89:2,5,13           190:13 191:23        191:17 198:16
  126:17                90:3,5,11           192:20,23            200:13,24
 dislike 186:5          92:1,4,16           196:16,19,20         205:11,14
 disputes               100:4,6             198:5,18            doesn't 22:5,
  140:13                102:2,5,19,21       199:7,14             17 25:18
 Disrupt                103:9,12,14         200:1,22             40:18 48:3
  147:16                106:5 107:3,6       201:2,6              59:13 97:20
 distress               112:20 113:4        202:8,15,20          127:20
  19:21                 114:14 115:18       204:9 205:12,        139:10,12
 disturb 138:7          116:4,16            16,19                147:21 166:22
 do 8:12 9:1,           117:16 118:7       docket 50:11          186:1 190:6,8
  18,21 12:11           120:8 123:4,       doctor 182:5,         205:25
  14:20 15:3,9          7,11 124:6          6                   doing 11:9
  17:18 19:3,7,         126:1 129:9        document              17:14 24:24
  25 20:6,9,25          131:15,22           45:14,21             35:15 58:17
  21:3 23:9,10          132:25 133:5,       67:19 74:25          127:8 131:10
  24:2,21 25:9          15 134:14           75:4 77:4            136:3 138:7
  26:11 28:7            135:20 136:24       106:4 140:7,9        148:1 149:11
  29:14,15,18,          138:15,23           143:4,5              152:21,23
  19,21 30:24           139:12 140:22       161:17,25            153:8,10
  32:11,14,16,          141:20 142:8        167:12,17,24         157:20 169:11
  18 33:9 34:14         143:14,15           176:8,13             173:24 175:9
  35:10,16,17           145:15 146:7        205:7                184:8 201:17
  36:9,19,23            147:1,12,13,       documents            dollars 68:25
  39:6 40:5             25 148:20           33:11 35:20          69:9 88:18
  41:24 42:1,           149:3,6,21,23       41:3 45:5,15         129:17,24
  10,15,22              150:17,19           48:17 53:10          181:6
  44:3,19 45:7,         151:20 152:8,       77:16 89:17,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 231 of
                                 April292
                                        30, 2020                                   21
 domain 144:19          23 103:10,13        200:4 201:1         duly 6:3
  162:17 198:7          104:21 105:2,       202:12,18,22,       during 96:8
 Don 205:3              4,17 106:3,6,       24 203:4             97:14 101:16
 don't 7:20             9 107:8             204:18,23            122:24 166:4
  8:13,17 11:20         108:16 109:18       205:1,21             168:13 182:25
  13:20 15:11           110:1,19            206:5,6,7           duties 12:18
  17:12 18:17           111:4,19           done 6:17             116:4
  19:3 20:1,4,          112:10 113:16       19:16 28:11,
  12,15,19              115:6,19            16,18,20
                        117:1 118:13,       33:1,11 87:17                E
  21:6,22 23:11
  24:4,7,12,23          17 119:7,12,        131:3 134:11
                        16,17 120:13                            e-mail 45:22
  26:19,21,22                               147:3 152:9
                        122:7,17                                 46:3 47:5
  28:22 29:2,16                             153:20 180:4
                        124:10,25                                48:10,14,15
  31:23 32:9,                               182:10 198:14
                        126:5 127:13,                            49:25 50:9,22
  13,15,17                                  203:18
                        20 128:2,16,                             51:12,16,22
  33:10 34:15                              dot 51:4,20           52:21 53:6,7
  36:13,17              23 132:17,19,      doubt 6:21
                        22 133:1,14                              54:10,25
  37:14 38:2,10                             103:12,13            55:2,7,9,23
  40:10 42:5,           134:8,17            184:23
                        137:19,25                                56:1,2 67:3
  13,24 43:17,                             doubters              72:14,16,20
  19 44:17              138:14,19,21        186:23
                        141:17                                   77:6,10
  46:15 47:10,                             down 9:7              107:11 113:7,
  15 48:11              142:14,16,24
                        143:17 144:2        11:18 13:11,         14,18,21,23,
  50:8,14 53:2,                             19 15:8,11           24 124:10,12,
  9 55:21,22,           145:11,14
                        146:5,7 147:4       68:9 84:13           21,23 125:21
  23,25 57:18                               100:1 144:25         132:11 133:17
  58:2 59:15            148:8 156:21
                        160:4,24,25         155:25 156:8         138:1 142:25
  60:23 62:15                               159:15 160:8         143:3,8,20
  64:22 65:3,17         162:15,23
                        164:1,7,10          162:25 164:21        144:5,9,14,19
  67:13,21                                  178:1,8              145:1,3,5,9
  68:23 72:19           166:2 167:3
                        168:23 169:6       Dr 5:13,15            162:3,7,11,
  73:10,16,18,                              114:16 157:5         15,16,18,20,
  24 74:15              170:12,24
                        171:22 172:18       192:16 196:13        21,22,25
  75:12,13                                                       163:4,5
  76:15,16              173:3,5            draft 176:16
                        174:6,7 175:2       179:3                164:7,14
  78:11 79:5,14                                                  165:7,9
  80:12 81:16           178:20,22          drafter
                        179:11 180:4        134:23              e-mailed
  82:9,11,18,
                        181:13 182:12      drafting              23:10 50:7
  23,24 83:10
                        183:3,24            33:11                51:13,15
  84:13 85:12
                        184:1,19           draw 141:25           162:7,10
  87:8 88:2,11,
  13,16 89:22           185:5,17,25        drawback 15:2        e-mailing
  90:7,13,18            187:5,11,20        drink 9:11            52:3 77:7
  92:5,7 93:12,         188:24 189:3,       43:21                164:22
  14 94:10              4 190:15           drive 59:3           e-mails 33:24
  95:22,24              192:25 194:7                             55:10 72:25
                                           driving               73:3 113:20,
  96:17,23              195:1,15
                                            101:10               25 133:6,11,
  97:11 100:23          196:5,22,25
                        197:14 198:21      drop 189:5            12,15 137:24
  101:4 102:4,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 232 of
                                 April292
                                        30, 2020                                   22
  143:7,11             189:1               end 11:10             163:10 166:21
  144:1,3             eight 203:13          39:15 47:18,         168:7 176:25
 each 19:19           EITC 44:25            19 51:7,10          entry 50:11
  87:15 90:15          67:5,7 176:21        74:13 97:24         envisioned
  128:25 173:25        177:7 178:25         156:14               192:3
 earlier 92:15        either 20:19          158:11,20           episode 193:3
  101:7 107:12         40:6 58:22           173:24 180:18       equal 68:16
  114:5 135:4          111:8 138:6         ended 37:24          equity 31:21
  142:19 145:18        160:9 171:12         38:17 44:8           75:24 76:18,
  155:16 180:5         182:15               47:18 49:18          20,21,24
  196:4 197:7         electronic            168:1                77:14 78:17,
 early 10:5            15:2 34:19          ends 47:20            19,22,25
  40:7,13 102:3       element 41:21         204:7                79:10 80:13
  103:8,16            elevate              engage 56:9          ESILV 156:23
  109:21 110:12        152:24 153:11       engaged 70:18        especially
  124:16 135:7        ellipsis              114:12               63:14 123:16
  136:10 147:19        51:19               English 7:9           174:1 179:12
  173:25 175:8                             enough 6:16
  180:18 185:20       else 70:2                                 essentially
                       98:5 101:19          93:4 107:1           21:12 55:19
  189:2 191:10                              135:17 146:18
                       117:11,12                                 84:6 152:22
 earn 68:24            123:4,7,21           159:12 198:14        153:9
 easier 38:16          136:12 145:14        201:7               establish
 eastern 4:13          150:12 159:18       ensure 193:20         39:14
  145:23 146:1         164:15 183:19       enter 4:20           estate 111:8
  171:4,7              185:24 194:13        111:12 112:5         170:8
  182:19,22            197:7               enterprise           estimate
 economic             embargo 55:13         83:20 173:15         178:12,13
  147:16              emerge 193:18        enterprises           179:2,23
 ecosystem            emerged 26:4          83:21                203:21,23
  42:8 80:3           emotionally          entertainment        ETA 145:18
  184:2 189:23         42:16                50:25 54:18         Ethereum
 edit 98:3            emphasize            entire 68:14          148:21,23,24
  135:5,9              183:10               168:13 182:9         149:1
 effect 47:24         employed              188:2               Euro 89:18,19
  68:20 74:18          74:19               entirely
  75:9 137:22                                                   evaluated
                      employee              40:11                86:23
 effective             111:11 113:2        entities
  21:23 119:18                                                  evaluation
                       137:20 169:8,        45:11 46:8           86:3
 efficient             12,15 170:3,4        155:16 156:5
  35:4                                                          even 21:25
                      employees             158:1 159:14         27:9 31:11
 effort 32:25          131:20 137:13        166:3                34:22 36:12
  39:9 49:17           194:13,22           entity 28:23          42:17 58:2,3
  100:1 150:3         employment            30:18,19             61:11 74:19
  154:7                169:18               31:11 32:6           86:10 88:3
 efforts 26:14        encroaching           37:15,16,21          92:21 96:23,
  54:3 149:10,         117:7                38:11,13             25 103:4,6
  14 150:7                                  158:17,19            107:5 124:9,
  151:7,11                                  159:11 160:7         11,14,25


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 233 of
                                 April292
                                        30, 2020                                   23
  125:23 126:4         134:6 137:4         example 26:15        existence
  145:15 151:12        139:8 140:7,         35:5 94:15           122:18
  154:8,14,17          15 145:11            136:14 147:23       existing
  169:23 173:22        162:16,18            155:15 169:16        61:21,22
  174:4,16             173:17,19            174:17              exists 133:5
  175:5 180:23         178:16,23           exceeds 68:17        expand 112:16
  181:1 182:4          181:20 182:24       Excel 175:15         expanded
  185:18 187:2         183:1,4,9,16        excessive             135:3
  202:13 204:18        199:21,22            198:7
                       204:21,25                                expect 51:8
 evening 176:9                             exchange
                       205:3,7                                  expected
 event 106:18                               198:18               11:22 57:8
  188:25 189:9        Everts 152:10        exchanges
                      every 7:19                                experience
 eventually                                 199:3                8:23 131:18
  12:17,20             29:16 83:7          excused
                       198:24 203:25                             168:24 174:10
  37:24 41:25                               206:13               180:1
  45:6 56:13,22       everybody            executed
  61:25 92:18          148:11                                   expert 165:16
                                            109:19 168:25        179:25 202:5
  93:3 173:1          everyone
  176:22                                   executive             204:18
                       108:9 148:16         16:23 172:23
 ever 9:15             191:23 194:13                            explain 34:3
  17:18 20:2,5                             executives            39:17 83:4
                      everything            20:18                183:2,5 188:9
  33:19 35:20          38:19 58:20
  43:4 48:8,9,                             exercised             200:17
                       192:20 197:23
  12,13,20             198:1                130:18              explained
  50:21 58:4,6,                            exhibit 14:25         60:16 92:14
                      evidence                                   112:14 119:1
  9,11 60:16           140:24               15:5 24:16,19
  78:22 82:8,                               29:5,9 45:16,        136:9 153:16
                      evidentiary           20 53:19,20          164:15 180:5
  10,12 83:11          29:22
  85:24 86:12,                              54:20,24            explaining
                      evolution             67:15 77:1,6         117:18 159:8
  14 88:5              186:3
  90:16,19                                  102:11,16           explains
  93:14 95:4,         evolved 84:1          124:17,21            156:7
  10,13,23 96:7       exact 14:4            140:6,17,19         explanation
  97:2 98:7,16,        16:9 17:12           147:8,9              169:25
  23 100:15            67:13 68:23          149:17,18           exploited
  103:23 105:8,        69:22 75:12          152:4,5 157:7        180:9
  15,18 106:3,         109:18 115:19        161:17,20,22
                       119:16 140:9                             explore
  10,13,16,20                               167:18,20            150:12
  113:4,5,7,9,         141:17 142:17        171:10,19,20
                      exactly 31:6          172:3,7             exploring
  11 115:4                                                       35:2,12
  116:20,22            40:4 54:15           175:20 176:3,
                       73:16 105:5          5 192:11             152:18
  119:19,22                                                     expressed
  120:15,18            139:17 156:13        195:17,21
                       157:12 189:22        200:10,11            106:10,12,16,
  126:5,19,22                                                    20 195:2
  127:11,15,19,       EXAMINATION          exist 83:24
                       6:5                  156:10              extend 61:20
  22,25 128:4,
  6,13 129:4          examined 6:4         existed 37:21        extent 52:8
  132:7 133:3,         112:4                180:18               71:9 121:17
  18,20,23,25                                                    129:22 132:18



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 234 of
                                 April292
                                        30, 2020                                   24
  199:18               178:3,4             fielding             finding 62:20
 extra 100:3           196:23               133:10              fine 6:8
 extract              familiarity          fight 127:6,          112:17 141:12
  131:11 139:12        8:21 197:16          10                   184:11
 eye 100:23           family 20:17         figure 12:11         finish 6:17
                       35:9 106:23          22:5,16 43:21        65:5 107:12
                       130:4 132:19         54:2 86:12           145:18 160:3,
          F            150:5 190:24         90:20 91:23          4 187:5
                       193:16               107:18 122:10       finished 65:9
 facilitate
                      famous                136:12 180:12       firm 10:13,
  121:14
                       191:10,11            191:3                16,18 11:14,
 facilitating
                      far 21:5             figuring 85:6         15,23 12:1
  133:10
                       44:12 153:15        file 169:13,          17:22 44:8
 fact 125:22
                       159:18 193:8         20,22 170:2          46:5 47:7
  136:20 145:4
                       195:15 206:1         174:3 181:5          50:23 57:12
  148:11 192:15
                      fast 35:3            filed 62:19           71:14,15
 factors                                                         74:21 76:8
                       198:14               66:21 75:13
  123:25                                                         78:4 176:16
                      feature 92:11         99:4 105:24
 failed 42:10                               109:20 111:1         181:18
                       148:25
  49:18 54:6                                140:5 141:6         firms 10:3,7
  131:15,17           features
                       136:11               202:6                17:25 18:12
  189:12                                                         19:17 182:3
                      February             files 105:19
 failure                                    168:21              first 6:3
  42:15,20             15:12,15,17
                       77:8 142:20         filing 75:21          12:22 17:8,10
  55:17,18                                                       25:25 26:7
  56:18 58:1          fee 35:6             fill 123:4,21
                      feed 192:9           filled 133:9          27:9 32:25
 fair 8:15,16                                                    40:13 41:25
  23:18,21            feel 72:2            filling 123:5
                                                                 43:9 46:18
  24:12,25             108:23 129:1        final 35:17
                                                                 55:11 62:4,19
  27:13 28:24          130:17 146:17        178:16               75:16,17
  30:14,17             180:15 204:23       finalized             83:13,24
  40:20 42:2           205:1                178:23               84:3,10 87:11
  75:17 84:3          feeling              Finance               89:23 90:2
  93:3 122:14          110:24               102:18               91:14,25
  154:25 158:25       feels 131:23         financial             92:1,7,20
  159:12 195:3        fees 181:2            19:21 20:12,         93:18,19
  200:20              felt 63:12            23 21:15 22:3        96:25 100:1
 fairly 12:10          97:22 111:11         74:15 76:1,4,        105:22 109:14
  30:1 101:25          123:10 127:6         12 138:9             112:1,6
 faith 64:20           131:9 135:16        financially           115:11
  65:20,23             181:4                4:17 27:13           122:18,25
  203:25              Ferrier 128:6         29:1 30:8,16         124:13 130:22
 fall 119:8           few 23:13            find 19:23            132:10
  134:20 144:22        50:20 97:21          24:10 28:13          134:24,25
  145:8                122:19 196:5         38:16 46:25          139:16 144:19
 false 41:8            199:4,5,8            52:4,7 71:12         148:10 153:2
 familiar             field 19:18           103:5 115:11         169:5,7
  29:16 50:3           157:21               123:16 133:8         174:12 175:1
  79:7 101:13                               182:3                177:12 197:15


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 235 of
                                 April292
                                        30, 2020                                   25
  198:20 199:4,         15,19,24            136:8,13,16,        form 36:4
  8,15 200:14,          19:2,3,12,16,       25 137:20            37:1 38:1
  25                    23 20:1 22:7        138:6 140:20         42:3,12 60:2,
 five 43:19             23:9 24:2,13,       143:25 144:20        11 70:10,19
  45:7 139:11,          17 25:3,24          146:13 147:7,        96:22 98:12
  14 145:15             26:14,19            10 149:7,19          102:7,8
  148:17 170:24         27:12 28:18,        152:6,15,16          105:10 113:11
  171:2                 19 29:6 30:5,       154:11 155:2,        123:6 130:20
 fix 25:8,12            6,12 32:3           7,15,19              134:16 138:24
  147:22                33:12 34:24         157:8,10             140:25
 flags 205:8            35:5,10,13,         161:4,23             141:14,22
 flat 59:15             16,22 37:19         163:8 165:11         146:3 156:17
                        38:8 39:22          166:8 167:21         157:13 160:1,
 Florida 5:5
                        41:4 43:13,19       168:19 169:1,        13 164:2,5
  81:15 142:9           44:14 45:5,         9,16,20 170:2        165:16 184:16
 focus 59:2             12,17 47:6          172:4,19             185:4,12,13
  77:11 83:23           48:8,23             174:4,17,22          186:19 187:7,
  101:9 131:9           50:16,18,19,        175:3,24             8 188:13,23
  154:2                 25 53:18,21         176:6 178:25         195:8,10
 focused 12:14          54:21 56:12         179:6 180:6,7        200:3 202:10
  41:17 83:20           57:20,23,25         183:17,23,24         203:20 204:5
  87:6                  58:25 59:2          184:1 185:14        formal 12:9
 focusing               60:8 61:4,6         186:5 187:15         13:13,15,23
  12:13 43:12           64:12 66:14         188:12,18            15:13 31:13
  125:22                67:16 70:1,22       190:9 192:12,        33:4,7 158:8
 Foley 10:10,           71:6 73:20          14,18 193:12,       formalities
  12,15                 74:1,8 76:16        17,18 195:18         6:10
 follow 28:6            77:2 80:1,3,        198:18 199:3        formally
  44:21 52:10           22 83:1,2           200:21,23            74:25 75:4
  125:10 145:17         90:10 92:3,14       203:13              formation
  148:13,19             93:18,25            205:16,23            32:3 155:19
  149:7 191:23          94:15 95:25        forbidden             166:18 167:4
 follow-up              96:12,15            128:12
                        98:20 100:11,                           formed 33:1,8
  139:15                                   force 101:10          154:1 155:17,
 followed               24 101:2           foreign
                        102:12,17                                18,20 158:12
  197:19                                    158:12,19            165:24 166:3,
 following              103:1,2 104:7       159:10
                        105:19 107:1                             11,13
  133:7 189:16                             forensic             former 16:23
                        114:4 116:5,        138:19,20
 follows 6:4                                                     87:10 123:13
                        21 117:2
 for 4:10,20            118:8 121:21       forest 198:8          137:12,19
  5:11,13,15,18         122:18,21          forged 140:24         161:10 163:17
  6:15,16,20,23         123:24 124:18      forgeries             165:13 170:8,
  7:9,14 9:22           125:8 127:3         127:17               11,15 174:10
  10:7,19,24            128:20 130:14      forging              formerly
  11:2,19 13:1,         131:22              127:12               44:24
  4 14:13,19,21         132:17,18          forgive 73:13        forth 163:11
  15:6 16:19            133:11             fork 26:13            196:13
  17:6,15,18,           134:13,25                               forward 40:23
  20,22 18:4,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 236 of
                                 April292
                                        30, 2020                                   26
  112:6 149:2           116:2,7,11         friend 41:23          144:9,14
  175:12                117:10 118:2,       97:19,20             145:7,18
 found 34:21            23 119:4            202:4                150:5 151:21
  40:17 43:1            120:7,14           friends 26:2          152:20 153:6
  91:10 98:1            121:3,19            41:25 97:21          154:4 155:3,
  115:14,16             122:1,5,9,14,       128:24               14 156:2,23
  140:23 142:9          17 123:3           fringes               160:22 161:9,
  182:1                 124:1,19            186:11               10 162:10,20
 founded 81:7           131:13 134:5       from 10:3             163:1,5,8,17
 founder 21:8           135:2 139:1,7       12:1,3,7             165:1 166:1,
  148:23 149:1          140:17,21           13:24 15:12,         5,6,14 167:9
 four 203:14            141:6,19            14 16:14 17:1        172:2,11
                        142:7,18            18:25 19:2,12        174:10 175:23
 fraction 89:3
                        145:12,21           20:16 21:6,14        176:16 177:11
 frankly 188:8          146:2 147:6,                             178:25
 fraud 192:3                                22:13 23:7
                        11,14,24            26:4 29:22           185:19,24
 free 206:2             149:16,20,24                             190:2,17,24
                                            30:13 34:12
 Freedman 5:11          150:16 152:3,       35:7 38:9,19,        193:8 194:12
  6:6 7:1 14:25         7 153:1             23 39:3,19           195:25
  15:7 24:18            156:20 157:1,       40:7 44:11           196:17,21
  25:7,11 26:18         9 158:10            45:22 50:14,         197:3,25
  29:7 30:11            159:6 160:3,        22,23 51:4,          201:15,22
  36:8,22 37:6          6,14,16,17          16,17,20            front 46:14
  38:4,14 42:9,         161:16,24           54:25 55:25          110:19 111:19
  14 43:17 44:2         164:3,20            56:12,20 57:3        138:12
  45:18 53:16,          165:10,18,23        63:3 69:9           frozen 191:16
  22 54:22              167:16,23           72:4,15,17,25       frustrated
  59:23 60:7,           170:24 171:8,       73:1 76:11           132:2
  15,21 61:2,           19,23 172:5         77:20 79:24         frustrating
  16,20 62:12           173:2 176:2,7       80:7 82:25           139:24
  63:6,16 64:7,         181:15 182:8,       83:10,19
  11,17,25              23 184:24                               full 81:24,25
                                            84:5,11,20,22        164:8 198:14
  65:10,15              185:7 186:10        85:10,14,17,
  66:1,12,18            187:3,13,22                             fully 41:20
                                            19,22,25             190:15
  67:17 70:14,          188:10,16,21        86:2,4,16,19,
  21 71:22              189:11                                  fun 198:11
                                            24 87:7 88:1
  72:13 74:7,           192:13,22           96:25 97:2,4,       function
  10,11 77:3            193:9,22            12 101:7,25          94:14
  81:4,19 96:14         194:18              103:17 104:8        fund 39:2
  97:1 98:6,15          195:11,19           110:12 111:5         47:20,25
  100:14,20             196:11              113:20,23,24         48:1,2,3,4,5
  102:13 104:3,         198:15,23           123:14 124:6         76:5,21,24
  14,21 105:6,          199:6 200:8,        125:4 126:11         77:14 78:25
  13 106:25             16,20,23            132:11               89:14
  107:10,16,23          201:5 202:14,       133:11,12,17        funded 28:21
  108:6,14              19,23 203:3,        136:8,15             29:3
  109:16 111:15         7,19,24             138:3 140:3         funding 20:6,
  112:19 114:20         204:9,13            141:11,12,18         8,9,13,14
  115:1,8,10            205:22 206:11       143:2,9              81:7


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 237 of
                                 April292
                                        30, 2020                                   27
 funds 22:24           186:18 188:1         102:22 115:2         206:2
  26:15,24            get 6:9 9:11          116:25 120:22       goal 83:7
  28:12 35:4           17:9 38:20           148:21 170:1,       goals 24:13
 funny 128:18          43:10,20 57:1        5 182:8 190:6       god 191:3
 further 5:2           65:22 67:10          206:11              goes 71:3
  57:16 165:9          69:12 71:24         given 8:10,22         74:2 81:4
 future 193:19         73:14,23             20:25 84:2          going 6:21
                       80:21,23             98:17,20             7:11 8:18,20
                       85:5,24 86:18        101:9 123:12,        12:8 13:10
          G            90:14 98:19          24 124:14            15:1,8 19:15
                       104:21 107:19        184:20               24:19 25:3,15
 G-E-E-K 93:17         113:20 120:1        gives 96:11           28:15 29:8
 gaming 19:1,          122:7 125:4         giving 74:8           30:3,4,12
  14 25:24             129:1 131:3,         101:19 102:21        32:23 33:2
  34:14                24 133:8             103:9 149:21         34:10 43:18,
 gap 10:13             138:19 139:15        150:18 156:22        22 45:19
 Garreth               140:3 143:22         157:24 173:4         52:11,16,20
  204:22               147:6 148:6         Gizmodo 49:4          54:5 58:23
 gave 12:17            155:13 157:25        194:10               67:18,20 68:9
  18:5 33:16           161:6 163:13,       glad 64:21            73:23 74:1
  34:2 53:14           22 170:25            65:20 125:25         75:7 77:5
  57:20 88:5           172:7 174:2,                              87:12 90:9
                       7,8,16 178:3,       glitching
  104:7,15                                                       91:17 93:2,17
                       4 182:4,6            43:18
  108:6 151:5                                                    94:19,20 95:2
  156:22               190:2 198:13        Global 46:5
                                            78:5                 101:3 102:14,
 Geek 21:4,8           204:3                                     15 107:21
  23:18 25:22         gets 132:2           go 4:6 5:21
                                            6:11,16 7:15         108:3 112:6
  26:6,10,15,23        146:17 174:20                             114:13 115:2,
  27:3,7,8,10,         180:13               9:1 11:4
                                            15:11 25:9,          3,9,25 116:25
  13,17 28:22         getting 23:17                              117:1,23
  29:1,2,13            26:5,7 33:12,        15,19 38:15
                                            39:15,17             118:1,24
  30:8,16,18,19        14 38:15                                  120:2,4,22,24
  93:16 94:7           53:23 88:3           46:15 48:8
                                            50:18 60:11          121:20,23
  95:8,9 98:25         128:25 132:4                              124:20 140:5,
  201:4                135:19 137:24        63:20 65:9,
                                            11,18,24             7 141:1 142:4
 Geek's 195:25         156:12 158:8                              145:13,22
                       180:7 192:7          67:20,21
  196:12                                                         146:23 147:6,
                                            75:10 87:16
 general 12:18        gibberish             94:4 107:16          7 149:16,17,
  21:8 38:8            203:13               118:23 130:23        24 150:17
  93:8 110:24         Gillum 5:19           138:20 143:8         152:8,14
  111:22 120:3        gist 98:5             145:19 155:3,        154:12 161:16
 generally            give 7:6 9:3,         12 157:1             163:11 164:18
  8:24 46:11           6,24 23:22           159:20 163:8         167:11,18
  106:22 111:21        24:9 25:12           168:3 169:6          171:3 172:6,7
  127:1 183:25         32:24 36:1           171:22 177:2         174:6 175:20,
  197:9,10             47:16 58:7,11        178:3,6 180:6        21 176:3
 generate 51:8         62:16 65:6           182:10,15            177:25 178:8
 Genesis               79:17 81:10,         188:12 193:9         182:5,18
  185:3,11             11 101:1,21          198:24 205:24        192:6,8,14


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 238 of
                                 April292
                                        30, 2020                                   28
  200:10 201:11       graduated             29:9 30:14,19        130:9,12
  203:16 204:1,        10:2                 34:6 52:13           131:19,20
  12 206:10           grand 136:15          71:20 75:16          135:1,12,17
 gone 182:9           granted               90:18 96:19          136:15,22
  186:2                174:4,7,13,          104:17 110:15        137:4,17
 good 6:7 7:5          14,15,22             111:21 121:7,        138:18 139:9
  11:7 64:19           180:8,23             18 126:7             143:25
  65:20,23            great 51:7            137:19 153:2,        146:12,23,24
  97:19 103:8          52:20 57:20          15 156:7             149:11 150:5,
  106:25 108:15        107:25 169:17        160:4 167:3          8,10 151:7,
  135:15 147:23        175:22 184:6         199:10 200:18        12,18,19
  150:1 153:22        Greater               205:14               160:24 163:24
  154:3,24             174:11              guide 54:3            165:2,25
  178:3 188:17                                                   166:18 167:3
                      grew 146:16                                168:16 170:8,
  203:25              ground 112:17                 H
 gosh 93:15                                                      12 172:15
                      groundrules                                180:17 182:9
 got 7:11              8:21                hack 137:9
  12:20 13:2,13                                                  194:8,15
                      group 23:3           hacked 137:5,         196:17 197:2,
  14:13,17             28:2 37:15           10 138:15
  16:13 17:2,8,                                                  17 198:4,5,14
                       38:9 82:10,12       had 11:19             201:14,17
  9 19:5 22:23         84:6,11,21,23        12:14 15:17
  23:4 25:19                                                     202:3 203:5
                       85:11,14,17,         16:21 19:11,         204:2
  26:1,9 36:9          22,25 86:2,5,        13,18 22:25
  37:17 38:10,                                                  hadn't 22:18
                       6,16,19,25           23:12 27:9           50:21 151:12
  11 41:4 44:22        87:3,7,17            34:13,16,21
  45:10 50:22                                                    195:13 197:21
                       154:4 155:17         35:11 41:2,7
  51:16,17,18                                                   half 30:21
                       156:2,11             42:11,17,21
  54:12,23                                                       67:12 68:16
                       158:2,13,18,         43:2,3,4
  55:25 56:6,15                             48:12,25            hand 38:22
                       24 159:1,11
  62:19 66:21          160:12,21            52:22,25 53:5       Hang 72:1
  68:15 75:13,         163:23 166:6,        55:19,20            happen 54:9
  14 78:11 86:3        15,19 167:7,         56:20 57:22          188:22 201:11
  87:12 92:18          8,10 176:24          58:22 59:10         happened 17:1
  93:3,4 107:16        177:4,6,9            79:14 80:5           23:24 24:7
  111:13 127:1         198:8 200:2,         82:24 84:5,          27:7 28:1
  131:7 132:11         15 201:1,3,          13,14,15,19          36:7 37:18
  133:11,12            18,20,25             85:9 86:4,14,        39:12 44:3
  135:11 137:22        202:1                23,24 87:17          47:17 55:21
  138:1 141:17                              90:8,13,18           56:11,15
  150:8 152:16        groups 28:3
                      grow 149:6            91:7,13 92:1         57:25 93:6
  185:24 191:16                             93:9 95:17           102:23,24
 gotten 7:12           189:25
                                            98:2,25 99:4,        151:23 168:23
  133:6 190:22        grows 173:13                               188:25
                                            8 101:21
 governing            growth 24:14          107:2 113:25        happening
  31:19                118:15               115:11 124:2,        28:15 39:20
 government           guaranteed            8,24 125:14          47:11,19
  191:25               182:16               126:18 127:3,        49:21,24
 gradual 16:9         guess 15:11,          22 128:17            65:13 117:18
                       13 20:8 27:20        129:16,18,21         120:4 168:1


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 239 of
                                 April292
                                        30, 2020                                   29
 happens 74:16        hash 16:11             101:2,14            15 197:6
  120:13 191:7         26:13 28:6            102:4 103:13        199:15 200:4,
 happy 14:19           33:2,13               105:2 106:22        18 202:12
  43:15 172:15        have 6:16              107:19,23,24        203:4,5,24
  173:3 192:17         7:12 8:20             108:7 109:18,       204:17,21
 hard 16:10            9:15,16,18            19 110:19           205:7,22,25
  37:19 43:10          10:1,6 12:9,          111:19,21,25       haven't 9:4
  44:21 96:20,         16 13:12,16,          112:3,10,20         23:7 38:5
  23 121:11            19,23 14:10           113:14,17,23        62:23 88:15
  128:25 131:25        15:12 18:3,20         115:19              89:4 113:25
  146:14 147:19        20:2,11,13,           118:14,17           142:13 193:4
  155:2 175:1          15,16 21:15,          119:7,12           having 6:3
  188:8 189:24         24 22:3,17            120:15,18           46:18 58:18
 harm 41:7             23:9 25:18            121:7 123:19        106:11 107:2
 harmed 42:20          26:12 30:25           124:2,4,14          117:17 166:24
                       32:9 33:4,19          125:20 126:4,       180:10
 has 20:17,18,                               8,11 129:23
  22,25 23:13          34:22,23,25                              he 17:6 19:17
                       35:9,24               130:1,4,8           20:9 21:5,7,
  26:3 27:10                                 133:3,12,18
  30:6,15 38:19        36:13,15 38:2                             17,24 22:2
                       40:17 42:5            134:12              23:8,13 26:1,
  39:8 46:21                                 136:11,12,25
  48:3,5 51:3,         43:15 46:13                               6 33:23
                       47:10,15              138:16,21           34:13,16
  20 55:16                                   139:11,14
  59:11,19,24          48:3,8,9,13,                              38:18,19,20,
                       16,18,20,25           140:6,11,12,        21,24 39:4,6
  60:16,18,21                                15 141:20
  61:7,8 70:5,         49:15 51:22,                              40:4,5,9,10,
                       23 54:17              143:7,8,14          14,17,18
  17 76:23 83:7                              145:3,4,9,16
  84:1 106:10,         55:25 57:19                               41:1,2,18,19,
                       58:6,9,11             146:8 149:5         20,24 42:15,
  13,15,16,20                                152:19 153:6,
  107:17 110:1         59:14,17                                  19 43:2,9,15
                       60:23 61:18,          22 154:11           44:12 49:18
  119:2 120:9,                               158:12 159:10
  10 128:18            19 62:24                                  51:15,16,17,
                       64:19,22              160:24 161:5,       18,19,21,24
  131:25 134:21                              14 162:7,9,18
  136:2,9              65:12 67:19                               52:6,16,17,
                       69:9,17,19            163:10,12,20        19,21 56:1,4,
  139:3,8                                    164:10,14
  140:23 142:9         73:3,5,13                                 24,25 57:1,3,
                       74:15,17,21           165:19,24           5,9 58:4,15,
  153:19,24                                  166:11,13
  162:10 171:25        75:3 76:1,4,                              21 59:4,8,16,
                       18,20 78:17,          167:9,22,24         17 60:1,5,8,
  179:13 182:13                              168:3 169:5,
  183:13,19            19,22 79:12,                              18,21 61:4,6,
                       18,23 80:5,13         13,21,22            8,12 62:7
  184:8 186:2                                170:9 173:17,
  188:25               81:2,11,14,23                             63:12 70:22
                       82:8,10               19 174:17,21,       71:20 75:14
  189:23,25                                  23 175:2,14
  190:1,9 191:4        86:12,18,20                               76:9 77:10,15
                       87:15,21,24           180:8,25            78:4,11,14,15
  193:15 194:19                              183:15,23
  195:25 196:24        89:3,5,6,22                               80:10 81:6
                       90:13 91:18           185:5 186:23        90:19,21,24
  197:1 199:21,                              187:11 189:8
  22 204:25            93:15 94:10                               91:5,6,9,10,
                       97:20 98:10,          190:2 194:8,        14,19 92:19
  205:3,10,12                                14 195:1,14,
                       13 99:11,18                               93:3,5,11,13,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 240 of
                                 April292
                                        30, 2020                                   30
   14,17,21            19,20 161:1         health 23:12          135:1,3,8
   94:3,11,22,         162:10               204:17               150:4 151:2,
   24,25 95:4,5,       163:22,24           hear 23:11            17 175:6
   6,13,17,18,19       164:13,18,22,        25:5,6,7,13,         196:17 198:16
   96:20 97:7,         25 165:2             17 41:11             201:14,17
   11,18,20,22,        170:4 181:25         56:12 58:9          helped 45:14
   23,24 98:1,2,       182:2 183:1,         59:22 63:23          71:14 95:20,
   3,7,10,16,23        4,8,9 184:15,        96:16 97:2,11        23 98:2,3
   99:15,19,25         19,22 185:10,        103:17 109:5         135:5,9,12
   100:1,5,6,8,9       18,23,25             114:7 120:10         154:9 197:12
   101:22,24           186:17,21,25         159:2 171:12,        198:13 202:4
   103:23 105:8,       187:14,16            13,15 192:9         helpful 28:24
   15,19 106:13,       189:6,12,13          201:6 205:16         46:7
   15,16,17,20,        190:7,9,13,         heard 16:11          helping 11:1
   22 112:14           18,19,20,21,         20:16 22:6           62:21 71:18,
   116:7 117:1         23,24 191:4,         23:7,8 38:23         19 96:15
   118:21 120:9,       15,22,24             42:21 56:20          103:20 164:23
   10 122:17,22        192:3 193:17,        82:8,10,11,          201:20
   123:10,20           25 194:2,3,4,        12,16,17            helps 14:18
   125:4,13            6,7,8,9,19,21        95:11 96:25          192:8
   126:25 127:2,       195:1,2,3            98:13 105:22
   6,8,9,11,13,        196:17,18,22                             her 126:1,3,
                                            106:22 110:25        15 128:15,17
   15,19,22,24,        197:7,12             124:2,9
   25 128:2,4,6,       199:11,18,21,                             129:4,6
                                            125:14              Herald 10:17
   15,19 129:23        22 200:13,24         127:13,18
   130:1,7,23          201:3,14             132:10 165:19       here 4:14
   131:3,4,7,8,        202:3,4,20,24        171:17 183:7,        6:14 14:20,22
   12,14,22,23,        203:6,8,9            15 204:21,23         15:4,8,9 24:9
   24,25 132:2,        204:15 205:18        205:1,5              27:15 32:15
   9,15,16,17,        he'll 139:10,                              37:4 44:21
                                           hearing               47:3,9 51:19
   18,19,21,23,        17,22                96:17,18
   24 133:2,20        he's 23:12                                 63:12 65:4,11
                                           heck 125:10           88:13 111:22
   134:8,21,24         40:18 60:3,4
   135:1,3,5,8,                            held 4:4,8            114:14 116:1
                       61:11 93:12          12:2,6 32:2,5
   9,10,11             104:1,13                                  120:22 122:8
   136:2,9,21,22                            40:8 43:24           126:1 130:21
                       106:12,19            45:10,11
   137:4,7,8,12,       120:8,11                                  145:18 149:25
   19,23,25                                 123:2 130:2          152:9,15
                       122:16 123:17        168:15
   138:2,4,5,6,        128:25 130:21                             157:25 159:3,
   8,12,17,18                              hell 199:4            14 162:13
                       131:6,19
   139:5,6,18,25       132:16 136:15       help 10:16            163:1 164:18,
   140:1 145:11        137:8 154:18         12:11 15:4           22,25 168:5
   146:10,16           155:6 165:1          19:23 22:7           171:1 173:5
   148:7,17,23         190:22,25            26:23 27:5           176:12 177:14
   149:1,5 150:7       191:5 197:3          38:16 45:13,         178:8 182:10
   151:7 152:21                             19 52:4 53:25        184:25 193:13
                      head 140:2            54:3 63:10,13        201:15,25
   153:7,19,22,        190:15
   24,25 154:1,                             71:12 76:9           202:2 204:3
                      heads 9:8             83:2,14 95:17       Hi-tech
   2,16 157:17,
                                            121:14 125:25        76:20,24


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 241 of
                                 April292
                                        30, 2020                                   31
  77:13 78:25          164:23 183:7,        190:10,15,19,       hoping 6:11
 high 35:6,10          8 185:22             24 191:15           hospital 43:3
  36:1,7 179:20        186:5 187:2          193:14 194:1,       hosted 99:1
 higher 179:1          190:18 197:8         20                  hour 6:15
 Hills/los             199:7 204:10        history               107:3,8,9,10,
  10:16               himself 42:20         155:16 168:4         13 108:1
 him 17:8,18,          120:9,10             184:20 193:14        145:13
  22 18:16,20          137:14 153:25       hobby 127:9          hours 203:13,
  22:1 23:8,9,         199:16              hold 9:21             14,24
  11 24:6 34:2        hired 47:13           33:6 46:24          house 50:21
  42:2 43:1,13,        70:17 114:6          79:17 175:21        housekeeping
  16 48:14 50:7        181:16               176:12 200:20        9:21 53:16
  51:15 52:10         his 17:16,18         holding 21:25         153:3
  53:8 55:3            20:4 23:14           23:1 105:19         how 6:7,8
  56:20 58:15          35:13 40:23          144:20 175:17        13:14,23
  59:9,15 60:9,        42:7 43:1,2          177:7                14:8,22 17:5,
  14 61:23             50:21 52:3          Holdings              8 19:24 20:5
  62:14,20             56:13 59:1,25        37:13 44:15,         24:12 25:19
  63:13 70:15          61:9 62:22           20,23,24,25          27:15 31:23
  71:13 90:21          63:10,14 64:5        45:6,7,11            34:3,4,6,7
  91:7,25 92:2,        66:16 71:3,17        46:15,16,19,         35:12 38:17,
  21 93:4,9,10,        72:10,15,18          21,23,24             20 41:14
  20 94:2,5,8          78:6,7,12            47:1,21,22           42:13,15 46:6
  95:7,17,21,23        80:11 81:1           67:5,7 79:2          52:2 54:1,2
  96:16 98:2,13        91:6 92:2            82:6,8 145:7,        55:15 58:21
  99:1,6,8,11,         96:1 97:19           9 156:4,8            59:8,17 60:8
  15,18,20             98:7,11              158:21               63:9 65:24
  100:3,7              100:10,16            166:20,24            66:1 71:3,25
  106:22 113:20        101:18,25            167:2,3,6            74:24 78:1
  114:12,23            104:19               176:22,24            79:13 82:22
  120:3,10             106:11,14,17,        177:1,4              83:6 84:9
  121:4,5              23 113:14,18,       holds 32:11           85:1,6,21
  123:15,19,24         20,24 118:22         205:17,18,19         88:14 89:13
  124:5 127:12         120:9 123:12        Hollander             90:18 91:5,24
  128:16 129:4         127:15,16            4:15                 92:20 93:6
  131:3,6,11           128:1 130:4                               94:11 95:16,
                       131:7 132:21        home 7:17
  132:9,17,22                               43:1                 23 96:24
  133:12 135:5,        135:8,10                                  98:16,23
  8,12,14,19,25        137:9,10,20,        honest 88:15
                                            164:25 165:3         99:13 101:7
  136:1,15             21 138:18                                 107:17 111:4
  138:5,6              139:19 140:2        honestly 36:5
                                            88:13 164:16,        113:1 115:3
  139:25 140:3         142:10 149:14                             117:15 118:17
  142:4 146:12,        150:5 152:24         19
                                           hope 25:3             120:13 123:9
  14 148:19,25         153:11 154:2                              126:1,6 130:2
  149:3 150:3          157:23 162:7,        108:15 149:8
                                            156:7 172:6          135:11 137:25
  151:21,22,25         10 163:5                                  140:1 143:21
  152:19,24            165:3 183:2,        hopeful 25:19         144:2 148:8
  153:6,7,10           10 185:9,25         hopefully             149:4 164:4
  154:10,23            186:17               107:18 182:14        173:10 175:3


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 242 of
                                 April292
                                        30, 2020                                   32
  180:4 181:7          88:24 90:20          16 131:24             14:18,22
  183:1,4,8            92:20 93:2           133:6 136:21          15:13 17:21
  187:10 203:15        94:5 96:24           139:18,25             19:10 20:9
  204:1,7              97:9,11              140:9,10,13           23:11 25:4,8,
 huge 30:22            101:13 104:4         142:1,15              16,18 26:20,
  157:3                107:20 108:2         147:3 152:1,          22 29:2,12
 hurt 97:25            109:6,11,23          16 155:3              34:1,16
                       110:15 113:1         162:16 180:24         36:17,19,23
                       114:13 115:2,        182:9 185:15,         38:10 40:10
          I            3,8,25               22 188:14             49:12,13,14
                       117:22,23            197:11                52:6 53:5
 I'LL 7:6,23           118:23               201:12,21             54:14 55:22
  8:14 9:1             120:22,24            203:12 204:7,         58:15,24
  13:11 15:3           121:20,23            23 205:1              59:8,12,18
  34:9 38:15           122:6 126:8                                60:9,19 64:19
                                           ice 72:5
  43:21 46:3           129:7 132:11                               65:18 67:9
  60:25 62:13                              ID 170:18,21
                       133:24 137:18       idea 49:15             68:14,25
  63:4 64:21           140:7,9                                    71:5,6 73:18
  65:6,19,22                                107:14 154:8,
                       141:1,13             17 170:9              75:14 80:5
  71:5 87:1            142:4 144:12                               81:20 82:24
  96:10 107:19                             ideas 153:19
                       149:24 152:14                              83:11 85:15
  120:11               156:24 158:15       identical
                                                                  88:4 90:7
  139:16,21            159:14 161:16        66:4                  95:17,22 98:4
  141:3,14             162:16 163:21       identification         103:3,6
  148:21 162:21        166:10,11            15:6 24:17            104:4,19
  167:3,7              167:11 168:24        29:6 45:17            105:3 107:3,
  182:12 183:25        169:17 173:5         53:21 54:21           11,12 108:17,
  200:23               175:20 176:2         67:16 77:2            23 112:16
 I'M 8:18,20,          177:13,25            102:12 124:18         114:10 117:24
  23 14:3,19           178:8 179:24         140:20 147:10         118:13 120:24
  15:1,8,13,24         182:10 188:11        149:19 152:6          123:4 127:13
  16:10 17:11,         192:7 200:10         157:8 161:23          128:2 129:12
  21 18:11             203:9 205:5,         167:21 172:4          132:11,17,19,
  22:2,5,16            18 206:1             176:6 192:12          25 134:8
  23:7,20,23          I'VE 8:25             195:18                137:18,19
  24:1 25:19           9:17 17:6           identified             138:19 141:1,
  27:2 29:12           19:10,11             116:3                 11,12 142:14
  31:5,6 34:10         20:3,5 23:23        identify               143:5,20,23
  37:14,20,21          34:11 36:17          65:21 166:5           145:14 146:19
  38:12,13,15,         38:23 45:4           169:21                148:19,23
  16,22 39:19          48:11 59:10         identifying            149:5 152:2,
  40:11,23 41:2        60:13 64:9,          205:7                 16 159:16
  50:8,10 54:2         13,20 66:6          identity               160:19 163:1
  60:3,6 61:5          73:12 82:11,         51:10                 164:14 167:17
  62:5 65:13           12,17 86:13         idiot 108:8            170:12,25
  66:10 67:18,         88:15 89:20                                172:7,16,20
  20 68:9 70:25                            if 6:15,16,
                       101:25 107:16        17,20 7:20,21         174:6 177:13
  73:22,23 75:2        112:12,14                                  178:22 179:1
  76:11 80:1                                8:13,17,23
                       119:1 126:5,         9:6,9 10:7            180:25 182:12
  82:14 86:8,9


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 243 of
                                 April292
                                        30, 2020                                   33
  184:14 185:1,         12:9,12,14,          74:3,16,18,21        134:9,10,12
  10,17,18              16,18,22             75:9,10,18,24        135:7,16
  186:17,20             13:12,17,24          76:1,4,14,18,        136:10,14,20
  187:16,24,25          14:14 16:11,         20,24 77:6           137:9,14
  188:7 191:21,         13,18,21,24          78:17,19,22          138:1,11,12,
  22 192:8              17:7,24              79:10,19             20 139:4,16,
  196:2,5,22            18:12,13,23          80:2,4,6,9,13        19,24,25
  197:14 200:9          19:14,17,21          81:15 82:25          140:1,2,16,
  202:24 203:8,         20:4,18              83:9 84:2            22,23 141:3
  9 204:15              21:15,20,22,         85:7,19 86:6,        142:1,8,10,
  206:8                 25 22:4,7,8,         9 87:5 88:5,         20,23 143:1,3
 ill 97:24              17,18,25             15 89:1,17,          144:21 145:4
 imagine 92:9           23:5,8,15,18         18,19,20,21          146:16 147:1
  193:15                24:3,5,14            90:3,4,11            148:11,14,17
 immediately            25:23 26:5,21        91:3,13,16,          149:3,11,22
  75:18 91:12           27:3,8,9,10,         17,25 92:6,10        150:8,13
  130:8                 11,20 28:1,3         93:15,21             151:3,8,23
 impact 193:15          29:14 30:21          94:13,16             152:21 153:7
                        31:9,21 32:2,        95:2,9,25            154:16,19
 impermissible
                        4,5,24 33:6,         96:10 97:6,8,        155:1,15
  104:19,23             8,10 34:10,          18 99:3,7,24         156:7,9,11
 implementation         13,14,15,17,         101:6,25             157:4,6,12,18
  27:18,19              19 35:2,9,12,        102:3 103:5,         158:4,6,7,12,
  28:5,19               19,24 37:17,         8,16,20              19 159:15,18
 implicated             22,24 38:8,20        104:10,22            160:19,25
  111:13                39:2,9,10,13,        106:3,17             161:8,18
 implicates             21 40:1,4            107:21 108:1         165:6,7,20
  62:9 72:2             41:3,5 42:4,6        109:7,9,21           167:7,8,12
 important              43:1,8,14            110:2,19             168:6,10
  94:17 131:5,9         45:2,3,4,9           111:3,5,17,          169:7,23
  184:5 189:18,         46:7,13,15           19,20,22,23          170:8,25
  20,21,22              47:4,5,12,24         112:4,8,15           171:25
  191:14                48:16 49:2,3,        113:4,5,11           172:22,23,25
 importantly            7,9,16,22            114:2,3              173:13,25
  71:20 103:3           50:6,15,25           115:12,20            174:11,12,20,
  191:7                 51:6 52:14,          116:16 117:2,        25 175:11
 improper               17,21 53:25          3,17,19,23           177:3,10
  203:15                54:7,18,19           118:14 119:7,        178:9,21,24
 improvements           55:14,16             8 120:18             179:1,15,18,
  147:21                56:1,9,15            121:21 123:8,        20 180:5,24
 in 4:13,14,            57:12 59:19,         12,13,16,22          181:2 183:5,
  17,18,23,24           25 60:4,17,19        124:8,11,23          10,16,20,22
  5:2,3,22              61:3,9 62:20         125:16,22            184:2 186:6
  7:18,19 8:7,          63:15 65:23          126:6 127:4,         187:6,24
  25 9:4,9,16,          66:19,22             15 128:22            188:15 189:2,
  19 10:2,3,5,          68:20 69:3,13        129:7,11             4,5,7,12,23,
  11,12,13,14,          70:5,18              130:13               25 190:10,15
  20 11:9,13,           71:16,18             131:16,20            191:2,7,11,
  14,20,24              73:5,11,18,21        132:3,13,16          12,18,21



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 244 of
                                 April292
                                        30, 2020                                   34
  192:1,3,4,5,        individuals           20 104:12            14,15 80:5,9,
  15 193:14            21:11 201:23         107:17 115:8         13 110:10,17
  194:1,2,14,         industries            121:24 128:11        111:3,17
  16,19,22             25:24,25 51:1       instructions          112:1,8,13,16
  196:16,22,24        industry 19:1         65:16,17             115:24 117:24
  197:9,13             34:14 103:19        instructs             118:11,14
  198:8 199:5,         175:5                116:8                119:2 122:4,
  17,23 201:3         Infinite 46:5        intellectual          5,7,10,25
  202:6 203:25        Info 105:22           12:19 21:2           142:3 160:19
  205:10,11,13                              22:13 36:20,         183:17,20,22
  206:12              information
                                            24 54:4 67:5,        184:7
                       23:9 34:2
 inactive 11:7         40:17 47:5,9         8,10 69:10,14       interested
 inaudible             140:4 143:18         84:5,20 85:1,        4:18 25:23
  111:13                                    10,13,16,24          35:2,11
                      infrastructure
 incapable             28:20                86:4,15 87:6,       interests
  202:8,15                                  22,25 106:7          32:1
                      infringes
 include 86:24         174:19               111:4 159:24        interface 4:9
  104:23 202:2                              160:11,20            72:11
                      initial 90:12
 included                                   166:13,17,24,       interference
                       121:11,13            25 168:15
  12:23 36:19,                                                   191:25 192:7
                      initially             169:3,9,12
  23,24 37:2,3         17:2 90:24                               intermediate
  177:21,23                                 173:18,20            13:22
  202:1               innovations           174:1,24
                       83:22                                    international
 including                                  177:18,22,23         34:19 45:7
  58:16 104:4         inquire 56:11         180:1,2              46:19,21,24,
  166:8 168:14        inquiries             181:21               25 47:22
  193:19               137:24               187:15,21           internet
  201:14,21           inquiring            intend 107:14         125:18 126:14
 incorporated          61:13               intending             128:17 129:18
  158:19              insight 52:25         11:15 159:14         130:9,11
 incorrect            insisted 32:3        intense 33:3          148:13 191:16
  47:16               installed            intention            internet's
 increase              198:7                159:21               193:11
  184:14 185:1        instance 65:4        interacted           interpret
  187:6,24            instruct              197:2                164:1,4
 indicate 5:9          62:14 114:23        interaction           199:10
 Indicating            121:5 141:4          4:7                 interpretation
  56:3                 142:4               interest              199:19
 indirectly           instructed            21:15,24            interprets
  111:9                97:13 100:24         23:15 31:20          140:1
 individual            101:1,5              34:13 38:20         interrelated
  69:3 87:15          instructing           44:9 51:7            30:10
  91:21 113:3          61:23 104:10         52:17 61:7,         interrupted
  169:14,21,24         121:4 141:13         14,16,19             62:23 204:14
 individually         instruction           62:1,2,9,10         interrupting
  17:22 20:20          61:1 62:16           63:2 64:5,7,         205:23
  109:6,22,23          64:13,15             12 65:14 66:8
                                            74:15 76:1,4,       interview
  112:7                97:12 98:18,                              24:20,22,23


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 245 of
                                 April292
                                        30, 2020                                   35
  29:13,14 30:2       Intuitively           40:1 41:5             21:1,7,17
  33:16 93:16,         9:8                  45:3,9 47:3           22:12 23:6,
  25 95:7,9           invade 63:4           49:7,9,12,22          18,21,22
  99:1,24             invades 81:1          71:16 78:11           24:2,20,25
  102:17,21,24        invalid               85:5 86:6,7,          25:7 26:15,16
  147:3 148:2          174:19               20 89:21              27:3,4,15,16
  149:21              invent 169:16         95:14,25              28:10,14,16,
  150:18,19                                 120:19 121:16         20,21,25
  151:14,16           invention             134:9 151:24          30:7,8,13,14,
  152:9,12             169:19 175:2
                                            152:25 161:8          15,18 31:4,
  153:4 156:22,       inventions            164:6 165:7           12,25 32:2,4,
  24 171:11            169:10               175:11,13             16,19 33:15,
  172:15 173:4,       inventor              177:3 178:21          23 34:7 35:7,
  8 192:16,23,         169:14,18,21,        194:19                10 36:17
  25 196:3,16,         24                  involvement            37:16 38:16
  23,24 197:9         inventorship          78:6,7 125:9          39:7,10 40:19
 interviewed           175:16               190:10 194:1          41:14,18,19,
  147:2,5             invest 23:18         IP 12:13,14,           24 43:9,13,
  172:17               24:3 48:4            20,23,25              18,23 44:1,
 interviewing         invested              13:13 14:5            15,25 45:3
  196:4                26:21 27:10          15:18 26:16           46:4,17 47:3,
 interviews            48:5 76:23           27:5 37:4             9,16,17 50:8,
  29:15,19             205:10,11,12         56:9 68:14,25         12 51:10,13
  39:23 102:22        investigation         83:16 84:11,          52:22 53:13
 into 4:21             126:23               24 85:5,7             54:3,24 55:4
  10:18 26:8          investigator          86:11,19,21           58:21,25
  33:2 47:23           138:20               87:10,24              59:2,4 60:23
  48:4,5 52:25        investing             138:2 161:5           61:4,6,7,12,
  57:19 84:13          26:10,14             163:12,21             13,16,25
  88:3 93:19           27:3,8,9             165:11 167:4,         62:5,6,7,8,
  94:11 101:11                              9 170:2,3,6           12,17 63:8,9,
                      investment
  111:12 112:5         26:15,17,24          172:24                11,17,20,21
  122:8 134:20                              173:10,13,16,         64:7,11,14,15
                       39:2 48:2
  157:3,25                                  25 174:10             65:12,13,19,
                      investors                                   22 66:4,16,24
  158:8 159:24         48:6                 175:6,10
  174:9 180:3                               176:16,21             67:2,3,4,7
                      invoke 74:1                                 68:6,10,11,
 introduce                                  179:6,13
                      invoking 6:24         180:10 182:3          16,20,25 69:5
  54:23 171:9          66:13,15             205:8                 71:1,20,23,24
  172:6 195:21         122:2,11
                                           Ira 170:7              72:21 73:23
  200:9               involved 8:25
                                           is 4:4,5,9,            74:6,25 75:9,
 introduced            16:21 17:24                                10 76:1,7,8
  19:24 22:10,         19:4,9 21:20         12,13,15 5:4,
                                            21,23 7:3,6,          77:5,7,12,25
  21 26:1 34:5,        24:5 26:5                                  78:1,4,8,14,
  12,23 35:14          27:4 28:3            8,15,16,17,
                                            20,21,25 8:3,         15,21 79:15
  90:10 171:20         33:10 34:10,                               80:10,11,19,
 introduction          19 35:19             10,15 11:25
                                            14:23 16:10           21,24 81:5,6,
  20:3 156:23          36:13,15                                   20,23,25
 intrusive             37:22 39:5,22        18:3,4,15,19
                                            19:8 20:6,9           82:2,6,13
  81:16


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 246 of
                                 April292
                                        30, 2020                                   36
   85:15 91:21         163:3,10              11:2,14,16,22        67:23 68:16,
   92:13 93:13         164:18,22,25          12:23 13:11          17 69:2,4
   94:17 96:19         165:2,15              14:11,15,17,         71:6,11,24,25
   99:10,22            167:13,15             21,22 15:20,         72:8,12 73:19
   105:1,12,22         168:5,6,18            24 16:10,12,         74:22 75:12,
   106:25 108:4,       169:8,14,21,          13 17:2,9,15,        14,17,21
   8,9,13,24           24,25 170:1,          24 18:3,22           77:5,9 78:5
   109:2,6,10,         3,4,13 171:7,         19:5,22              79:10,16
   14,15,17,24,        10,24 172:6,          20:14,15             81:1,4,11,20,
   25 110:6,13,        24 173:10,15          21:5,17,21,23        25 82:12,15,
   17,21 111:16        174:5,8,11            22:5,17,23           16,17,18,19,
   112:4,8,13,15       175:2,3,8,21,         23:2,4,18,21         23,24 83:2,
   114:6,8,11,         22 176:8,15,          24:24 25:6,7,        11,15 84:3,4,
   13,18 115:22        21 177:5,9,           16,17,19             5,8,9,14
   116:17 117:1,       14,16 178:1           26:22,25             85:15,16
   22,25 118:3,        179:7,8,13            27:12,25             86:14 87:16
   4,11,24 119:1       180:3,10,12           28:9,24              88:4 90:4,7,8
   120:1,3,7,8,9       181:10,11,25          29:13,16             91:8 92:3,8,
   122:1 123:10,       182:22 183:25         30:14,18             11,14,16,21
   20 124:10,21        184:1,5,6,9,          31:1,6 32:3,         93:2,5,6,7,
   125:4,5,10,16       22 185:25             9,23 33:1,6,         15,18,23,24
   126:1,4,7,10,       186:4,21,25           11 34:11,16,         94:9,12,13,
   12 127:2,9          189:2,15,18           17 35:13,24          17,20 95:1,
   129:19              190:7,20,21           36:2 37:2,17         15,16 96:18,
   130:10,21           191:1,8,10,15         38:16 39:1,          20 97:8 98:5
   131:4,7,23,25       192:15,16             10,12,16,20,         99:3,12,16
   132:3,11,14,        193:2,12,20,          23 40:3,16,          100:11 101:11
   23,25 133:2,        23 194:21             17,20 41:9,          102:18,24
   14 135:20           195:6,21,25           14,21 42:19          103:1,4,10,
   136:3,17,19,        196:3,10,12           43:14,15,16          11,12,13
   22 138:4,23         199:10,11,19          44:13,17,21,         104:16,19,22,
   139:2,5,6,18,       200:11,13,24          22,24 45:14          25 105:1
   21 142:1            201:8,13,18,          46:1,3,4,7,          106:5,24
   143:6 144:18        23 202:8,15           10,13,14,20,         107:7,12
   145:4 146:1,        203:8,9               22,25 47:1           108:7,8,9,17
   16 147:7,18,        204:15,24             48:3 49:14,24        109:19 110:1,
   20,23 148:7,        206:9                 50:10,11,17          6,20 111:4,
   10,12,14,15,       isn't 9:10             51:25 52:20          11,13,19,20
   16,17,19,21,        14:17 58:21           53:25 54:1,2,        112:5 113:13
   22 149:1,6,17       59:4 169:2            3,8,12,23,24         115:19 118:16
   150:24 151:8       issue 9:19             55:1,6,19,22,        119:7,17,18
   152:23 153:4,       23:12 40:20           24,25 56:10,         120:4 121:1,
   9,11,14,24          52:9 74:3             19,23 58:3,4,        18 122:12,24
   154:2,24            137:9                 18,22,24,25          123:11,24
   155:5 156:1,       issues 43:21           59:2,6,7,8,12        124:13,14,24,
   24 157:16,17,       63:15                 60:23 61:21,         25 125:21,23
   22 158:6,20        it 6:22 7:3,           25 63:5,9,25         126:7,25
   160:1,8,15          4,6,11,21             64:22 65:15,         127:9 128:18,
   162:14,22           8:15 9:18             24 66:2,4            21 129:10,11,



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 247 of
                                 April292
                                        30, 2020                                   37
   14 130:1,16         15 183:7,16          137:1,2
   131:1,9             184:1,12,19,         139:21,25                    J
   132:4,11,23         23 186:1,20          141:6 143:17
   134:8 135:12,       187:4,11,20,         145:16 146:14       james 4:10
   15,25 136:3,        21 189:5             148:12 151:10        5:21 6:2
   4,16 137:12         190:1,13,16,         157:17              Jamie 45:22
   138:19              23 191:21            158:16,25            137:21,25
   139:10,21,24        192:1,2,4,5,         159:21 160:4
                                                                January 45:25
   140:3,10,15         8,17,20,25           161:18 162:24
                                                                 124:3 146:21
   141:17 143:1,       193:1,18             167:18 168:5
                                                                 147:1
   22,24 144:6         194:3,5              171:19
   145:6,8             195:14 196:2,        174:15,19,25        Jim 162:23
   146:7,13,17,        5,6,23               175:1 176:16,       Jimmy 5:18,
   18,21,22            198:11,13,21         24 177:2,11,         19,21 7:16
   147:19,20           199:19 200:9,        17 180:12,13         50:23 62:18
   148:6 149:8         21,23 201:17,        183:22 185:21        81:14 100:18
   151:10 152:4        19 202:2             186:14,15            107:6 109:13
   153:16,18,23        204:10 205:16        188:25               112:16 115:21
   154:1,8,22,25      it's 6:12             189:19,20,21,        142:11 156:23
   155:4,6,14,20       8:24 9:4             22 190:7,16          171:24 172:11
   156:12,13,24        10:17 16:9           191:15 193:6,        192:16 194:14
   157:15,22           18:17 23:1,2,        11 195:15            195:11 206:5
   158:19,20,23        11 24:13 27:7        196:12,23,24        job 12:11
   159:7,22            28:11,22             198:25 199:1         43:13 82:1
   160:9 161:11        29:2,13,23           201:12 203:15        131:2 133:22
   163:6,17,20,        30:2,9,17            204:1 206:8,         134:2,6 175:9
   21,22 164:1,        31:1,10,14,17        12                  jobs 81:23
   4,9,24 165:9,       33:16 37:19         its 12:13            join 11:12,24
   13,14,24            38:12,23             26:16 36:13          17:3 58:23
   166:11,12,13,       40:15,20 43:8        45:7 47:23           59:6 60:25
   14,18,25            45:20 46:12          48:6 68:7            63:5 70:11
   167:1,13,15,        48:2 49:2            79:20 111:10,        97:17 100:13
   17 168:16           50:9 53:14           13 155:1,12,         107:21 114:25
   169:2 171:2,        54:15 56:25          13 157:4             121:2,25
   24 172:15,16,       57:24 59:4           159:23 160:10        125:18 141:5
   19,20,22,24         60:19,20 66:7        166:18 167:4         142:6 195:12
   173:3,5,25          67:21 69:6,8         168:14,19           joined 11:5
   174:3,4,7,14,       75:16 78:1           169:18 170:5         41:10,15
   18,19,24,25         79:11 81:1,9,        175:1,16             74:24 83:10,
   175:3,4,15,         13,16,17 82:4        178:21               13,15,24
   17,22 176:8,        83:19 92:5,25        180:11,12            130:22 131:1,
   15,21 177:4,        93:6 100:21          184:9 191:13         19
   5,6,9,12,23         102:17 103:10       itself 46:19,        joint 61:7,
   178:3,9,15,         105:3,25             22 67:22             14,16 62:1,2,
   22,23 179:4,        110:1,9,10           89:21 102:24         10 65:14 66:8
   5,21 180:3,4,       114:24 115:7,        160:7 173:20         72:12 73:3
   5,11,16,25          22,23 124:21                              108:24 109:2,
   181:1,3,7,24        131:7 135:24                              8,10,13,14,24
   182:2,11,12,        136:1,7,14                                110:8,9,12,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 248 of
                                 April292
                                        30, 2020                                   38
  14,17 112:1,          173:19 174:5,      king 191:20            35:10,17
  24 115:24             17,22,23           Kingdom 152:1          36:5,9,11,12,
  122:3,5,6,10,         178:22 179:7,       157:19 159:17         13,17,19,23
  25 142:3              9 180:10           Kleiman 4:14           37:14,16
 judge 103:4            181:5,8,24          95:10 96:11,          38:2,10 39:6,
  140:22,23             182:8 185:23        15,20,25 97:2         8,25 40:10,25
  204:8,17              187:1,20            98:7,11               41:6 42:6,13,
 jump 34:1              191:21,23           100:16 102:2          22,24 43:10,
  75:7 121:21           192:15 197:5        103:6,20,24           13,15,17 44:3
 jumped 199:5           198:2 199:17        105:16,20             45:15 48:5
 June 162:24            200:2 203:9         111:8 124:3,          49:3,9,12,13
                                            10,11,16,25           50:8 53:7
 jurisdiction                                                     54:13 55:17
  158:13 159:11                K            125:1,8,11
                                            135:12 170:7          57:1 58:22
 jury 8:7                                                         59:8,13,15
                      Kass 5:15             196:17,21
 just 6:9,10,                                                     64:22 65:8,13
                      keep 15:1             199:15 201:23
  20,23 7:3,10                              202:1,3               68:10 71:7
  9:2,10 15:25         140:7 150:17
                                           Kleiman's              73:11,16 74:1
  18:4 24:1            175:15
                                            96:17 99:7            75:9 76:15,
  27:2 29:22           190:10,13
                                            125:20,23             16,19,22,23,
  31:5 33:11,          192:6 194:1
                                           Klinn 202:6            25 78:10,12,
  14,25 34:9,10        197:12 203:16
                                                                  18,20,24
  36:23 38:10,         204:11              knew 19:19             79:3,5,14
  15 40:18 41:4       keeping               33:2 39:20
                                                                  80:1,11,12,15
  43:12 45:4           194:23               42:23 49:24           82:6,11,15,
  47:16 52:9          kept 10:24            52:16 58:15
                                                                  18,23,24
  53:14,16 56:6        175:18               84:22 91:5,6,         83:6,11
  61:21,22            key 17:25             11 111:1
                                                                  85:12,21
  62:25 63:4           40:12,16             129:12 131:11         86:13 87:8
  69:5,6 70:25         57:2,10 80:6         132:12 135:17
                                                                  88:2,11,13,
  71:11 73:22          185:2,10,19          138:2 150:10          14,16 89:13
  74:1 78:5            186:18 187:25        161:11 190:17
                                                                  90:7,14,18
  85:12 87:12         keys 40:6             194:15                91:14 92:10,
  94:9 99:24           59:17,25 60:5       know 6:12              13,14,24
  100:8,21             185:24               7:20 8:9,14           93:2,4 94:11,
  104:6,8,11,21       kidding               9:2,10 10:23          16 95:12
  105:14 111:23        171:11               11:11 12:11           96:24 99:13,
  114:10 118:19                             13:20 14:17           24 100:2,22
                      kind 11:16
  120:3 122:1,                              17:5,8 18:2,          105:1 106:24
                       16:19 20:11
  10,17 123:23                              24 19:7,18,25         108:16 110:1,
                       23:15 26:5
  128:21,25                                 20:1,6,9,12,          20 111:4,19
                       30:9 31:17
  131:3 133:2,                              15,25 21:3,6,         113:16 115:19
                       36:1 41:6,7
  16 136:4                                  19,22 23:7,           117:1 118:7,
                       57:19 92:9
  138:17 139:16                             11,16 24:1,2,         13,14,17
                       106:20 130:14
  146:25 148:6                              7,12 25:4             119:16,17,18
                       138:9,19
  150:9 153:5,                              26:20 27:22           120:13 123:4,
                       151:5 175:15
  16 154:5,23,                              28:22 29:2            8,14,22
                       193:2 204:19
  24 155:3                                  31:23 32:9,           124:5,6
                      kinds 137:13,         11,14,16,18,
  156:12 159:2                                                    125:13 126:5
                       24                   23 33:9 34:16
  164:18 172:14


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 249 of
                                 April292
                                        30, 2020                                   39
  127:1,5,13,24        136:2,19             161:5 163:12,        169:20 170:5
  128:2,25             183:13,19,21         18 165:14           lay 6:10
  129:1,2             knowledgeable         166:10              lead 137:2
  130:2,10,21          136:20              launch 10:16          186:21,24
  131:3,20,24         known 17:6            41:17                187:5
  132:1,13,16,         19:12 37:16         law 9:4 10:2,        leader 80:2
  17,18,19,25          126:5 148:23         3,7 11:6,14,         189:23
  133:5,15,16          177:2 181:18         15,23 12:1,14       leading 92:10
  134:8,17,18,         194:9                17:24 18:12
  19,20 135:19                                                  leak 49:2,7,
                      knows 136:23          31:14 57:12,         10,14
  136:6 137:19,        194:14               23 58:17
  25 138:17,19                                                  learned 26:3
                                            61:22 71:14          97:8,14
  139:9,20                                  74:21
  140:2 142:1,                 L                                 131:18,25
                                           lawsuit 62:19         136:8,15
  14 145:6,14                               66:21 75:13,
  146:6,13,15         label 161:19                               139:18,25
                       176:9                15,18,22 99:4        140:3 141:2,
  147:20 149:14                             105:24 106:1
  151:8 153:18        Labs 47:2                                  11,12 152:1
                                            109:20 111:1,       least 10:4
  154:4 155:4,5       laid 46:16            2,25 112:4
  158:7 160:18        landed 138:1                               19:6 136:12
                                            114:16 117:19        201:21
  162:23,24           Lardner               120:2,3,19
  163:17 164:7,        10:10,12,15                              leave 11:15,
                                           lawyer 8:9            20 57:22
  9,11 165:13         large 175:15          10:1 11:19
  166:2,16             181:18                                    58:17
                                            16:23 17:14
  167:2,3,17           205:17,19            18:4,5 34:25        led 24:6 28:6
  168:1,14,23         largely               50:23 51:6,17        47:4 96:1
  169:10 170:7,        179:14               54:13 60:22          127:5,10
  10,12,14                                  61:4,6,12            151:25 154:19
                      largest
  174:6,7,10,25        171:25 172:25        62:16,25 63:7       left 10:4,22
  175:3,7,23                                87:10 97:9,12        11:11 12:8
  177:4 178:20,       last 9:21
                                            101:1 114:13         13:4 18:25
  22 179:9,11,         10:18 13:7,
                                            115:2 116:25         35:8 57:15
  14 180:4,25          15,23 14:8
                                            120:22 123:13        58:24 73:19
  181:13 182:5,        18:4 21:22
                                            132:21,23,24,        74:22 82:19,
  12 184:6,19          23:8,10,13,22
                                            25 163:21            25 83:11 89:3
  185:16,17,23         27:1 41:5
                                            165:11 168:21        111:23 125:17
  187:1,20             46:3 63:23,24
                                            174:11 181:2         128:21 182:11
  188:24 189:8         79:21 111:23
                                           lawyer's              191:21
  190:13,15,25         118:22 119:1
                       121:8 126:3,         81:12 98:17         legal 4:16,20
  191:1 193:1,                                                   10:4,24 11:9,
  15 194:7             10,11 164:13         128:11 182:25
                       176:8               lawyers 20:18         10 12:13,21,
  195:3 200:1                                                    25 13:14 14:5
  202:4,18,22,        lasted 15:25          63:10,14,17
                                            70:2,25 71:4,        15:18 16:19,
  24 203:19            16:6
                                            17 72:10,16,         22,24,25
  204:7,18,23         late 60:22                                 17:7,15,18,
  205:18,21            124:16               18 73:24
                                            87:21,24             20,22 18:5
 knowledge            later 13:1                                 19:2,3 42:4
  47:11,17             34:21 35:22          100:22 104:5
                                            116:5,23             54:15 63:8
  112:3 118:4          98:19 105:2                               88:4 125:17
                       119:8 124:9          127:15 141:12


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 250 of
                                 April292
                                        30, 2020                                   40
  158:9 165:20        Levy 4:19             31:3,18 33:7         53:6 54:15
 legs 9:11            liaise 113:5,         36:3 38:12          litigate
 less 21:20            7,9,11 116:4,        40:2 56:22           65:17
  23:23 68:16          20 117:2             65:16 67:23         litigation
  81:20 83:18          119:19,22            68:15 72:2           60:17,20
  139:5 168:9         liaised               78:14 83:7           61:10,11 70:5
 let 8:14 9:10         133:18               92:11 93:6,          72:17 73:5,9
  18:4 25:4,8         liaising              11,16 102:22         74:3,4 88:3
  37:13 44:5           114:6,11             107:3 108:8          97:9,15
  46:24 49:12          116:4 121:17         120:4 125:23         112:9,15
  50:12 55:1          liaison 61:9,         130:3 131:7          114:3 115:13
  59:18 65:5           12 63:10             135:15               117:4 118:16
  68:10 83:11          66:20,22,25          136:18,24            119:3 133:21
  84:16 90:20          70:1,5,8,12          139:11               140:16,23
  91:17 93:24          74:5 75:8,18         140:10,12,14         141:2,3 142:2
  101:15 102:16        98:21 103:22         153:21 163:22        161:18 167:12
  104:6,8              104:5 108:21         164:9 165:19         169:3 174:20
  107:18               112:15 113:4         175:14 179:24        202:6
  117:16,23            114:2 116:14,        180:10 182:5        little 7:20,
  144:4 152:3          17,22 120:15         186:24 189:9         21 10:13
  157:3,10             121:10 123:5         191:3,15,16          13:11 29:12
  160:3,4,5            132:7 133:22         201:19 204:23        44:20 57:19
  166:12,23            134:3,6 137:4        205:1                82:21 94:12
  167:17              liaisoning           likes 190:18          108:16,20
  170:14,24            71:3                limited 44:15         114:10 125:25
  172:16 173:3,       liar 203:8            47:1,2,21            164:21 168:3
  18 182:8,15                               156:9 168:2,         171:1 192:7
                      license 69:6,
  184:12 187:4                              4,6,20 203:20        197:5
                       16
  199:13 200:1,                            limiting             lived 10:11
  9,21 204:10         licensed 69:5         104:16
                      licenses                                  loan 21:1
  205:16                                   line 53:17           located 77:22
 let's 14:25           198:7
                                            164:13 188:2        locations
  17:9 25:15          licensing            linear 139:18
                       69:13 83:1                                198:9
  30:5 44:14,19                            Linem 205:4          locked 59:19,
  46:15 50:10         lie 202:20,24
                       203:10 204:16       Linkedin              25 130:14
  54:23 64:10                               14:10,18
  72:16 101:15        lied 139:8                                London 23:8
                       203:6,9             list 10:7             90:9 131:16
  104:16 105:7                              36:10 94:2
  147:14 149:25       lieu 5:2                                   150:6,14
                                            161:20               151:22 152:20
  152:15 157:1        life 10:12
  159:2 164:21                             listen 30:5           153:6 155:22,
                       36:16,18,24          147:14 149:25
  171:2,9                                                        24 156:1,3,5,
                       44:4 51:2,3,
  182:14 193:9                              152:15 172:19        6,15,19
                       20 52:18
  195:20 197:15                            listening             157:20,23
                       97:23 174:1
  200:9,12                                  203:13               158:1,3,17,19
                       193:16
                                           literally             159:5,15
 lets 25:16           lift 55:14                                 168:6
 level 36:1,7                               198:1
                      light 192:2                               long 11:3,17,
  83:20 135:17                             literary
                      like 8:21,22                               19 13:14,23
  146:15                                    51:14 52:3
                       15:21 29:13


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 251 of
                                 April292
                                        30, 2020                                   41
  14:8 17:11           40:22,24            made 14:9            manager 48:3
  18:9,17 25:25        42:24 54:17          20:22 32:7          managing
  35:23 36:10          59:14 92:6           58:16 64:13          16:25 154:3
  38:7 56:12,25        96:11,15             69:9 74:2           manipulating
  91:22 92:3           97:20 102:5,         92:15 128:1          202:9
  125:5 131:22         22 103:6,15          168:11 193:23       manner 5:8
  165:6,11             123:22 125:15        198:11 204:2        many 17:6
  174:2 190:3,         130:5,11,18         magistrate            19:12 29:15
  16 193:12            132:4,5              140:23 142:8,        34:24 57:23
  203:15 204:1         136:6,24             15                   59:14 113:25
 longer 11:22          137:1 154:7         magistrate's          123:11 135:24
  38:19 79:11          171:11 187:16        141:16 142:13        136:8 137:8
  94:21,24             191:1               Magnates              149:2 153:24
  127:2 172:16        lots 24:10            102:18               165:5 166:9
  174:4                92:6 185:17         main 41:21            175:3 180:6
 longstanding         loud 146:18          maintain              184:23 185:22
  10:25               louder 7:23           23:15 75:24          186:5,8,23
 look 50:10            114:10               76:13                187:1,4 194:2
  67:22 68:14         love 125:8           maintained            198:10
  79:23 87:15         low 179:20            13:6                map 46:13,14
  103:3 108:8         lower 178:12         major 10:7,18         175:14
  139:21 140:10        179:1                                    mapping 46:7
  156:21 157:16                            majority
                      lunch 6:13            185:8,14            marathon 9:10
  167:16 168:4         107:2 108:15
  178:22 182:1,                            make 14:22           March 13:7,25
  3 192:18            lying 202:15          29:22 38:16          16:15 111:23
  197:15 198:23                             53:10,18             143:1 144:6,8
  200:12                       M            58:22 59:6           149:22
 looked 36:3                                65:10,16            March12th
  87:9 88:15          Macgregor             70:25 74:12          144:13
                       17:4,5 22:22,        94:3,20 101:9       Marco 77:25
 looking                                    129:22,25
  36:11,12 51:2        23,25 23:6,14                             78:1,8
                       34:1,6 35:2,         139:10,12           mark 14:25
  86:20 87:1                                166:12 174:25
  103:18 150:11        11,18 37:7,                               25:4 124:20
                       10,20,24             180:9,11             128:6 147:15
 looks 15:21                                182:11 189:24
  29:13,16             38:17 42:25                               149:25 152:15
                       44:5 48:9,10         190:8 205:14         157:2 176:3
  67:23 68:15                              makes 149:8
  140:14 195:14        52:4,13,15                               marked 15:6
                       55:1,2,13           making 66:9,          24:17 29:6
 Los 10:11,12,                              10 82:19
                       56:1 85:21                                45:17 53:18,
  20 50:23                                  101:17 147:25
                       89:14 90:1                                21 54:21
  51:16                                     184:11
                       91:1,5 154:18                             67:16 77:2
 lose 142:25           155:5 160:10        Malta 39:3            102:12 124:18
  143:16 144:4         187:14               44:8,19              140:20 147:10
 lost 50:13           Macgregor's          manage 41:22          149:19 152:6
  120:6 142:24         44:8,11              47:14 153:23         157:8 161:23
 lot 7:10             machines              154:1,12             167:18,21
  24:13 26:4,11        197:18,22            169:3                172:4 176:6
  29:18 31:18          198:10                                    192:12 195:18


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 252 of
                                 April292
                                        30, 2020                                   42
 market 175:3          93:15 124:16         129:12 130:6         148:10 150:22
 marketing             155:25               131:4 132:3,         151:15 153:16
  12:24 23:3          Mckenzie              18 135:5,11,         155:9,10
 marking               176:17 179:8         25 136:9,25          156:18 163:21
  102:15               181:11 182:1         137:2,8              184:25 186:6
 massive 84:4         me 8:14,23            138:5,17,18          187:14 198:21
  198:2,3              9:1,10,24            139:10,16,20,        199:3 200:13,
 master 126:17         11:1,22 12:2,        23 140:8             24 205:11
                       6,17 15:4            142:24 144:4,       meaning 31:3
 math 108:2,7
                       18:4,24 19:10        23 145:6             75:9 148:15
 matter 4:14                                147:14 152:3
  5:23 9:21            20:9 22:17,19                            means 199:18,
                       24:9 25:4,8,         153:24               20 202:13
  53:16 71:18                               154:15,18
  144:18               12,13,16                                 meant 135:3
                       29:18,19             155:2,7,16,17        147:18,20
 matters 9:18          34:2,3,4 36:1        156:12,14
  11:1,19 16:22                                                  148:7,17
                       37:13 38:16,         157:3,10,11          157:16 169:8
  184:1                18,19 42:23          158:6 159:16
 Matthew                                                        mechanically
                       43:18 44:5,7         160:3,4,5            34:6
  119:20               45:14 46:7,          163:9 164:14,
 Matthew's                                  17 166:12,23        mechanics
                       14,25 47:6                                71:2
  68:4                 49:12 50:13,         167:17 169:6,
 Matthews                                   19 170:14,24        media 17:15
                       18 51:2 52:2,                             26:6 39:9,12,
  19:11 22:7           4,6 53:13            171:15,18
  34:4 38:25                                173:6,19             23 51:9 54:19
                       54:25 55:1                                96:1,4,8
  42:25 48:13          58:3,9 59:12,        176:12 177:7,
  77:7 119:22,                              14 181:17,24,        101:6 125:15
                       18 62:20                                  131:22 149:22
  23 136:25            63:12 64:21          25 182:2,8
  144:23 151:19                             184:12 187:5,        183:25
                       65:5,21 68:10                             185:16,17
  162:23 164:23        69:20 70:24          9,19 188:5,
  181:25 205:19        71:2,12,15           12,19 190:6         medications
 maximum               72:9,11 73:13        191:1,6,22           9:12
  146:23,24            74:8,22 79:18        192:9 193:8         meet 17:10
 may 6:20 8:6          83:4,11 84:16        194:6 196:1,         89:23 90:2
  18:20 36:2           90:10,19,20          5,24 197:3           91:17,21 94:4
  40:4 43:5            91:17 92:22,         198:18               205:25
  49:16 55:3,4,        23 93:7,10,          199:13,18,25        meeting 17:13
  21,22,24             11,12,14,18,         200:1,9,21           29:15 90:6,21
  56:18 89:18          24 95:20             203:6,11            meetings
  107:7 124:13         97:9,18,22           205:15,16            90:10 127:22
  134:12 140:12        98:9 101:2,15        206:11               128:1 134:9,
  141:15 143:5         102:16 104:2,       mean 30:24            13
  158:12 159:13        8,13 106:12,         39:17 53:2          member 31:17
  189:7 201:3          19 107:1,18          56:8 76:15          members 31:17
 Mayaka 132:7,         110:4,19,21          85:13 92:5,22        79:20 116:12
  10,25 133:3,         111:19 112:7,        100:6 114:4         membership
  5,18,20              14 117:16,20,        119:24 121:16        28:14 31:25
 maybe 15:3            23 121:9,22          125:16 131:15        33:5
  18:14 28:22          123:10 127:13        139:12              memorializes
  38:15 65:1           128:2,20             147:19,21            61:21


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 253 of
                                 April292
                                        30, 2020                                   43
 memorializing        method 33:24          203:17               101:9 103:3
  62:1 66:24,25       mic 114:10           minutes 55:14         108:18,20
 memory 9:2           Michael 4:15          122:19 145:15        112:2 129:2
  51:13,22            microphone            196:5 203:17         131:9 134:13
  90:13 91:12          7:21                missed 204:2          135:14 136:1,
  94:10               Microsoft            mission 83:7,         8,23 137:17
 Mental 204:17         169:16,17,18         13                   139:11 142:14
 mentally              197:20 198:6,       misstating            147:3 152:23
  204:15               11                   62:4 159:13          153:10
 mention 90:16                                                   154:11,22,23
                      mid 18:13            mistake 169:7
  95:10 126:22                                                   158:8 172:21
                      middle 50:15          204:2
  128:4,6,13                                                     174:9,15,16
                      might 25:12          module 204:3          180:8 183:24
  132:7 133:20,        34:22 45:13         moment 46:2,9
  23,25 134:7                                                    184:4 186:21
                       46:8 79:16           178:3,4 179:9        190:22 192:25
  137:4 138:10         92:24 93:15          181:8                196:9 197:5
 mentioned             94:24 114:9         moments               201:6
  105:25               124:4 129:13         131:19
  124:10,25                                                     morning 6:7
                       130:4 132:1         monetize 54:4         150:1
  126:19 134:8         139:20 156:24        163:25 164:24
  162:13 195:20                                                 most 10:1,10,
                       159:10 171:12        175:6
  201:15 204:25                                                  11 71:20 73:4
                       181:3 193:14        monetized
  205:3                                                          113:13 134:24
                      million 67:11         84:12 179:14         136:20 148:11
 merged 10:17          68:16,18             180:9
  172:22                                                         157:15 174:21
                       73:25 89:18         monetizing            191:7
 mess 153:18           178:12,13            187:21              mostly 184:18
 message 33:20        millions             money 26:12
  101:8 185:2                                                   motivation
                       68:24 69:9           34:19 35:8
  186:18                                                         161:4,9
                       178:9 181:6          69:18 85:21
 messaged                                                       move 7:7 35:8
                      mindful 100:3         89:13 174:25
  48:10,14,20,                                                   40:11 64:10,
                      mine 17:7             180:9,11             24 104:18
  21                   34:24 105:9,         181:2 187:16         150:14 151:21
 messages              15 126:4            month 11:25           152:19 153:6
  48:16,18,25          174:19               13:7 16:1,2          154:9
  113:9 185:16        mined 98:17,          79:21 168:9         moved 11:8
 messing               23 103:23           months 14:13          129:21 130:13
  147:22               129:20 199:16        74:22 146:14         144:25 150:5
 messy 153:18         miners 28:5           147:4 177:17,        155:22,24
 Mestre 70:9,         mines 205:18          19                   156:1,3,5,13,
  15,17 71:15,        mining 26:8,9        more 6:16             15,19 157:19,
  24 72:21,25          79:8,19              17:1 19:4            23 158:1,17
  73:1 114:6,          199:12               26:5,9 28:8          159:5,14,17,
  12,15 115:5         minute 25:4,          31:13 35:4           22,24 160:8,
  116:3                16 26:19             39:5 41:16           11
 met 19:24             43:20 108:22         44:17 57:19         movie 204:8
  42:17 43:9           120:22 147:15        73:21 81:20,        moving 151:25
  91:25 126:9          149:25               22,25 83:3,20        154:20 175:12
  127:24 136:21        152:14,15            88:8,20,21          Mr 5:11,13,
                       172:19,20            94:14 95:2


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 254 of
                                 April292
                                        30, 2020                                   44
   15,17,19 6:6,        14,16,20,23         173:2 176:2,7       my 4:14 5:21,
   7,20 7:1,2,          108:5,6,14,         181:14,15            22 10:1,10,
   13,19,24 8:14        15,23 109:12,       182:8,12,23,         12,18,24,25
   14:25 15:4,7         16 110:23           24 184:16,24         11:14,18,25
   24:18 25:7,9,        111:15              185:4,7,12,13        12:10,13,22
   11,23 26:18          112:12,19,21        186:10,12,19         14:10 15:3
   29:7 30:6,11         114:17,20,23,       187:3,7,8,13,        16:8 17:7,21
   36:4,8,21,22         25 115:1,6,8,       17,18,22             18:2 21:6,8
   37:1,6 38:1,         10,21 116:2,        188:2,4,10,          23:22 26:25
   4,6,14 42:3,         6,7,9,11            13,16,20,21,         35:8 43:13,
   9,12,14 43:17        117:3,6,10,         23 189:11            17,21 50:8,9
   44:2,3 45:18         22,23 118:2,        192:13,22            51:3,13,19
   46:4 52:15           4,21,23 119:4       193:9,11,22          58:17 59:6
   53:6,16,22           120:6,7,12,         194:10,11,18         62:4 64:14,17
   54:22 59:21,         14,24 121:2,        195:8,10,11,         65:5 66:7
   23 60:2,7,11,        3,5,19,23,25        12,19 196:8,         72:4 79:25
   12,15,19,21,         122:1,3,5,6,        11 197:17            83:14 85:5
   24,25 61:2,3,        9,12,14,16,         198:15,23,24         88:5 91:12,13
   5,7,16,18,20         17,20 123:3,6       199:6 200:3,         92:6 96:19
   62:3,6,7,12,         124:1,19            8,13,16,20,          97:9 98:19
   13,15,18,23,         130:20 131:13       22,23,24             100:25 107:16
   24 63:6,16,          134:2,5,16          201:5 202:10,        108:22
   18,20,23             135:2 138:24        14,16,19,21,         111:23,24
   64:4,6,7,9,          139:1,7             23,25 203:1,         115:16 121:7,
   11,13,17,18,         140:17,21,25        3,7,12,19,21,        10,13,20
   19,25 65:5,8,        141:1,5,6,7,        24 204:6,9,          123:24 124:23
   10,15 66:1,2,        11,14,19,21,        11,13,14             125:16,17
   5,6,11,12,14,        22,24 142:4,        205:22,23            128:22 131:2,
   15,16,18,19          6,7,11,18           206:2,4,5,7,         17 132:18
   67:4,17,18           145:12,17,21        11                   133:14 134:19
   68:4,12 70:1,        146:2,3            Ms 126:13             135:7,16
   10,11,14,19,         147:6,11,14,       much 7:15             136:1,17
   21 71:5,7,22         16,24 149:16,       40:22 48:2           138:1 139:21
   72:1,4,5,13          20,24 150:2,        79:13,15             141:14 143:7
   73:6,11,22           16 152:3,7,18       82:22 85:21          144:18 145:4,
   74:6,7,8,10,         153:1 156:17,       88:14 89:13          5 146:15
   11 77:3,4,16         20 157:1,3,9,       95:12 98:16,         149:7 153:4
   80:25 81:4,          13 158:10           23 106:24            158:20 159:21
   13,19 96:13,         159:4,6             107:6 124:5,         160:4,8
   14,22 97:1,          160:1,3,6,13,       9,14 125:20          161:20
   13,17 98:6,          14,16,17            127:2 174:12         165:20,21
   12,15 100:11,        161:13,16,17,       180:19 181:5         168:24 169:11
   13,14,17,20          24 164:2,3,5,       190:25 191:17        174:10 179:25
   102:7,8,13,14        20 165:4,10,        197:11 205:23        182:9 183:21
   103:25 104:3,        15,18,23,24        mute 120:13           189:15 190:17
   8,9,14,18,21         167:11,16,23        171:13               192:6,8
   105:1,5,6,10,        170:24 171:8,      muted 120:9,          194:12 198:9
   13 106:25            9,19,23,24          10,11                199:19
   107:5,7,9,10,        172:5,21



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 255 of
                                 April292
                                        30, 2020                                   45
 myself 44:20          7,20 169:13,         89:14 90:9           67:5,8,9
  58:25 92:14          23 177:10            92:11 94:16          68:25 69:10
  120:12,13            196:1 204:23         101:12,16            74:14 77:13
 mystery               205:2,5              106:8 109:15         83:4,8 86:11,
  193:12              named 32:22           110:4,13             21 110:25
 mythic 191:3          53:24 133:16         111:9,11,12,         131:16 143:18
                      narrative             23,25 112:1,         144:3,15
                       41:6 93:11           2,3,7,9,24           159:11
          N                                 113:2,14,18,         173:10,13,18,
                      narrow 166:12
                      narrowed              20,24 116:20         20 179:10
 N-G-U-Y-E-N                                118:25 119:1,        181:21
  5:22 7:15            174:8
                                            11,15 120:1          183:17,20,22
 Nakamoto             nchain 10:23          125:18 129:15        184:13 187:6
  39:11,24 40:9        11:12,13,24          130:22               205:8
  50:22 51:3,5         12:3,4,7,23          131:19,20
                       13:12,17 15:8                            nchain.com
  52:5,19 53:4                              133:10 134:9,        145:1
  58:18 90:16,         16:19 17:3           11 135:9,16
                       21:16,25                                 nchainholdings
  19,22,25                                  136:19 137:23
                       22:4,14                                  .com 144:20,
  91:10,19,22,                              138:2 142:25
                       23:15,17,19,                              23 145:3
  24 92:19                                  143:3,12,21
  93:13 101:10         23 24:3,10                               ncrypt 46:23
                                            144:5,9,14,19        168:2,4,20
  125:16               25:22 26:4,          145:7,9 146:8
  129:16,19,23         10,16,21,24                               169:2
                                            149:9,12            near 180:20
  130:10 131:1         27:4,8,9             150:6,25
  134:14 135:21        28:10,16,17,         151:6,20            necessarily
  146:4 184:6,         20,25 30:6,                               39:5 51:17
                                            152:23 153:9,
  15,22 185:10         14,15 35:22          25 154:8,25          57:22 129:25
  186:4,14,22          37:10,12,16,         155:7 156:3,        necessary
  191:10 193:12        20,25 38:20,         8,9,23 157:4         63:5 108:24
  200:14,25            24 39:3,22           158:13,21,24        neck 43:2
  201:1,22             41:15,17             159:1 160:12,       need 8:14
 Nakamoto's            44:9,10,13,                               9:2,6,8,9
                                            21 161:6
  36:16 44:4           15,20 45:5,6,        165:24 166:3,        10:8 29:22
 name 4:14             11 46:6,14,          4,6,8,9,11,          61:24 62:15
  5:10,21 7:2,         16,23 47:1,2,        13,20,24             63:13 65:5
  5,13,15              21,23 52:15                               92:14 94:16
                                            167:2,3,6,7,8
  32:11,17,23          54:5 57:16           168:6,8,13,          107:5,8,10,13
  34:18 50:8,21        58:17 59:6,11                             122:7 140:4
                                            15,20 170:19,
  53:14 78:1           63:1 73:14,20        22 171:25            145:12,13
  79:12 82:4           74:12,16,19,                              148:24 164:15
                                            172:22
  91:12,13             24 75:24             173:14,15,20,        168:21 171:22
  95:11 96:17,         76:2,14,16,18                             204:19 205:25
                                            25 175:14
  21 124:4,6,9         78:8,13,17,          176:19,22,24        needed 19:15
  125:20,23            19,22 82:19                               59:2 92:9,13
                                            177:1,4,5,6,
  126:1,4,6,9,         83:13,15,19,         9,15,17,19           106:22 152:23
  10,11 127:20         24 84:1,4,10,                             153:10 197:19
                                            180:17 183:24
  128:6,17,19          14,15,18,19          184:1 185:1
                       85:6,7,15,16                             needs 33:4
  129:6 133:17                             nchain's              170:4 191:12
  137:21 168:6,        86:4,10,24
                       87:2,6,12,25         27:5,13 44:24        192:20



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 256 of
                                 April292
                                        30, 2020                                   46
 negative              24 65:18              11:13 12:5          161:14,22
  105:1,3              83:18 133:14          13:14 15:5,13       162:4,15,19
 negotiation           159:2 163:14,         20:24 24:16         163:20
  36:13                16 198:5              26:23 28:25         167:20,25
 Neither 182:1        Nguyen 4:10            29:5 30:15          170:9,17
 net 69:15             5:18,19,22            31:7,16,20,21       172:3 173:21
 Netherlands           6:2,7 7:2,4,          33:21 35:19         176:5 178:18
  129:11               8,10,11,13,           37:12 38:19         183:3,12,18
                       19,24 8:14            42:24 43:6          186:23 189:12
 network 84:2
                       25:23 30:6            45:16 49:8,         191:20 192:11
  193:20                                     11,15 50:2          194:6,15
                       44:3 45:21
 never 9:16            50:23 51:1            51:13,22            195:17 199:2,
  15:1 20:22                                 52:1,25 53:20       3,24 201:7
                       54:24 60:12,
  43:7,14,15           21 61:3,7             54:20 56:4,5,       202:7 204:11,
  56:6 59:14                                 7 57:11 58:5,       17 206:5
                       62:6,13,15,24
  60:13 85:18          63:20 64:6            13 67:2,15         nobody 191:18
  86:3,18 87:9,                              68:21 70:4,23
                       66:11,16,19                              nod 9:8
  19 92:23             67:4,18,24            73:7,10 75:25
  94:7,9 98:10,                                                 node 198:24
                       68:12 69:23           76:3,6 77:1         199:16
  13,22 101:14         70:1 71:7             78:11,21 79:1
  104:1,13                                                      non-e-mail
                       72:5 73:6,11,         82:7 83:25          48:21
  105:25 106:19        22 77:4,5,16          85:3,12,23
  126:8 127:18                               87:20 88:19        non-profit
                       102:14 104:9                              31:15,19
  129:21               108:15 112:21         89:8,10,16
  130:12,16                                  91:20 92:5          32:4,21
                       118:4 124:21
  133:1,12             126:4,7,10,13         94:20,23           Nope 128:5
  135:3 154:14,                              96:3,9 98:9,       nor 4:17
                       129:12 146:3
  16 167:22,24         147:16 150:2          22,24 99:8         normal 131:8
  183:7,15                                   101:20 102:11       132:1 139:4
                       152:18 156:23
  186:13 194:4         157:3 159:4           104:13              164:12
  195:14                                     105:14,21          not 4:16,24
                       161:17
 Nevermind             165:15,18,24          106:15 107:7        7:12 12:5
  79:18                167:11 171:9,         109:10 114:4,       13:18 16:24
 new 12:10             24 172:11,21          18 116:15           18:3,14,21
  26:14 27:3,5         176:9 178:2           117:14,16           20:6,25 21:3
  28:7 32:6            182:24 186:12         120:17 121:13       22:2,3 23:7,
  57:20 79:25          192:17 193:11         124:17 125:14       13,16 24:5
  85:5,7 110:7         200:13,22,24          126:14,20           26:20,22
  111:17 123:18        204:14 205:23         127:18 128:8        27:7,16 28:16
  148:24 156:10        206:2                 130:17 133:4,       29:12 30:13,
  158:3 164:10,       Nguyen's               16,19 134:4         18 31:6,23
  24 166:9             62:12                 135:15 136:11       33:23,25 34:6
  169:17 173:25                              138:16,22           35:19 36:2,5,
                      nice 108:16
  177:10 179:6                               140:19              12 37:5,14,
                      night 41:5
 newly 86:21           46:4 198:1            143:15,25           20,21 38:13
 news 40:22,24                               144:17 147:9        39:15,17,23
                      nine 50:15             149:7,18            40:1,4,11,25
  55:14 102:14         146:13
 next 55:15                                  150:2 152:5         41:13,14,21
                      no 5:5 9:9,            154:7 157:7         42:4,10,17
  64:10,15,16,
                       14,20,23


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 257 of
                                 April292
                                        30, 2020                                   47
   45:3 48:1,7,         124:14,15           193:6,8              18,23 47:23
   10,14,15,16,         125:12 126:8,       194:9,23            number 8:24
   18 49:1,18,24        15,18,21            195:15 196:9,        12:12 26:2
   51:17 53:5           127:7 129:5         24 197:11            27:10 51:23
   54:9,11,15           130:23 131:7,       198:4,17             79:14,15 88:9
   55:20 56:4,8,        23 132:4,11,        199:1 200:6          93:12 178:1
   12,20,21             13 134:20           202:13 203:5,        187:10
   57:22,25             137:2 139:9,        8,11 205:2,6,       Nuovo 76:8,
   58:14,24             17 140:9            9,14                 10,13 79:4,6
   59:5,22 60:21        141:4,13           notes 13:11
   61:4,5,12,23         142:5,16            101:7,13
   62:14 63:7,8         143:2,15            107:17                       O
   64:11 65:15          145:4 147:17       nothing 85:9,
   67:2 69:5,6          148:1,7,10,                             O'HAGAN 49:25
                                            13 182:11            50:7 51:12
   71:2,15              12,16 149:3,5       186:7
   72:18,21             151:14,16,18,                            52:7
                                           notified             O'Hagan's
   73:20 75:2,5         24 153:19,24        11:14
   76:11,19,22,         154:2,5,24                               50:12 51:14
                                           November 12:7         53:6
   25 78:18,24          155:20,24           13:12,18,20
   79:3,15 80:15        156:2,5,10,24                           oath 5:3,4
                                            15:20 16:6,14        8:10
   82:14 83:6,          157:11,15           146:19
   13,24 84:8,          158:1,3,16,19                           object 36:4
   10,23 85:16          159:14,18,21,      now 4:2,13            37:1 38:1
   86:6,7,8,12          22 160:4            10:17 14:24          42:3,12 60:2,
   87:3,21,24           161:5,7             21:17 23:6           11 70:10,19
   88:3,24 89:24        162:16              25:20 27:22          71:5 80:25
   91:19,25             163:11,21           28:12,13 29:9        98:12 102:7
   92:11,17             164:14 165:7,       31:10,16,20          105:10 108:23
   93:2,6,7,24          15 166:2,6,         32:15 33:7,15        120:24 121:3,
   94:2,4,20            10,16 167:2         37:16 41:24          23 123:6
   95:7 96:18,24        168:14 169:12       45:20 54:24          130:20 134:16
   97:9,13 98:9         170:23              58:9 64:9            138:24 141:1,
   99:13,23,24          171:13,19           79:11 83:22          22 156:17
   100:9,16,24,         173:12,24           93:2 96:6            157:13 160:1,
   25 101:1,3,13        174:12,22           102:15 108:8         13 164:2
   104:4,10             178:20,21           112:2 118:24         165:16 184:16
   105:9,15             179:3,5,7,13,       147:12 149:17        185:4,12,13
   106:5,12,15          21,24 180:3,        152:23 153:10        187:7,8 200:3
   107:5 109:23         17,21 181:1,        159:9 171:15         202:10
   110:8,9,15           7,8,17,24           172:6,15
                                                                objected
   111:14,21            182:5,13            176:3,24,25
                                                                 195:10
   112:2,22             183:21 184:6,       177:4 183:24
                                            187:2 190:23        objection
   113:1 114:13,        9,11,13,25                               36:21 38:6
   23 115:3,16          185:24 186:4        195:5 199:7
                                                                 60:25 62:4
   116:8,10,17,         188:14,25          NT 45:7
                                                                 64:14 66:7
   19,21 117:22         189:6,19,24,        46:19,21,24,
                                                                 73:23 96:22
   118:7 120:10         25 190:21,23        25 47:22
                                                                 100:11 102:8
   121:4,5              191:16,17,24       ntrust 34:17,         103:25 114:23
   123:11               192:4,25            18,24 35:2,          115:6 140:25
                                            10,16 46:16,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 258 of
                                 April292
                                        30, 2020                                   48
  141:14,21             7:10,13,16           17 55:10,18          106:7,8,20
  161:13 164:5          8:21,24 9:25         56:18 57:19          107:12,19,23,
  165:4,15              10:1,10,12,          60:6,17,20           25 108:21
  181:14 186:19         18,20,24,25          61:11,19,25          109:2,7,9,17,
  187:17,18             11:2,8,10,14,        62:4,8,9             19 110:6,13,
  188:2,4,13,20         17,23,24,25          63:5,13,21           19 111:10,11,
  195:8 202:16,         12:10,12,19,         64:2,4 65:1,         13,19,20,23
  21,25 203:1,          20,22 13:2,3,        2,12 66:9,10         112:23 113:2,
  12,20 204:5           5,13,17,25           67:9,10,11,          11,13 114:3,
 objections             14:1,4,5             20,22,23             21 115:9
  5:8 63:25             15:1,2,14,15,        68:11,15,19,         116:4,12,13
  65:16,17              17,20 16:3,6,        24 69:3,9,13,        117:21,25
  66:7,10               8,9,14,15,19         15,17 71:3           118:6,15,19,
 observations           17:7,13 18:2,        72:5 73:9,15,        25 119:5,8,
  55:5                  12 19:1,14,16        20 74:4,10           11,15 120:1,
 obtained 14:5          20:11,12,15,         75:21 76:19,         3,23 121:9,22
  85:16 86:14,          16,20 21:8           22,25 77:11,         122:15 123:22
  16 87:7               22:2,13              13,22 78:8,          124:2,3,24
 obvious                23:14,15,16,         12,14,15,18,         125:3,15,17,
  123:23 150:12         23,24 24:1,          20,21,24             20 126:17
                        10,13,14             79:3,6,20            127:2,12,16
 obviously
                        25:25 26:2,5,        80:2,5,16,17         128:1 129:17,
  6:12,17 26:3,         11 27:1,10,          81:5,14 82:8,        19,24 130:5,
  12 34:13
                        19,21,23             10,11,16,17,         11,14,18
  39:20 52:17           28:7,14,16,17        23 83:1,14,          131:11,19
  62:14,24 71:5
                        29:19 30:4,9,        19,25 84:1,5,        132:4,5,10
  81:9,11 92:5,         10,21,22             11 86:3,8,10,        133:6,7,9
  25 98:18
                        31:10,17,18          14,15,18,19,         134:10,11,13,
  99:23 100:21          32:3,5,11,18,        20,21 87:5,6,        15,22,23,24,
  112:4 113:2
                        24,25 33:9           9,11,21,23           25 135:6,10,
  119:1 126:12          34:10,17,24          88:8,10,12           17,19,24
  137:14 155:5
                        35:21 36:1,2,        89:18,19,24          136:2,3,4,6,
  165:20 195:13         7,16 37:4,22         90:5,13 91:4,        11,17,19,24
 occasion               38:12,17             15,16 92:4,6,        137:1,8,13,24
  203:5                 39:3,9,11,24         9,11,18 93:8,        138:9,12,19
 occasions              40:7,12,16,          12,13,16             139:9,19,20,
  71:8                  22,24 41:6,7,        94:2,4,10,11,        23 140:13,16
 occur 130:6            15,17,18,21          12,14,22,25          141:2,9,17
 occurred               42:7,24              95:1,5,6,7,14        142:2,20
  42:20 52:2            43:12,13             96:1,7,11,15,        143:1,5,21,24
  74:4 160:18           44:9,13 45:9         25 97:8,14,          144:11,15,22
 October                46:6,12,14,22        15,19,20,21,         145:2,8
  14:12,15              47:11,19             22 98:3,5,20         146:8,15,19,
  15:12 89:19           48:11,17,18          99:1,13,15           20,21 147:1
  177:11                49:16 50:12,         100:2,17,24          148:10,11,14,
 odd 56:10              15 51:2,5,7,         101:8,9,10           17,23 149:1,
 of 4:8,10,14,          22,23,25             102:5,18,22          15,22 150:4,
  16,20 5:2,9,          52:5,8,18,19         103:6,7,15,22        7,23 151:5,7,
  23 6:10,21,23         53:17 54:11,         105:14,22            14,16 153:3,



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 259 of
                                 April292
                                        30, 2020                                   49
   12,22,25            25 193:2,3           51:18 62:8           103:18 105:3
   154:4,5,6,7,        194:20,21            63:16 66:12,         106:11,23
   8,10,20,24          195:7 196:1,         19 74:25             107:4,12
   155:5,9,14,         5,13 197:22          100:9 101:2          108:7,12
   15,16,17,19         198:6,11,13,         107:20,23            109:21,25
   156:11,14           17,19,20,22          117:6 122:9          112:16 115:3,
   157:15,21,22        199:8,10,12,         139:21 152:15        8 116:10,16
   158:2,11,13,        15 200:2,5,          157:1 163:7          117:7 120:2,
   20,21,24            14,15,18,25          167:11 172:13        7,8,9 125:3,
   159:1,11,12,        201:1,3,14,          178:7 195:20         22,25 126:21
   23 160:10,12,       18,20,21,23,        old 143:21            127:17 128:17
   21,24 161:4         25 202:4,5,8,        144:1                129:18 130:9,
   162:25 163:4,       15 203:10           older 143:20          11 131:9
   23 164:8            204:3,15,19         on 4:2,15,19          134:18 135:3,
   165:8,13,16,        205:20               5:10 7:7 8:18        24,25 136:1,
   22 166:4,6,        off 4:6 25:9,         9:12 10:25           23 141:20
   14,17,18,23,        19 43:22,24          11:1,7,13,24         142:1 143:7,
   25 167:2,4,5,       58:8 74:13           12:13,14             12 144:1
   8 168:6,10,         89:4 108:3           13:17 14:10,         145:5,17,18,
   11,15,17,18,        118:22 120:8,        14,19 16:3,23        25 147:7,12
   22 169:23           12 123:2             26:13 28:16          149:5 150:4,
   170:1,4,5,10,       145:19,22            29:9 31:12           10,13 151:2,
   15,18,21            171:3 174:25         32:10 33:15          17 154:1,2
   171:1,18,21,        180:9,11             41:2,17 42:11        159:9 161:5
   25 172:24           182:18 192:8         43:18,25             162:24 163:12
   173:7,15,19         197:23,25            45:4,20,25           164:18 165:9
   174:7,12,14,        198:2 205:24         46:24 47:6           167:13 168:8,
   23,25 175:1,        206:10               50:14,20             24 171:6,13
   4,6,7,9,11,        office 10:11,         52:11 53:15,         172:11 175:5,
   15,16,17            17 20:17             24 54:24             8,21,22
   176:1 177:5,        126:23 127:4,        55:1,3,4,10,         176:12
   6,9,11,25           6,12,23,24           11 56:9              177:12,15
   178:9,16            128:1 131:16,        57:15,21             178:2 179:1,
   179:23              21 132:3             58:16 59:2           12,13,19,25
   180:10,18           137:10,15            62:6,7,13,17         180:2 182:21
   181:2,6,7,21        138:11,13            63:7,11 64:4,        184:4,8,9
   182:1 183:2,       officer 12:21         10,22,24             186:11 187:10
   5,11 184:5,6,       13:1,14 14:6,        66:1,10,16           188:6 190:19
   18,19,20            9,13,16              68:14 69:4           191:17 193:15
   185:1,8,9,15,       15:18,24             70:9 71:24           194:16 195:24
   17,19 186:3,        16:21 59:11          72:1,5,11,18,        196:1,12
   8,11,16,17,        offices 10:21         21 73:1,3            198:1,13
   18,25 187:10,                            76:9 77:5,6,         200:20
   16 188:2           often 42:1
                                            7,23 79:17           201:19,20
   189:7,10,18,        101:24 123:17                             203:16,22
                       132:2 139:5          83:20,23
   19,20,21,22,                             84:4,11,15,18        206:1
   23 190:1,5,7,      oh 90:1 91:15
                                            87:6,22,24          once 7:19
   16 191:1,20        okay 6:18                                  30:1 34:22
                       8:18,19 22:20        92:18 99:6
   192:4,5,7,17,                            100:23 102:9         35:11 51:9
                       25:5 29:11


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 260 of
                                 April292
                                        30, 2020                                   50
  137:17 174:13        130:12                20:6,19,25          175:14 178:3
  180:8 203:22         185:16,17,18          21:1,21,25          179:1,20
 one 7:6 9:21          191:10 201:15         23:14 24:5,20       180:4,22,25
  12:3 13:16          only 14:12             26:3,20 33:24       181:20 182:4,
  15:2 19:16           40:8 60:17            39:10 40:9,11       6,13,15
  22:24 23:2           65:13 82:23           42:10,17,22         184:1,6
  25:12,24             129:13 131:17         45:11 48:9,         187:24 189:5
  29:16 36:18          133:21 140:16         14,20 49:14,        190:21 191:25
  38:18,25             141:25 143:4,         25 56:20            192:4,23
  40:7,12 44:18        5,7 154:18            58:21 59:4          196:24 197:9
  45:2 50:24           179:25 180:17         60:22 64:14         199:8 200:2
  52:18 55:11          189:8,19              65:1,2,17           203:8 205:8
  62:5 68:15           199:4                 66:4 68:16         oral 8:22
  71:13 73:14         open 164:15,           69:3,6 70:17        9:3,6
  75:5,6 78:15         25 165:3              71:24,25           orchestrate
  79:18,20 88:2       opens 77:10            75:14 81:20,        181:20
  91:18 93:6,16       operate                23 83:7 86:1,      orchestrated
  97:21,23 98:3        191:17                12,14,18            49:13 159:22
  106:24 108:17                              87:21,24            160:9
                      operating
  109:7,25                                   91:18,19           orchestrating
                       31:10                 92:11,16 93:7
  112:6 122:11                                                   49:7,9
  123:16 130:4,       operation              94:4,8,12
                       38:25                 95:14 101:8,       order 5:5
  7,15 134:13,                                                   46:15 65:3
  14 135:4,6          operational            10 104:22
                       21:20                 107:6 108:17        103:4 106:17
  136:11 137:2                                                   107:24
  142:14 143:8,       operations             110:6,10
                       26:9,12               111:5,9,10,         141:16,18
  24 147:3                                                       142:15
  149:7 150:9         opined 87:22,          12,14,16
  155:9,15             24                    114:18 115:12      ordered 206:8
  163:15 168:23       opinion 91:18          119:8 120:4        orders 65:1
  169:1 171:25         141:6,20,25           122:8 123:20        142:14
  172:18,24            182:4,7               125:14 130:2,      organization
  174:9 175:6         opportunity            4,14 131:16,        18:25 19:2
  176:1 177:5,         58:23 65:6            18 132:11,18        29:3 31:18
  6,9 180:7,20         74:9 92:16            133:17             original
  181:25 185:19       oppose 94:17           134:13,15           51:24 110:6
  190:1,5             opposed                136:12,21           136:2 148:14
  193:10,25            101:18                138:7,9,22          149:7 189:16
  194:15 196:2                               139:23 142:1,      Originally
                      opposing
  198:4,19             99:16 100:7           16 144:22           17:6
  199:8,15,23                                145:8,15           origins 155:1
                      option 79:12,          146:22 147:18
  200:2 201:21,                                                  157:4
                       23                    152:15 154:7,
  23 205:14                                                     other 11:16
                      options 71:14          14 155:19
 one's 193:15,                                                   18:1 19:19
  16                  or 4:5 6:3,15          159:17 164:7        21:25 28:4,13
                       7:10 9:9              165:8 166:20        38:24 40:2
 ones 166:14
                       10:15 13:25           167:4 169:19
 online 18:25                                                    51:1 52:25
                       16:1,14               170:7 173:20        69:6 78:5
  19:14 25:24          17:15,16,18
  34:14 55:15                                174:18,19           80:6 81:23
                       18:5 19:2,14


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 261 of
                                 April292
                                        30, 2020                                   51
  82:15 90:14,         131:11 135:8         144:1 190:4         paper 98:3
  15 101:22            136:12 139:12        198:25               134:23 135:6,
  109:12 113:11        146:18 159:23       owned 30:9,23         13 148:18
  116:5,12,23          163:23 164:24        31:4 37:7,10        papers 135:8,
  123:9,25             171:1 180:12         38:13 40:9           10
  128:25 136:13        184:7,14             44:24 87:25         paragraph
  137:16 139:13        187:11,25            138:2 156:3          50:15 163:1,
  144:24 165:25        191:14 197:6         158:3,4              14,16 169:8
  167:4,6,8,9          198:9,25             170:19,22           parent 44:15,
  182:3 190:25         201:2 204:2,3        177:5                23
  195:20              outcome 4:18         owner 21:8,          Paris 158:7
  197:11,18            73:8                 10,12
  199:5,23                                                      part 12:10
                      outline 182:9        owners 48:3           27:1 38:12
 others 80:8          outreached           ownership             43:12 54:11
  183:5,11             34:12                23:25 31:20,         61:11 68:19
 otherwise            outside 4:8           21 47:23 79:5        83:14 93:8
  48:20 59:3           16:22 18:2           106:7 160:19         116:4 120:1
  101:1                97:15 98:18,         161:10 163:17        123:16 133:9
 our 6:13 9:8          21 100:17            165:1,13             136:17 139:23
  41:4 50:13           103:22 105:14       owns 31:1,7,8         141:2 148:18
  101:4 104:8          109:20               47:1,25              150:17 153:2
  125:9,25             166:12,14,24         169:11,19            155:16
  131:10 132:3         175:18              Oxford 192:17         158:13,24
  143:3 147:7         over 23:12            195:7                159:1,11
  157:5 175:18         46:4 54:1                                 161:4 168:18
  194:13               58:21 65:19                               184:18
 out 6:10 7:20         83:25 84:1                   P            189:18,19,20,
  11:8,23 12:11        94:4 101:11                               21,22 198:5,
  16:8,13 22:5,                            p.m 4:13
                       106:7 129:17,                             17 201:3
  7,16 23:23           24 130:1            p.m. 43:23
                                                                Participants
  29:14 31:5,10        133:6 144:1,         44:1 77:8
                                                                 4:3
  32:5 34:21           25 145:13            108:4,13
                                            139:22 145:23       participated
  35:12,21             146:13,16                                 102:2 103:8,
  38:17 39:13,         148:12,19            146:1 171:4,7
                                            182:19,22            16,20 120:18
  23 43:21 44:9        149:3 168:15                             participating
  46:8,13,14,16        169:3 176:8          206:9
                                           Pacific               4:23
  49:17,23 50:1        182:12
  51:19 52:6                                139:22              participation
                       190:16,18                                 99:7
  53:3 54:2            193:19 194:24       package
  56:13 58:24                               170:18,22           particular
                      overlapped                                 12:12 24:14
  59:15,21 63:5        11:25               pad 46:13
  69:12 71:13                                                    29:19 65:3
                      overseas 35:7        page 14:18
  74:23 75:17                                                    66:14 72:10
                      oversee 41:16         29:10 50:14,
  85:6 86:12                                                     83:22 147:4
                      own 10:24             15 140:11,14
  90:20 91:23                                                    189:23 193:10
                       21:4,5 37:20         159:9 177:12,
  94:13 98:1                                                     195:22
                       79:10 80:9           25 178:2
  101:19 107:18                                                 particularly
                       88:6,8,12,14,       paid 79:22
  115:3,11,14,                                                   12:25 16:22
                       20 89:2 140:2        80:19,21 81:6
  16 122:11                                                      30:3 153:22
                                            85:21 89:14


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 262 of
                                 April292
                                        30, 2020                                   52
  193:10              PE 47:20,25          percentages           163:5 193:16
 parties 5:7           76:5                 67:13               personality
 partly 56:10         penalty 5:23         Perfect 7:24          130:25 131:7
 partner 10:6         people 7:10          Perfectly             190:3,5
  17:25 42:2           29:18 38:24          100:4               personally
  57:12 98:8,11        39:25 40:18         perform               18:7 19:9
  100:16               42:1 48:4,19         181:16               21:5 92:15
 partnership           59:14 92:6          performing            110:3,5 111:2
  11:15 42:5           94:19 95:14,         16:19                169:17
  103:5                20 97:21            period 10:24         perspective
 parts 34:15           101:22,24            11:2,17 13:2,        17:1 29:22
  84:14 94:25          102:5,9              15,22 15:14,         72:4 104:9
 party 4:17            103:6,15,19          25 18:14,23         Philippines
  108:25 109:6,        120:4 123:9,         101:2 104:11         35:7,9
  22,23                12,18,22             105:11 128:10       Phillip
                       131:23 132:1,        143:4,9 145:2        162:23
 pass 47:6             3 134:15
 past 20:4                                  182:25 190:9,       philosophy
                       136:4,18,24          16                   191:15
  91:13 138:3          139:4,5
  146:17 160:25                            perjury 5:23         phrase 90:19
                       143:18 144:24        142:10,16
  164:11 180:24        148:19,25                                 184:12 199:19
 patch 197:20,         149:2,5 154:1       permissible          phrased 86:17
  21                   155:19 164:23        71:1 104:16          111:5 157:15
 patent 87:2,          165:12 174:14        105:18              phrasing
  6,11,16              184:23              permitted             141:17 142:17
  154:13               185:18,20,22,        105:8 126:18,       physically
  168:18,21,24         23 186:5,11,         22 128:10            4:24
  169:13,20,22         13,16,21             129:5               Pi-high
  172:25 174:3,        187:1,4             permitting            47:20,25 76:4
  5,8,12,18,24         191:1,2 195:2        182:25               89:13
  175:2,14,18          198:25 199:5,       person 5:3           picked 162:14
  180:6,7,10,24        15 200:2,15          43:10 51:4          picture 38:17
  181:9,11             201:1,18,20          53:4 71:12           196:1
 patenting             202:1                103:8 113:5         pictures
  154:8,17            per 29:2              123:16 126:6,        126:16
 patents 87:5          181:7                9 129:1 131:8
                                            132:14 134:14       piece 174:23
  174:2,15,21         perceived                                  180:10
  175:11,12,16         65:2 80:4            136:21 138:4,
                                            23 139:3            pieces 175:7
  178:9 180:21         191:5,22
                                            148:16 150:13       place 37:8,11
 pause 114:14,         192:5                                     50:13 74:22
  21                  percent 36:2          163:3 174:18
                                            190:1,6,8            106:25 139:17
 pausing 38:12         59:16 67:11,                              179:12
                       12 68:15,17          200:2 204:25
 pay 32:3 35:9                                                  plaintiff
  70:22 106:11         69:13,15            person's
                                            133:17               4:11
 paying 106:23         73:15 77:11
                                           personal             plaintiff's
 payment               80:11 159:20
                                            47:11,16             15:5 24:16
  194:12              percentage                                 29:5 45:16
                       35:9                 89:22 138:21
 payments 36:6                              162:6,7,10,21        53:20 54:20



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 263 of
                                 April292
                                        30, 2020                                   53
  67:15 77:1           135:4 146:12,        106:7 205:8         present 4:24
  102:11 124:17        17 155:9            potentially           31:22
  140:19 147:9         160:8 189:15         68:24 69:8,11       presentation
  149:18 152:5        pointed 69:12         123:23 162:14        192:24 193:2
  157:7 161:22         204:2               pounds 82:25          195:22
  167:20 172:3        points 97:6           178:10,12,13,       president
  176:5 192:11        polished              25 180:22            80:1,16,17
  195:17               163:11              power 168:11,        press 21:21
 plaintiffs           popped 29:10          15,17,22            Presumably
  5:12                portfolio             169:22 170:1,        24:7
 plan 52:25            26:17 68:15          5                   pretty 7:15
  53:2,3 149:7         87:6 172:24         powerful 59:2         29:4 40:20
  151:21 152:19        173:11,13            136:9                59:12 106:24
  153:5 154:6,         175:6,10            PR 41:6,16,22         146:20 161:1
  11                   179:7 182:4          46:5 47:6,14         164:11
 planning             portfolio's           101:7               prevent 66:3
  106:20               174:1               practically           192:2
 platform             portfolios            34:4                previous
  136:4 190:5          171:25 172:25       practice              73:11
  191:18              portion 64:2          10:3,4,5,25         previously
 play 25:3             141:9 163:4,9        11:12 12:13          51:25 197:1
  30:1 171:17          193:10               17:7 58:17           199:25
  172:16,19           portrayal             125:18 165:20       price 67:11
  173:3 187:11         153:3,11            practiced 9:4         68:17 69:15
  192:17 200:21        173:7 193:3          165:11               188:12,22
 played 27:2           196:13              practicing            189:3,5,10
  194:10 198:18       posed 63:25           11:6                prices 188:6
 please 4:20          position             precisely             198:7
  5:9 7:2,13           57:15 65:12          181:24              primary 95:19
  63:3 64:10,23        79:19,22            preface 45:3          134:21 201:13
  141:8 163:8          80:7,19,22
  204:4,6                                  preferences          principal
                       81:24 94:16          145:16               44:12 78:4
 plowed 112:17        positions            prejudice            principles
 plus 68:16            12:2,6 138:12        98:19                147:23
 point 8:7 9:9        positive             premised 56:9        prior 19:18
  16:18,25             73:22                                     26:25 95:9
  18:25 19:20                              prep 96:1,4,8
                      possible 81:2        preparation           96:17 106:1,4
  38:22,25                                                       114:5,14
  44:22 45:2          possibly              93:21,23
                       35:16 52:15          99:8,11              124:3 126:17,
  52:14,22                                                       21 128:9,11
  55:16,19 65:2       post 54:6             178:21
                       191:11              prepare 93:25         129:4 132:6
  68:9 73:17                                                     133:22 134:2,
  83:9 86:9           posted 41:1           99:18
                       197:3               preparing             6 137:3
  97:23 98:3                                                     143:11 144:8,
  102:25              posts 185:16          95:25
                                                                 13 168:6
  128:22,24           pot 84:5,11          presence 4:8
                                                                 170:19,22
  129:6 130:4         potential             142:10
  132:23 133:14                                                 privacy 81:1,
                       69:6 93:1
                                                                 14 190:18


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 264 of
                                 April292
                                        30, 2020                                   54
 private 4:6          problems              151:7,11             22:13 36:20,
  10:3,4 11:11         137:13 164:10       professionaliz        25 54:4 67:6,
  40:6,12,16          procedurally         ing 154:23            8,10 69:10,14
  57:2,10 58:7,        71:11               professionals         84:5,20 85:1,
  12 59:17,25         procedure             143:24               10,13,24
  60:5 76:20,24        71:8,23,24          profile 14:11         86:4,15 87:7,
  77:13 78:25         proceeded            profit 74:13          23,25 106:8
  185:2,10,19          56:8                                      111:4 159:24
  186:18                                   program 12:13         160:11,20
                      proceeding            83:16 85:6
  193:14,17            4:3                                       166:13,18,24,
  194:3,4,7,9,                              87:2,11              25 168:16
  25                  proceedings           154:13
                                                                 169:3,9,12
                       4:21 9:17           progress
 privilege                                                       173:18,20
                       81:17                175:11
  61:14,15,21,                                                   174:1,24
  22 62:2,6,11        process              progression           177:18,22,23
  63:19,22 64:5        11:17,23             16:18                180:1,2
  66:3,4,8,13,         22:18 31:9          project 30:8,         181:21
  16 74:1              32:4 39:14           23 51:8              187:15,21
  100:12,18            45:10 53:25          53:11,14,23         proponent
  105:12 115:25        70:9 125:16          54:6,12 56:9         155:5
  117:24 118:1         152:24 153:11        57:16 114:10
                       154:9 156:4                              prosecute
  121:1,24                                  148:22               170:6 181:2
  122:2,7              168:18,25           projects
                       180:6                                    prosecution
 privileged                                 194:16               168:18,25
  60:20 61:14         procession           prominently
                       41:8                                      170:2 180:6
  97:15 111:22                              96:19 101:17        prospective
  114:24 115:7,       produce              pronounce 7:5
                       124:24                                    173:17
  22 117:7                                  126:1,6             protect 65:14
  134:20 141:3        produced 41:3        pronounced
                       45:21 53:10                               170:6 190:24
  165:22                                    78:2                protected
 privileges            55:20 77:4,17       pronouncing
                       124:7 161:17                              64:8 110:18
  62:5 63:4                                 7:3                  111:17 165:21
 probably              167:12 176:8
                                           pronunciation        protecting
  15:14 18:11,        product               7:8 126:3
                       169:10                                    61:17
  12,23 20:1                               proof 40:2,          protective
  32:9 60:13          production            24,25 42:11
                       45:14 48:17,                              65:1,3 107:24
  63:25 88:20                               49:19 55:20
  89:24 97:19          24                                       protocol
                                            56:21 58:7,12        27:19 28:3
  113:25 114:1        professes             60:8 91:6
  123:8 124:14         125:8                                     51:6 136:3,7,
                                            130:23               10 148:14
  135:15 136:20       professional          131:15,17
  143:12               9:24 10:2                                 149:4 191:9,
                                            189:1                12,16
  157:14,23            132:20 152:23       proper 127:7
  182:10               153:10                                   prove 40:18
                                           properly 7:6          41:20 138:21
 probed 43:15          154:10,22
                       181:9,11            properties            184:21 185:25
 probing 129:2                              59:19                186:1,8
 problem 25:8         professionaliz
                      e 149:10,13,         property              187:16,25
  198:3                                     12:19 21:2           189:2,6,12
                       14 150:7


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 265 of
                                 April292
                                        30, 2020                                   55
 proved 184:14         84:1 116:21          112:11,14           quote 30:13
  203:22               154:23 168:17        113:1,16             51:6,10,24
 proven 58:22         purposes              114:18 117:25        102:25 103:2,
 provide 26:24         98:20 192:15         118:13,18            9 151:5
  49:19 56:21         pursuant 5:4          121:8,11,20          197:14
  83:21 120:3          67:19 128:10         122:14 125:16       quoted 69:4
  192:2                173:18               129:19 130:10
 provided             pursue 11:16          133:1,24
                                            134:18                       R
  22:24               push 57:25
 providing             131:6,10             138:16,25
                                                                radar 194:17
  26:15,16 27:4                             139:17 141:8,
                      put 14:22             23 144:12           raid 50:20
  40:25 63:8           29:14 42:19                              raised 66:7
                                            145:17 146:5,
 proving 41:15         99:6 135:8           15 155:2,7           154:18
 pseudonym             136:9                158:15 160:2,       raises 130:10
  51:5 53:4           putting               5 161:7,15          Ramona 78:19
 psychologist          154:22 157:15        165:6,17             120:16,20,25
  204:18                                    166:12,23            121:10,16,17
 public 19:15                  Q            170:14 184:5,        129:11,12
  29:4 34:18                                6,18,20 187:5        138:18
  39:2 49:19          qualification         202:11,12,17        ran 49:4
  50:21 51:8           23:22                203:15 204:20        197:18 198:9
  52:17 99:6          qualifications        205:14               199:15
  101:25 137:23        204:19              questioning          ranch 197:17
  141:11 186:17       qualified             53:17 188:3         range 89:1
  190:24               204:19              questions             178:25 179:20
 publicity            quantify              43:16 51:18          180:20
  51:9                 186:24               58:2 59:5           rare 123:15
 publicly             question              64:1 73:25          rather 158:8
  40:17 41:17          8:13,18 11:7         78:21 88:3           171:1
  59:5 93:18           13:17,21             91:7 94:1,3,6       re-ask 8:14
  99:16,25             23:20 31:1           100:25 101:4
  137:23 141:6                                                  reach 52:6
                       37:9 41:14,18        120:2 129:3          146:23
  147:18 172:22        57:9 59:15,22        131:11 139:3,
  185:2 194:9                               11,15,19            reached 56:13
                       62:24 63:23,                              75:17 146:23,
 purchase              24 64:9,10,          140:1 150:22
  44:19 67:11                               152:16 182:13        24
                       12,16,18,24                              reaction
  68:15,17             65:18 66:3,14        192:6 204:12
  85:22                                     206:4                55:16 125:24
                       71:1 72:5,7                               163:20
 purchased             73:22 74:2          quibbling
  38:18 46:19          83:6,12 84:16        159:7 194:23        read 35:23
  85:25 158:12,        85:18 86:17         quick 6:11            46:3 50:14,18
  18 165:25            87:13,18             145:13               63:23 64:3
 purchases             96:19,24                                  103:1,2
                                           quicker 171:1         125:14,19
  46:24,25             97:16 98:22         quickly 33:1
                       100:19 101:16                             129:18 130:9,
 purchasing                                 40:15 131:8
                       104:6 108:22                              11 141:7,10,
  47:20                                    quite 18:9
                       109:11                                    16 142:12,13,
 purpose 38:8                               184:12 199:19        15 147:19
  41:21 83:4           110:16,21,22


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 266 of
                                 April292
                                        30, 2020                                   56
  163:1,9,14           106:3,5,6,9          53:18 61:24          51:11 198:16
  164:14 169:5         115:18 116:19        64:2,12,22          regard 139:25
  180:15 206:8         117:12,17            65:11,12            regarding
 reading               119:7 138:14         101:3 103:1,2        62:22 173:18
  15:13,24             140:12 141:17        107:4 108:3,        registration
  30:13 111:2          143:6 144:2          8,13 122:1           170:2
  206:7                147:1,25             123:2 141:9         regular 94:13
 ready 33:12           150:18,19            145:20,22,25
                       152:12 156:22        163:8 171:3,7       regularly
 real 31:17                                                      165:12
  184:3,4 190:6        160:25               182:18,21
                       172:14,17            205:24 206:1,       rehearse 94:4
 realistic                                                      reject 185:9
  180:3,17             173:3,5              10
                       189:1,4             recorded 4:4,        relate 65:3
 realize                                                        related 4:16
                       192:16,23            5,9 7:25
  149:14 165:2         196:16,19,20,                             12:24,25
  166:22 171:19                             33:16
                       25 198:21           recording             17:16 35:1
 realized              199:7,14                                  44:9 121:15
  163:24                                    150:20 192:24
                       205:1,9              195:7,16            relates 112:3
 really 36:5          recalls                                    118:16
  41:19 48:3                               records 77:22
                       172:20               138:8 141:12        relations
  54:11 56:25         receive 55:11                              164:11
  81:13,17 93:6                             155:12
                       176:18 178:16       red 178:1            relationship
  95:7 124:5,15
  132:2 161:6         received              205:8                17:25 19:13,
  184:13,17            82:24 86:24         redacts 51:19         19 20:23
  185:8,25             113:23              refer 98:7            24:15 25:21
  186:14,23           recently             reference             95:12 123:24
  197:21               113:23 172:23        27:18 124:11         126:12 128:23
                      recess 108:11         125:1 201:25         132:20 135:17
 reason 47:15
  103:13 190:15        145:24 171:5        referenced           relationships
  191:13 193:6         182:20               14:18 50:8           11:18 30:10
  195:15 197:24       recognize             101:6 168:5          54:18 150:11
                       40:8 45:22                                165:22
 reasonable                                references
  100:4 179:23         67:24 68:7           53:11 89:17         release 21:21
 reasons               162:2,15            referencing          relevance
  136:25               167:17 176:12        103:18 124:22        80:25 81:2
  193:13,17,18         196:6                168:5               relevant
  194:8               recognized           referred              58:19 59:1
 rebranded             81:15 148:23         82:12 98:11          81:17
  82:4                recollection          199:17              reluctance
 recall 24:21,         26:23 45:1          referring             81:10
  23,24 26:20,         46:9 51:11           27:1 77:15          rely 8:18
  21 29:14,16          98:10 172:20         115:15 150:25        103:18 203:22
  32:15,17             198:16               199:11              remained
  33:10,25 45:8       record 4:2,6,        refine 170:14         159:15
  49:19,21 55:7        21 5:10 7:14         205:16              remediate
  73:12,18             25:10,19                                  41:7
                       43:23,24 44:1       refrain 63:3
  82:23 96:17,                             refresh 9:2          remember
  18,20 105:4          50:16,19                                  17:11,12,21
                                            26:23 46:8


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 267 of
                                 April292
                                        30, 2020                                   57
  18:12,18,22          170:20              researchers          retained
  29:19 30:18         rephrase              134:12 154:10        114:15 160:19
  40:3 46:11           101:15 121:7        reset 152:20          161:1
  49:5 51:25          replaced              153:6               reveal 53:3
  53:9 55:22,23        51:24               resigned 80:7         54:7 71:9
  67:13 68:23         replaces             resisted              93:1 96:2
  69:22 72:19          51:19                131:22              revealed
  75:12,14 88:4       report 78:16         respect 23:24         51:10
  90:3,5,11            178:1,17,21          111:24              revealing
  92:1,4,7,20          179:3 181:4                               71:10
  93:10 95:22,                             respectfully
                       182:1 202:5          64:25               revenue 28:14
  24 96:21                                                       69:13 82:20,
  102:21,23,24        reported 39:8        respond 55:4
                      reporter              65:7,23 100:9        25
  103:9,10
  109:18 124:11        4:19,22 8:2         responded            review 6:22
  125:1,18,19,         9:7 15:4 64:3        196:21 201:22        35:20 38:8
  23 128:16            103:1 141:10        responding            46:2,9 48:23
  129:7,9,14          reporting             55:3,4 201:15        77:16,18
  132:22 137:18        4:25 5:9            response              84:25 96:7
  142:16 147:4,       reports 39:19         18:15 41:3           100:8 124:24
  5 148:1              185:17 189:2         48:12 55:25          135:9 155:12
  149:21 172:18       represent             56:2,6 91:14         160:24
  183:3 189:3          20:19 71:13          100:10 124:8        reviewed 38:5
  192:19 196:22        96:10 111:8          125:4 143:3          48:25 85:19
  197:14,20            114:12 162:22       responses             86:14 99:25
  198:17,18           representation        8:22 9:3,6           106:4 124:7
 remembering           127:16               33:17                205:7
  177:13              representative       responsible          rewind 200:23
 Remind 145:6         s 20:17               57:18 80:1          Rhein 31:14
 remittance           represents            138:6               Rick 4:19
  34:20 35:6           71:15               responsive            15:3
 remote 4:8,9,        request 4:5           48:19 49:1          right 6:19
  15,21                48:19 49:1           143:9                7:12 15:18,21
 remotely 5:1,         143:4,5,10          rest 81:5             16:1,2,10,12
  4                    145:2                200:18               22:14 25:18
                      requests             restart 84:16         28:13 31:6,9,
 remove 51:21                                                    20 32:15
  163:16 165:1,        133:11              restarted             40:21 44:9,16
  12                  require 188:5         198:2
                                                                 47:13,14,23
 removed 38:20        required 84:5        restate 160:5         57:13,16
 removing              154:4 192:4          166:23               58:20 61:5
  161:10              research             restraint             67:14 81:14
 reorganize            83:16 105:23         130:18               91:15 92:12
  170:25               127:3 149:10        restroom 9:12         98:19 99:23,
 repeat 23:20          150:7 151:7,         43:20 145:14         25 122:20,22
  34:9 37:9            11 152:22           resulted              129:17 139:19
  41:12 121:20         153:8,9,20           86:15 178:24         148:3 152:8,
  133:24 141:14        154:5 157:18        resume 107:8          16 156:2
  144:12 158:15        190:19                                    158:14,22



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 268 of
                                 April292
                                        30, 2020                                   58
  159:21 168:9         5 165:4,15           150:10 172:23        134:21 135:4,
  173:14 174:6,        181:14 182:12        173:1 183:2,         5,15 138:2
  17,25 176:24         184:16 185:4,        5,10,11 197:8        139:13,15
  177:15,22            13 186:19           roles 80:5            142:12 145:6
  178:14 181:9         187:8,17            Ron 117:15,17         148:5,6
  182:15 183:24        188:2,13,20          118:3,8,20           150:23 151:2
  187:16               195:12 200:3         119:6                153:5 157:11,
  189:13,20            202:10,16,21,       room 4:24             12 160:14
  190:11 191:4         25 203:12,19,        134:13               165:7 170:12
  194:20 199:13        21,24 204:6,        rough 206:11          179:24 181:8
  201:16               11 206:5                                  182:2 187:19
                                           routes 19:23          189:22 191:15
 rights 36:16,        road 175:14
  18,24,25 44:4                            rule 136:7            194:6 196:18,
                      Rob 17:6              191:9,15
  51:4,20 52:19        34:15,22,23                               22 199:25
 ring 89:19            35:2,11,14          rules 191:21          201:12,19
  127:20 170:23        37:19 39:16,        rumors 126:14        salary 80:23,
 risk 135:19           21 42:25 44:5        130:13               24
  172:9                52:4 56:12,16       run 28:12            sale 69:6,9
 Rivero 5:13           57:6 58:3            198:6                73:15 74:13
  6:20 36:4,21         85:21 90:1          running               160:18 161:5
  37:1 38:1,6          91:1,5 154:18        152:21 153:7        same 18:15,19
  42:3,12 59:21        155:4,18,19          197:13,22            31:18 38:11
  60:2,11,25          Rob's 39:3            199:11               82:4 142:11
  62:23 63:18,        Robert 17:4,5                              157:20 159:9
  23 64:4,9,13,        22:21,23,25                  S            188:4 197:23
  18,19,25             23:6,14 34:1,                             203:14
  65:5,8,15            5 35:17 37:7,       sad 98:1             sample 94:1,2
  66:5 70:8,11,        10,23 38:17         safe 18:3            sat 100:1
  15,17,19             44:8,11 48:9,        105:25 146:21       Satoshi 28:9
  71:7,15,24           10 52:13            said 11:11            36:16 39:10,
  72:4,21,25           54:25 55:2,13        13:20 15:25          13,15,24
  73:1 96:13,22        56:1 89:14           25:1 29:23           40:9,16,19,23
  97:17 98:12          160:10 187:14        30:21 51:25          41:16,19,20
  100:13 102:8        Robert's 34:7         52:9 56:25           44:4 49:5,17
  103:25 104:8        role 13:5,6           57:1 59:4,12         50:4,6,12,22
  105:1,5,10           14:14 16:9,24        60:18 75:5           51:3,5 52:5,
  107:7 108:23         23:23 64:14,         78:14 89:25          11,19 53:4,
  114:6,12,15,         15 66:20,22          90:1 91:10,          11,18,24 56:9
  25 115:4             70:5 73:20           14,15 95:19          57:3,10,16
  116:3 117:23         74:15 75:8,          96:18,20 98:2        58:18 59:4
  120:12 121:2,        10,11,19             99:15,23             90:16,19,22,
  25 123:6             78:12 79:25          100:8 102:22         25 91:10,19,
  134:16 138:24        80:4 88:5            103:12               22,23,24
  140:25 141:5,        92:10 98:21          106:15,19            92:19 93:7,9,
  14,21,24             103:22 108:21        108:7 121:3          13 94:8 95:13
  142:6 145:17         111:23 113:4         125:23 127:9,        98:17 99:1
  156:17 157:13        114:2 116:16         24 128:19            101:10,18,22,
  160:1,13             123:5,21             131:14               23 125:16
  161:13 164:2,        133:9 138:9          132:16,17,19         129:16,19,20,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 269 of
                                 April292
                                        30, 2020                                   59
  23 130:10            83:19 84:3,          125:5 148:23         140:6 147:15
  131:1 134:14         10,22,23 91:9        149:2,6              157:10 163:14
  135:18,20            92:19,22,23          163:9,16             182:4,6
  136:22 146:4,        93:5 94:9,23         164:13 172:9         184:18
  11,17 148:6,         97:7 99:19           176:21 177:12       secret 134:7,
  7,12,16              100:5,6              178:9,15             10 190:10,14
  149:2,5              104:16 105:25        179:3,18,21          194:1,7,19,
  183:17,23            106:22 107:9         182:6 191:12,        21,22,23,24
  184:5,9,15,          111:20 112:12        23                   195:1
  20,22 185:9,         115:15 117:1        scalable             secretly
  21,25 186:4,         118:18,24            83:23                194:17
  14,17,22             119:8 121:13        scale 148:24         section 69:4
  187:1,16,23          123:17,20            149:4                148:17
  189:2,7,13           125:3,10            scaling 28:19        secure 83:3
  191:3,10,11,         126:25 128:15       scenes 150:4,
  14,22,23             130:7,22                                 secured 21:1
                                            23 151:17           see 14:20,24
  193:12               132:1,3,9,15,
  194:23,25            21 137:7            schedule 6:11         15:9 22:23
  195:3 196:21         138:22               67:21 68:10,         25:8 28:5
  197:2,4,8            139:16,17,21,        11,14                29:9 33:11
  200:2,14,25          22 140:2            Scheme 134:10         46:12 50:17
  201:15,17,18,        146:9,13,18,        school 10:2           51:15,18 52:6
  22                   21,24,25            scientist             55:15 56:22
 Satoshi's             147:20 149:9,        41:19 111:11         67:21 69:3
  51:9 147:17          12 154:25            155:6 157:5          100:23 101:21
  189:16               157:14,22           scope 100:17,         102:16,19
                       158:25 159:21        22 174:7             107:17 108:1,
 Satoshiness                                                     9 120:7,8
  92:2                 164:25 165:12       screen 14:19
                       167:3 171:24         33:15 77:5           125:19 147:12
 saw 14:21                                                       152:9 161:25
  41:3,5 89:17         174:19 183:25        147:7,12
                       185:23 191:16        167:14 192:7         162:13 163:6
  101:24 124:6,                                                  165:12 170:3,
  13,23,25             194:2 195:6          195:24
                       197:7 198:25                              25 171:18
  125:22                                   scroll 15:8
                       201:9                                     172:7,8,9,15,
  155:15,21                                 68:9 102:16          20 176:9
 say 7:10 9:9         saying 22:6          scrolling
                       40:23 41:2                                178:10 180:16
  11:9 12:16                                140:8                192:8 196:9,
  13:8,25 14:11        45:3 61:7           scrutiny
                       77:10 86:9                                12 200:18
  16:20 17:12                               190:25              seeing 106:3,
  18:3 21:10           94:5 103:10         search 143:25
                       128:17 132:22                             5 124:11
  23:10,18,21                              Seattle 7:18          125:1,20
  24:25 26:2           148:17 151:6
                       158:16 163:22       second 14:21          136:1 195:23
  27:13 28:24                               24:9 25:4,12        seeking 64:8
  30:14,19             164:18 165:2
                       166:11 185:18        30:5,12,21           65:14 110:17
  35:23 39:23                               38:22 44:14          111:17 163:10
  40:20 44:12          187:1 190:7
                                            48:9 50:11           165:1
  47:3 51:15          says 46:1,20
                                            60:19 62:15         seem 139:10
  55:15 56:24          50:7 51:16
                                            79:18 109:24         158:16
  57:5,9 59:16         55:6 77:9
                                            110:8 112:5
  61:2 72:8            99:25 103:11
                                            114:14 117:1


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 270 of
                                 April292
                                        30, 2020                                   60
 seems 46:14           167:8               setting 92:4          158:7
  56:10 156:13        sentiment             164:9 199:23        shortly
  163:21,22            183:14              settlor 33:9          109:19 177:14
 seen 35:24           separate             seven 203:14,        shot 7:6
  36:15,17 45:4        113:2                24                  should 4:3,8
  82:17 86:13         September            several 10:7          64:16 99:15
  89:20 91:13          7:16 11:14,24        27:22 154:15         100:24 138:25
  101:14,25            13:17,19,20,        SFOX 147:2,3,         145:19 149:6
  124:4 126:16         24 14:11             5                    153:15 178:4
  128:17 140:7,        15:14 90:4          Shadders              183:2,4,9
  9,10,11,12,13        91:16,18             59:10 117:9          191:8,21
  162:16,18            168:10               136:18              shouldn't
  167:22,24           sequence                                   147:22
  180:24                                   Shameer's
                       18:12 55:24          134:7,10            show 39:10
  185:15,22           serious 23:12                              50:13 59:8
  188:7                                    share 24:5,19
                      serve 70:9            29:8 45:20           162:20 175:1
 Sees 125:9                                                      180:11
                      served 61:8           67:18 77:5
 Segregated            75:14                102:14 124:20       showed 155:16
  94:18                                     140:5 149:16        showing 106:6
                      server
 selected              143:12,14,16,        152:8 161:16         167:13
  109:20               17,19 198:10         167:11 172:8        shown 8:7
 self 42:20           service               175:20 192:14        193:8 199:18
  50:24                28:11,20            shared 67:19         shut 192:8
 sell 46:18            198:12              shareholder          side 126:1
  67:5 138:1          services              21:17 22:3
  173:19 180:25                                                 sign 40:6,10
                       16:19 67:24          24:6 80:10           57:2,10 58:16
  187:15               68:6 76:11           118:25               185:10,19
 selling               83:21                119:11,14,17
  187:20                                                        signature
                      serving 61:12        shareholding          68:2,4
 send 35:4,8          session 40:25         80:11
  55:9                                                          signed 11:13,
                       42:11 58:7,12       shares 31:25          24 13:17
 sending               93:22,23             32:2,12 79:16        61:19,20
  194:11               99:18 195:7          170:8,11,12,         74:20,23 90:8
 sense 42:4           sessions              15                   109:7,8 110:2
  107:19               96:1,5,8            sharing 50:10         168:9,10
  139:11,13            99:8,11 101:6        134:7,10             185:2 186:17
  149:8 190:8         set 30:10             176:2                187:25
  205:15               33:6 34:17          she 125:5            significant
 sensitive             39:3 46:12           128:18,19            51:9 52:17
  43:8,14 92:25        83:15 136:7         sheet 175:15          84:20,24
  130:24 131:10        144:2 149:9,        shock 201:2           186:16 189:4,
 sent 53:6,7           12 150:6            shop 50:25            5
  55:10,23             151:6,10,22                              Silverglate
  94:1,2 133:15                            short 10:24
                       152:19 153:5         13:2 15:25           5:17 25:9
  162:20 163:4         191:9,12,15                               60:19,24
  181:25                                    53:25 127:1
                       198:8,10,12,         144:18 182:16        61:5,18 62:3,
 sentence              14                                        18 66:2,6,14
  147:25 159:2                             shorthand
                                                                 70:10 71:5


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 271 of
                                 April292
                                        30, 2020                                   61
  72:1 74:6,8          37:4 84:4,10          59:5,14,15          17 147:4,14,
  80:25 81:13          88:13 147:17          60:6 61:11,         17,19 150:17,
  97:13 100:11,        148:7 173:5           13,25 62:4,14       22 151:21
  17 102:7             184:25                63:7,16 64:23       152:3,15,24
  104:18 107:5,       situated               65:11,13            153:2,5
  9,14,20 108:5        123:11                67:21 69:4          154:3,22
  109:12 110:23       situation              70:25 71:9,         156:1,5
  112:12               11:21 33:2            11,13,23            157:22 159:16
  114:17,23            72:6                  72:14,22,24         160:24 163:2,
  115:6,21            six 10:20              73:10,13,22,        3,8,9,18
  116:6,9              46:22                 23 74:12,15,        164:7,24
  117:3,6,22          sketch 46:13           23,25 78:15         165:9,14,16
  118:21 120:6,                              79:15 80:6          168:10,23
  24 121:5,23         skip 115:9
                                             82:9 84:3,25        169:16,25
  122:3,6,12,         skipped 195:5          85:9 86:3,7,        170:12 171:22
  16,20 130:20        slightly               17 88:16,22         173:13
  134:2 141:1,         139:14                91:3,21,24          174:10,21
  7,11,22             slowly 16:13           92:6 93:3,24        175:9 178:22,
  142:4,11            so 7:9 9:4,6,          94:17 96:19         24 179:15
  185:12 187:7,        7,16 10:6,15          97:9 98:20          180:15 181:4
  18 188:4,23          11:19 12:16           99:6,17             182:2,14
  195:8,10             13:4,10 14:3,         100:21,24           186:5,23
  203:1 206:4,7        17,18 15:11,          101:3,15            188:18,25
 similar 18:23         13 16:1,9,12,         103:14              192:14,18
  76:11 116:13         14 18:13,17           104:11,25           193:5,8
  152:22 153:9         19:1,9,18             105:3,17,25         194:2,19
 simply 65:10          20:11,18              106:14 107:3,       195:15 196:7
 since 8:24            21:19 22:16           18,25 108:2,        197:1,24
  12:13 16:22          23:11,13,17           21 109:8,21         198:5,8,24
  17:24 18:21          24:2,14 25:2          110:12              199:13 200:9,
  20:19 23:23          26:1,3,4,9,10         111:19,24           24 204:14
  33:4 36:12           27:7 29:8,15,         112:12,15           205:18,23
  58:20 60:22          18 30:6,9             113:4,19           social 185:16
  62:25 89:21          31:1,3 32:23          114:13,17          software
  99:25 111:10         33:6,14 34:6,         115:23,25           27:18 28:7,18
  138:16 144:20        10,11,21,25           117:8,20,22         30:25 31:7
  152:1 180:18         35:10,13,23           120:1,9             134:25 135:1
  203:21,25            37:19,23              122:1,17            170:18,21
 single 29:16          38:23 40:17           123:15,21           199:12
  30:19                41:4,7,20             125:21 126:6       sold 44:5
                       42:18 43:14           127:20 129:1        67:9 68:25
 sir 64:13,19,         44:14,15 45:4         130:23 131:8        69:5 89:4
  20 65:20             46:7,25 47:6,         132:14 133:11
  204:11                                                        solution
                       8,18 48:3             135:9 136:8,
 sister 158:21                                                   175:24
                       49:2,16 52:6          17 137:1
 sit 73:25             53:23 54:6            138:4,21           solutions
  171:1 190:19         55:13 56:6,           139:4 142:14,       46:18 83:20
 site 26:7             22,25 57:20,          19 143:2,7,8       solve 125:25
 sitting 32:15         24 58:25              145:2 146:10,      some 6:12 8:7
                                                                 10:25 11:1


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 272 of
                                 April292
                                        30, 2020                                   62
  12:24 13:10          13 144:17           sought 71:13         spoke 92:7
  17:22 18:24          150:12 169:17        190:10,13            101:17
  19:1,20              171:17 172:9        sounds 67:14         spoken 42:17
  20:11,15,16          196:23               126:8 156:12         133:3,12
  28:22 34:2,15       sometime              164:9 196:23        sports 31:19
  36:6 39:12           13:24 75:21         source 31:3           51:1
  40:2 73:16           91:3 99:3            82:25               spring 13:25
  74:22 78:5,8,        118:25 129:7        sourced 88:1          39:9
  14 80:8 86:9         143:1 144:21         166:5               Squire 79:8,
  89:6 90:10          sometimes            space 80:6            19
  94:1 95:19           7:10 21:6
  97:8,22                                  speak 41:7           stable 191:18
                       72:9,11,12           64:21 108:17        staff 137:13
  121:17 124:24        94:24 139:9
  126:14 127:5                              132:12 133:8         194:14,15
                       140:3 174:4          183:24 185:14
  129:6 130:4,         181:1 197:4                              stage 99:6
  11,13,14                                 speaking              175:17
                      somewhere             133:11
  132:20,23            18:23 82:17                              Stairway
  134:11 135:10                            specially             78:4,5
                       88:25 89:2           92:25
  138:2,9,19           124:4 127:14                             stake 22:3,17
  144:22,24            128:17 130:9        specialty             73:5
  152:16 153:21        132:13               18:1,2              stamp 30:4
  175:15 186:13       soon 28:15           specific 71:6         200:12
  191:1,3              108:10               110:1 112:8         stand 197:22
  192:17 193:2                              146:6 172:18        Standard
  197:16 198:13       sooner 18:11
                                           specifically          146:1 182:22
  201:17              sorry 9:3             148:1 188:18
                       13:19 15:24                              Standing
 somebody                                  specifics             203:12
  160:9                18:13 23:20
                       41:2 46:25           95:6                start 17:14
 somehow               52:9 58:8           speculate             21:18 26:7
  120:10 128:2         59:21 60:12          102:9 187:10         27:4,5,10
  135:11 138:1,        63:24 72:23          188:6,11,12,         28:15 30:4
  7                    74:17 75:7           15,18                39:21 66:19
 someone 30:25         80:17 84:16         speech 156:25         72:16 83:10
  32:10 43:1           88:9 90:1            157:12,24            87:3 90:9
  116:23 123:21        96:13 109:5         Spencer 5:17          132:6 163:11,
  132:12,16            114:7 118:23         108:23 109:11        13 164:24
  137:10,20            133:24 140:17        110:20 112:10       started 6:9
  181:1 185:24         144:12 146:19        114:14 121:3,        12:7 13:12
  192:4 204:21         158:15 159:20        21 205:25            26:6,9 34:16
 something             160:14 177:2        Spencer's             35:22 45:5
  11:2 21:21           187:4 195:9          145:17               54:8 75:11,18
  24:7 28:15           196:20 199:22       spend 108:20          87:11 129:15
  30:21 40:12,        sort 11:25            197:5                133:21 137:24
  14 41:1 53:11        16:9 20:20          spent 10:10           157:18 161:6
  54:12 57:20          29:19 43:12          181:2                172:21
  92:9 114:9           107:25 150:4,                            starting
                                           split 27:24
  129:13 132:3,        6,23 151:7                                12:3,7 26:14
                                            28:1 83:25
  17 137:22            154:5 175:17                              55:3 135:7
                                            174:8 198:3
  138:7 139:10,        190:7


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 273 of
                                 April292
                                        30, 2020                                   63
 starts 50:15         Sterling              94:11 97:23          121:1 137:8
  67:23 163:2,         82:10,11,12,         125:5 127:2          144:18
  15                   13 162:13,14,        189:18,19,20        submitted
 state 7:2,13          17                  strange               140:24
  64:14 199:14        Steve 59:10,          119:21              subpoena 41:4
 stated 190:9          11 117:8            Strategic             67:20 115:4
 statement             136:18               13:6,8 16:16         124:8 142:20
  4:20 30:17          Steven                144:11,15            143:3 145:2
  40:2 65:6            119:22,23           strategically        subpoenaed
  69:8 83:8            125:6                106:13               115:12
  103:15 106:21       stick 7:11           strategy             subsequently
  153:12,14           still 6:16            12:23 72:2,3         6:22
  155:23 158:20        12:4 16:21          stretch 9:11         subsets 115:9
  165:19 193:23        23:11 25:13,        strike 44:5          subsidiaries
  201:8                17 50:21             49:3,13 52:10        45:7 46:22
 statements            66:22 68:20          74:18 84:16          167:6,8
  20:22 74:2           73:19 75:10          87:23 104:18        subsidiary
  101:25 148:3,        76:13 119:14         144:4 179:8          158:21,23
  8 153:3              143:21,23            196:20 199:22       substance
 States 9:22           158:13 159:11       strip 164:23          71:2 114:21
  54:19 150:14         169:20 174:5,       stripped              117:25 121:9
 stating 5:10          18 186:22            159:23
                       187:2 192:9                              substantial
 status 11:7                               stronger              69:17
  120:3,4             stint 168:13          180:13              succeed 184:8
 stay 63:5            stock 79:12,         struck 35:18          189:25
  98:18,21             14,23
                                           structure            successful
  105:7 194:4,        Stocks 149:22         21:20 23:25          49:18
  6,9                 stolen 194:12         31:13,16 32:4       successfully
 Stefan 19:11,        stone 191:12          33:4 37:22           50:13 67:9
  13,22,23 20:4       stood 68:24           46:6 47:4            68:25
  22:7,10,21          stop 9:11             69:2 73:18          succinct
  34:4,12,23           11:6 16:19           79:6 177:3           153:18
  35:14 38:25          26:19 30:12         structured
  42:25 48:13                                                   such 4:4
                       50:24 68:10          46:7                 12:12 94:13
  77:7,10 90:10        73:24 107:1         structures
  119:20,24                                                      144:23 174:11
                       115:21 140:8         21:11                186:5
  120:1,5 125:4        157:10 173:19
  136:25 144:23                            structuring          sued 111:14
                      stopped 11:9          45:3                sufficiently
  151:19 162:23        25:21 74:14
  164:22 181:25                            students              146:22,25
                      stops 175:22          157:25 158:7        suggesting
  205:19
                      stored 143:11         159:9                61:5
 step 12:3
  22:18 44:5          stories              studies              sum 97:18
  59:18 79:24          130:11,12            180:24              summarize
  90:20 91:17         story 36:18,         stuff 137:25          12:21
  117:23               24 51:3,6,20        subject 20:18        summarized
 stepped 79:25         52:5,19 56:25        43:8 71:18           47:6,9
                       57:1 92:22,23        112:24 115:23
                       93:15,20


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 274 of
                                 April292
                                        30, 2020                                   64
 summary 36:1          173:5 182:11         TAAL 79:11           107:2 122:18
 summer 91:3           189:15 200:20         80:9,14             183:7 195:22
  119:8 127:19         202:13 203:11        take 6:12,13        talking 27:2,
  144:22 145:8         205:2,6,18            9:7 12:3            8,11 54:8
 super 33:12          surfaced               14:14 30:5          70:24 86:8
  153:21               137:23                43:19 44:5          94:3 95:4
 support 4:16         surfaces               46:2,9 50:10        101:13 117:3
  27:17 94:16          149:6                 55:1 59:18          122:13 130:25
 supported            surfing                62:15 90:20         148:13 158:6,
  29:1 30:7,16         125:18                91:17 107:3         7 159:8 164:8
  138:11              surprise               120:12 121:21       166:10,20
 supporter             163:19                145:12,13           171:14,18
  30:22               surprised              149:25 150:10       194:21,23
                       96:16                 156:21 167:16       196:4 199:3
 supporting                                  170:6,24
  27:21,25            surrounding                               talks 39:21
                                             171:2 174:2,3       190:17
 supports              42:22                 178:2,4
  27:13               survived                                  Tarter
                                             180:3,6             117:15,17
 suppose 51:15         180:14                182:3,14            118:3,8,20
  118:18              survives               192:18 197:15       119:6
 supposed              193:21                198:23 200:12      task 70:18
  40:3,4,5,6,10       susceptible            204:1,9             83:14 84:25
 supposedly            191:25               taken 4:10           85:4,5
  163:4               SV 16:12               43:3 96:8          tasked 84:6
 Supreme 5:5           24:14 28:18,          108:11 145:24       86:11
 sure 10:1,9           25 30:15,23           171:5 182:20
                       31:4,7 80:3,6                            tasks 12:22
  12:9 16:11                                takes 140:3          135:7
  20:1 23:7            83:23 172:11         taking 8:3,4
                       184:2,3,8                                tax 106:20,23
  25:6 26:22                                 92:10 138:12        126:23 127:3,
  29:12,22             188:7 189:24,         203:17
                       25                                        4,6,10,11,23,
  31:6,23 34:9                              talk 7:23            24 128:1
  37:14,20            sweeps 47:22           10:23 22:12         137:10,15
  38:13 40:5,11       Swiss 31:14            44:14 49:19,        138:11,13
  41:13 53:5,18        32:6                  22,25 73:24
  70:25 73:20                                                   taxable
                      switched               93:18 94:15,        106:18
  75:2 82:14           145:7                 24 95:4
  83:6 88:24                                                    taxation
                      Switzerland            97:10,14            106:14
  89:24 94:3           31:14 33:8            105:8 122:22
  96:24 97:9,11                              127:19 128:12      taxes 106:11
                      sworn 6:3
  101:17 104:4                               129:4 131:12       team 16:23
                      sync 198:4                                 28:10,25
  107:5 110:15                               135:18 143:23
  113:1 114:13        system 136:7                               30:14,15
                       174:2 191:24          183:7 193:13
  115:3 117:22                               194:2,13            32:10 54:12
  132:11 139:1         197:13                                    61:11 62:7,8,
                                            talked 20:2,
  140:9 145:21                               3,5 34:22           16,17 63:7
  146:22 148:5                  T            49:16 90:11,        66:17 95:14
  152:17 156:24                              14 92:21            101:10
  158:16 161:1        T-A-A-L       79:11    100:2 101:22        116:13,16
  162:16 170:21                              104:9 106:13        134:15 153:23


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 275 of
                                 April292
                                        30, 2020                                   65
  154:10,22            25 131:17            179:9                 20,23,24
  194:21               134:18              testify 9:13           15:9,13,20,25
 teams 27:14,          139:10,16            19:10 126:18,         16:6,12,23,25
  16 152:24            140:8 142:24         22 128:10             17:9,13,16
  153:10 154:3         144:17 151:23        129:5 183:1           18:2,11,15,
 tease 201:11          152:1 157:3         testifying             16,19,20,22,
 tech 27:4             165:21 169:6         63:3 186:14           23 19:2,15,
  46:18 47:20,         170:13 173:12       testimony              22,25 20:2,
  25 76:5 89:13        179:17,24,25         5:22 7:25             12,16 21:1,7,
 technical             185:15 188:24        8:6,10 57:24          10,18,24
  26:16 28:19          196:5 197:12         85:15 104:19          22:2,6 23:2,
  31:5 39:25           198:19 201:10        114:5 186:15          16,18,20
  43:21 95:1           203:25              text 33:20             24:5,6,20
  156:13 158:1,       telling 38:22         48:16,18,20,          25:7,8,13,21
  9 191:9              39:19 93:10          25 113:9              27:7,12,13,15
                       135:25 147:18                              28:1,6,7,8,9,
 technically                               texted 48:9,
                       148:7 196:16,                              10,11,16,19,
  136:19,23                                 14
                       19,20 199:7,                               22,25 29:4,21
  156:2 158:2                              texter 33:23
                       14 203:10                                  30:7,14,15,
  159:10 190:1                             than 11:22
                       204:15                                     21,24 31:3,5,
 technician                                 18:11 53:1            12,16,18,23,
  4:15                tells 55:13
                       164:17               81:21,25              24 32:4,5,7,
 technologies                               82:15 88:8,           11,22,25
  35:3                ten 50:14             20,21 90:14
                       177:17,19                                  33:15,25
 technology                                 95:2 116:23           34:7,18 35:1,
                       182:14 203:17        131:10 136:24
  12:14 27:5                                                      10,12,17,19,
  43:18 47:2          tendency              137:17 139:5
                       101:21                                     20,21 36:2,3,
  50:25 59:1,11                             142:14 143:20         11,14,15
  83:1,17,22          tenor 101:11          147:3 158:8           37:9,13,15,
  136:3,7             term 170:3            165:25 168:9          16,23,24
  143:18 148:25        190:4                171:1 173:16          38:2,3,8,9,18
  175:22 184:9        terminate             174:9 176:25          39:10,13,14,
  190:5                68:22 73:15          184:5 197:11          19 40:2,14,
 tell 8:23            terminated           thank 27:12            16,18,24
  19:10 20:9           69:21 127:16         33:19 41:4            41:4,5,6,7,9,
  34:11 35:1          terminates            74:7,8 78:3           11,12,21
  36:10 37:5           75:1,4               108:1,9,19            42:13,15,19,
  42:23 46:3          terms 20:12,          160:16 182:17         21,22,23,25
  52:2 53:13           15 24:8 45:9         205:22 206:2,         43:4,5,13
  58:3 62:15           68:7                 3,5                   44:4,5,7,8,25
  69:20 78:20         terrible             that 4:3,23,           45:8,13,19
  87:1 92:22,23        108:2,6              25 5:2 6:23,          46:14,22
  93:7,10,11,21       test 14:17            24 7:12,24,25         47:4,6,8
  97:9,24 98:23        30:13                8:6,8,10,15,          48:19 49:3,4,
  100:15 103:23       tested                22 9:12               5,7,10,13,20,
  105:8,15,18          174:16,20,22         11:11,12,15           21,22 50:6,7,
  110:20 117:20                             12:11,13,22           15,18 51:11,
  121:22 122:24       testified 6:4         13:5,6,14,23
                       9:16 60:21                                 17,18,22
  127:11,15,22,                             14:8,18,19,           52:8,9,10,16,
                       61:3 142:19


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 276 of
                                 April292
                                        30, 2020                                   66
   17,22 53:6,7,        18,23 95:2,7,        15,22,23,24          168:5,6,14,16
   13,15,23,24          9,12,15 96:1,        131:2,3,6,9,         169:2,20,22,
   54:4,6,14            4,8,10,16,17,        11,14 132:6,         25 170:14,18,
   55:1,4,13,19,        21,24 97:10,         23 133:7,9,          20,23 172:7,
   21 56:6,10,          11,15,16,18,         14,17 134:17,        8,9,15
   15,21 57:2,9,        21,22,23,25          18,20,21             173:22,24
   15,19,24             98:1,13,18,25        135:1,5,6,8,         174:12
   58:17,18,19,         99:2,9,10,13,        12,14,17             175:10,17,19,
   24 59:1,2,3,         14,24 100:1,         136:10,11,16,        23 176:10,22
   19,22,24,25          15,22,23,25          17,22 137:1,         177:14,16
   60:3,4,5,6           101:2,3,4,6,         4,8,9,10,13,         178:1,10
   61:3,6,7,13,         11,15,21,24          17,19,22             179:6,8,9,11,
   16,24 62:1,8,        102:1,2,4,5,         138:10,12,14,        13,23 180:2,
   18 63:4,8,12,        6,16,19              16,25 139:4,         15,17,19
   21 64:23             103:5,7,9,12,        9,12,16,25           181:4,5,10
   65:16,21             15,23 104:2,         140:2,3,10,          182:9,25
   67:12,14,19          7,10,13              14,17,22,23          183:3,13,15,
   68:11,25             105:7,9,14,19        141:5,20,23          16,20 184:2,
   69:8,17              106:9,12,15,         142:8,9,15,          10,13,15,17,
   71:13,16             19 107:2,3,6,        19,23 143:6,         19,20,22
   72:2,5,17,21         18,19,25             14,16,20             185:6,20,23,
   73:1,3,15,18,        108:16,24            144:1,2,4,17,        24 186:7,12,
   20,21 74:2,4,        109:2,17,22,         21 145:4,7           13,14,15,20,
   13,18,25             23,25 110:14,        146:4,6,7,12,        21,24,25
   75:4,5,10,11,        17,20 111:7          16,22 147:12,        187:1,5,12,
   18 76:1,11,          112:2,3,9,16,        16,25 148:1,         20,23 188:5
   16,19,22,25          17,20,24             6,10,15,16           189:3,4,6,9,
   78:15,18,24          113:1,13,16,         149:5,8,9,10         13 190:6,8,9
   79:3,22 80:4,        25 114:7,8,          150:25 151:8,        191:1,4,5,7,
   7,15,19,22           11,17 115:8,         10 153:4,11,         24 192:3,15
   81:2,7,24            9,22 116:3,          14,16 154:3,         193:3,18,20,
   82:11,15             13,17,19             12,13,18,19,         23 194:7,12
   83:1,6,14,18,        117:2,16,18          24,25 155:16,        195:5 196:17,
   19,21 84:7,8,        118:13,18,21         21,23 156:7,         18,19,20,21,
   10,11,13,15,         119:10,21            10,12,14             22 197:1,3,6,
   16,17,19             120:7,11,13,         157:1,11,16          12,14,16,19,
   85:6,10,15,          19 121:16            158:11,15,16,        24 198:1,4,5,
   16,18,19,25          122:16 123:5,        17,18,21             13,16,17,18,
   86:10,15,16,         9,10,11              159:8,9              19,24 199:7,
   23,24 87:2,5,        124:6,7,13           160:5,7,15,          14,17,19,20,
   9,18,19,23           126:5,6,9,10,        18,21,25             22,25 200:2,
   88:2 89:1,3,         16 127:2,5,6,        161:4,7,14,          5,13,17,24
   19,20,22             7,10,11,13,          19,25 162:13,        201:3,8,25
   90:5,11,18,          15,18,22,25          15,20 163:2,         202:1,11,12,
   19,24 91:2,5,        128:2,18,21,         15 164:1,17,         13,17 203:5,
   6,11,24,25           24 129:9,12,         21,22 165:19,        6,22 204:3,
   92:3,4,6,13,         16,18,19,20,         20,21,25             17,20,24
   15,25 93:21,         21,25 130:3,         166:5,6,22           205:5,9,11,
   25 94:7,17,          5,12,13,14,          167:2,7,16           14,17



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 277 of
                                 April292
                                        30, 2020                                   67
 that's 6:16           7 184:4,11           70:8 71:16           121:21 123:8
  7:5,9 8:16           186:6 187:19         72:15 73:19          126:12 127:25
  15:16 17:8           188:17 189:8,        74:22 77:10          128:3 129:13,
  18:17,24             14 190:3             84:25 85:9           18,19 130:13
  19:6,24 20:20        191:13 196:2         89:18 91:16          132:4,5,20
  21:8 23:24           199:13,18            101:15 107:4         137:18,19
  24:12 27:11          200:20 201:2,        125:4 139:11,        138:17 140:12
  28:8,15,24           7,9 202:5            14,15,22             146:6 147:21
  29:3,10,17,18        205:14,22            141:12,13            148:16,19
  31:9,15 35:14       their 5:7             143:23 146:9,        153:9,20
  36:7 37:19           10:16 47:14          25 151:5             154:5 155:3,
  38:12 40:15          70:2 95:12           152:19 164:13        25 157:10
  44:17 46:1,20        122:18 127:16        172:22               159:10 161:25
  47:5,9 52:24         136:25 165:1         174:15,22            163:6 164:17
  54:1 55:6            198:25               182:12 189:5         166:2,22
  57:8 64:8,16        them 9:2,7            191:23 193:9         168:7 169:25
  65:20,23 66:4        10:7 11:1            199:4                172:8 173:19
  68:2,19 74:24        15:2 20:21          theory 65:22          175:21 177:4
  77:9,15 81:7,        35:23,24 38:8        123:8                184:7,23
  11,15 83:12          41:5 45:11          there 4:5             186:11,12,15,
  84:1 87:12           48:17,23 52:4        7:21 10:24           22 189:1,12,
  88:24 89:12          66:10 69:3           11:16 13:22          14 191:10,21
  91:15 93:3,19        70:2 73:3            16:10 19:1           194:21 197:18
  94:23 96:23          77:18 85:2           22:12 24:7,13        198:8 199:2
  98:5 101:9           94:2,4,5             26:19 27:19,         200:5 201:2,
  103:11 104:11        101:14 132:20        24 28:2 30:12        19
  106:2,24             140:1 147:4          31:25 32:2          there's 21:6,
  110:3 112:15,        150:23,24            36:6,17 37:12        20 22:18
  17 121:11            155:18,25            38:23 39:1,9,        24:14 27:22
  123:15 124:23        163:25 169:1         12 40:2,22,24        31:16,20
  129:13 135:10        180:9                43:2 44:7            36:10 48:4
  136:6 139:17        then 6:16,22          45:15 49:2,17        58:20 107:11,
  143:9 146:5          7:7 10:6,14,         55:17 57:25          24 111:20
  147:20 148:3         15,18,22             62:8,25 63:2         122:9 123:22
  149:3 150:20         11:5,11 13:1,        66:24 67:2,4,        124:10 125:14
  151:14 152:2,        2,4 14:3,8           7 71:8 72:8,         126:2 142:14
  16 153:2,13,         15:17,23,24          14,16,20,25          149:4 169:7
  25 155:2,7           16:3,13,14,15        73:19 74:25          174:12 181:6
  157:11,12,14         19:23 22:10,         75:5 80:3            182:11 184:19
  159:18 160:14        12,24 26:3,7         82:2 83:25           186:5,7
  161:17 162:6         27:9,25 34:15        95:1,14 96:4         191:18,20
  164:11 167:12        38:19 40:15,         98:4 99:17           197:16 201:16
  168:3,25             24 41:20 45:6        101:7,16            therefore
  169:1,25             46:21,23,25          103:10,18,19         148:18 170:4
  171:21 173:6,        47:18 48:4           104:5 108:24         184:4 191:17,
  7 176:25             49:16 51:24          109:4,6,10,24        18
  177:12,13            54:23 55:14          111:7,20            thereupon 6:1
  178:15 179:3         56:8 60:8,20         114:9 116:12         64:2 108:11
  180:16 181:4,        65:6,22 67:22        118:3,5,11           141:9 145:24


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 278 of
                                 April292
                                        30, 2020                                   68
  171:5 182:20        They'll                19,20 46:8          175:8,21
 these 14:4,10         185:23                48:11,12 49:2       176:1,3
  15:2 37:7,11        they're 35:23          50:14 53:14         179:15 180:17
  44:14 47:11          39:25 115:3           54:14,23            182:10 183:3
  63:24 72:14          132:4 156:3           55:21 56:13         184:1 185:8
  81:17 94:5           164:8 174:13          57:18 58:2          186:7,15,20
  122:15 127:17        185:24                59:16 60:22         187:5,9
  128:9 129:20        they've                64:15,16 66:6       188:12,22
  130:12 136:11        174:16                71:1 72:22,24       199:11,17
  158:8 161:9         thin 72:5              73:10,19 75:5       200:11,14,25
  168:17 175:11       thing 13:16            77:6 78:1           201:1,7,9,12
  192:3 198:9          34:8 57:18            79:16 81:10,        202:20,24
 they 5:2 11:1         82:4 94:17            16 82:9,23          203:5,8,9
  19:13,15,18,         100:4 107:25          83:13 86:12,        204:1 205:5,
  19,24 20:11,         136:14 137:2          13 88:22            12
  13,15 26:1           175:17 190:25         89:3,12,20         thinker 155:6
  27:2 28:25           203:14                91:10 92:24        thinking
  29:19 30:7,8,                              93:12,14,19         35:15 104:17
                      things 12:12,          94:12 95:11,
  15 32:23             24 19:11                                  139:19 190:20
  38:7,11 40:1                               17 96:19           thinks 138:6
                       26:11,13              97:23 98:2,4
  45:10 49:1           28:17 29:25                              third 182:4,6
  51:2 54:14                                 99:14 102:5,
                       71:19 94:25           15 103:14,17       this 4:3,8,9,
  59:18 61:18,         95:5 97:14                                17,19,23,25
  19 72:11                                   104:5,25
                       117:18 121:15         105:11,17           5:4,7,8,23
  73:17 76:12,         131:18 135:24                             6:11 8:7
  16,18,20                                   106:25 107:8,
                       136:9,24              11 112:18           9:10,19 13:22
  77:17,20,22          137:1 140:10                              14:5,17,25
  78:22 84:22,                               113:13 114:5,
                       150:5 151:2,3         9 117:8             15:13 16:18
  23 90:24             154:6,7 156:7                             20:23 21:19
  95:23 103:6                                118:22 120:6
                       163:12 165:21         121:1 122:7,        24:19,21
  105:9 108:23         169:10 170:25                             25:3,5,13,18
  118:14 127:7,                              17 124:4,8,9,
                       174:11 187:10         15 125:14,19        26:23 27:20
  8,9 130:14,15        192:3 198:3                               28:6 29:9,12,
  133:16 136:6                               127:20 128:23
                      think 9:17             129:6,7,10,11       14 30:4,13
  148:25 150:10        10:14,20                                  32:6 33:2,15
  151:20 153:19                              130:3,7,11
                       13:10,24              132:10 133:1,       34:10 35:15
  155:17,18,24         14:10,11,12,                              37:18 38:22
  158:4 159:15                               6 135:4 136:4
                       15 16:25              137:21 138:8        39:14,21
  161:1,11             17:15 18:13                               41:15,20
  163:17,18,24                               139:5 140:18
                       19:3,14 20:4          144:6,17            42:10,20
  165:1,2,12,          21:21 24:4                                45:22 46:8,17
  13,14 166:10                               145:11 150:10
                       26:22 27:1            153:21 155:25       47:4,5,12,16,
  168:21 169:22        30:17 31:11                               17,19 49:16
  170:12 174:21                              156:3 157:22,
                       32:22,24 33:2         23 158:23,25        50:1,14 51:11
  175:12 180:8,        34:21 36:18                               52:2,9,14,16,
  22 181:16,17,                              159:9,13,20
                       37:14,16 40:5         161:4,9 162:9       22 53:1,17
  18 185:25            41:1 42:25                                55:7,9,10,16,
  187:2 197:3                                169:7 171:12
                       43:1 44:17,           174:14,19           19 56:1,9,13,
                       18,21 45:14,                              16,18 57:20,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 279 of
                                 April292
                                        30, 2020                                   69
   23 58:20,23         154:9 156:21,        159:24 160:11       Thursday 4:12
   59:10 60:4,17       22,24 158:6          167:1 170:11        tied 190:3
   61:3 62:13          159:23 160:1         201:23              time 4:12,13,
   63:2,13,15,16       161:18 162:2,       though 15:1           19 9:10 10:24
   64:20,23            14,18,20             50:9 61:12           11:2,3,17
   65:2,3,19,22        163:1,4,19           103:4 126:4          13:2 15:23
   66:3,10,14,25       164:7 165:7,8        169:23 173:22        16:12 17:11,
   67:20,24            167:4,12,22,         175:5                17 18:5,9,14,
   68:6,7,10,11,       24 168:9,10,        thought 38:24         17,23 19:16
   20,22 69:20         11,23,25             40:15,18             22:4 23:10
   70:5,18,22          169:2,5,8            52:16,20 90:1        26:1 27:20
   71:1,7 73:5,        170:1 171:20         91:23 93:1           30:4 31:22
   9,12,22             172:14,18            94:20 112:5          32:22 33:12
   74:13,18            173:4 175:8,         121:11,13            34:15,16
   75:1,4 77:6,        21 176:13,18,        122:20 124:15        35:15 37:7,
   12 78:7             21 177:25            127:9 128:18         11,12,21
   81:20,25            178:1,2,5,16,        130:5 139:13         40:21 41:2
   84:4,11 86:13       24 179:3,18          150:3 154:14,        42:18 43:1,
   88:3 91:3           180:4,15             17 180:16            13,23 44:1,18
   92:16 94:17,        181:6,16,25          197:6,21             45:2,9 46:6
   18 97:9 98:19       182:14 184:5,        198:4                47:13 52:16
   102:21,23,25        12 186:3            thousand              54:1,11 56:12
   103:2,14            188:2 192:15,        88:17,19,20          65:21 69:22
   105:2,24            16,19,23            thread 163:4          73:25 75:3,
   106:1,4,25          193:2,15             164:7 165:7          16,17 78:20
   109:14 112:4,       195:6,20,22,                              81:24,25 83:9
   8,10,22             25 196:3,9,         three 47:20
                                            145:15 174:4         84:1,2 86:8,9
   114:3,15            12,16,24                                  91:11,22,25
   115:4,12,22         197:9 199:22,       threw 166:22
                                                                 92:1,3,7,20
   116:10,21           23 200:11,12        thrives
                                                                 93:1,18,19
   117:22 118:16       201:11 202:6         193:20               94:18 95:22
   119:2 120:19        203:13,16           through 9:1           97:6 100:1
   123:21              204:7,8,25           12:2,6 21:25         101:2,4,16
   124:21,23          those 10:20           28:20,21             104:4,11
   125:10,15,17,       12:17 19:17          33:20 41:4           105:4,11,22
   21 128:22           22:13 29:25          46:17 48:10,         107:2,6
   129:5,18            32:12 33:25          14,15 52:18          108:4,13,18,
   130:10 132:6,       37:5 48:23           63:19 69:13          20 110:24,25
   14 136:14,15        63:4 66:9            70:24 71:2           112:22 122:18
   138:4,21            78:21 84:25          95:2 107:16          124:13,14
   139:13 140:7,       85:7,22 91:7         113:7,9              125:2,12,24
   9,11,13,14,         96:8,10              115:14,16            126:17,21
   22,23 144:18        114:22 117:21        136:1 144:6,8        128:9,11,12
   146:7 147:6,        120:23,24            150:9 153:21         129:5,16
   7,18 148:17,        121:22 123:25        155:13 174:2         130:2,14,24
   18,24 149:6         127:5 128:4          180:7 182:9,         131:20,23,25
   150:3,18            133:15 134:13        11 186:2             132:6,10
   151:3,12,16         148:8 151:3         Throughout            133:7,8 137:3
   152:12 153:24       156:15 157:18        53:10                138:17


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 280 of
                                 April292
                                        30, 2020                                   70
  139:20,22             15,16,18,20,         9,14 47:4,6,         4,6,12,14,15,
  140:3 143:4,9         22,23,24             10,14,15             16,17,18,21
  144:25 145:1          12:11,17,18,         48:8,9,19            84:3,18,25
  146:1,8,16            21,25 13:2,5,        49:1,17,18,          85:1,5,7,9,
  148:5 151:12,         10,11,16,17,         22,25 50:11,         13,22 86:12,
  14,16,17              24 14:13,19          18 51:2,7            13,18 87:12,
  158:23 164:7          15:1,8,11,12         52:4,5,6,7,          13,15,16,17
  165:8,11              16:10,21             17,20 53:3,6,        88:15 89:14,
  166:4,18              17:2,8,9,11,         7,11,14,15,          17,22 90:9,
  167:4 168:14          14,16,21             18,24,25             10,14,16,18,
  171:4,7 174:2         18:3,5,7,11,         54:2,3,5,10,         20,21 91:16,
  182:14,19,22,         22,24 19:3,7,        12,14,15,25          17,21,22,23
  25 189:3              10,17,23,24          55:1 56:1,2,         92:10,13,14,
  190:16 192:15         20:2,3,22            6,8,13,22            16,18,20,21
  193:12 197:5,         21:11,12             57:8,15,19,22        93:2,3,4,17
  23 199:2              22:5,7,10,14,        58:7,11,15,          94:2,3,19,20
  200:7,12              16,17,21             16,17,18,19,         95:5,9 96:1,
  201:10 202:3          23:17,18,21,         22,23,25             10,11,15,16,
  203:21,23,25          22,24 24:6,          59:2,6,8,9,          17,21,22,24
  204:7 206:9           10,19,25             12,17,25             97:10,13,22
 timeframe              25:3,9,12,15,        60:2,5,9,11,         98:4,7,9,11,
  43:4,5 104:7,         18,25 26:1,7,        16 61:9,22,23        12,19 99:18,
  16,17,20,24           16,17,19,24          62:13,14,15,         20 100:3,4,
  105:7,14,19           27:1,5,13,17         16,20,21,25          21,23,24
  107:18                28:4,6,7,8,          63:1,10,12,          101:1,3,4,7,
  122:12,15,21,         15,24 29:8,          13,17 64:8,          9,18,19,21,22
  25 144:7              12,22 30:2,3,        14,15,17,19,         102:4,7,8,14,
 timeframes             4,12,14,18,20        21,22,24             15,16,25
  107:24                31:1,5,13,15,        65:3,5,6,10,         103:5,13
 times 48:11            23,24 32:3,6,        11,14,19,20,         104:6,10,16,
  72:9 93:13            7,21,23,24           21,23 66:1,3,        18 105:2,8,
  132:4,5               33:4,6,14            4 67:5,7,10,         10,11,25
  137:16 153:25         34:1,3,5,7,          18,19,20,21          106:1,4,10,
  154:15 203:15         10,14,18,22,         68:9,10,16,24        11,12,13,14,
 tiny 89:3              23,25 35:1,4,        69:12 70:8,9,        16,17,19,22
                        8,9,10,14            10,12,19             107:1,3,9,14,
 title 12:10,           36:4,14 37:1,        71:9,12,13,17        16,21,24
  17,20 13:13,
                        19 38:1,3,11,        72:9,11,15,          108:17,20,23,
  15,23 14:5            15,16,25             17,25 73:1,          25 109:6,22,
  15:14 16:21
                        39:5,10,13,          13,23,24             23 110:17,21
  50:13                 14,21,23             74:1,2,12,13,        111:3,12,17,
 titles 15:9            40:3,4,5,6,          21,22 75:7,8,        21,24 112:3,
 to 4:6,16              10,20 41:3,6,        10,17 76:2,9         5,6,15,16,20,
  5:4,7,8 6:10,         7,16,22,23           77:4,5,11,15,        24 113:1,14,
  13,16,21,22           42:2,3,12,13,        17,18 78:16,         17 114:5,12,
  7:5,11 8:7,           19 43:2,3,10         21 79:23             13,14,17,24
  14,18,20 9:1,         44:3,5,21,22         80:5,25 81:2,        115:2,3,9,12,
  2,3,6,8,13,18         45:13,20,21,         4,5,10,11,17         15,23,24,25
  10:13,15,22,          22 46:2,4,7,         82:5,12 83:2,        116:8,25
  25 11:1,12,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 281 of
                                 April292
                                        30, 2020                                   71
   117:1,23             147:6,7,15,         19 180:6,7,          37:4 57:24
   118:1,4,16,          19,21 148:19,       12,16,17,20,         83:19 88:13
   17,18,19,24          24 149:4,6,9,       21,25 181:1,         127:18 184:25
   120:2,4,11,          12,14,16,17,        2,16 182:1,2,        186:15 195:23
   23,24 121:1,         21,24 150:4,        3,5,6,10            together
   4,5,7,8,11,          6,9,12,13,14,       183:1,8,9,13,        26:11,13
   13,14,15,17,         25 151:2,6,         14,16,17,19,         29:20 42:6
   20,21,23             10,17,20,21,        20,21,23,25          59:14 71:25
   122:7,10             25 152:8,14,        184:3,8,14,          105:9
   123:6,11,16,         19,20,22,24         16,21 185:2,        told 19:6,10,
   18,20 124:3,         153:5,6,9,11,       4,5,10,12,13         11,22 20:13
   7,8,11,20,24         17,18,22            186:8,19,21,         22:2 33:6
   125:1,18,19          154:1,2,6,9,        24,25 187:6,         34:4,11
   126:11,14,16,        12,14,19,20,        7,8,9,10,11,         38:18,19
   17,18,19,21,         25 155:2,7,         15,19,24,25          42:24 44:7
   22,23 127:5,         22,24 156:1,        188:2,5,8,11,        51:1 52:24
   10,19 128:4,         3,5,12,13,15,       13,14,18,22          64:20 90:24
   6,9,10,11,12,        17,19,23            189:1,8,12,          93:11,12,14
   13,19,25             157:2,13,17,        15,24,25             97:18,22
   129:1,4,5,7,         19,20,22,23,        190:1,2,3,4,         99:15 100:7
   22 130:5,6,          25 158:1,6,7,       6,9,10,13,18,        104:2,13
   20,25 131:2,         16,17,20,25         19,24 191:2,         127:13 128:2
   3,6,9,10,11,         159:2,5,8,14,       3,4,5,12,14,         133:2,13
   12,22 132:1,         17,21,22            16,22,23,24,         135:5,11
   3,6,12,18            160:1,11,13,        25 192:2,4,5,        136:25 137:8
   133:3,8,12,          21 161:3,5,6,       6,8,14,15,17,        138:5,17,18
   22,23,25             14,16,20            20 193:6,10,         142:1,23
   134:2,6,7,16         162:21,22,23,       13,17,20             153:24 154:3,
   135:7,8,10,          24,25 163:1,        194:1,4,6,8,         15,18 155:4,
   11,18 136:8,         9,10,12,13,         9,24 195:1,2,        18 157:11
   9,12,23              16,20,21,22,        6,8,10,15,21         191:1,5,22
   137:2,3,4,11,        24 164:2,5,10       196:9 197:2,         193:25 194:4,
   18,22 138:1,         165:1,12,16         5,7,16,19            6 196:24
   2,7,10,11,16,        167:10,11,18        198:5,14             197:1,3,11
   19,20,21,22,         168:1,3,16,20       199:11,15,18,        199:21,22
   24 139:4,8,9,        169:2,5,8,13,       25 200:3,4,          201:22 203:16
   10,11,14,15,         19,21,22            10,11,18             204:1
   24 140:3,5,6,        170:1,4,5,6,        201:2,6,9,10,       tomorrow
   7,8,18,25            19,22,25            11,25 202:10,        31:11
   141:1,4,13,22        171:9,10,22,        12 203:4,5,6,       tone 101:8
   142:4,5,20,25        24 172:6,7,         9,11,13,16,
   143:3,5,9,14,        15,16,19,20         20,25 204:1,        tonight
   16,23,25             173:3,19,22         3,4,5,8,9,11,        206:12
   144:3,4,8,9,         174:2,4,6           17,19,21,25         too 157:1
   10,13,15,24,         175:1,4,5,9,        205:4,8,15,24        173:25 175:8
   25 145:3,7,          20,21 176:1,        206:1,2              181:5 184:23
   12,13,16             3,8 177:25         today 4:12            190:25
   146:5,14,15,         178:2,3,4,8,        7:25 8:10           took 11:16,22
   18,21,23             22,25 179:12,       9:13 12:4            13:10 14:14
                                                                 16:20 28:9


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 282 of
                                 April292
                                        30, 2020                                   72
  37:8,11 42:15       transcripts           5                   type 31:18
  74:14,22             96:7,11             try 13:10,11         types 175:4
  93:24 159:21         128:1,4              19:23 25:15         typically
  160:10 172:23       transfer              67:5 108:17          168:18 169:9
  173:1                11:18 22:13          120:11 131:10
 top 55:23             34:19 36:6,16        138:20 147:6
  57:12 67:20,         37:3                 154:12 176:1                 U
  22 102:17           transferred           182:2 189:1
                                                                U.S. 123:14
 topic 72:10,          32:5 36:9            191:2 203:25
                                                                Uh-uh 86:3
  12 92:5,18,25        38:10,11            trying 17:11,
  94:22 135:18                              21 18:11,22         UK 23:1
                      transition
                                            22:5,16 30:17        154:21 156:10
 topics 63:12          11:17,23 16:8
                                            31:5 38:16           159:22 168:5,
  131:11               31:9 74:23
                                            47:10 54:2           7
 Toronto 95:8,        transitioned
                                            65:10 83:14         ultimate
  9 201:4              16:13
                                            86:11 90:14,         21:12 44:23
 total 10:14          transitioning
                                            20 91:23            ultimately
 totally 29:21         31:13
                                            92:20 98:4           29:3 54:2
 touch 56:15          treat 191:3
                                            122:10 123:20       under 5:23
 tough 7:5            Tremaine                                   8:10 28:11,20
                                            125:19 129:7
  43:10 146:5          10:19,22             132:3 133:8          31:13,16
 tougher 18:24         50:24 57:13                               61:14,15,22
                                            135:8 137:18
  155:7               Trevor 5:19           142:20 151:20        83:2 88:25
 toward 175:12        tried 39:13           175:9 184:3          112:1 142:3
 towards 11:10         48:11 77:18          201:10 204:3         161:18 168:19
 traced 21:12          86:18 137:11        Tube 29:9             169:18 194:17
 track 15:1            154:14 173:19        195:24              undergoing
  175:16               183:19                                    150:8 151:8
                                           Tuesday
 tracking             trigger 41:18         197:20,21           underneath
  175:11               91:12                198:1                46:22 163:15
 Trader               triggering           tune 201:3            172:11
  172:12,17            125:24              turn 182:12          understand
 transaction          trouble 19:21        turned 22:7           7:25 8:2,6,8,
  35:25 37:18,        true 29:25            58:24 120:8          9,13 14:4
  22 39:1 40:6,        44:17 51:4,10        197:23,25            18:19 19:22
  11 47:19             53:3 58:25           198:2                20:11 21:10,
  76:9,12 77:12        69:8 92:16                                14,17 23:2
                                           tweak 101:8
  78:7 86:7,9,         153:14 159:18                             24:9 29:21,24
                       169:2 188:17        twice 73:12
  22 87:4 89:21                                                  34:3,11 35:13
                       189:14 201:8        two 14:13             37:2,3,17
  154:19 160:25                             20:20 33:25
  161:8 185:19        trust 32:2,5,                              39:16 42:10,
                       7,11,18 33:7,        46:17 55:10          15 48:2 53:2
 transactions                               62:5 66:7
  37:8,11 45:10        9 59:13,20,25                             61:23 63:16
                       60:16 126:19         109:4,6 122:9        71:19 75:8
  46:12,17                                  145:15 148:8
  47:4,11              130:14 138:5                              81:10 83:19
                                            174:3 180:19,        84:19 98:19
  161:10              trustee 32:16
                                            22 198:3,9,20        110:15 118:8
 transcript           trusts 133:20         199:15
  8:3                 truthful                                   123:12,14,18
                       138:23 139:2,                             124:15 125:21


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 283 of
                                 April292
                                        30, 2020                                   73
  126:10 127:7        until 10:4            191:9                190:7
  131:2 132:1          12:8 13:7,13        upper 178:13         valuated 86:1
  140:22 142:8         14:8 15:14,         ups 27:4,6,11         87:1
  148:8 153:15,        20,25 16:1,6,        132:5               valuation
  16 155:4,25          15 28:13 33:7       upset 39:16           86:18,21
  159:8,19             54:9 69:23           57:4                 176:16 178:24
  160:7 163:3          79:20 83:10         us 4:16,20            179:12,18,25
  172:2 174:14         87:3 93:15           45:21 50:19          181:21 182:3
  184:10 186:12        94:7 95:7            67:19 77:4,17       value 86:19
  188:11 190:17        124:9,16             107:12 125:9         163:24
  201:13               144:21 174:24        128:24 137:25        170:10,13,15
 understanding         175:22 197:23        144:22 147:18        173:13,15,16
  21:6,9 36:2         untoward              148:7 170:25         174:11,12,15,
  53:5 121:14          164:18               176:8 182:1          16,21 175:1
  123:19 125:17       up 6:17 12:8          200:10 203:16        178:9,24
  155:13               14:19 20:18         use 9:12 18:1         179:10,15,23
 understood            22:17 29:10          21:11 31:19          180:11,12,13
  8:17 30:20           33:6 37:24           43:20 98:13          181:7 184:4,
  33:14 44:13          38:17 43:7           144:22 169:1         13 185:1
  52:23 129:16         44:8 47:18,20        174:24 175:4         187:6,24
  131:23,25            49:18 52:10          190:4 195:1          189:25 190:3,
  155:18,20            55:19 57:20         used 19:17            6,7 199:2
  202:3                83:15 92:6           34:14 90:19         varied 69:2
 undirected            93:5 94:1,22         128:19 136:8,        72:8
  154:5                95:1 96:1            16 194:7,19         variety 12:22
 undo 120:11           107:12 108:16        197:14               28:17
 unhappy 38:21         114:9 125:10                             various 46:23
                       129:6 130:14        useful 35:13,
  39:4,6                                    16                   193:17,18
 Union 192:17          131:8,24
                                           user 198:22          Vel 5:11 6:20
  195:7                132:23 133:7
                       135:6 144:2          199:4                120:6
 uniquely                                  users 198:20,        venture 57:21
                       145:16,17
  123:11               149:9,12             22 199:3,8,10       ventures
 Unit 7:18             150:6 151:6,        uses 136:11           11:16
 United 9:22           10,22 152:3         using 40:6,          verbatim
  54:19 150:14         153:6 154:9          12,16,17             157:12
  152:1 157:19         162:14 164:9         57:2,10             verify 192:15
  159:17               167:13 168:1         144:19 185:19       version 27:21
 university            172:8 173:24        utility 184:4         28:7 127:2
  158:6                175:24 188:12       Uyen 125:4,22         134:25 178:16
 unless 4:5            197:18 198:8,        126:7 128:13         191:13 199:12
  100:25 116:7         10,12,14             129:12              versions
  126:17 137:21        204:7,10                                  27:23 140:13
  140:8 180:11        update 182:8                              very 7:9 13:2
 unpacking                                          V
                      updated 73:17                              15:25 24:10
  108:21               75:6 198:1                                26:10 29:4
                                           valid 23:12
 unrelated            upon 58:18,23         55:20                33:3 35:6,23
  167:10               59:7 83:17                                39:25 40:22
                                           valuable
                       141:25 190:5         173:10 180:8         43:13 46:7


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 284 of
                                 April292
                                        30, 2020                                   74
  57:3,4 59:13        violates 88:4         74:1 75:7,8,          16:9,10,12,
  79:15 82:21         virtual 35:3          10 83:21              23,24 17:2,7,
  97:19,24,25         vis 106:8             100:2,21              13,14,15,16,
  98:10 101:17        vision 28:8,9         101:4 102:25          24 19:4,6,13,
  126:8,11             42:7 59:2            104:6 105:2           15,22,25
  130:24 135:25        136:15 153:22        107:3,9,11            21:19,22
  136:19 138:5         154:6 187:23         108:20 131:6,         22:2,3,23,25
  139:18 140:1         189:16               12 150:14             23:8 24:5,16
  146:22 147:19       visionary             154:1 157:25          26:5,22,23
  148:5 151:23         134:22               161:2,3               27:8,11,20,24
  154:5 165:6                               162:24,25             29:5 30:12,
  175:1 179:11        visions               163:12,16             17,22 32:3,
  180:12 181:18        149:15               164:10 165:12         20,23,24
  182:16 188:8        vital 193:20          171:9 172:14,         33:1,3,6,9,
  189:18,24           Vitalik               16,19 175:4           11,12 34:16,
  190:16 191:17        148:22               178:2 182:6,          17,18,24,25
 via 72:14            voice 7:20            10 190:3              35:15,19,24
 video 4:9,15          25:21 150:1          191:2,5,14            36:6,12
  8:4 24:20,25         192:20 196:7         192:15 194:9,         37:10,12,14
  25:21 29:23         voiced 66:6           24 195:2              38:18 39:1,4,
  30:1,2,4            volatile              197:5 201:6           6,9,10,12,16,
  33:14 43:25          130:24               204:4,9,11            20,21 40:3,4,
  108:3,12             131:14,15,19        wanted 6:10,           5,10,17,20,
  120:9,12             188:8                13 11:1 27:17         22,24 41:15,
  145:19,22                                 28:4 38:25            16,20,21,22
  147:12 150:1                              74:21 143:20          42:24 43:2,12
                               W                                  44:7,12,17,
  171:6,20,21                               154:2 159:2
  172:8 182:18        W&k 105:22,25         161:1 163:24          21,23 45:3,9,
  192:8,14,20          106:3,8              190:18,24             16 46:6,7
  193:2,4,7                                 191:24 193:25         47:5,19 49:2,
                      W-U-S-S                                     5,9,12,13,14,
  195:7,14             198:10               194:4,6,8
  196:7,10                                  205:24                17,24 52:8,
                      wait 60:19                                  11,14,16,18,
  206:10               108:22 117:20       wanting 57:22
 videographer                               131:22 138:1          20,24 53:15,
                       171:2                                      20,23,25
  4:2 8:3             waive 5:8            wants 112:16
  43:22,25                                  157:16,20             54:5,11,12,
                       206:7                                      13,20 55:17,
  108:3,12                                  163:22 181:1
  145:19,22,25        walk 12:2,6           190:19                22,24 56:9,10
  171:3,6              70:24 71:2                                 57:3,9,25
                                           war 16:11
  182:18,21           wallet 83:3           28:6 33:2,13          58:19 62:4
  204:6 206:9         want 9:1                                    63:2,25 64:3
                                           Warning 172:9
 Vietnam               11:20 19:10                                67:15 69:2,5
                       25:9 26:19          was 6:4,11             70:12 71:16
  126:11                                    10:3,10,14,
                       30:20 34:1                                 72:12 73:4,
 Vietnamese                                 19,23 11:9,           18,19,21
  7:8 126:2,5,         39:5 46:2,9
                       48:8 50:18           12,14,15,16           74:20 75:6,
  7,9 128:18                                12:10,11,14,          12,13,14,21
                       53:17 61:22
 viewed 99:16          64:19 65:18          18,19 13:4,5,         76:9 77:1,15,
 Vincent 152:9         68:10 73:24          21,22 14:11,          22 78:6,11,
                                            12,15 15:5


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 285 of
                                 April292
                                        30, 2020                                   75
   12,21 79:20,         137:9,12,18,        193:25 194:3,       ways 24:10
   22 81:7              19,21 138:6,        11 195:3,11,         28:14 33:25
   82:19,24             8,12 139:24         17 197:14,20,        139:4 186:3
   83:1,2,5,8,          140:19 141:10       24 198:5,19          192:1
   13,14,15,25          143:1,5,20,23       199:2,4,8,15        we 4:2,13
   84:4,10,25           144:2,6,19,         200:2,14             5:12,13,16,18
   85:4,5,6,10,         20,21 145:1,        201:1,3,9,10,        6:9,12,16,17
   25 86:6,7,16         6,8,24 146:4,       11,13,19             7:3 9:8 11:13
   87:1,2,11,12,        6,10,13             202:4 204:3          12:17 13:5
   25 88:9 90:4,        147:9,19            206:14               15:11,17
   7,8,9,25             148:6,13,15        Washington            25:19 26:11,
   91:2,6,11,14,        149:9,12,18         7:18 81:15           12,13 27:9,
   19,23 92:11,         150:6,11,13,        142:23               17,21,25
   16 93:8,17           25 151:6,10,       wasn't 11:2           28:8,13 30:4
   94:3,20 95:4,        21,24 152:5,        19:9 32:22           33:2 41:4,25
   13,14,19             19,21,24            33:10 34:9           42:4,6 43:9,
   96:20 97:19,         153:5,7,17,         37:21 38:23          19,22,25
   21,23,24,25          18,20 154:1,        39:20,22             46:15 47:10
   98:4 99:2,3,         3,5,9,12,16,        40:16 43:15          48:16 49:16
   14,17 100:1,         17,22 155:1,        47:3 58:17,19        51:8 53:17,18
   9,16 101:11,         4,18,20,22          74:18 89:21          56:19,22 57:8
   16 102:11,18         156:1,4,8,9,        92:3 93:23           59:13,14
   103:5,7,17           13,15 157:5,        104:17,22            61:25 64:22,
   104:19,22            7,24 158:17,        131:16 138:17        23 65:11,16,
   105:19,24            18,19,20,21,        150:12 155:3         17 67:21,22
   108:11,16,17         23 159:5,11         160:8 164:6,         70:9 79:14
   109:20 110:25        160:8,9,21          17 194:22            82:4 84:13
   111:1,4,7,10,        161:5,7,22          200:5                90:13,14 91:7
   25 112:5             162:13,20          waste 73:25           93:8,15 94:2,
   114:5,6,12           165:7,24            101:4                4,9,10,15,17,
   118:19,24,25         166:2,8,9,11,      wasting 199:1         19 97:11
   119:5,17,21          13 167:20                                99:15 101:2
   120:23               168:7,9,10,        watch 196:5
                                                                 104:9,21
   121:13,16            11,25 170:19       watched 193:4         107:2,3,5,7,
   122:14,24            171:5 172:3         195:13
                                                                 8,12,19,20
   123:10,13,23         173:25 175:5,      Watts 78:19           108:12 110:25
   124:16,17            8,13,17 176:5       120:16,20            111:1,7,11
   125:13 127:8,        177:3,4,13         way 6:11              117:3 120:6,9
   9 128:18,19,         178:21,22,23        25:13 31:5           128:24,25
   22 129:9,10,         179:15 180:4,       35:4 41:9,13         131:9,20
   11,18,23             15 181:4,24         47:12 58:22          135:11,17
   130:22,24            182:20              76:2 81:20           137:23 142:19
   131:2,14             183:16,20           84:8 86:17           144:24
   132:11,14,20,        184:12,15           91:18 95:15          145:18,19,25
   21,23,24             187:16,19,20        139:19 140:2         146:7 148:13,
   133:2,7,9,10,        189:1,7,12,         146:7 157:15         24 149:6
   13,14,17,21          13,14 190:21,       164:1 170:25         150:25 152:23
   134:8,14,21          23 191:22,24        184:12 191:5         156:21 162:24
   135:7,8,9,15         192:2,11,25         199:19               163:11 170:24


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 286 of
                                 April292
                                        30, 2020                                   76
  171:6,22             104:1,18             131:10 132:4          59:4,5 60:18
  175:21 182:21        112:12 113:2         133:16 142:20         61:6,16,25
  190:2 191:17         121:20 126:2         143:21 144:1,         62:4,12,17
  193:13,19            127:1 130:19,        10 146:8,10,          63:11 64:7,
  194:7,12,14          23 131:16            20,22,23              11,16 65:12,
  196:5 198:11,        139:12 141:5         148:5 151:20          13,21 69:5
  12 204:14            143:17 148:22        153:19 155:9,         74:16 75:10
  205:24 206:7,        154:18 155:23        16,17,18,21,          76:10,15
  8                    156:21 164:6         24 156:2,5,14         77:9,15,22
 we'll 7:7             166:8 179:6,         157:19,23             78:6,12,20,25
  9:10 10:23           22 181:18            158:1,3,4             79:2,4 80:11,
  22:12 25:18          184:3,7 193:9        159:4,7,8,14,         21,24 81:1,20
  66:1 104:18          201:19               15,17 161:10          82:6,13 83:4,
 we're 6:17,          went 10:13,15         166:3,5 168:8         8,9,18,19
  21,23 18:12          11:7 15:14,20        170:11,16             85:4,12 87:1
  26:13 29:9           90:9 93:19           173:22 175:9,         88:9 90:11,14
  41:24 45:20          94:10 137:23         10,12 176:18          91:6,9 92:19
  50:14 54:24          144:14 154:8         179:1 181:16,         93:2,5,10,21
  59:12 66:9,15       were 10:20            17 187:24             94:23 95:6,18
  77:6 102:15          12:22 14:8           194:10,12             96:20 97:7
  104:10 107:1         15:17 16:15          196:3 203:17,         99:2,15,19
  118:1 122:13         19:1,21              18 204:14             100:4,6,9
  124:20 140:18        27:19,21,25         weren't 43:9           101:25 102:9
  176:2 184:3,8        33:2 35:2            65:8 128:24           103:11,17
  199:2 206:10         37:23 38:7,9         171:11                105:1 108:9
 we've 31:10,          41:5 42:19          what 7:6,17            109:2,17,25
  11 33:7              44:4 45:11           13:5,21 14:22         110:13,17
  43:14,18 66:7        47:10,13             16:18 17:13           111:16 112:8,
  112:17 136:22        48:19 49:7,22        19:6,7,9 20:8         13 114:13,21
  137:17 145:12        51:2 53:24           21:14 24:1,2,         117:1,13
  151:3 195:5          56:8 57:12,21        25 26:21,25           118:19 119:5
 week 64:23            63:1,25 67:10        27:11,17              120:23 122:14
                       69:12 70:8,9         29:23 30:18,          123:20 124:20
 weeks 50:20
                       72:9 74:19           24 32:23              125:19 126:25
  168:10                                                          127:2 128:15,
 weird 126:8           77:17,20 80:3        34:6,11 35:1,
                       84:3,6,14,18,        15,16 36:3,7          16 129:9
 well 7:8              23 85:19             37:5,17 38:23         130:21
  12:24 18:16,                                                    131:10,15,24
                       86:10,21 87:5        39:17 40:5
  20,22 24:4           90:21 92:10          42:23 44:3            132:1,9,15
  25:23 31:9                                                      134:19 135:3
                       94:19 95:25          45:4,11 46:1,
  34:15 35:25          96:4,8 101:25        20 47:3,10,           136:3,16
  39:7,15,18,19                                                   137:7 138:17
                       104:5,15             17,18 48:13,
  40:15,18 58:2        109:8 113:17,        25 49:3               139:12,18,20,
  60:10,24 62:3                                                   23 142:1
                       21 114:21            51:21,25
  69:18 73:2           117:18 120:25        52:11,22,24           145:6 146:17
  74:20 79:12                                                     147:18,20
                       122:21 127:7,        53:2,7,13,23
  80:7 81:13           25 128:25            54:3 55:6,18,         148:7,10,15,
  84:13 85:15                                                     17,19 149:6,
                       129:19,20            23 56:11,17,
  87:15 93:4           130:2,13,14          24 57:8,25            17 150:22
  94:23 97:8,18


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 287 of
                                 April292
                                        30, 2020                                   77
  151:6,23             29:18 30:25          63:1,2,24            87:3 94:19
  152:1,2,22           32:25 33:12          68:16,17 71:8        99:22 104:9
  153:9,16,22          34:25 39:21          72:9 73:14           105:11 111:8
  154:3,6,11           40:24 43:9           87:22 88:24          122:2,11,12
  155:3 156:1,         50:21 53:5           93:17 94:10,         125:5 126:1,7
  13,18 157:11,        55:23 56:15          22 98:25             127:9 133:14
  16 159:13            62:19 65:11          100:1 102:25         144:18 145:1
  161:3,11             66:19,21             120:3 124:6,         148:14,21
  163:10,17            68:22 69:20          10 128:23            151:25 162:21
  164:8 165:13         73:13,15,16,         131:7 132:5          166:20 171:10
  166:10 168:1,        17,19 83:10,         135:18 139:20        173:15
  23 169:8             13,15,24             143:11 155:14        177:13,21
  170:10,13,14         84:3,14,18           162:14 168:19        180:17 181:3
  172:2,6 174:7        89:23 90:2,3         170:3 175:15,        183:25 184:6
  175:1,3,17           91:2 92:18           16 178:9             188:7 191:9
  176:2,15             93:3,5 94:13,        180:24 186:3         195:21 201:12
  177:7,12             15 95:4 98:1,        191:11 194:8        while 7:19
  178:15 179:3,        25 100:7            whether 20:6,         9:4,5 13:4
  15,21,22             101:22 104:15        25 26:20             23:8 25:24
  180:11,16            105:22 106:23        42:10 58:21          43:19 54:13
  182:5 183:25         107:7,14,19          69:2 76:23           58:25 70:9
  184:1,8,12           112:13               80:4 86:12,14        74:20 88:15
  186:6 187:19         115:11,15            87:21,22,23,         100:21 111:25
  188:6,22             119:17,18            24 91:19,24          113:17,21
  191:23 193:1,        124:25 125:22        92:16 93:7           133:10 135:9
  8,19 195:11          129:7,15             95:13,14             143:21 147:17
  197:11               130:22 131:1,        104:22 111:13        154:15 159:10
  198:18,21            23 132:2             129:12 142:15        166:8,9
  199:18,20            139:14 142:24        148:13 159:16        169:11 171:2
  200:1 201:9,         143:16 144:4,        160:18 167:3         175:9 176:18
  11,12 202:13         14,22 145:18         170:7 179:20        white 98:3
  203:11 204:4,        146:3,20             184:5,9              134:23 135:5,
  19 205:11            148:5 149:1          186:24 189:9         13 148:18
 what's 28:6           150:22 154:1,        191:8 196:24        who 8:3 17:2
  65:13 84:2           8,9 161:1,6         which 6:14            20:13 22:24
  100:8 120:2,4        163:12 164:9         10:23 11:8           31:1,8 32:7,
  140:5 175:4          165:24 166:2,        12:18 15:23          16,18 33:9
  202:2 203:21,        11,12 167:1          23:22 24:20          35:7 46:4
  23                   168:20 169:8,        28:1,5,12,14,        47:25 48:4,5,
 whatever 9:11         12 174:3,5           21 30:22 33:3        6 49:9 51:13
  24:5 206:12          177:3 180:22         36:9 37:14           52:11,12 76:7
 Whatsapp              189:1,5,12           38:12,13,16          77:25 90:24
  33:22                194:15 199:5         39:1 40:7            91:11,14,21,
 when 11:6,8           203:16               41:18 45:10          22 95:21
  12:7 13:4           where 10:13,          47:22 48:12          97:21 103:8,
  14:15 17:9,14        19 13:22 23:6        49:18 54:24          19 110:3
  18:4 19:25           25:4 26:14           56:9 62:9            115:15 117:1,
  21:10,18,22          27:2,3 38:15         69:4 71:15           22 123:18
  26:4 27:16,19        40:4 44:4,22         83:24 86:21          124:15 125:3,


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 288 of
                                 April292
                                        30, 2020                                   78
  10,13,16             135:23              with 5:19 6:9          108:2 111:6,
  128:19 129:19        136:13,17            8:21 9:18             23,24 112:2,9
  132:12,14,16         139:16 142:24        10:12,23              114:1,9,11,16
  133:13,15            146:7 147:20         11:7,13,25            115:4,23
  136:19               149:3 153:25         12:23 13:12           116:4 117:17,
  137:20,22            156:21 157:24        16:22 17:16,          18,19 119:2,5
  138:4 139:3          160:4 168:25         25 18:1,16,20         120:2,4,25
  143:18 144:22        169:6,25             20:4,5 21:7           121:15,16,17
  150:24 155:6,        170:24 173:24        22:1 23:2,24          122:8 123:15,
  19 162:23            178:19,20            24:10,19,21           19,24 124:20
  163:3 164:21,        179:5 181:4          28:11,23 29:8         125:5,9,10
  23 165:11            190:13 191:14        33:19 34:1,2          126:6,9
  169:13,21            194:3,8 196:4        35:15,18              127:6,22,24
  175:2 180:4         widely 39:8           36:13 37:17,          128:1,23
  181:23,25           wife 138:18           18,24 38:21           129:10 131:4,
  184:23 186:16       Wildman 10:17         39:4,6,16,21,         19 133:18
  190:3 191:20        will 4:5,19,          22 40:12              134:19 135:7,
  192:1 193:12,        25 5:3 8:17          42:1,18 43:5,         8,12,16
  25 201:20            30:2 45:2            11 44:25              136:1,18,21
  204:18,24            46:11 51:6,8         45:13,14,19,          137:9,14
 whoever               55:14 61:2           20 46:5 48:1,         138:5 139:25
  159:22 200:6         70:25 97:11          18,25 50:3,           140:5 142:2
 whole 20:17           98:18 102:5          10,15,22              146:12,14
  34:7 43:4,13         103:7 104:5          51:24 52:9,15         147:4,14,22
  57:1 72:6            107:10 140:17        53:25 55:5            148:24 149:16
  80:2 150:3           144:18               56:16 59:3,10         150:3,11,23
  177:3 193:4          148:19,25            61:8 62:1,21          151:13,18,19,
  195:14 198:6         152:4 161:19         63:10,14,15           20,24,25
 whose 66:12           164:15,18            64:5 65:24            152:8,9
  122:5                165:2 176:1          67:18,19              153:23 154:6
 why 13:20             182:15 184:23        71:12 72:10,          156:10,15
  15:11 18:17          186:11,13            11 73:14              157:6,18
  22:16 28:8           191:23 200:9         74:12,16              159:7 161:16
  35:14 37:19          206:8                75:14 76:9            162:17,22
  38:12 39:6                                77:5 78:6,7,          163:2,15
                      Williams
  41:19 43:17,                              12 79:7 80:5          164:7,10,12,
                       204:22               83:18 84:6            25 165:3,5
  19 46:15            willing 92:16
  50:14 54:1,14                             85:5,9,13             167:11
                       195:5,6 201:9        86:11,20              168:23,24
  57:5,9,25           Wilson
  58:3,4,14                                 90:9,12,19            169:19 172:8,
                       137:21,25            92:2,6,7              21,23,24
  60:13 65:22         wind 11:18
  67:21 74:12,                              93:1,18,19            174:11
  13 78:10            Windows               94:1 98:2,14          175:20,24
  79:24 83:10          197:22               99:8,11,18            176:2,9,12,19
  84:1,13 87:14       Wing 205:3            101:13                177:14 178:1,
  91:6 94:12,         wins 157:3            102:14,17             3,4 180:1
  15,17,25            Wired 49:3            103:4,5,14,           181:23 183:1,
  97:11 104:21        wish 108:7            20,23 105:15          4 185:2,10,18
  127:9 130:7                               106:23 107:11         186:18 187:25



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 289 of
                                 April292
                                        30, 2020                                   79
  190:18,22,23         13                   201:20               40:1,8 41:13,
  192:8,14            WK 170:18,21         worker 35:7           14,18 44:12
  195:23 196:1,       won't 35:23          working               47:3,8 51:22
  13 197:18            121:8 193:13         19:13,19             56:22 57:2,18
  200:6 201:12,       wondered              24:15 31:12          58:15 59:8,
  20 204:8             136:13               35:22 39:22          12,16,17 60:8
  205:25              word 51:25            45:5 52:15           63:4,9 72:4,8
 within 100:22         98:14 99:23          90:9 123:15,         73:14,20
  104:19 105:7,        108:21 166:22        19,24 128:23         75:16 78:15
  18 180:18,19,        194:7,19,24          129:15 131:4         80:4 83:18
  22                   195:1 203:23         135:16 144:20        84:3,8,9,10,
 without 36:11                              146:12,14            22 92:9,15,
                      words 78:5                                 22,24 94:12,
  40:2 70:24           194:2                166:8 172:21
  71:10 72:15                               175:22 176:19        15,22,23
                      work 10:23                                 97:9,24
  88:2 98:18           11:10 12:18          194:16,22
  117:6 135:19                             works 7:24            99:16,19
                       17:15,18,20,                              101:24 102:10
 witness 5:18,         22 19:2,3,16,        25:3 46:5
  21 36:5 37:2                              65:24 66:2           109:19 111:8,
                       17 20:4 24:10                             20,25 112:12
  38:2,7 42:4,         25:18 28:7,9,        99:13 107:3
  13 60:3,13                                118:8 132:17         113:19 115:19
                       11,16,17,18,                              119:7,10
  62:19 66:11          19 30:6 34:14        157:1 181:7
  70:12,20                                  191:10               120:1 121:1
                       35:8 41:16,22                             123:9,17
  71:11 72:8           42:1,6 43:12        Workshop 23:1
  94:18 96:23                               44:22,23 79:2        124:14 126:7
                       53:15,24                                  129:23 130:1,
  97:18 98:13          57:15 59:14         world 11:5
  100:19 102:9                                                   15,22 131:4
                       65:15 71:25          16:12 27:11          132:5 134:20
  104:1,13,25          76:16 83:16          31:19 54:19
  105:4,11                                                       136:12 140:2
                       91:24 94:14          55:16 57:2           143:12,21,23
  109:14 110:24        127:8 128:20         80:3 92:6
  114:19 116:10                                                  145:3 146:9,
                       131:2,9              123:22 125:17        13,25 149:9,
  117:5,8              132:18 134:11        136:6 139:24
  118:24 121:7                                                   12 154:25
                       135:7 136:1          148:11 172:1,        155:23 157:14
  122:24 123:7         141:3 143:7          25 184:22
  130:21 134:4,                                                  161:11 169:2
                       145:4 149:10,        185:9 186:6,         174:14 175:15
  17 138:25            13 150:7             9,25 188:8
  139:2 141:16,                                                  178:12,13
                       151:11,19            191:2,4,8,11         179:19,22
  23,25 142:12         153:17 154:2,        192:3
  156:18 157:14                                                  182:2 184:13,
                       24 156:4            worth 88:10,          21 185:1,9,20
  160:15 161:14        157:16,17,21,        12 170:16
  164:6 165:5,                                                   186:7,16,21,
                       23 169:9,10,         180:19,20,21         22,24 187:4,
  19 167:22            11,16 172:7          181:1
  182:17 184:17                                                  5,11,15,24
                       190:1,19            would 6:11,14         188:5,12,22
  185:5,14             198:8 200:6          7:12 9:12
  186:20 187:9,                                                  189:8,9 190:3
                      worked 17:16          11:9 12:16           193:4 197:6
  19 188:5,14,         18:5 19:16           13:25 14:11
  24 195:9,13                                                    202:2 204:18
                       125:5 136:21         16:20 17:12         wouldn't
  196:9 200:4          137:20 150:3,        18:22 23:10
  202:11,17,22                                                   20:14 36:11
                       23 155:19            25:2 27:12,15        41:9 56:10,19
  203:4 206:3,         168:19 189:23        28:6,24 32:9


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 290 of
                                 April292
                                        30, 2020                                   80
  108:7 128:24        wrong 8:23             60:6 66:23         yesterday
  130:7 131:12         15:24 119:13          68:1,3,5,8,13       45:21
  146:24 164:24       wrote 44:20            69:15,16           yet 22:19
  180:23 185:22        51:6 52:21            70:7,16 74:6        89:4 90:8
  186:16 187:2        Wuss 198:10,           75:20 77:18,        160:4 179:14
  198:24               12                    19,24 79:9         you 6:7,8,12,
 wound 155:25                                80:18,20            14,16 7:2,9,
  156:8 159:15                               88:7,20,22          12,13,21,24
  160:8                        X             89:6 90:7,23        8:2,6,9,13,
 Wright 4:14                                 91:15 97:5,6        14,17,20 9:1,
                      XP   197:22            99:5,21
  5:13,15                                                        2,6,8,9,11,
  10:19,22                                   102:20 108:19       12,15,21,24
  19:8,12 20:7                 Y             109:1 110:23        10:7,8 11:6,
  48:21 49:4                                 113:6,8,10,         11,20 12:2,4,
  50:24 52:6          year 17:12             19,22 114:1,        6,7,8,10
  57:13 61:4,6,        21:22 80:21           18,19 116:24        13:8,11,12,
  8 64:5 70:3          89:24 91:3            117:5,8             13,16,22
  78:17 80:13          93:1 111:23           119:25 120:21       14:5,8,17,19,
  81:8 89:23,25        119:1 135:15          123:8 126:24        20 15:4,9,12,
  90:2 100:15          143:8,21              128:14,22           17,23,25
  109:15 110:4,        144:1 146:13,         129:10 130:3,       16:3,13,15,18
  13 112:7,9           14 180:19,22          5 132:8             17:5,9,18,23
  114:16 116:5,       years 8:24             135:22 137:6        18:1,2,3,4,5
  23 118:4,5,12        10:15,20 17:6         138:22 141:24       19:7,10,18,25
  119:19,23            18:10 19:12           142:22 143:23       20:2,6,9,13,
  120:16,19,25         20:4 23:13            144:13 146:9,       22,25 21:19
  125:6 129:23         26:2 34:25            12 147:3            22:18 23:7,9,
  130:4 132:7          51:23 57:23           150:2,21            20 24:1,2,19,
  135:20 142:9         119:12 165:22         151:4,10            20,21 25:1,3,
  146:4 148:6          174:4 180:6,          152:11 153:15       5,7,9,13
  149:2,11             20 190:18             157:14 158:25       26:20 27:2,
  151:13 157:5        yes 8:1,5,8,           159:13 162:12       12,22 29:8,9,
  162:5 168:16         12,16 9:9             163:16 168:12       14,17,21,23
  169:4 185:1          13:9 14:7             169:7 171:16        30:1,3,13,19,
  186:13 192:16        15:10,19              172:2 173:9,        20,21,24,25
  194:10 196:8,        16:8,17 18:8          15 176:11,23        32:11,14,16,
  14 197:17            19:9 21:5,14          177:8,9,24          18,24 33:4,9,
  198:24               22:9,11,15            178:11 181:19       15,16,19
 Wright's              24:12,23              184:17              34:2,3,11
  50:20 61:9           25:14 26:22           189:17,21           35:1,9,17,20
  62:7 66:15           29:18 33:18           190:12              36:1,9,10,15,
  116:23               35:24 39:7            192:10,25           19,23 37:5,9
 write 51:2            40:22 45:2,24         193:24 195:4,       38:5,15,18,
  52:5 185:23          46:11,20              13 196:8,15,        19,22 39:6,8,
                       47:24 48:15,          18 198:17           17,19,25
 writer 52:5                                 199:10 200:18
 writings              22 49:21 50:5                             40:25 41:3,4,
                       53:12 55:6,8,         201:9,22,24         5,11,13,23
  147:19                                     202:2 204:15
                       12 57:7,14,17                             42:1,6,10,15,
 written 13:19         58:10 59:16                               19,22,23
  66:25 67:2


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 291 of
                                 April292
                                        30, 2020                                   81
   43:4,20 44:3,        16,17 78:3,          20,23 113:4,         13,15,20,21,
   7 45:8,12,13,        10,12,20             5,7,9,11,17,         22,23 147:1,
   19,20,21,22          79:7,10,17,          20,21,23             7,12,22,25
   46:2,3,4,9,11        18,24 80:1,          114:2,4,6,10,        148:3,5,6,21
   47:13,16             11,17,21             15 115:2,4,          149:9,14,16,
   48:5,8,9,13,         81:11,14,23          11,15,18             21,24 150:17,
   17,20,23             82:6,8,10,15,        116:4,7,8,9,         20,22,23
   49:3,5,7,9,          19,25 83:4,          16,20,22,25          151:2,5,8,12,
   12,13,19,22,         10,11 84:3,6,        117:1,6,20           14,17,23
   25 50:3,6,7,         9,14,15,18,19        118:8,14,18,         152:1,8,9,12,
   10,13,14,18          85:9,12,21,24        20,22 119:19,        14,16 153:5,
   51:11,15,17,         86:3,9,10,12,        22,24 120:15,        17 154:4
   18,25 52:2,3,        14,17,23             18 121:3,9,          155:4,5,9,12,
   9,10,21,22,25        87:1,15,19,          20,21 122:2,         13,15,21
   53:2,7,10,13,        21,23 88:6,8,        8,20,24              156:18,22
   23,24 54:13,         9,12,14 89:2,        123:4,5,8,14,        157:3,10,11,
   14,25 55:2,3,        5,13,23 90:1,        21 124:2,6,8,        12 158:7,15,
   4,7,9,11,13,         3,5,11,17,21,        20,24 125:3,         16,20 159:7,
   15,16 56:1,6,        24 91:5,11,          4,10,13,25           8,9,13,21,22
   8,10,15,16           14,16,18,21          126:1,12,19,         160:3,4,14,
   57:1,12,15,          92:1,4,9,10,         23 127:1,5,          16,18 161:2,
   18,20,21,24          18,22,24             11,15,19,22,         3,4,9,16,25
   58:4,6,7,8,9,        93:2,4,10,11,        25 128:4,7,          162:2,5,7,10,
   11,22 59:3,8,        21,24 94:7,          13,21 129:2,         14,18,20,22,
   13,18,21,24          11,16 95:5,          4,9,15,22            25 163:1,5,
   60:9,16 62:1,        13,16,21,23,         130:7,10,16,         14,19,22
   14,15,18,24,         25 96:4,7,10,        18,21 131:14,        164:4,9,10,
   25 63:1,7,8,         16,18,19,21          15,17,20,24,         11,13,14
   19,20 64:16,         97:2,14,16           25 132:1,6,          165:12,18,21
   17,19,21,22          98:10,16,23,         18,19,25             166:4,17,23
   65:5,6,8,18,         25 99:1,6,8,         133:3,5,14,          167:11,13,16,
   22,23 66:2,          14,20,23             15,18,23,24          17,24 168:1,
   13,19,22             100:2,6,7,15,        134:1,7,14,          8,14 169:6,
   67:4,9,10,18,        24,25 101:1,         18,19 135:14,        10,12,13
   19,21,24             21 102:2,5,          19,20 137:3,4        170:3,7,10,
   68:7,9,14,15,        14,16,17,19,         138:10,15,19,        13,14,18,20,
   24,25 69:3,8,        21,25 103:1,         23 139:8,12,         21 171:11,12,
   12,20 70:1,8,        3,9,12,14,23         13,16,18,20,         14,15,17,21
   9,17,18,22,24        104:4,6,7,10,        22 140:2,4,5,        172:8,14,16,
   71:2,3,7,9,          15 105:1,8,          6,8,11,15,22         19 173:3,12,
   23,24 72:1,6,        15,18,22             141:1,4,7,11,        17,19,22,24
   15,17,20             106:3,4,6,10,        12,13,15,20          174:3,6,7,8,
   73:1,5,8,12,         13 107:6,11,         142:8,19,20,         10,17,23,25
   14,23,25             14,23,24             23,24,25             175:2,7,9,10,
   74:1,2,7,8,          108:1,9,10,          143:2,14,16,         20,22 176:2,
   17,18 75:3,7,        17,19,24             20,21,22,25          8,9,12,18
   17,18,24             109:5,12,22          144:4,10,12,         177:7,14,25
   76:1,4,15,23         110:3,20,23          14,17 145:6,7        178:2,3,10,16
   77:4,5,7,10,         111:8 112:13,        146:3,7,8,10,        179:1,5,8,9,



                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
                                  Jimmy
Case 9:18-cv-80176-BB Document 590-7     Nguyen
                                     Entered on FLSD Docket 06/19/2020 Page 292 of
                                 April292
                                        30, 2020                                   82
  13,15,17,22,         104:4 105:7          68:2 70:5,25
  24,25 180:7,         116:13 121:4         72:2 73:13,24                Z
  9,11,25              122:11,20,22         74:4,12
  181:5,8,20           123:5 124:21         77:20,23            Zalman 5:15
  182:2,5,6,8,         125:22               81:2,11,13,          120:7,8
  15,17,24,25          126:17,21            18,24 84:25         Zone 4:13
  183:1,4,9,16,        128:10,12            85:4,15 89:17
  22 184:13,25         129:5 142:19         91:22 92:23
  185:8,15,16,         152:2 156:12         98:17,21
  23 186:3,14,         159:8,16,20          100:22 101:1,
  15 187:5,23          161:2 163:9          11,16 103:22
  188:11,12,18,        171:13 174:6         104:5,15,23
  22,24 189:19,        179:20 181:8         107:1,17
  22 190:9,13,         184:11 187:9         108:15,17,21
  25 191:1,8           199:13               112:8 113:4,5
  192:9,14,16,         203:11,19            114:2,5,9,13
  18,23 193:1,         206:2                115:2,4,22
  14,15,23,25         you've 14:18          116:4,16,25
  194:4 195:1,         16:11 22:6           118:4 119:5
  5,6,23 196:3,        34:4 46:15           120:22 126:18
  5,6,7,12,16,         69:4 82:16           128:11 133:22
  17,19,20             98:20 100:23         134:2,6 141:3
  197:1,7,11,12        116:3 152:9          142:25 143:2,
  198:18,19,21         172:15 181:2         5,10 144:1,3,
  199:7,14,21,         188:7 193:8          4,8,9,13,14
  22,25 200:1,         195:20,22            145:2 148:3
  17,21,23             199:17 203:14        153:3,12
  201:6,10,14         young 35:7            165:6 166:4
  202:4,5,8,15,        179:13               167:13,18
  20,24 203:3,        your 5:9,10           168:13,14
  8,9,16,17,18,        7:2,13,17,20,        171:10 172:20
  19,22 204:1,         25 8:6,10,18,        173:7 174:7
  3,4,9,11,15,         23 9:2,11,13,        175:9 176:3
  19,21,25             25 11:20             178:8 182:25
  205:4,7,12,          13:16,21             183:13,19
  16,19,22             14:18 15:8           186:15 195:7,
  206:2,3,5,11         17:2 26:21,23        11 196:13
 you'll 34:1           33:16 41:19          198:16
  65:21 73:13          42:2 44:25           200:10,11
  101:5                45:14 46:8           201:25
 you're 8:9            48:16,19 49:1        203:21,22,23
  22:6 27:1            51:11 52:8,21        204:12 205:24
  61:13,17,23          55:5,16 56:2        yourself
  62:3 63:17,18        57:24 62:16,         17:23 59:3
  64:11 65:14          17 63:21             120:20
  71:6 72:5            64:9,10,14,
  75:9 91:24           15,24,25
  93:7 97:13           65:12,18,21,
  101:3,13             24 66:19,24


                              U.S. LEGAL SUPPORT
                            www uslegalsupport com
